            Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 1 of 167


       1     D. Dennis La (#237927)
              dla@afrct.com
       2    Michael Rapkine (#22281 1)
             mrapkine@afrct.com
       3    ANGLIN, FLEWELLING, RASMUSSEN
            CAMPBELL & TRYTTEN LLP
       4    301 N. Lake Avenue, Suite 1 100
            Pasadena, California 91101-4158
       5    Telephone: (626) 535-1900
            Facsimile: (626) 577-7764
       6
            Attorneys for Defendants
       7    BLUEGREEN VACATIONS UNLIMITED,
            INC., THE CLUB AT BIG BEAR VILLAGE,
 cu
       8    THE CLUB AT BIG BEAR VILLAGE MASTER
 _S

Z           ASSOCIATION, THE CLUB AT BIG BEAR
UJ
       9    VILLAGE FRACTIONAL OWNERS
H
            ASSOCIATION, BLUEGREEN RESORTS
as
f—    10    MANAGEMENT, INC., BLUEGREEN
            VACATIONS CORPORATION, AND BFC
wJ
—I    11    FINANCIAL CORPORATION
UJ
C0
a.

5     12                                     UNITED STATES DISTRICT COURT
<
u
z
U)
      13                                     EASTERN DISTRICT OF CALIFORNIA
GO
GO
D
      14
2
GO

<
*     15    RAYMOND SCOTT and CARLA SCOTT,                  CASE NO.:
o
2
      16                       Plaintiffs,
w
&
                                                            NOTICE OF REMOVAL BY
W     17              V.                                    DEFENDANTS PURSUANT TO
Ll,
                                                            28 U.S.C. §§ 1441(b) & 1331 [FEDERAL
£
J
      18    BLUEGREEN VACATIONS UNLIMITED,                  QUESTION] AND, ALTERNATIVELY,
o           INC; THE CLUB AT BIG BEAR VILLAGE;
z                                                           § 1332 [DIVERSITY JURISDICTION]
<     19    THE CLUB AT BIG BEAR VILLAGE
            MASTER ASSOCIATION; THE CLUB AT
      20    BIG BEAR VILLAGE FRACTIONAL
            OWNERS ASSOCIATION; BLUEGREEN
      21    RESORTS MANAGEMENT, INC;
            VACATION TRUST, INC; BLUEGREEN
      22    VACATIONS CORPORATION;
            BLUEGREEN RESORTS; BLUEGREEN
      23    VACATION CLUB; BBX CAPITAL
            CORPORATION; BFC FINANCIAL
      24    CORPORATION; and SHAWN B. PEARSON
            and DOES 1 through 10,
      25
                               Defendants.
      26

      27

      28



           40650/001825/02417334-3
                                                                                 NOTICE OF REMOVAL
           Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 2 of 167


       1              TO PLAINTIFFS, THE CLERK OF THE ABOVE-ENTITLED COURT, AND THE

       2    HONORABLE UNITED STATES DISTRICT JUDGE, AS ASSIGNED:

       3              PLEASE TAKE NOTICE that defendants Bluegreen Vacations Unlimited, Inc., The

       4    Club At Big Bear Village, The Club At Big Bear Village Master Association, The Club At Big

       5    Bear Village Fractional Owners Association, Bluegreen Resorts Management, Inc., Bluegreen

       6    Vacations Corporation, and BFC Financial Corporation (collectively "Defendants") hereby

       7    provide this Notice of Removal pursuant to 28 U.S.C. §§ 1441(b) & 1331, based on federal

a,
       8    question jurisdiction and/or alternatively, based on diversity of citizenship pursuant to 28 U.S.C.
-i

Z
UJ
H      9    § 1332. The action is hereby removed to this Court from the State Court, as more particularly set
>-
QcS
H     10    forth below.

__i
      11                                   1.   THE STATE COURT ACTION.
U2
CQ
CL
s     12              On October 4, 2019, plaintiffs Raymond Scott and Carla Scott ("Plaintiffs"), commenced
o
z     13    an action in the Superior Court of the State of California for the County of Kern, Case No. BCV-
UJ
00
00
D
      14    19-102842 (the "State Court Action").
2
oo
<
      15             Defendants have not appeared in the State Court Action. A copy of the Complaint filed
o
2
H     16    in the State Court Action is attached hereto as Exhibit A. Attached collectively hereto as
S
w     17    Exhibit B are all other documents filed in the State Court Action which are in Defendants'
J
tL.

2     18    possession.
o
z
<     19             This is the second lawsuit filed by Plaintiffs in connection with the subject matter of the

      20    State Court Action. Plaintiffs previously filed a Complaint on March 15, 2018 in Kern County

      21    Superior Court which was removed to this District Court on May 9, 201 8, Case No. 1 : 1 8-CV-

      22    00649-AWI-JLT, the Hon. Anthony W. Ishii presiding (the "First Action"). Copies of the

      23    Complaint in the First Action and the Motion to Dismiss filed by defendant Bluegreen Vacations

      24    Unlimited, Inc. on May 16, 201 8 are attached hereto as Exhibit C. Attached as Exhibit D is a

      25    copy of the Request for Judicial Notice filed in support of the Motion to Dismiss attaching the

      26    alleged "unregistered securities" contracts in this matter. Attached as Exhibit E is a copy of the

      27    Court's November 21, 2018 Order granting the Motion to Dismiss in the First Action. Attached

      28    as Exhibit F is a copy of Plaintiffs' voluntary dismissal filed on December 18, 2018.



           40650/001825/02417334-3                            2
                                                                                           NOTICE OF REMOVAL
           Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 3 of 167


       1                             2.    FEDERAL QUESTION JURISDICTION.

       2             Cases filed in state court may be removed to federal court where the district court has

       3   original subject matter jurisdiction over the case. 28 U.S. C. § 1441(a). "The existence of federal

       4   question jurisdiction is ordinarily determined from the face of the complaint." Sparta Surgical

       5   Corp. v. National Ass'n ofSec. Dealers, Inc., 159 F.3d 1209, 1211 (9th Cir. 1998). Under the

       6   well-pleaded complaint rule, a defendant may remove a case to federal court if "the plaintiffs

       7   complaint establishes that the case 'arises under' federal law." Franchise Tax Bd. v.
CU
       8   Construction Laborers Vacation Trust, 463 U.S. 1,10 (1983) (emphasis omitted); see also,

w
h
       9   Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987) (stating that federal jurisdiction is
t—




h     10   appropriate when it is presented on the face of plaintiffs well-pleaded complaint); Duncan v.
-J
-4    11   Stuetzle, 76 F.3d 1480, 1485 (9th Cir. 1996) (same).
W
CQ
CU
5     12             This Court has jurisdiction of the instant action pursuant to the Securities Litigation
<
o
z     13   Uniform Standards Act of 1988 ("SLUSA") and 15 U.S. Code §§ 77p(b)-(c) and 77v because
U4
00
00
D
      14   Plaintiffs allege claims both under the federal Securities Exchange Act of 1 933 and the
2
C/)



^     15   California Corporations Code. "[A] case that includes federal claims is deemed to arise under
p

£
      16   federal law for purposes of the general removal statute, 28 U.S.C. § 1441, even though it also
E-U
£
UJ    17   contains related claims that are based on state law. . .The same is true with respect to § 77v. A
J
Pu

5     18   case that contains one or more [1933] Act claim is deemed to arise under the Act for purposes of
o
z
<     19    § 77v even if it also includes state law claims that make the case removable under § 77p(c).

      20    SLUSA's amendment to § 77v [] was needed to eliminate any doubt about the removability of

      21    cases that include both state law claims and otherwise nonremovable claims based on the [1933]

      22    Act [alone]." Rajasekaran v. CytRx Corp., 2014 U.S. Dist. LEXIS, 124550, *8, n. 12 (C.D. Cal.

      23    Aug. 21.2014).

      24             Here, the Complaint seeks, among other relief, "[injunctive relief prohibiting Defendants

      25    from continuing to market and sell unregistered securities in violation of Sections 5(a), 5(c),

      26    12(a)(1), and 15(a) of the Securities Act [sic] Section 25160, 25164, and 25165 of the California

      27    Corporations Code" (Comp., Prayer for Relief f 2) implicating damages not only on behalf of

      28



           40650/001825/02417334-3
                                                                                            NOTICE OF REMOVAL
           Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 4 of 167


       1   themselves but other potential unnamed parties (see Comp. ^ 75).' Because Plaintiffs seek such

       2   relief through their state law causes of action, e.g., violations of California Corporations Code §§

       3   25 1 60, 25 1 64, and 25 1 65, in addition to federal claims under the Securities Exchange Act of

       4    1933, the action is removable. Madden v. Cowen & Co., 576 F.3d 957, 965 (9th Cir. 2009) (case

       5   removable where it is "based on the statutory or common law of any state") (internal quotations

       6   omitted); Rajasekaran, supra, at *8 ("the amendment to the jurisdictional provision makes clear

       7   when a plaintiff asserts claims under the 1933 Act alongside precluded state law claims, the
cu
       8   entire action is removable notwithstanding the general bar to removal of 1933 Act claims."); see

S      9    Cf. Harper v. Smart Techs., Inc., 2012 U.S. Dist. LEXIS 191 130, * 6 (N.D. Cal. Sept. 28, 2012)
H
>-
Qi
h     10    ("In contrast, where, as here, the action only alleges claims under the 1933 Act, as opposed to

      ii    state law, the 1933 Act's removal bar controls and precludes removal of the action."); Young v.
LQ
CQ
a.

2     12   Pacific Biosciences of California, Inc., 2012 U.S. Dist. LEXIS 33695, at **1-2 (N.D. Cal. Mar.
o
X     13    13, 2012) (remanding action on the ground that "cases alleging claims only under the 1933 Act
UJ
C/5
(/)
D
      14    cannot be removed from state court").
2
OO
<
*     15             Federal law applies accordingly and renders the State Court Action removable under the
o
2
      16    foregoing authorities. In re Tyco Int'l, Ltd., 322 F. Supp. 2d 1 16, 120 n. 7 (D.N.H. 2004).
J
LJ
£
U4
-J
      17                             3.   DIVERSITY OF CITIZENSHIP JURISDICTION.
Uh

2     18             Alternatively, this Court has jurisdiction of this case under 28 U.S.C. § 1332 because the
o
z
<     19    citizenship of the relevant parties is entirely diverse and the amount in controversy exceeds

      20    $75,000.

      21             i.        Plaintiffs' Citizenship.

      22             Plaintiffs are California citizens, based on domicile, as they plead residency in

      23    Bakersfield, California (Comp., ^ 11).

      24             Upon information and belief, plaintiffs in this action reside in California with the

      25    intention to remain indefinitely. "A person's domicile is her permanent home, where she resides

      26
            l
      27     It appears the Complaint in the State Court Action filed by Plaintiffs is copied from a class
            action complaint filed in Joseph M. Dropp et al. v. Diamond Resorts International, Inc. et al.
      28    filed in the United States District Court, District of Nevada, on February 9, 2018. (Exhibit G
            hereto.)

           40650/001825/02417334-3                            4
                                                                                           NOTICE OF REMOVAL
          Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 5 of 167


      1   with the intention to remain or to which she intends to return." See e.g., Kanter v. Warner-

     2    Lambert Co., 265 F.3d 853, 857 (9th Cir. Cal. 2001); Heinz v. Havelock, 757 F. Supp. 1076,

     3    1079 (C.D. Cal. 1991) (residence and property ownership is a factor in domicile for diversity

     4    jurisdiction); State Farm Mui. Auto Ins. Co. v. Dyer, 19 F.3d 514, 520 (10th Cir. 1994)

      5   ("Residence alone is not the equivalent of citizenship, but the place of residence is prima facie

      6   the domicile."), (emphasis added).

      7             ii.      Bluegreen Vacations Unlimited, Inc.'s Citizenship-

a.
—3    8             Defendant Bluegreen Vacations Unlimited, Inc. ( "BVU") is a Florida citizen, based on
-J
z
U3
      9   its state of incorporation and principal place of business. As set forth in the Declaration of D.
H



          Dennis La filed concurrently herewith, BVU is incorporated under Florida law with its principal
OC
h    10
—4
     11   place of business located in Boca Raton, Florida. Accordingly, BVU is a citizen of Florida for
U3
CQ
CL
s    12   diversity purposes pursuant to 28 U.S.C. § 1332(c)(1).
<
U
z
W
     13             iii.     The Remaining Defendants' Citizenship Should Be Ignored For Diversity
GO
00
D
     14                      Jurisdiction.
2
GO
<
*    15             With respect to the remaining defendants - specifically The Club At Big Bear Village,
o


     16   The Club At Big Bear Village Master Association, The Club At Big Bear Village Fractional
s
£
LQ   17   Owners Association, Bluegreen Resorts Management, Inc., Bluegreen Vacations Corporation,
U-


5    18   and BFC Financial Corporation (collectively "Fraudulently Joined Defendants")           their
o
z
<    19   citizenship should be ignored as they are fraudulently joined in this action.

     20             "[Fjraudulently joined defendants will not defeat removal on diversity grounds."

     21   Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998); Morris v. Princess Cruises,

     22   Inc., 236 F.3d 1061, 1067-68 (9th Cir. 2001) ("one exception to the requirement of complete

     23    diversity is where a non-diverse defendant has been 'fraudulently joined.'"). Joinder of a non-

     24   diverse defendant is fraudulent if "the plaintiff fails to state a cause of action against the [non-

     25    diverse] defendant, and the failure is obvious according to the settled rules of the state."

     26    Hamilton Materials, Inc., v. Dow Chem. Co., 494 F.3d 1203, 1206 (9th Cir. 2007) (quoting

     27    McCabe v. General Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987). Fraudulent joinder is

     28    also conclusive where it is demonstrated that "there is no possibility that the plaintiff will be able


          40650/001825/02417334-3                            5
                                                                                          NOTICE OF REMOVAL
           Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 6 of 167


       1   to establish a cause of action in state court against the alleged sham defendant." Good v.

       2   Prudential Ins. Co. ofAm., 5 F. Supp. 2d 804, 807 (N.D. Cal. 1998). Similarly, removing a

       3   defendant may submit facts showing that the resident defendant has '"no real connection with the

       4   controversy.'" Ritchey, 139 F.3d at 1318 (citing Wilson v. Republic Iron & Steel Co., 257 U.S.

       5   92,97-99(1921)).

       6             When testing the applicability of federal diversity jurisdiction, the Court is not limited to

       7   the four corners of the pleadings. West America Corp. v. Vaughan-Bassett Furniture Co., Inc.,

J      8   765 F.2d 932, 936 (9th Cir. 1985); Charlin v. Allstate Ins., Co., 19 F. Supp. 2d 1 137, 1 140 (C.D.

       9    Cal. 1998) (to ascertain whether a joinder is fraudulent, this Court may "look beyond the

p     10   pleadings").
<*S
      11             In the instant matter, Plaintiffs cannot state a viable claim against any of the Fraudulently

s     12   Joined Defendants in connection with their claims under the Securities Exchange Act of 1933
o
      13    ("1933 Act") and/or the California Corporations Code. The Complaint alleges that "securities
00
GO

      14    sold in the United States [shall] be registered with the United States Securities and Exchange
2


*     15    Commission ("SEC")" and that the "SEC regulations mandate that any issuer of a security file a
o
S
      16   prospectus which in turn must provide extensive, detailed information regarding, inter alia, risk
Ej
w     17    factors, ratio of earnings to fixed charges, use of proceeds, determination of offering price, plan
U*

5     18    of distribution, and any potential conflicts of interest of the named experts and counsel." (Comp.
o

<c    19        1, 90.) Section 2(a)(4) of the 1933 Act defines the term "issuer" as: "every person who issues

      20    or proposes to issue any security. . ."

      21             Here, however, there is only one purported "issuer" of the securities alleged in the

      22    Complaint: BVU. As the Court is aware from dismissal of the First Action, the subject contracts

      23    at issue in the instant case are between BVU and Plaintiffs only. (See Exhibit D hereto.) Thus

      24    any prayer for relief "[g] ranting Plaintiffs the right to rescind their purchases of

      25    points/memberships as set forth herein" (Prayer f 3) can be granted by BVU only - and not any

      26    of the named Fraudulently Joined Defendants: The Club At Big Bear Village, The Club At Big

      27    Bear Village Master Association, The Club At Big Bear Village Fractional Owners Association,

      28    Bluegreen Resorts Management, Inc., Bluegreen Vacations Corporation, and BFC Financial


           40650/001825/02417334-3                             6
                                                                                            NOTICE OF REMOVAL
           Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 7 of 167


       1   Corporation. Likewise, any "compensatory damages" (Prayer % 4) is attributable to damages

      2    arising from the alleged unregistered securities transactions, which again is between Plaintiffs

      3    and BVU only. (Exhibit D.) The pleadings are silent as to what role any of the other defendants

      4    played in allegedly "issuing" the purported "unregistered" securities. They should be

       5   disregarded for diversity purposes.

       6             It should also be noted that none of the Fraudulently Joined Defendants were named in

       7   the First Action. Rather, after BYU's motion to dismiss was granted, Plaintiffs voluntarily

-J     8   dismissed the First Action (Exhibit F) only to file the instant case joining California citizens to
—1



       9   thwart diversity - even though none of the Fraudulently Joined Defendants had any role in

h     10   "issuing" the claimed securities in the Complaint. (See Comp. Tflf 12-13; Exhibit D hereto).

      11   These defendants clearly have "no real connection with the controversy" and were named in

s     12   anticipation that this second lawsuit would be removed to this District Court and related to the
u
z     13   First Action. Ritchey, supra, at 1318. Plaintiffs' attempt to "forum shop" should not be
C/9
<X3
D
      14   condoned based on allegations against these sham defendants. Good, supra, at 807.
2
cz±



*     15             iv.      Amount In Controversy.
o
5
      16             Diversity jurisdiction exists only "where the matter in controversy exceed the sum or
£
w     17   value of $75,000, exclusive of interest and costs. . ." 28 U.S.C. § 1332(a); Arbaugh v. Y&H
£
2     18   Corp., 546 U.S. 500, 514 (2006).
o

<     19             Here, Plaintiffs' request for damages including rescission exceeds the $75,000 threshold.

      20   The Complaint alleges that on June 5, 2015, Plaintiffs were damaged in the amount of $27,850

      21   for purchase of the alleged unregistered securities. (Comp. T) 12.) Thereafter on August 22,

      22   2015, Plaintiffs were allegedly damaged in the amount of $30,850 (Comp. % 13) for their next

      23   purchase. The Complaint further alleges that since such time, Plaintiffs paid $3,600 per year in

      24    "property management fees" (Comp. % 52) on the contracts. These amounts, coupled with

      25    Plaintiffs request for costs and expenses including expert fees (Prayer f 5), well exceeds the

      26    $75,000 amount in controversy threshold. What's more, Plaintiffs expressly sought $463,900 as

      27    damages in the Complaint of the First Action. (Exhibit C, First Action Complaint ^19-24, 31,

      28    52; Prayer 1). Generally, "[t]he amount in controversy is determined from the allegations or


           40650/001825/02417334-3                           7
                                                                                          NOTICE OF REMOVAL
            Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 8 of 167


       1    prayer of the complaint." Schwarzer, Tashima & Wagstaffe, Fed. Civ. Proc. Before Trial (2009),

       2    T[ 2:450 (citing St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 289 (1938), which

       3    held that an inability to recover an amount adequate to give the court jurisdiction does not oust

       4    the court ofjurisdiction); Reyes v. Wells Fargo Bank, N.A., 2010 U.S. Dist. LEXIS 1 13821, at

       5    * 12-* 13 (N.D. Cal. June 29, 2010) ("[i]n actions seeking declaratory or injunctive relief, it is

       6    well established that the amount in controversy is measured by the value of the object of the

       7    litigation.").

cu
nJ      8            Consequently, the damages amounts that plaintiffs seek exceed the $75,000.00 minimum.

§       9                                            4.   TIMELINESS.
H

cC
H      10            This Notice is timely, pursuant to 28 U.S.C. § 1446(b), because Defendants received

-1
       11   notice of this action on November 27, 201 9 via personal service. Defendants have not appeared

2      12   in the State Court Action. Destfino v. Reiswig, et al, 630 F.3d 952, 956 (9th Cir. Cal. 201 1) ("we
CJ
z      13   hold that each defendant is entitled to thirty days to exercise his removal rights after being
w
GO
GO


2
       14   served."). The other named defendants have not been served.
GO



*      15                                  5.    INTRADISTRICT ASSIGNMENT.
o
£
-J     16             This case is being removed to the Eastern District, Fresno Division of this Court because
UJ
£
 UJ    17   the existing State Court Action is pending in Kern County.
  —1
I'JU


2      18                             6.        OTHER PERTINENT INFORMATION.
o
z
<      19             Pursuant to 28 U.S.C. § 1446(a), Defendants' file this Notice in the District Court of the

       20   United States for the district and division within which the State Court Action is pending.

       21   Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice and its attachments will promptly be

       22   served on plaintiffs in the State Court Action, and notice thereof will be filed with the clerk of

       23   the Kern County Superior Court.

       24             Moreover, this case should be related to the lawsuit recently filed and dismissed by

       25    Plaintiffs that this Court (Hon. Anthony W. Ishii) presided over and granted 12(b)(6) relief

       26    in. Case No. l:18-CV-00649-AWI-JLT. Defendants respectfully request that this case be

       27    assigned to the Hon. Ishii in light of his previous handling of Plaintiffs' claims in connection

       28    with the State Court Action.



            40650/001825/02417334-3                            8
                                                                                             NOTICE OF REMOVAL
           Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 9 of 167


       1             WHEREFORE, Defendants hereby removes Kern Superior Court Case No. BCV-19-

      2    102842 to the United States District Court for the Eastern District of California, Fresno Division.

      3

      4                                                  Respectfully submitted,

       5   Dated: December 27, 2019                       ANGLIN, FLEWELLING, RASMUSSEN.
                                                           CAMPBELL & TRYTTEN LLP
       6

       7                                                 By:     /s/ D. Dennis La
                                                                D. Dennis La
Q_
       8                                                  Attorneys for Defendants
z
                                                          BLUEGREEN VACATIONS UNLIMITED, INC.
W
H      9                                                  THE CLUB AT BIG BEAR VILLAGE, THE
>-                                                        CLUB AT BIG BEAR VILLAGE MASTER
G£
h     10                                                  ASSOCIATION, THE CLUB AT BIG BEAR
                                                          VILLAGE FRACTIONAL OWNERS
H     11                                                  ASSOCIATION, BLUEGREEN RESORTS
S
CQ                                                        MANAGEMENT, INC., BLUEGREEN
Cu

s     12                                                  VACATIONS CORPORATION, AND BFC
<
o                                                         FINANCIAL CORPORATION
z     13
tu
CO
CO
D
      14
s
CO
<
a*    15
9
£
-3    16
W

U-)   17
-J
[X

5
—3
      18
O
z
<     19

      20

      21

      22

      23

      24

      25

      26

      27

      28



           40650/001825/02417334-3                          9
                                                                                         NOTICE OF REMOVAL
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 10 of 167




                        EXHIBIT A
                            Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 11 of 167


                                                                                                  ELECTRONICALLY FILED
                                                                                                         10/4/2019 9:59 AM
                     1       Stephen M. Dake, SBN 89289                                       Kern County Superior Court
                             DAKE, BRAUN & MONJE, LLP                                         By Layton Johnson, Deputy
                   2         1626- 19lh Street, Suite 23
                             Bakersfield, CA 93301
                   3         Telephone: (661)322-0991
                             Facsimile: (661) 322-0650
                   4         sdake@dbmllp. com

                   5         Attorneys for RAYMOND P. SCOTT and CARLA SCOTT

                   6

                   7
                                                            CALIFORNIA SUPERIOR COURT
                   8
                                                  COUNTY OF KERN - METROPOLITAN DIVISION
                   9
                            RAYMOND P. SCOTT and CARLA SCOTT,                   Case No. BCVH 9-
                 10                                                                     BCV-1 9-1 02842
                                                   Plaintiffs,
                 11                                                             COMPLAINT
                            v.

                 12
                            BLUEGREEN VACATIONS UNLIMITED,
                 13         INC.; THE CLUB AT BIG BEAR VILLAGE;
                            THE CLUB AT BIG BEAR VILLAGE
                 14
                            MASTER ASSOCIATION; THE CLUB AT
                            BIG BEAR VILLAGE FRACTIONAL
                 15
                            OWNERS ASSOCIATION; BLUEGREEN
                 36         RESORTS MANAGEMENT, INC.;
                            VACATION TRUST, INC.; BLUEGREEN
                 17         VACATIONS CORPORATION; BLUEGREEN
                            RESORTS: BLUEGREEN VACATION CLUB;
                 18
                            BBX CAPITAL CORPORATION; BFC
                            FINANCIAL CORPORATION; and SHAWN
                 19
                            B. PEARSON and DOES 1 through 10,
                20
                                                 Defendants.
                21

                22

                23
                                   COMES NOW Plaintiffs RAYMOND P. SCOTT and CARLA SCOTT (the "Plaintiffs"),
                24

                            by and through their undersigned attorneys, bring this action against Defendants BLUEGREEN
                25

                26          VACATIONS UNLIMITED, INC.; THE CLUB AT BIG BEAR VILLAGE; THE CLUB AT BIG

                27          BEAR    VILLAGE       MASTER         ASSOCIATION;   THE   CLUB   AT    BIG   BEAR   VILLAGE

                28
                            FRACTIONAL OWNERS ASSOCIATION; BLUEGREEN RESORTS MANAGEMENT, INC.;
 DAKE, BRAUN &
    MONJF., LLP                                                                          EXHIBIT A TO NOTICE OF REMOVAL
626- 19" Street, Suite Z3                                                   1
BakereftclcLCA 93310                                                                    •EAGEJH
Phone: (661)322-0991                                                    COMPLAINT
 Pax: (6611 322-0650
                          Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 12 of 167




                   1       VACATION TRUST, INC.; BLUEGREEN VACATIONS CORPORATION; BLUEGREEN

                  2        RESORTS; BLUEGREEN VACATION CLUB; BBX CAPITAL CORPORATION; and BFC

                  3
                           FINANCIAL CORPORATION (collectively "Bluegreen" or "BVC"), and SHAWN B. PEARSON
                  4
                           (the "Individual Defendant," and together with Bluegreen the "Defendants"), based on personal
                  5
                           knowledge with respect to themselves and, on information and belief derived from, among other
                  6
                           things, investigation of counsel and review of public documents as to all other matters, and
                  7

                  8        complain and allege as follows:


                  9                                            NATURE OF THE CASE

                10
                                   1.     This action arises out of Defendants' sale of unregistered securities in violation of
                11

                12         Section 5(a), 5(c), 12(a)(1), and 15(a) of the Securities Act of 1933 ("the Securities Act"), which,


                13         pursuant to 15 U.S.C. Sections 77e(a), 77e(c), 771(a)(1) & 77o(a). Sections 5(a), 5(c), and 12(a)(1)

                14        require that any securities sold in the United States be registered with the United States Securities

                15
                          and Exchange Commission ("SEC"). As well as Sections 24200, 25400(b), 25400(c), 25400(d),
                16
                          25400(e), 25401, 25402, 25403(a), 25403(b), 25403(c), 25404(a) and 25404(b) of the California
                17
                          Corporations Code, governing the rules for the sale of Securities in the state of California.
                18
                                  2.      Bluegreen is in the business of selling "points," which are marketed to prospective
               19

               20         purchasers as an investment which will appreciate in value. These "points" are aggregated in

               21         exchange pools. Every purchaser of points simultaneously becomes a member of one or more

               22
                          Vacation Associations or Clubs, which enables the owner of the points to potentially reserve rooms

               23
                          in one of the Bluegreen resort or hotel properties. Bluegreen sells points to new purchasers, as well
               24
                          as existing owners, in person, at sales centers throughout the United States.
               25
                                  3.      The practice utilized by the Bluegreen sales operation is as follows: Prospective
               26

                          purchasers, including new purchasers as well as existing owners to whom Bluegreen seeks to sell
               27

               28         additional points, are typically provided with some kind of conditional benefit or incentive, such as
 DAKE, BRAUN &
   MONJE, LLP                                                                                EXHIBIT A TO NOTICE OF REMOVAL
626- ^'Street, Suite 23                                                     2
Bakeisfield. CA 93310                                                                        EAOEJJ                       _____
Pltotte: (661)322-0991                                                 COMPLAINT
 Fax: 166 1)322-0650
                               Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 13 of 167




                          1     a gift certificate, free vacations, free tickets to shows or a reduced room rate at a condominium or

                         2      hotel In order to realize these conditional benefits, the prospective purchaser is required to attend

                        3
                                what is described as a 60 to 90 minute sales presentation. No contract or other official document
                        4
                                describing the terms of the point investment is provided to the prospective purchasers during this
                        5
                                presentation and, in fact, not until the time of closing.
                        6

                                        4.     Prospective    purchasers    are   organized   by   Bluegreen   depending   upon   their
                        7

                        8       characteristics and the perceived likelihood that they will agree to purchase points. Bluegreen then

                        9       assigns these prospective purchasers to work with Bluegreen salespeople who are also called

                     10
                                vacation counselors and quality assurance specialists. The sales presentations actually exceed 90

                     11
                                minutes and often last five to six hours in length or longer. Moreover, Bluegreen tells prospective
                     12
                                purchasers that they will forfeit their benefits if they leave the sales presentation before the
                    13
                               respective sales people agree that the presentation is over. Prospective purchasers are not permitted
                    14

                               to   take any contract,    information sheets,     Purchase and     Security Agreements ("PSAs"      or
                    15

                    16         "Agreements"), Credit Sales Contracts, notes or other written materials with them off premises

                    17         prior to closing, nor are prospective purchasers given time to consult with their own advisors,

                    18
                               attorneys or any other person during the sales presentation.

                    19
                                       5.      Bluegreen salespeople's common practice is to pitch the points to prospective
                   20
                               purchasers as more than just a way to vacation. Rather, Bluegreen pitches its points as an
                   21
                               investment that will appreciate in value due to the continuing improvements made by Bluegreen in
                   22

                   23          the quality and number of its resort and hotel properties, the general appreciation of real estate in


                  24           the future and the managerial skill that Bluegreen provides in operating the properties it holds.

                  25           Bluegreen salespeople tell their unwitting targets, over the course of hours-long, high pressure

                  26
                               sales pitches that, by purchasing points "now," purchasers will receive a discounted purchase price
                  27
                               that is only available on the day of the sales presentation; they are investing in their future; their
                  28
 DAKE, BRAUN &
    MONJE, LLP
                                                                                                   EXHIBIT A TO NOTICE OF REMOVAL
626 - 1 9*' Slrcci, Suile 23
                                                                                   3
Bakcisfield, CA 93310                                                                              PACE 12
Phone: {661)322-0991
 Fax: 16611322-0650
                                                                            COMPLAINT
                            Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 14 of 167




                     1       points will increase in value; they can bequeath the points to their heirs as an inheritance; and they

                    2        can sell their points-at a profit- at any time. Thus, these "points" are actually investment contracts,

                    3
                             and therefore securities, under the United States securities laws.
                    4
                                    6.      Once the prospective purchasers succumb to the sales pitches and agree to purchase
                    5
                            points, they are individually shepherded to a sales center "quality assurance specialist" (or
                    6
                            otherwise labeled individual), whose job is to obtain the purchaser's signature on a lengthy,
                    7

                    8       densely-worded sales contract (the PSA) and to instruct the purchaser to initial numerous items on

                    9       a lengthy information sheet (often the initials are generated electronically by the sales people for

                  10
                            the purchasers' "convenience"). In reality, purchasers are not given sufficient time to read the

                  11
                            documents, nor are they permitted to take the documents with them off premises before the closing,
                 12
                            nor may purchasers discuss the terms and conditions of the PSAs, or any other contracts or
                 13
                            documents given to them by Bluegreen with any other person prior to signing and initialing these
                 14

                            documents. Moreover, by the time that the typical purchaser goes through the closing process, he
                 15

                 16         or she is too exhausted to read or understand the provisions of these documents and is not capable,

                 17         by training, to understand the substance or legal ramifications of executing them. The closing

                 18
                            documents actually contradict parts of what the prospective purchasers are told and shown during
                 19
                            the sales presentations.
                20
                                    7.     Many of Bluegreen's point purchasers are induced to buy tens of thousands of
                21
                            points, representing many weeks of potential vacations that the typical purchaser could never
                22

                23          possibly utilize. These points can cost tens of thousands of dollars, and the purchases are often


                24          financed by Bluegreen at credit card interest rates. In addition, the points are accompanied by an

                25          obligation to pay yearly "maintenance" fees for the use of various resorts found in the particular

                26
                            property or collection the purchaser bought into. Maintenance fees have risen at a rate far higher
                27
                            and faster than ordinary inflation despite the economies of scale that Bluegreen has in place to
                28
 DAK.E, BRAUN &
   MONJE, LLP                                                                                     EXHIBIT A TO NOTICE OF REMOVAL
626-19"" Street, Sufte 23                                                      4                  PACE It
Bakereficld. CA 93310
Phone: (661)322-0991                                                     COMPLAINT
 Fax: (661)322-0650
                           Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 15 of 167




                     1      manage its properties. As such, a common complaint by purchasers is that maintenance fees have

                    2       become unaffordable over time. As a result, existing point investors or members are often induced

                    3
                            to purchase additional points in order to reach "preferred" thresholds. Bluegreen tells these point
                    4
                            purchasers or members that if they buy more points, they will receive various preferential
                    5
                            treatments.
                    6

                                    8.     Unfortunately for Plaintiffs, Defendants' sales pitches regarding the investment
                    7

                    8       value of the points are false. Bluegreen points do not increase in value, there is no viable secondary

                    9       market for them, and Bluegreen severely restricts the resale of points. Rather than receiving a

                  10
                           return on their investment, Plaintiffs are on the hook for massive annual maintenance fees that keep
                  11
                           going up and up every year, to an amount not disclosed to purchaser at the time of purchase. This is
                  12
                           in addition to the exorbitant cost of the points themselves as well as any interest payments thereon.
                  13
                           Moreover, these Bluegreen contracts or PSAs last in perpetuity. There is no way for the Bluegreen
                  14

                 15
                           members to sell their membership. In fact, Bluegreen memberships are liabilities not assets.

                 16                9.      The Securities Act of 1933 requires all sellers of securities to register those

                 17        securities with the Securities Exchange Commission ("SEC") to prevent precisely the types of

                 18
                           abuses perpetrated by Defendants in connection with the sale of their "points."
                 19
                                   10.     Defendants are selling purchasers investment contracts, and hence securities, even if
                 20
                           they are not explicitly described as such and even though the written contracts contradict in part the
                21
                           promises of the sales pitches. Defendants have not followed the registration requirements under the
                22

                23         securities laws and SEC regulations, and thus, they have violated and are in continuing violation of

                24         the Securities Act of 1933.

                25                                                    THE PARTIES

                26
                                   11.    Plaintiffs RAYMOND P. SCOTT and CARLA DEANN SCOTT are a married
                27
                           couple who, at all times relevant hereto, were and are residents of Bakersfield, California.
                28
 DAKE. BRAUN &
    MONJE, LLP                                                                                EXHIBIT A TO NOTICE OF REMOVAL
626-19"' Street Suite 23                                                     5                EAGE.1.4
Bakersfield, CA 93310
Phone: (66 1 ) 322-099 1                                                COMPLAINT
 Fax: 16611322^)650
                             Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 16 of 167




                      1               12.      On June 5, 2015 the Scotts purchases 20,000 annual points in The Club at Big Bear

                    2         Village for a price of $27,850 following a sales pitch they received in the sales office of Bluegreen

                    3
                              in Las Vegas, Nevada.
                    4
                                      13.      On August 22, 2015, the Scotts purchased an additional 25,000 annual points in The
                    5
                              Club at Big Bear Village for a price of $30,850.50, following a sales pitch they received in the
                    6

                              sales office of Bluegreen in Las Vegas, Nevada.
                    7

                    8                 14.      During the course of each sales presentation, the Bluegreen salespeople represented

                    9        to the Scotts that their points were tied to real property, that the points would increase in value over

                  10          time as a result of efforts bestowed by Bluegreen, that the points could be sold for a profit and that

                  11
                             the Scotts could bequeath the points to their heirs.
                  12
                                      15.      The Scotts purchased these points in reliable upon the Bluegreen salespeople's
                  13
                             representations.
                  14

                                      16.      Defendant WOODBRIDGE HOLDINGS, LLC is a Florida Limited Liability
                  15

                  16         Corporation and has a principal place of business located at 2 1 00 West Cypress Creek Road, Fort

                  17         Lauderdale, Florida 33309. Bluegreen Vacations Corporation and all of its subsidiaries are owned

                 18
                             and controlled by Woodbridge Holdings, LLC.

                 19
                                     17.       Defendant BBX CAPITAL CORPORATION is a Florida Corporation and has a
                 20
                             principal place of business located at 401 East Las Olas Boulevard Suite 800, Fort Lauderdale,
                 21
                             Florida 33301. BBX Capital has an approximate 90% ownership interest in Bluegreen Vacations
                 22

                 23          Corporation.

                 24                  1 8.      Defendant BLUEGREEN VACATIONS CORPORATION is a Florida Corporation

                 25          and has a principal place of business located at 4960 Conference Way North, Suite 100, Boca

                 26
                             Raton, Florida 33431. Bluegreen Vacations Corporation is the sole owner of Bluegreen Vacations

                27
                             Unlimited, Inc.
                28
 DAKE, BRAUN &
   MONJE. LLP                                                                                    EXHIBIT A TO NOTICE OF REMOVAL
626- 19th Street, Suite 23                                                      6                PACE IS
Bakerefield, CA 93310
Phone:(661)322-0991                                                        COMPLAINT
 Fax: 166 1 1322-0650
                            Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 17 of 167




                     1                19.   Defendant BLUEGREEN VACATIONS UNLIMITED, INC.("BVCI"). is a Florida

                     2       Corporation and has a principal place of business located at 4960 Conference Way North. Suite

                    3
                             100, Boca Raton, Florida 3343 1 .
                    4
                                     20.    Defendant THE CLUB AT BIG BEAR VILLAGE is a California Corporation with
                    5
                             a principal place of business located at 40671 Village Drive, Big Bear, California.
                    6

                                     21.    Defendant THE CLUB AT BIG BEAR VILLAGE FRACTIONAL OWNERS
                    7

                    8        ASSOCIATION is a California Corporation with a principal place of business located at 40671

                    9        Village Drive, Big Bear, California.

                  10                 22.    Defendant THE CLUB AT BIG BEAR MASTER ASSOCIATION is a California

                  11
                            Corporation with a principal place of business located at 40671 Village Drive, Big Bear,
                  12
                            California.
                  13
                                     23.    Defendant   BLUEGREEN        RESORTS      MANAGEMENT,         INC.     is a Delaware
                 14

                            Corporation and has a principal place of business located at 4960 Conference Way North, Suite
                 15

                 16         1 00, Boca Raton, Florida 3343 1 .

                 17                  24.    Defendant VACATION TRUST, INC. is a Florida Corporation with a principal

                 18
                            place of business located at 4950 Communication Avenue, Suite 900, Boca Raton, Florida 33431.

                 19
                                     25.    Defendant RESORT TITLE AGENCY, INC. is a Florida Corporation with a
                 20
                            principal place of business located at 4960 Conference Way North Suite 1 00, Boca Raton, Florida
                21

                            33431.
                22

                                     26.    Defendant BLUEGREEN RESORTS is a Florida Corporation with a principal place
                23

                24          of business located at 4960 Conference Way North Suite 100, Boca Raton, Florida 33431.

                25                   27.    Defendant BLUEGREEN VACATION CLUB is a Florida Corporation with a

                26
                            principal place of business located at 4960 Conference Way North Suite 100, Boca Raton, Florida
                27
                            33431.
                28
 DAKE, BRAUN &
   MONJE, LLP                                                                                 EXHIBIT A TO NOTICE OF REMOVAL
626-19*' Strccl, Suite 23                                                     7
Bakcrsfidd, CA 93310                                                                          EAOEJ6           _
Phone:(661)322-0991                                                     COMPLAINT
 Fax:(661)322-0650
                              Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 18 of 167




                       1               28.     Defendant SHAWN B. PEARSON is the President and CEO of Bluegreen

                     2         Vacations Unlimited, Inc.

                     3
                                                                  JURISDICTION AND VENUE
                     4
                                       29.     Defendants violated specific statutory law enacted within the State of California.
                     5
                                       30.     This Court has original jurisdiction over all causes of action asserted in this
                     6

                               Complaint. Plaintiffs entered into this agreement with Defendants regarding property within the
                     7

                     8         State of California. Venue is proper in Kern County because all Defendants regularly conduct

                     9         business in and have engaged and continue to engage in the wrongful conduct alleged herein and

                   10          thus are subject to personal jurisdiction.

                   11
                                                                   FACTUAL ALLEGATIONS
                   12
                                      31.     Bluegreen purports to be in the vacation business, but in reality it is in the
                   13
                              investment business.     Specifically, the business of selling unregistered, illiquid securities in the
                   14

                               form of exchange pools of "points", using high pressure sales techniques. Bluegreen sells its
                   15

                  16          "points" as an "investment," when, in reality, all the "points" provide (other than an opportunity to

                  17          try to book rooms at resorts and hotels, which can be done without purchasing points) is a source of

                  18
                              debt for Bluegreen' s investor-members, who must pay onerous maintenance fees or borrow money

                  19
                              from a Bluegreen affiliate in order to own and continue to own these points. At high-pressure,
                  20
                              mandatory sales presentations, Bluegreen salespeople convince investor-members that Bluegreen's
                  21
                              points (i) appreciate in value; (ii) can be readily sold; (iii) are a hedge against inflation; and (iv)
                  22

                  23
                              constitute an appreciating asset that Bluegreen members can pass along to their children. These


                 24           representations are false.

                 25           I.      BLUEGREEN'S BUSINESS MODEL

                 26
                                      32.     Bluegreen's investment scheme is premised upon a convoluted system of "vacation

                 27
                              ownership interests" ("VOI"). Bluegreen is commonly thought of as a "timeshare" company, but it
                 28
 dake. braun &
    MONJE, LLP                                                                                     EXHIBIT A TO NOTICE OF REMOVAL
G26 - 19^' Sttccl, Suite 23                                                       8                PA OF. 17
Bakcrsfield, CA 93310
Phone: (66 1 ) 322-099 1                                                    COMPLAINT
 Fax: (66U322-O650
                               Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 19 of 167




                          1     does not sell traditional timeshare interests, and indeed, does not refer to itself as such.

                        2               33.     In a traditional timeshare model, the timeshare owner purchases the right to use the

                        3
                                particular timeshare property in question for a certain number of weeks per year. The timeshare
                        4
                                owner may choose to utilize an exchange program that allows them to swap their weeks at a
                        5
                                particular resort with another timeshare owner's weeks at another resort, but his or her ownership
                        6

                                interest is in a particular resort, and for a particular period of time. Indeed, California law protects
                        7

                        8       timeshare owners in this respect by prohibiting timeshare companies from selling more than 364


                       9        use-days in any particular property in any particular year.

                     10
                                        34.     Although investor-members purchasing points           for property in California are

                     11
                                provided a form stating that the Bluegreen salesperson is a licensed real estate agent who has a
                     12
                                fiduciary duty to disclose all facts material to the transaction, Bluegreen points are in no way tied
                     13
                                to the value of any real estate, and Bluegreen investor-members are not purchasing an interest in
                     14

                                real estate, as described in further detail below.
                     15

                    16                 35.     Bluegreen 's points provide nothing more than an opportunity to attempt to reserve

                    17         rooms at various properties during various times of the year. Bluegreen has developed a matrix that

                    18
                               sets forth how many points are required to reserve a room at each of its properties, a calculation

                    19
                               that factors in the location, size of the room, time of the year, and how far in advance reservations
                   20
                               are made. However, because the points are not tied to a right to use a particular property for a
                   21
                               particular period of time, as a traditional timeshare does, investor-members are not "guaranteed"
                   22

                   23          access to any particular resort or property at any particular time, no matter how many points they


                   24          own. Instead, Bluegreen doles out rooms to both members and nonmembers on a first come, first

                  25           serve basis. As such, there is no guarantee that members will ever be able to vacation where or

                  26
                               when they want to.
                  27
                               ///
                  28
  DAK.E, BRAUN &
    MONJE, LLP
                                                                                                    EXHIBIT A TO NOTICE OF REMOVAL
;626 - 1 9s' Sired, Suilc 23                                                         9
Bakcreficld, CA 93310                                                                              -EAHE...1 8                 _
Phone: (661)322-0991
  Fax: 1661 1 322-0650
                                                                             COMPLAINT
                             Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 20 of 167




                      1       II. THE CONVOLUTED RELATIONSHIP BETWEEN ORGANIZATIONS

                     2                36.     Investor-members who purchase points from Bluegreen Vacations Unlimited, Inc.

                     3
                              are actually purchasing membership in a particular group.
                     4
                                      37.     According to the Purchase and Security Agreement (the "PSA") that an investor-
                     5
                              members must sign in order to purchase points in The Club at Big Bear Village, the investor
                     6

                              purchases a membership in one of several "Homeowners' Associations." An investor-member
                     7

                     8        signs a "Credit Sales Contract" to buy into the Fractional Owners Association for the Club. The

                    9         PSA further provides that "the basis for the Membership is certain real property interests in various

                  10
                              resorts, hotels and other vacation properties and that title to those interests is held in a trust for the

                  11
                              benefit of the Association." In other words, the investor has no direct ownership interest in any real
                  12
                             property, as he or she would in a traditional timeshare arrangement. Instead, the real property is
                  13
                             owned by or held by the trust, for the benefit of an Association in which the investor is a member
                  14

                             solely by virtue of his or her ownership of points.
                  15

                  16                 38.     Each Association is administered through a board of directors elected by members -

                  17         but crucially, Bluegreen owns a "significant number of points" in each collection, which points are

                  18
                             weighted, thereby enabling Bluegreen to control the votes electing the board of directors for each

                  19
                             Association. Indeed, this is evidenced by the fact that the board of every single Association has
                 20
                             hired Bluegreen to provide management services for the Association.                  Services for which
                 21
                             Bluegreen receives substantial fees.
                 22

                 23                  39.     In addition, each investor-member who purchases points in an individual Club is


                 24          simultaneously enrolled in an entity known as "Bluegreen Vacation Club Multi-site Time-Share

                 25          Plan" which is a trade name used by Bluegreen.

                 26
                                     40.     All investor-members who purchase or invest in a California Members Association

                 27
                             are enrolled automatically in Bluegreen Vacation Club.
                 28
 DAKE, BRAUN &
   MONJE, LLP                                                                                     EXHIBIT A TO NOTICE OF REMOVAL
626- 1 9"' Sired, Suite 23                                                       10
Bakcrslield, CA 93310                                                                             EAGET2
Phone; (661)322-0991                                                       COMPLAINT
 Fax:(66H322-0650
                                Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 21 of 167




                           I              41.      Bluegreen Vacation Club is a wholly owned subsidiary of Bluegreen Vacations

                          2      Unlimited, Inc.

                          3
                                         42.      Vacation     Trust,     Inc.      operates   the    exchange    pool     of    points.
                         4
                                         43.     Although "points" in The Club at Big Bear Village Fractional Owners Association
                         5
                                 are defined as a member's "Qualifying Interest," a "Qualifying Interest" may itself be based on the
                         6

                                 points purchased to become a member of an Association.
                         7

                         8               44.     In other words, there are two points systems at play-lhe points that Plaintiffs were

                         9       assigned when they purchased a membership, and the points they were assigned in The Owners

                      10
                                 Association.

                      11
                                         45.     Of course, the nuances were never explained to the Plaintiffs, during the high
                      12
                                 pressure sales pitch Bluegreen utilizes to induce them to purchase points.
                     13
                                         46.     The relationships among these entities are not explained to points purchasers, nor
                     14

                                 provided to them in written form during the sales presentation or closing.
                     15

                     16         III.    THE POINTS HAVE NO INTRINSIC VALUE

                     17                 47.     Bluegreen Vacation Club Multi-State Time- Share Plan is described as an exchange

                     18
                                pool of points. Bluegreen describes this system in sale pitches as permitting investor-members to

                    19
                                utilize their points to reserve rooms at resorts all over the world, and therefore not being limited to
                    20
                                resorts or hotels within the United States.         However, because there is no cap on how many
                    21

                                investor-members can join the Multi-State Time Share Plan, or the Association, Bluegreen reserves
                   22

                   23           the right to, and does, add additional points to the Multi -State Time Share Plan from time to time.


                   24           As a result, it is impossible for any investor-member to quantify the vacation stays available to the

                   25           investor-member by virtue of his or her point ownership or to otherwise determine the value of his

                   26
                                or her investment, especially since these values can change, and do change, based upon how many

                   27
                                points the Bluegreen sales operation is able to sell.
                  28
 DAKE, BRAUN &
   MONJE, LLP
626 - 1 9*1' Street, Suite 23                                                                        EXHIBIT A TO NOTICE OF REMOVAL
Bakersfield, CA 93.110
                                                                                     11
                                                                                                     £A£jEJ£1
Phone: (66 1 ) 322-099 1
 Fax:(661)322-0650
                                                                                 COMPLAINT
                            Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 22 of 167




                      1              48.     In fact, rooms at Bluegreen resorts are doled out on a first come, first served basis,

                      2      meaning that many investor-members cannot vacation when and where they want despite

                      3
                             Bluegreen's sales pitch that a points-based model offers members greater flexibility than a
                     4
                             traditional timeshare model. Thus, many investor-members end up using their points to book
                      5
                             vacations at less desirable locations, or at off-peak times.
                     6
                                    49.     Thus, it is impossible to determine what the "face value" of a "point" in the
                     7

                     8       exchange pool is worth, and even if it were possible to make this determination, the value of a


                     9       "point" is diluted any time additional points are sold - a common occurrence, because virtually

                   10        every investor-member is purchasing "new" points.

                   11
                                    50.     Further, there is no secondary market for the "points," and Bluegreen's universal
                   12
                             practice is to refuse to buy back points, except by foreclosure, so it is impossible to determine a
                   13
                             "market value" of any investor's interest.
                   14

                            IV.     THE ONEROUS, ONGOING COST OF BLUEGREEN POINTS AND IT
                  15

                  16                RELATION TO BLUEGREEN'S BUSINESS MODEL

                  17                51.     While it is difficult, if not impossible, to ascertain the value of Bluegreen points, it

                  18
                            is possible to calculate their cost. Investment in Bluegreen "point" exchange pools comes at a high
                  19
                            price in the form of Club dues and fees, including a yearly Club Fee, the amount of which is a
                 20
                            function of the Member's membership class (or a base fee), plus an amount based on the number of
                 21

                            points owned, to cover the costs of Club management; (b) a Property and Services Fee, in an
                 22

                 23         amount to be determined by the Club, to cover the costs relating to the represented services


                 24         provided by the Club; (c ) closing costs at the time of sale; and (d) "Other Charges," to cover "any

                 25         expenses associated with the operation of the Club which are not covered" in the various other

                 26
                            fees.
                 27
                            III
                 28
 DAKE, BRAUN &
   MONJE, LLP                                                                                  EXHIBIT A TO NOTICE OF REMOVAL
626- 19* Street, Suile 23                                                      12
Baketsficld, CA 93310                                                                          .RAGE..2J_ _   _
FNsone. (66 1 ) 322-099 1                                                 COMPLAINT
 Fax: (6611 322-0650
                             Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 23 of 167




                        1             52.     The Club Fee represents a significant source of income for Bluegreen. Bluegreen

                      2       also collect a "property management fee" of $3,600 per year of the costs of operating any resort.

                      3
                              Bluegreen's revenue from property management contracts increases to the extent that (a) operation
                      4
                              costs at managed resorts rise, and consequently, management fees increase proportionately under
                      5
                              the cost-plus fee arrangements; (b) Bluegreen adds services under their management contracts; or
                      6

                              (c) Bluegreen acquires or enters into contracts to manage additional resorts. In other words, the
                      7

                      8       more investor-members are charged fees for the cost of operating an Association, the more revenue

                      9       Bluegreen generates. Moreover, the Bluegreen property management contracts renew automatically

                   10
                              each year.

                   11
                                     53.      In addition to the income generated from fees, Bluegreen generates significant
                   12
                              revenue from financing the sale of its points. Many of Bluegreen's investors, including Plaintiffs,
                   13
                             are unable to purchase their points -which can range from costing a few thousand dollars to tens, or
                   14

                             even hundreds, of thousands of dollars - in cash up front. Thus, Bluegreen offers financing, from
                   15

                  16         Bluegreen's financing affiliate, to the investors by loaning them money to purchase the points.

                  17         Those loans are secured by the points themselves as provided under article 9 of the Uniform

                  18
                             Commercial Code.

                  19
                                     54.      Bluegreen relies on its ability to use its outstanding loans to member-investors as
                 20
                             collateral in order to borrow enough money to facilitate selling more points - and therefore issuing
                 21
                             more loans - to new member-investors.
                 22

                 23                 55.      Like most other components of the Bluegreen investment scheme, what is presented


                 24          as a wise investment is actually a tremendous expense. Unlike an interest rate for a home mortgage,

                 25          for example, Bluegreen financing is set at credit card interest rates, which can be as high as 22%

                 26
                             per annum.     Various other protections which exist as part of the underwriting process for

                 27
                             homebuyers likewise do not apply to sales of ephemeral "points," such as affordability measures
                 28
 DAKE, BRAUN &
   MONJE, LLP
                                                                                               EXHIBIT A TO NOTICE OF REMOVAL
626- 1?"1 Street, Suite 23                                                    13
Bakersfieid, CA 933 !0                                                                        EA.GE22             _
Phone: (665 ) 322-0991
                                                                         COMPLAINT
 Fax: {661)322-0650
                           Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 24 of 167




                     1      like debt to income ratios.

                   2                56.     While mortgage interest payments are often tax deductible, interest payments on

                   3
                            "points" are not. Despite this, and despite the fact that Plaintiffs do not actually hold any fee simple
                  4
                            ownership interest in any real property, Bluegreen sent IRS Form 1098 to Plaintiffs for all calendar
                   5
                            years through 2015. Form 1098 is the IRS form provided by a lender to a mortgagor setting forth
                   6

                           the amount of mortgage interest (which is generally deductible) paid in a particular year.
                   7

                  8         V.     THE HIGH-PRESSURE SALES PROCESS


                   9               57.     The one-on-one, high pressure sales experience is a cornerstone of Bluegreen's

                10
                           business model. Bluegreen has sales center around the world with a full in-house sales and

                 11
                           marketing team at many of these locations, including their property at 366 E. Tropicana Avenue in
                 12
                           Las Vegas, Nevada. A substantial portion of Bluegreen's sale of exchange pool "points" in the U.S.
                13
                           take place at the sales office in Las Vegas, though these "points" are sold at various locations
                14

                           throughout the United States.
                15

                16                 58.     The Bluegreen sales technique, however, is not unique to any particular office. The

                17         same high pressure sales pitch is utilized by virtually all Bluegreen salespeople at offices

                18
                           throughout the country. Indeed, Bluegreen touted the uniformity of its sales practice in its most
                19
                           recent 1 0-k filing with the SEC.
                20
                                   59.     In order to generate sales, Bluegreen relies on high-pressure, in-person sales pitches,
                21

                           which take place following presentations at resorts targeted to prospective investors as well as
                22

               23          current investors and their guests, and through "mini-vacations" packages. In these packages, a

               24          sales target is offered a free "experience" - for example, a cruise, a dinner at a high-end restaurant,

               25          tickets to a Cirque de Soleil performance in Las Vegas, tickets to a popular sporting event, or even

               26
                           an entire trip to Las V egas for a period of several days - "free," if they attend and sit through the

               27
                           entirety of a sales presentation that is said to last 90 minutes but often lasts as long as five or six
               28
 DAKE, BRAUN &
   MONJE, LLP                                                                                  EXHIBIT A TO NOTICE OF REMOVAL
626-19"' Street Suite 23                                                      14
Bakctsfield, CA 93310                                                                          EALLE22—
Ptone: (661)322-0991                                                     COMPLAINT
 Fax:(661)322-0650
                           Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 25 of 167




                     1      hours or more. If the target fails to attend the sales presentation, or leaves before the presentation

                   2        has been completed, the individual is told that he or she is responsible for paying the cost of the

                   3
                            entire "free" experience.
                   4
                                   A.      Bluegreen Salespeople State the Points Will Increase in Value
                   5
                                   60.     First, the Bluegreen salesperson reiterates that points in the exchange pool will
                   6

                            increase in value, because the value of the underlying real estate properties increases, due largely to
                   7

                   8        Bluegreen' s efforts to maintain, upkeep and improve the properties, as well as the general

                   9       appreciation of real estate. In effect, the Bluegreen salesperson represents that because Bluegreen is

                 10        always working to improve the quality of the resorts, and because real property values in general

                 11
                           are increasing, the value of the target's investment will increase as well.
                 12
                                   61.     Further, the prospective investors are told that the points they are purchasing are
                 13
                           being sold to them at a discount from their regular price, so that they will immediately have
                 14

                           "equity" because they own interests that are worth more than the purchase price.
                 15

                16                 62.     Indeed,   during   sales   presentations,   Bluegreen   salespersons   routinely   provide

                17         potential investor-members with a two-page document titles "Pricing History and Location

                18
                           Growth," or similar document, which purports to set forth how the Bluegreen points have increased

                19
                           and will increase in value over time.
                20
                                   63.     However, as set forth above, the points have no intrinsic value. They are not tied to
                21
                           any ownership interest in any piece of real estate, because the real estate interest is held in trust for
                22

                23         the Association. Moreover, the offer to sell points at a discount as being time sensitive is false.


               24          Prospective purchasers are not receiving any preferential treatment or receiving any special,

               25          discounted price on the day of the sales presentation. The price point offer will be available to the

               26
                           purchaser on the following day and the following week.

               27
                           ///
               28
 DAKE, BRAUN &
    MONjE, LLP                                                                                 EXHIBIT A TO NOTICE OF REMOVAL
626 -19* Street Suite 23                                                       15              PAP.P 1A
Bakersfield CA 93310
Phone: (661)322-0991                                                      COMPLAINT
 Pax: (66 1 ) 322-0650
                               Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 26 of 167




                          1             64.    Because the number of points in the pool can be increased as much as Bluegreen

                         2      would like, and because Bluegreen can arbitrarily change the "value" of a point at any time, it is

                         3
                                virtually impossible to determine what the value of any member's points is, and thus impossible to
                        4
                                determine whether the points' value has increased over time. Moreover, the points have no market
                        5
                                value because they generally cannot be sold due to the restrictions that Bluegreen has placed on
                        6
                                them. In effect, Bluegreen points are illiquid and worthless to the purchaser because Bluegreen
                        7

                        8       effectively has a monopoly on the sale of points.


                       9               65.     Bluegreen salespeople also tell existing investor-members that they will "save

                     10
                                money" on maintenance fees for their existing points by purchasing more points. Sales people

                     11
                                represent that, by purchasing additional points, an investor will enter a different "tier" of
                     12
                                membership and will thereby be able to apply points as payment of paying maintenance fees (or
                     13
                               pay fewer maintenance fees). Such representations are false, because the fees are calculated based
                     14

                               on how many points a member owns -the more points, the more fees.
                    15

                    16                 B.     Bluegreen Salespeople State that there is a Market for Points, and Bluegreen

                    17                        will Help Investor-Members Find Buyers for Their Points

                    18
                                       66.    Of course, an investment's appreciation in value requires the existence of a market

                    19
                               for the investment. Bluegreen salespeople mislead potential investor-members into believing that
                   20
                               there is a robust market for the sale of points in the exchange pool, and they will be able to easily
                   21
                               sell their points after they have increased in value (which they purportedly already have because
                   22

                   23          they were purchased at a "discount"), thereby capturing a significant return on their investment.


                  24           Bluegreen salespeople further represent that they, and Bluegreen, will assist the investor-buyer in

                  25           locating a buyer to purchase the Bluegreen member's points.

                  26
                                      67.     In reality, however, this statement is belied by Bluegreen's Legal Documents
                  27
                               (which potential investor-members are not provided any meaningful opportunity to study and
                  28
 DAKE, BRAUN &
   MONJE, LLP
626 - 1 9"' Street, Suite 23
                                                                                                 EXHIBIT A TO NOTICE OF REMOVAL
Bakerslteld, CA 93310
                                                                                16               PA CE 25
Phone: (661 ) 322-099 1
 Fax: (661) 322-0650
                                                                          COMPLAINT
                           Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 27 of 167




                     1      review before agreeing to purchase their points). Points in The Club at Big Bear Village are non-

                    2       transferable.

                    3
                                    68.       While an investor-member's membership could, theoretically, be sold - conditioned
                   4
                            on Bluegreen's consent, which it is entitled to withhold in its discretion and which it virtually never
                   5
                           grants - there is no viable market for these membership interests. First, no fully-informed rational
                   6
                           buyer would purchase points on the resale market, if a viable market even existed. The buyer must
                   7

                   8       be willing to assume the onerous fees described herein. A reasonable, fully-informed potential

                   9       buyer would prefer to simply reserve rooms at the resort in question without purchasing any points

                 10
                           or interest in the Association. By way of example, Bluegreen directly markets and rents rooms to

                 11
                           the general public at its various resorts. Non-Bluegreen members may book rooms by the night
                 12
                           without having to expend enormous upfront sums on points or being charged maintenance fees.
                 13
                           Second, Bluegreen restricts the prospective resale of points that are not purchased directly from
                 14

                           Bluegreen.       Further,   the   Bluegreen   salesperson's   representation   that   they   will   help   an
                 15

                 16        investor/member sell their points directly contradicts the contract delivered to Plaintiffs on CD

                17         after signing.

                18
                                   69.       Indeed, so many Bluegreen investor-members (as well as purchasers of interests of
                19
                           various timeshare companies) are desperate to release themselves from their continuing obligation
                20
                           to make high-interest financing payments and exorbitant maintenance fees that an entire industry
                21
                           has arisen to help them do so. Called "timeshare exit companies," these organizations will - for a
                22

                           fee that typically ranges in the many thousands of dollars to the tens of thousands of dollars -
               23

               24          attempt to find a buyer for points or time share interests (or otherwise help the purchaser try to get

               25          out of his or her contract). People generally utilize these timeshare exit companies services only as

               26
                           a last resort, after all prior efforts to rid themselves of their investment have failed. Simply put,
               27
                           once the brief period to rescind the membership has expired, there is no way for an investor-
               28
 DAKE. BRAUN &
   MONJE. LLP                                                                                    EXHIBIT A TO NOTICE OF REMOVAL
626- 19*" Stnw, Suite 23                                                        17
Bakersficld, CA 93310                                                                            EAGE26
Phone; (661)322-0991                                                       COMPLAINT
 Fax: (6611322-0650
                            Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 28 of 167




                      1      member to get out of his or her contract. Investor-members are trapped in perpetuity because there

                     2       is no viable secondary market for the resale of points and memberships. Moreover, Bluegreen even

                     3
                             prohibits the use of points to rent rooms except to friends and relatives. Accordingly, the timeshare
                     4
                             exit companies typically try to negotiate a release from the timeshare membership. Success rates
                     5
                             are extremely low because Bluegreen has no interest in letting investor members out of their
                    6

                             contracts. In the overwhelming majority of cases, the timeshare exit companies advise investor-
                    7

                     8       members to simply stop making payments on their maintenance fees or loan. When that happens,

                    9        Bluegreen terminates the membership, recaptures the points and then resells them to new

                  10
                            purchasers. The net result is that the purchasers lose their entire investment. Furthermore,

                  11
                            Bluegreen reports the purchasers to the credit agencies thereby damaging the purchasers' credit
                  12
                            scores.
                  13
                                      70.   Although Bluegreen salespeople regularly represent the member investors that there
                  14

                  15
                            exists a viable secondary market for points, Bluegreen not only refuses to help its member-

                  16        investors sell their points, it targets and attacks timeshare exit companies and law firms who

                  17        attempt to help investor-members (sometimes by suing them) in an attempt to effectively destroy

                  18
                            any possible secondary market. Bluegreen has experienced a substantial increase in the number of

                  19
                            purchasers who are defaulting on their loans and maintenance fees.
                 20
                                      71.   Bluegreen has a significant interest in ensuring that no viable secondary market
                 21
                            exists for its points (despite its representations to the contrary during its sale pitches). Pursuant to
                 22

                            the Purchase and     Security Agreement, Bluegreen can, and does, "recover" (i.e., repossess)
                 23

                 24         member-investors' points if the member-investor defaults on any payment due to Bluegreen,

                 25         including any payments due under a loan financed by Bluegreen, maintenance fees, or any other

                 26
                            obligation that the member-investor owes to Bluegreen. Thus, if a member-investor is unable to
                 27
                            continue making payments to Bluegreen and defaults under the terms of the Purchase and Security
                 28
 DAKE, BRAUN &
   MOWE. LLP                                                                                    EXHIBIT A TO NOTICE OF REMOVAL
626- 19"' Street Suilc 23                                                      18
Bakcrsfield, CA 93310                                                                          £AGE_22_,
Plione: (66 1 ) 322-099 1                                                COMPLAINT
 Pax. <661 ) 322-0650
                               Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 29 of 167




                          1     Agreement or credit sales contract, Bluegreen can repossess their points and resell them to another

                         2      member-investor or new purchaser, meaning that Bluegreen has little to lose-and much to gain-if a

                        3
                                member-investor defaults. In fact, the Bluegreen 10-k states that when Bluegreen member-
                        4
                                investors default of their payments, those interests "are added to existing inventory and resold at
                        5
                                full retail value" and such "recovered" points "may be sold by Bluegreen in the form of points to
                        6

                                new customers or existing members." If, however, that same member-investor could utilize a
                        7

                        8       secondary market to sell their points, they would, presumably, do so - thereby costing Bluegreen


                       9        the opportunity to profit off of the resale. Thus, Bluegreen has a significant pecuniary interest in

                     10
                                ensuring that no viable secondary market for its points is ever established.

                     11
                                                C.      Bluegreen Salespeople Represent That Investor-Members Can
                     12
                                                        Bequeath Their Points to Heirs to Convince Their Potential Sales
                    13
                                                        Targets That the Points are a Sound Investment
                    14

                                       72.      In   the course of their   sales pitch to   potential   investor-members,   Bluegreen
                    15

                    16         salespeople emphasize the fact that they can leave the points to their children, grandchildren, or

                    17         other heirs in a will. This tactic is designed to encourage the potential investor-members to view

                    18
                               the points as a long-term investment; something they can enjoy and then pass down to their

                    19
                               children; and something that will increase in value, act as a hedge against inflation and can one day
                   20
                               be sold for a significant profit.
                   21

                                       73.     Unfortunately, while the contract does provide that it will "ordinarily" and at its
                   22

                  23           discretion approve the transfer of points to an immediate family member following an investor-


                  24           member's death, points in Bluegreen pools are not an inheritance any rational person would want.

                  25           As set forth above, the points are not tied to an interest in real property, they have no intrinsic

                  26
                               value, and, indeed, they largely serve to saddle their owners with massive annual fees and loan

                  27
                               payments. In leaving their points to their heirs, investor-members are not providing for their future.
                  28
 dake, braun &
    MONJE. LLP
                                                                                                  EXHIBIT A TO NOTICE OF REMOVAL
626- 1 9"1' Street, Suite 23                                                     19
Bakcrefield, CA 93310                                                                             PAGE 28
Phone: (661)322-0991
                                                                            COMPLAINT
 Fax: (66 1)322-0650
                               Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 30 of 167




                      1         but rather, they are burdening them with debt.

                      2
                                        D-     Bluegrecn Sales Pitch Specifies

                      3
                                        74.    The Bluegreen sales pitch is designed to exhaust and overwhelm a potential
                      4
                                investor-member until they eventually "give in" and purchase points. The Bluegreen sales person
                      5
                                take the individual or couple into a small room, office or other area, where they are not permitted to
                      6
                                leave to review any written material that they are provided with-they must first agree to purchase
                      7

                      8         their points on the spot. They cannot consult with an attorney, financial advisor or any other person

                      9        not in the sales pitch location.

                   10
                                        75.    Many of Bluegreen's targets are especially susceptible, specifically senior citizens,

                   11
                               many of whom are living on a fixed income, where it would make no fiscal sense for these targets
                   12
                               (or anyone else) to purchase points, often through financing at credit card interest rates, hundreds
                   13
                               of thousands of dollars of "points" just to potentially be able to go on a vacation a few times per
                   14

                               year. Instead, Plaintiffs and the Class purchased points because Bluegreen sold them as an
                   15

                   16          investment.


                   17                   76.    Bluegreen salespeople are highly incentivized to sell points to investors by any

                   18
                               means necessary, and are principally compensated based on their performance, meaning that their

                   19
                               income is directly correlated to how many points they are able to sell.
                  20
                               VI.      THE TERMS OF THE BLUEGREEN PURCHASE AND SECURITY
                  21
                               AGREEMENTS
                  22

                  23                 A. The Member-Investor's Right to Rescind the Agreements is Illusory

                  24                    77.    Some of the Bluegreen Purchase and Security Agreements, and credit sales

                  25           contracts through which Bluegreen sells points contain a rescission provision, as mandated by

                  26
                               specific state laws, which provides the purchaser between 5 to 1 0 days after signing the contract to
                  27
                               rescind its terms.
                  28
 DAKE, BRAUN &
   MONJE, LLP                                                                                     EXHIBIT A TO NOTICE OF REMOVAL
626 - 1 9"' Street, Suite 23                                                     20               PAOF 70
BakcrsfiekLCA 93310
Phone: (661)322-0991                                                        COMPLAINT
 Fax: (661)322-0650
                             Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 31 of 167




                        1             78.       However, this right to rescind is illusory. As set forth above, investor-members sign

                       2      the Bluegreen contracts following multi-hour long high pressure sales presentations during which

                       3
                              they are provided no meaningful opportunity to review the terms of the Purchase Agreement prior
                      4
                              to signing. Furthermore, the vast majority of investor-members are on vacation when they attend a
                      5
                              sales presentation and sign the Purchase and Security Agreement, meaning they generally do not
                      6

                              review the terms of the contract until they have returned home, which in many cases means they
                      7

                      8       are not even made aware of their right to rescind until the deadline by which to do so would have


                      9       already passed.

                    10
                                     79.     The Agreement is constructed using highly technical language and densely worded,

                   11
                              using small print with few headings and barely any organization. It is largely impossible for a
                   12
                              layperson to fully comprehend its provisions. The purchasers are required to review, sign and
                   13
                              initial numerous other documents that would take many hours to read and understand. The closing
                   14

                              is designed to rush the purchasers through the process in such a way that they are not afforded a
                   15

                   16        fair opportunity to understand what they are buying or what obligations they are accepting.

                   17                80.    Finally, because the Purchase and Security Agreements as well as other documents

                  18
                             provided to investor-members after they sign the Agreements do not clearly describe the points as a

                  19
                             security, nor do the contracts provide accurate and complete information regarding the investor-
                  20
                             members rights under the law or any of the information required to be set forth in a prospectus for
                 21
                             the offering of a security, which in and of itself renders the Agreement void and unenforceable, it is
                 22

                 23          impossible for an investor-member to understand what, precisely, he or she has purchased without


                 24          the assistance of an attorney or financial advisor. Because investor-members are prohibited from

                 25          having an attorney, financial advisor or anyone outside of the signing room review the sales

                 26
                             materials prior to signing them, and because most investor-members sign their Agreements while
                 27
                             on vacation and therefor unable to provide the document to their attorney or financial advisor for
                28
 DAKE, BRAUN &
    MONJE, LLP
626 -19"" Street, Suite 23                                                                       EXHIBIT A TO NOTICE OF REMOVAL
Bakersfield. CA 933 1 0
                                                                               21                PAGE to
Phone: (66 1 >322-0991
 Fax: (661)322-0650
                                                                          COMPLAINT
                               Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 32 of 167




                       1        several days, any rights to rescind in the 5 to 10 days provided by law is purely illusory.

                      2         VII.    The Plaintiffs Are Induced to Invest to Their Great Detriment

                      3
                                        81.    Plaintiffs Raymond and Carl a Scott first purchased Bluegreen Vacation Points on
                      4
                                June 5, 2015 and purchased additional points on August 22, 2015. Plaintiffs had acquired
                      5
                                approximately 45,000 Bluegreen Vacation points by August 22, 2015. During the course of the
                      6
                                sales presentations, Bluegreen salespeople represented to the Scotts that:
                      7

                      8                            •   Their Bluegreen Vacation points could be passed down to their heirs and

                      9                                sold by their heirs at a profit.

                    10                             •   Their Bluegreen Vacation points could be used to purchase Airfare.

                    11
                                                   *   Their Bluegreen Vacation points were real property and could be used for
                   12
                                                       real property tax deductions.
                   13
                                                   •   Their purchase of Bluegreen Vacation points was a limited offer being sold
                   14

                                                       at a reduced rate.
                   15

                   16                              •   Their Bluegreen Vacation points would increase in value.

                   17                              •   Their Bluegreen Vacation points could be sold for a profit.

                   18
                                                   •   Their Bluegreen Vacation points could be used to book RCI Resorts hotel
                   19
                                                       rooms.

                  20
                                       82.     Plaintiffs relied upon these representations as the basis for their purchase of points.
                  21
                               Contrary to the salespeople's representations, none of these representations regarding their
                  22

                  23           Bluegreen Vacation points were true.


                  24                                       STATUTE OF REPOSE ALLEGATIONS

                  25                   83.     Section 13 of the Securities Act of 1933 provides that all claims under the Securities

                  26
                               Act must be brought within one year of the discovery of the violation and within three years after
                  27
                               the security was offered to the public.
                  28
 DAKE, BRAUN &
  MONJE, LLP                                                                                       EXHIBIT A TO NOTICE OF REMOVAL
626 - 19"^' Street. Suite 23                                                       22
Bakersficld, CA 93310
Phone: (66i)322-0991                                                         COMPLAINT
 Fax: (661) 322-0650
                             Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 33 of 167




                     1               84.     As described herein, the typical investor would not be able to discover facts

                    2         sufficient to form the basis of an investigation into the question of whether that the sale of "points"

                    3
                              was actually the sale of an unregistered security. Moreover, investors in such points are not put on
                    4
                              inquiry notice of the fact that the purchase of points constitutes the purchase of securities under
                    5
                             applicable law. For the reasons alleged herein, Bluegreen's sales practices and ongoing business
                    6

                             practices are designed to prevent such inquiry notice. Reasonable inquiry into this matter is
                    7

                    8        possible only after a thorough investigation and analysis by attorneys or financial professionals

                    9        with highly specialized knowledge of the provisions of the Securities Act who make sustained

                  10         efforts to obtain access to a substantial body of information concerning Bluegreen's sales practices

                  11
                             involving numerous investors and salespersons over a period of time. Plaintiffs are not aware they
                  12
                             had purchased an unregistered security under the Act.
                  13
                                     85.     Thus, the full three-year statute of repose, and not the one-year-from-discovery
                  14

                             statute of limitations, should apply to the claims set forth herein.
                  15

                  16                                                CLAIMS FOR RELIEF

                  17                                                        COUNT I

                  18
                               (Unregistered Offer and Sale of Securities in Violation of Section 5(a), 5(c), and 12(a)(1) of
                  19
                              the Securities Act and Section 25160, 25164, and 25165 of the California Corporations Code-
                 20
                                                                    Against All Defendants)
                 21
                                     86.    Plaintiffs repeat and reallege the foregoing paragraphs as if fully set forth herein.
                 22

                 23
                                     87.    Section 5(a) of the Securities Act of 1933 prohibits the use of "any means or


                 24          instruments of interstate commerce or of the mails" in the sale of a security "unless a registration is

                 25          in effect" as to that security. See 15 U.S.C. § 77e(a).

                 26
                                     88.    Section 5(c) of the Securities Act of 1933 provides that "[i]t shall be unlawful for

                 27
                             any person, directly or indirectly, to make use of any means or instruments of transportation or
                 28
 DAKE. BRAUN &
   MONJE, LLP                                                                                       EXHIBIT A TO NOTICE OF REMOVAL
626- 19"" Street, Suiie 23                                                      23
Bakereficld, CA 933 1 0                                                                             £AGE-a2~
toe: (661)322-0991                                                         COMPLAINT
 Fax: (661) 322-0650
                             Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 34 of 167




                       1      communication in interstate commerce or of the mails to offer to sell or offer to buy through the

                      2       use or medium of any prospectus or otherwise any security, unless a registration statement has been

                      3
                              filed as to such security." See 1 5 U.S.C. § 77e(c).
                      4
                                      89.     Section 12(a)(1) of the Securities Act of 1933 provides that "Any person who offers
                      5
                              or sells a security in violation of section 5. ..shall be liable.. .to the person purchasing such security
                      6

                              from him, who may sue either at law or in equity in any court of competent jurisdiction, to recover
                      7

                      8       the consideration paid for such security with interest thereon, or for damages if he no longer owns


                      9       the security." See 15 U.S.C. § 777(a)(1).

                   10
                                      90.     Registration of a security with the SEC is not a perfunctory or rote process. To the

                   11
                              contrary, SEC regulations mandate       that any issuer of a security file a prospectus which in turn
                   12
                              must provide extensive, detailed information regarding, inter alia, risk factors, ratio of earnings to
                   13
                             fixed charges, use of proceeds, determination of offering price, plan of distribution, and any
                   14

                             potential conflicts of interest of the named experts and counsel. See, e.g. , 1 7 C.F.R. 229.500 et seq.
                   15

                  16          1 7 C.F.R. 239.1 1 , S.E.C. Form S-l . This prospectus must be reviewed by the SEC to determine full

                  17         compliance with all applicable regulations. Any comments to the preliminary prospectus must be

                  18
                             addressed to the SEC's satisfaction before the issuer may offer the applicable security for sale.

                  19
                                     91.     Defendants made use of means or instruments of transportation or communication
                  20
                             in interstate commerce or of the mails, to offer to sell or to sell securities, or to carry or cause such
                 21
                             securities to be carried through the mails or in interstate commerce for the purpose of sale or for
                 22

                 23          delivery after sale.


                 24                  92.     Defendants sold "points" in various "membership associations" exchange pools

                 25          which are in turn affiliated with points in the Vacation Trust. These points are affiliated with the

                 26
                             ability to reserve rooms at various hotels and resorts for various lengths of time. The "points"
                 27
                             system is modelled after a traditional timeshare system, but is different in several key respects.
                 28
 DAKE, BRAUN &
   MONJE, LLP
                                                                                                  EXHIBIT A TO NOTICE OF REMOVAL
626 - 19^' Sired, Suite 23                                                      24
Bakenjficld, CA 933)0                                                                            JEAGE-23
Plicmc: (66 1 ) 322-099 1                                                  COMPLAINT
 Fax: (661)322-0650
                              Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 35 of 167




                      1                93.     Defendants, through their sales people, represented to Plaintiffs that these "points"

                     2         reflected an ownership interest in real property and were an investment. Defendants further

                     3
                               represented that the value of the points would increase over time and Plaintiffs would be able to
                     4
                               sell their points at profit. Defendants represented that the value increase would be due, at least in
                     5
                               part, to the efforts of Defendants insofar as they manage and market the various hotels, resorts, and
                     6
                               other properties.
                     7

                     8                 94.     The "points" were marketed as securities.


                     9                 95.     Defendants utilized the mails, and interstate commerce and communication.

                   10
                               including interstate telephone calls and internet communication, to market and sell these securities.

                   11
                                       96.    No registration statements have been filed with the SEC or have been in effect with
                   12
                               respect to the offering of the "points."
                   13
                                       97.    By reason of the foregoing, the Defendants have violated Sections 5(a), 5(c) and
                   14

                               12(a)(1) of the Securities Act, 15 U.S.C. §§ 77e(a), 77e(c), & 771(a)(1).
                  15

                   16                 98.     As a direct and proximate result of the Defendant's sale of unregistered securities,

                  17          Plaintiffs have suffered damages in connection with the respective purchases of "points" in the

                  18
                              Bluegreen Vacation Club.

                  19
                                                                            COUNT II
                  20
                                (Control Person Liability Pursuant to Section 15(1) of the Securities Act and Section 25402
                  21

                                      and 25403 of California Corporations Code- Against the Individual Defendants)
                  22

                 23                   99.     Plaintiffs repeat and reallege the foregoing paragraphs as if fully set forth herein.


                  24                  100.    Sections 15(a) of the Securities Act provides that "[ejvery person who, by or

                 25           through stock ownership, agency, or otherwise.. .controls any person liable under section 1 1 or 12

                 26
                              [of the Securities Act], shall also be liable jointly and severally with and to the same extent as such
                 27
                              controlled person to any person to whom such controlled person is liable..." See 15 U.S.C. §
                 28
 DAKE, BRAUN &
   MONJE, LLP                                                                                     EXHIBIT A TO NOTICE OF REMOVAL
626 - 1 9^' Sfrccl. Suilell                                                      25               PAr.F id
BakosfieldCA 93310
Phone: (661)322-0991                                                        COMPLAINT
  Fat: (6611322-0650
                                Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 36 of 167




                         1       77o(a).

                        2                  101.     As the Chief Executive Officer, Defendant Shawn B. Pearson is the head of

                        3
                                 Bluegreen, and thus considered a "control person" of Bluegreen.
                        4
                                           102.     As the President and Chief Financial Officer of Bluegreen, Defendant Anthony M.
                        5
                                 Puleo is a "control person" of Bluegreen.
                        6

                                           103.    The Individual Defendants were both officers and controlling persons of Defendants
                       7

                       8         charged with the legal responsibility of overseeing its operations, both controlling persons had the


                       9         power to influence and exercised the same to cause Defendants to engage in the unlawful acts and

                     10          conduct complained of herein.

                     II
                                           104.    As the owner of Bluegreen, BBX Capital Corporation was a control person of
                     12
                                 Defendants charged with the legal responsibility of overseeing its operations. Both controlling
                     13
                                persons had the power to influence and exercised the same to cause Defendants to engage in the
                     14

                                 unlawful acts and conduct complaints of herein.
                    15

                    16                     105.    By reason of such conduct, the Individual Defendants and Collective Defendants are

                    17          liable pursuant to Section 15(a) of the Securities Act. As a direct and proximate result of their

                    18
                                wrongful conduct, Plaintiffs suffered damages in connection with their purchases of Bluegreen

                    19
                                "points."
                   20
                                                                                COUNT III
                   21
                                           (False and Misleading Appearance of Trading and Market to Induce the Purchase of
                   22

                   23                       Securities in Violation of California Corporations Code Section 25400- Against All


                   24                                                               Defendants)


                   25                       106.    Plaintiffs repeat and reallege the foregoing paragraphs as if fully set forth herein.

                   26
                                        1 07.      Section 25400(a) makes it clear that it is unlawful for any person to make statements
                   27
                                "For the purpose of creating a false or misleading appearance of active trading in any security or a
                   28
 DAKE, BRAUN &
   MONJE, LLP
                                                                                                       EXHIBIT A TO NOTICE OF REMOVAL
626 . 1 9aii Slrcel, Suilc 23                                                        26
Bakeisficld CA 93310                                                                                  EAGEOS.
Phone; (661) 322-0991                                                           COMPLAINT
  Fax: 1661)322-0650
                            Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 37 of 167




                     1       false or misleading appearance with respect to the market for any security.

                    2                108.    Defendants created the false appearance of an active secondary trading and sales

                    3
                             market for the points purchased by Plaintiffs.
                    4
                                     1 09.   Plaintiffs reliance on these statements induced purchase of Defendant's unregistered
                    5
                             securities to their detriment.
                    6
                                     110.    By reason of such conduct, Defendants are liable pursuant to California
                    7

                    8        Corporations Code Section 25500.


                    9                                              PRAYER FOR RELIEF

                  10         WHEREFORE, Plaintiffs pray for relief and judgement, as follows:

                  11
                                     1.      Determining that the unlawful conduct alleged above is in violation of Sections 5(a),
                  12
                             5(c), 12(a)(1), and 15(a) of the Securities Act and Section 25160, 25164, and 25165 of the
                 13
                            California Corporations Code;
                 14

                                    2.       Injunctive relief prohibiting Defendants from continuing to market and sell
                 15

                 16         unregistered securities in violation of Sections 5(a), 5(c), 12(a)(1), and 15(a) of the Securities Act

                 17         Section 25 1 60, 25 1 64, and 25 1 65 of the California Corporations Code;

                 18
                                    3.       Granting Plaintiffs the right to rescind their purchases of points/memberships as set

                 19
                            forth herein.
                20
                                    4.       Awarding compensatory damages in favor of Plaintiffs against all Defendants,
                21
                            jointly and severally, for all damages sustained as a result of Defendants' wrongdoing, in an
                22

                23          amount to be proven at trial, including interest thereon;


                24                  5.       Awarding Plaintiffs their reasonable costs and expenses incurred in this action,

                25          including counsel fees and expert fees;

                26
                            ///

                27
                            III
                28
 DAKE. BRAUN &
   MONJE. LLP
                                                                                               EXHIBIT A TO NOTICE OF REMOVAL
626-19"' Street, Suite 23                                                     27
Bakcrsfield, CA 933 1 0
Phone: (66 1)322-099]                                                    COMPLAINT
 Fax: (66 1 1322-0650
                           Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 38 of 167




                     1            6.      Such other relief as deemed appropriate by the Court.

                     2      DATED:     October 1,2019.                 DAKE, BRAUN & MONJE, LLP

                     3

                   4
                                                                       By.
                   5                                                         Stepnernv . I^ke, Attorneys for Plaintiffs

                   6

                   7

                   8

                   9

                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                18

                19

                20

                21

                22

                23

               24

               25

               26

               27

               28
 DAKE, BRAUN &
    MONJE, LLP
626-19"' Street Suite 23                                                 28                  EXHIBIT A TO NOTICE OF REMOVAL
Bakeisfield. CA 93310
Phone: (661)322-0991                                                 COMPLAINT
 Fa\: (661)322-0650
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 39 of 167




                        EXHIBIT B
             Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 40 of 167



                                                                                                                                                          SUM-100
                                                SUMMONS                                                                        FOR COURT USE ONLY

                                                                                                                            (SOLO PARA USD OE LA CORTE)
                                       (CITACION JUDICIAL)
 NOTICE TO DEFENDANT:                                                                                                 ELECTRONICALLY FILED
 (AVISO AL DEMANDADO):
 SEE ATTACHMENT
                                                                                                                                   10/4/2019

 YOU ARE BEING SUED BY PLAINTIFF:
                                                                                                                   Kern County Superior Court
 (LO ESTA DEMANDANDO EL DEMANDANTE):
 RAYMOND          P.    SCOTT        and        CARLA     SCOTT                                                       By Layton Johnson, Deputy


  NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
  below.
     You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
  served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
  case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
  Online Self-Help Center (www.courtinfo.ca.gov/selfhelp}, your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
  the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
  may be taken without further warning from the court.
     There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
  referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
  these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
 (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $1 0,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 jAVISO! Lo han demandado. Si no responde dentro de 30 dias, la code puede decidir en su contra sin escuchar su versidn. Lea la information a
 continuacidn.
     Tiene 30 DlAS DE CALENDARIO despuds de que le entnaguen esta citaoidn y papeles legates para presentar una respuesta por escrito en esta
 code y hacer que se entregue una copia at demandante. Una cada o una llamada telefdnica no io protegen. Su respuesta por escrito tiene que estar
 en foimato legal correcto si desea que procesen su caso en la code. Es posible que haya un formuiario que usted pueda usar para su respuesta.
 Puede encontrar estos formularios de la code y mds information en el Centro de Ayuda da les Codes de California (www.sucortexa.gov), en la
 biblioteca de leyes de su condado o en la code que le quede mis cerca. Si no puede pagar la cuota de presentation, pida al secretario de la code
 que le dd un formuiario de exentidn de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la code le
 podrd quitar su sueldo, dinero y bienes sin mas advedentia.
    Hay otros requisites legates. Es recomendable que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
 remisidn a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servitios legates gratuitos de un
 programa de servitios legates sin fines de lucro. Puede encontrar estos grupos sin fines de lucre en el sitio web de California Legal Services,
 (www.lawhelpcalifomia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o ponidndose en contacto con la code o el
 colegio de abogados locates. A VISO: Por ley, la code tiene derecho a retiamar las cuotas y los costos exentos por imponer un gravamen sobre
 cualquier recuperation de $10,000 6 mas de valor recibida mediante un acuerdo o una concesion de arbitraje en un caso de derecho civil. Tiene que
 pagar el gravamen de la code antes de que la code pueda desechar el caso.
                                                                                                                 E NUMBER
The name and address of the court is:                                                                           mero del Cas
(El nombre y direction de la code es):
                                                                                                                            °>: BCV-1 9-1 02842
                                                                                                            BCV-19-
KERN      COUNTY SUPERIOR                    COURT
1415      Truxtun Avenue
Bakersf ield,              CA      93301
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
(El nombre, la direccidn y el numero de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
Stephen M. Dake 89289 DAKE, BRAUN                                       &   MONJE,        LLP
162 6 - 19th Street, Suite 23                                                                                                    661-322-0991
Bakersf ield, CA  93301
DATE:             10/4/2019                 TAMARAH HARBER-PICKENS     Cierk, by                                                                             , Deputy
(Fecha)                                                                 (Secretano)
                                                                                                   'n
                                                                                                                                                            (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citacidn use el formuiario Proof of Service of Summons, (POS-010)).
                                   NOTICE TO THE PERSON SERVED: You are served
 [SEAL)
                                   1.      as an individual defendant.
                                  2.        a
                                           as the person sued under the fictitious name of (specify):


      m
     f                                 3.        on behalf of (specify):
     I
                                            under:           CCP 416.10 (corporation)                                      CCP 416.60 (minor)



                                                       I     CCP 416.20 (defunct corporation)
                                                             CCP 416.40 (association or partnership)
                                                             other (specify):
                                                                                                                    §      CCP 416.70 (conservatee)
                                                                                                                           CCP 416.90 (authorized person)


                                       4. Q by personal delivery on (date):
                                                                                                                                                            Page 1 or 1
                                                                       "SO1TO0RS                                                Cods of Civil Procedure §§412,20, 465
wnr cEffiRp—              ceb.com i jStorrns-
                                                                                                                                                 www.cour1info.ca.gov
                                                                                                               SCOTT,          RAY
                                                                                                                      EXHIBIT B TO NOTICE OF REMOVAL
                                                                                                                      PAGE 38
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 41 of 167




  BLUEGREEN VACATIONS UNLIMITED, INC.; THE CLUB AT BIG BEAR VILLAGE; THE CLUB AT BIG BEAR
  VILLAGE MASTER ASSOCIATION; THE CLUB AT BIG BEAR VILLAGE FRACTIONAL OWNERS ASSOCIATION;
  BLUEGREEN RESORTS MANAGEMENT, INC.; VACATION TRUST, INC.; BLUEGREEN VACATIONS
  CORPORATION; BLUEGREEN RESORTS; BLUEGREEN VACATION CLUB; BBX CAPITAL CORPORATION; BFC
 FINANCIAL CORPORATION; and SHAWN B. PEARSON and DOES 1 through 10




                                                                     EXHIBIT B TO NOTICE OF REMOVAL
                                                                     PAGE 39
                 Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 42 of 167



                                                                                                                                                                       CM-010
         ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, Stale Bar number, and address):                                                           FOB COURT USB ONLY
      __ Stephen M. Dake 89289
         DAKE, BRAUN & MONJE, LLP
         1801 - 18th Street                                                                                                              ELECTRONICALLY FILED
           Bakersfield, CA         93.301
             TELEPHONE NO.: 661-322~0991                              FAX NO.:   661-322-0650
              attorney for (Name): RAYMOND              SCOTT    and      CARLA           SCOTT
                                                                                                                                           10/4/2019 9:59 AM
         SUPERIOR COURT OF CALIFORNIA, COUNTY OF KERN
               street address: 1415          Truxtun Avenue
              MAILING ADDRESS:
                                                                                                                                  Kern County Superior Court
              city and zip code: Bakersf ield,              CA   93301
                  branch name: METROPOLITAN                 DIVISION -               UNLIMITED
          CASE NAME:           SCOTT         V.    BLUEGREEN                                                                             By Layton Johnson, Deputy


               CIVIL CASE COVER SHEET                                 Complex Case Designation                           CASE NUMBER:
         HO Unlimited             F~~l Limited                                                                           BCV-19-              BCV-1 9-1 02842
               (Amount
                                                                          Counter          Ql Joinder
                                (Amount
                                                                                                                         JUDGE:
               demanded         demanded is                     Filed with first appearance by defendant
               exceeds $25,000) $25,000 or less)                    (Cal. Rules of Court, rule 3.402)                    DEPT.:


                                        Items 1-6 below must be completed (see instructions on page 2).
      1 . Check one box below for the case type that best describes this case:
          Auto Tort                                                 Contract                                          Provisionally Complex Civil Litigation
                 Auto (22)                                                Breach of contract/warranty (06)            (Cal. Rules of Court, rules 3.400-3.403)
          a      Uninsured motorist (46)                                  Rule 3.740 collections (09)
                                                                          Other collections (09)
                                                                                                                  t Antitrust/Trade regulation (03)
                                                                                                                  L        Construction defect (10)
          Other PI/PDfWD (Personal Injury/Property
          Damage/Wrongful Death) Tort
                                                                          Insurance coverage (18)                 L        Mass tort (40)
                                                                          Other contract (37)                     L        Securities litigation (28)
                 Asbestos (04)
                                                                                                                  C Environmental/Toxic tort (30)

         I
                 Product liability (24)                             Real Property
                                                                                                                  I        Insurance coverage claims arising from the
                 Medical malpractice (45)                           P Eminent domain/Inverse
                                                                                                                           above listed provisionally complex case
                 Other Pi/PD/WD (23)                                      condemnation (14)
                                                                                                                           types (41)
                                                                          Wrongful eviction (33)
          Non-Pl/PD/WD (Other) Tort
          j—     Business tort/unfair business practice (07)        a     Other real property (26)                Enforcement of Judgment
                                                                                                                  I     I Enforcement of judgment (20)
          L.     Civil rights (08)                                  Unlawful Detainer
          lZ     Defamation (13)                                          Commercial (31)                         Miscellaneous Civil Complaint
          l~
          I
          L.
                 Fraud (16)
                 intellectual property (19)
                 Professional negligence (25)
                                                                   I      Residential (32)
                                                                          Drugs (38)

                                                                    Judicial Review
                                                                                                                  a
                                                                                                                      RICO (27)
                                                                                                                           Other complaint (not specified above) (42)

                                                                                                                      Miscellaneous Civil Petition
          LJ Other non-PI/PD/WD tort (35)
                                                                         Asset forfeiture (05)                            Partnership and corporate governance (21)
                                                                                                                  a
                                                                   I
          Employment                                                     Petition re: arbitration award (11)              Other petition (not specified above) (43)
              Wrongful termination (36)
         a      Other employment (15)
                                                                         Writ of mandate (02)
                                                                         Other judicial review (39)

 2.       This case      I2J is             IX) is not      complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
          factors requiring exceptional judicial management:
          a. C| Large number of separately represented parties                       d. IP Large number of witnesses
         b.          Extensive motion practice raising difficult or novel            e. (_J      Coordination with related actions pending in one or more courts
                     issues that will be time-consuming to resolve                               in other counties, states, or countries, or in a federal court
         c.          Substantial amount of documentary evidence                      f.    Q Substantial postjudgment judicial supervision
3.       Remedies sought (check all that apply): a. (21 monetary b. P nonmonetary: declaratory or injunctive relief c. Q punitive
4.       Number of causes of action      ecify):
5.       This case             a^             &
                                          is not      a class action suit.
6.       If there are any known related cases, file and serve a notice of related casfe.                'ou may use form CM-015.)

Date: October                    1,      2019
Stephen                M.      Pake
                                     (TYPE OR PRINT NAME)                                                      •NATURE OF PARTY OR ATTORNEY FOR PARTY)


                                                                            NOTICE
     •    Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
          under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
          in sanctions.
   •      File this cover sheet in addition to any cover sheet required by local court rule.
   •      If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
          other parties to the action or proceeding.
   •      Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                   Page 1 of 2


                               Use CEB" !I (jj                     CIVIL CASE COVER SHEET                                         Cal.
CM-oi o (Rev. Jul/ 1 . 2007]
                                           Essential
                                               Forms-                                                                                                       www.courtinfo.C8.gov
                                                                                                                         SCOTT,            RAY
                                                                                                                                  EXHIBIT B TO NOTICE OF REMOVAL
                                                                                                                                  PAGE 40
     Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 43 of 167



                                                                                                                      FOR COURT USE ONLY




                 HVo      SUPERIOR COURT OF CALIFORNIA
     W
     a
                  m                                                                                                            Filed
                                          COUNTY OF KERN
                                                                                                              Superior Court of California
                                         BAKERSFIELD COURT                                                            County of Kern
                                       1415 TRUXTUN AVENUE
                                                                                                                     October 04, 2019
                                        BAKERSFIELD CA 93301
                                                                                                            By La-u-kms                 Deputy

 PLAINTIFF/PETITIONER:
   RAYMOND P. SCOTT
   CARLA SCOTT
 DEFENDANT/RESPONDENT:
    BLUEGREEN VACATIONS UNLIMITED, INC.
    THE CLUB AT BIG BEAR VILLAGE
    THE CLUB AT BIG BEAR VILLAGE MASTER ASSOCIATION
   NOTICE OF ASSIGNMENT TO JUDGE FOR ALL PURPOSES AND                                                 CASE NUMBER?
   NOTICE OF ORDER TO SHOW CAUSE RE CRC RULE 3.110 AND
                                                                                                                     BCV- 19- 102842
         NOTICE OF CASE MANAGEMENT CONFERENCE

By order of the presiding judge, the above entitled case is assigned to the Honorable Stephen D. Schuett for all purposes.
                                                                                                                             It
will be managed on the direct calendar program in Bakersfield Department 10 until its conclusion. Peremptory challenges,
                                                                                                                              if
any, must be made within the times set out in CCP § 1 70.6. Please include the initials SDS after the case number
                                                                                                                   on all future
pleadings filed in this case.


TO PLAINTIFF AND PLAINTIFF'S COUNSEL:
You are ordered to appear on January 17, 2020 in Bakersfield Department 10 at 8:30 AM in the above entitled court to
give any legal reason why sanctions shall not be imposed for failure to serve the complaint on all named defendants and file
proof(s) of service with the court within sixty (60) days after the filing of the complaint pursuant to California Rules of
Court, Rule 3.1 10. All appearances are mandatory, unless the court receives the required proof(s) of service five (5) court
days prior to the hearing date, and then no appearance is necessary.


TO EACH PARTY AND THEIR RESPECTIVE ATTORNEY(S) OF RECORD:
This case is set for Case Management Conference, by the Honorable Stephen D. Schuett on April 01, 2020
at 8:15 A.M. in Bakersfield Department 10 of the above entitled court. Case management statements are to
                                                                                                         be filed at
least fifteen (151 days prior to the conference in accordance with California Rules of Court. Rules 3.720 -3-730. All
parties shall comply with California Rules of Court. Rules 3.720 - 3.730.


                                NOTICE TO PLAINTIFF'S COUNSEL
IMPORTANT: You are required to serve this Notice of Assignment and Notice of Order to Show Cause Date and
Notice of Case Management Conference Date with the Summons, Complaint [Local Rule 3.7(a)], Alternative
Dispute Resolution (ADR) Information Packet, and ADR Stipulation and Order Form ( California Rules
                                                                                                   of Court,
Rule 3.221).


                                     NOTICE TO CROSS COMPLAINANT'S COUNSEL
IMPORTANT: If you are bringing a cross complaint against new parties, you are, likewise, required to serve this
Notice of Assignment pursuant to California Rules of Court, Rule 3.110 and Notice of Order to Show Cause
                                                                                                         date
and Notice of Case Management Conference date on the new cross defendants.


                                                                               TAMARAH HARBER-PICKENS
                                                                               CLERK OF THE SUPERIOR COURT
Date: October 04, 2019

                                                                    By:                  Lcu-ifcm/

                                                                               Layton Johnson, Deputy Clerk


                       Notice of Assignment/Notice of Order to Show Cause Re CRC 3.1 10/Notice of Case Management Conference

                                                                                                                                       Page 1 of 4


                                                                                                         EXHIBIT B TO NOTICE OF REMOVAL
                                                                                                         PAGE 41
      Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 44 of 167




                                   RAYMOND SCOTT ET AL VS BLUEGREEN VACATIONS UNLIMITED, INC. ET AL
                                                                                                            BCV-19-102842
 The Clerk of the Superior Court's office has received a civil complaint from you for filing. Pursuant to the Trial Court
 Delay Reduction Act, your case has been assigned to the Honorable Stephen D. Schuett as monitoring judge.


 Judge Stephen D. Schuett has instituted a direct calendaring system for all cases assigned to him/her as the monitoring
 judge.


 All law and motion, case management and trial setting conferences, ex parte matters and trials will be scheduled before
 him/her in Bakersfield Department 10. This will involve all cases in which the clerk has assigned the initials SDS to the
 complaint at the time of filing. Counsel is expected to make the initials of the monitoring judge a part of the case number
 on all pleadings and papers.


 Judge Stephen D. Schuett expects that all law and motion hearings to be heard by him/her be set within five (5) days of
 the earliest date that they may be heard, given mail notice of hearing. Law and motion matters must be reserved by
 going to the website address http://kerncourtlink.com for the Kern Courtlink Online Reservation System. The
 website is available at any time. You may calendar motions as scheduled below. Ex-parte matters require ore-
 clearance.


At the time of filing the complaint, plaintiffs counsel will be given a Notice of Case Management Conference which sets a
conference approximately one hundred eighty (180) days after filing of the complaint. This notice must be served with the
summons and complaint on all defendants. Defendants must serve the notice on all cross-defendants named. The notice must
also be served on interveners and lien claimants.

Telephonic appearances for case management conferences and law and motion hearings are available through Court Call
The toll free telephone number for Court Call is (888) 88-COURT, Proper procedures must be complied with under
California Rules of Court. Rule 3,670. Arrangements to make appearances through Court Call must be made at least five 151
court days prior to the hearing date.


Another judge will hear settlement conferences in cases assigned to Judge Stephen D. Schuett. However, those cases that do
not settle will be set for trial before him/her.


To confirm any hearing on calendar, for general questions regarding cases assigned to Judge Stephen D. Schuett or to pre-
clear an ex-parte hearing, contact the Direct Calendaring Clerk at (661) 868-5404. To check on tentative rulings from Judge
Clark, go to the court's website address "http/www.kern. courts.ca.gov/", after 4:00 pm, and click on tentative rulings. Judge
Lampe does not offer tentative rulings.




                     Notice of Assignment/Notice of Order to Show Cause Re CRC 3. 1 1 0/Notice of Case Management Conference

                                                                                                                               Page 2 of 4


                                                                                                         EXHIBIT B TO NOTICE OF REMOVAL
                                                                                                        PAGE 42
      Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 45 of 167




                                    RAYMOND SCOTT ET AL VS BLUEGREEN VACATIONS UNLIMITED, INC. ET AL
                                                                                                                               BCV-19-1 02842
                                               SUPERIOR COURT OF CALIFORNIA
                                                            COUNTY OF KERN
                      SPECIAL RULES RELATING TO CASE MANAGEMENT CONFERENCES


At least fifteen (15) days prior to the case management conference, each party shall prepare, file and serve on each other party
a case management conference statement providing the Court with the following information:


1.   The "at-issue" status of the case including any new parties that may be contemplated;
2.   A brief statement of the type of case and the general facts or contentions;
3.   A description of the discovery done to date and that contemplated to be done;
4.   Estimated time for trial and whether a jury is demanded;
5.   Whether or not the case is entitled to priority in trial setting and if so, the legal authority thereof;
6.   An evaluation of the case for alternative dispute resolution, including arbitration (judicial or binding), mediation or
     private judge handling;
7.   If a person injury action, a description of the injuries sustained by each plaintiff and the elements of claimed damage;
8.   A statement of any settlement negotiations undertaken thus far;
9.   The name of the attorney primary responsible for the case on behalf of the party filing the statement.


More than one party may join in the filing of a single statement.


The case management conference shall be attended by the attorney primarily responsible for the case on behalf of each party
or a member of his or her firm or counsel formally associated in the case. The attorney attending shall be thoroughly
familiar with the case, and be able to engage in meaningful discussions with court and counsel, and to enter into agreements
on behalf of his or her client on the following subjects:


1.   The "at-issue" status of the case including the dismissal of the unnamed doe defendants or cross-defendants by
     agreement of all parties;
2.   Discovery conducted and remaining to be done;
3.   Amenability of the case to alternative dispute resolution including, but no limited to, arbitration (judicial or binding),
     mediation, and private judge handling.
4.   Delineation of issues including stipulation of facts not in substantial controversy;
5.   Settlement prospects;
6.   Setting the matter for trial, pre-trial conferences, settlement conference or further case management conference;
7.   Any other matters relevant to the processing of the case to a final resolution.


Any violation of these rules shall result in the imposition of substantial sanctions which may include monetary, issue,
termination, or other appropriate sanctions.




                       Notice of Assignment/Notice of Order to Show Cause Re CRC 3.1 10/Notice of Case Management Conference

                                                                                                                                  Page 3 of 4


                                                                                                         EXHIBIT B TO NOTICE OF REMOVAL
                                                                                                         PAGE 43
    Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 46 of 167




                                     RAYMOND SCOTT ET AL VS BLUEGREEN VACATIONS UNLIMITED, INC. ET AL
                                                                                                                                      BCV-19-102842
                                                       CERTIFICATE OF POSTING


The undersigned, of said Kern County, certify: That I am a Deputy Clerk of the Superior Court of the State of California,
in and for the County of Kern, that I am a citizen of the United States, over 18 years of age, I reside in or am employed in
the County of Kern, and not a party to the within action, that I served the Notice ofAssignment/Notice of Order to Show
Cause Re CRC 3.110/Notice of Case Management Conference attached hereto on all interested parties and any
respective counsel of record in the within action by posting true copies thereof, to the Superior Court of California,
County of Kern, Non-Criminal Case Information Portal (https://odvprodportal.kerii.couits.ca.gov/portalprod).



Date of Posting:            October 04, 2019


Place of Posting:           Bakersfield, CA

I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.


                                                                                 TAMARAH HARBER-PICKENS
                                                                                 CLERK OF THE SUPERIOR COURT
Date: October 04, 2019

                                                                      By:                   Lcujjjow JoVwjyQvv
                                                                                 Layton Johnson, Deputy Clerk




            Certificate of Posting - Notice of Assignment/Notice of Order to Show Cause Re CRC 3.11 0/Notice of Case Management Conference

                                                                                                                                             Page 4 of 4


                                                                                                            EXHIBIT B TO NOTICE OF REMOVAL
                                                                                                            PAGE 44
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 47 of 167




                        EXHIBIT C
       Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 48 of 167




                                                                                                                                                                                             PLQ-C-001
        AnORNEY OR PARTY WITHOUT ATTORNEY (Htm. Slate £                           aodtessj:                                                 R                      FOR COURT USE ONLY

        Stephen M.                 Dake         ,     •           "                              89289
         DAKE, BRAUN & MONJE, LLP                                                                                                                                           FILED
         1801 - 18th Street.            •                                                                                                                 SUPERIOR COURT OF CA, COUNTY OFKERt
        Bakersfiela, CA          93301 . "
        telephone no.: 661-322-0991       '                                   (opiuttsi): 661-322-0650   '                           .'.*             .       :         MAR 15 2018
       e-mail addressrojptonsij:             ,sdake@dbmll                     rr,                      '
       ATTORNEY FOR INamt).        RAYMOND           SCOTT                    CARTA SCOTT
       SUPERIOR COURT OF CALIFORNIA, COD                                          KERN
                                                                                                                                                            TERRY M6nAlL"Ax5lERK
              STREET ADDRESS: 1415' TrUXtUIl A'
                                                                                                                                                            BY            (/\           ^DEPUTY
                                                                              :

              MAIUNG ADDRESS:      . .                    ,           .

          cityanozip'code: 'Bakers field,                             Ci      1 .3 01                          ,
             branch name, METROPOLI TAN D:                                    :ON        -    UNLIMITED
          PLAINTIFF: • RAYMOND SCOTT 'an                                      RLA SCOTT                                 •            ~ NOTICE OF ASSIGNMENT AND
                                                                                                                                             CASE MANAGEMENT CONFERENCE
        defendant': . BLUEGREEN VACATI                                        CORPORATION                          '•                                               DAWD R. LAMPE
                                                                                                                                             Assigned to                                   .for alt purposes
       El DOES 1TO_2H
                                                                                                                                     — leafing Date:              SEP 1 1
                                                     CONTR/
       K3 COMPLAINT                      .          Q AMENI                   M PLAINT (Number):                                     . • ime:


       Q CROSS-COMPLAINT                                  AMENI               OSS-COMPLAINT (Number) :                               . tpeparnnem:.                   U
                                                                                                                                            ! lee CRC Rule 3.720 Et. Seq.
       Jurisdiction (check all that apply) ;                                                                                                  CASE NUMBER:                                _
       O ACTION IS A LIMITED CIVIL CASE ,                                                                                                     BCV-18-                                      U&L
         Amount demanded El does not er                                      10,000                                         .   "
                            El exceeds $1                                    ut does not exceed $25,000
       Kl ACTION IS AN UNLIMITED CIVIL CAS                                   eds $25,000) .
               ACTION IS RECLASSIFIED by this am                             complaint or cross-complaint
              I > from limited to unlimited
              I    t from unlimited to limited
  1.     Plaintiff* (name or names):                RAYMONI                  TT and CARLA SCOTT

         alleges causes of acfion against defendai                          te. or names) :        BLUEGREEN                        VACATIONS                     CORPORATION "

 2.      This pleading, including attachments arid                          . consists of the following number of pages:
 3.      a.       Each plaintiff named above Is a comp                      lull
                  Q except plaintiff (name) :
                    (f) El 8 corporation qualified tc                       iness in California
                      (2)       an unincorporated entity                    >e);
                      (3)       other (specify) :

         b. El Plaintiff (name) :
                  a. Q has complied with the fictilioi                     ess name laws and is doing business, under the fictitious, name (specify) :


                  b. El has complied with all licensln                      ements as a ticenseti(specify) :                                 '
         c. El Information about additional plait                          o are not competent adults is shown in Attachment 3c.
 A.      a.       Each defendant named above is a na                       -son

                  (XI except defendant (name) :               .                                          fXl except defendant (name) :
                      BLUEGREEN VACATIONS CC                               TION                                DDES 1-5              :
                      (1) El 8 business organizatior                       inknown                          ,' (1 ) CO 8 business organization, form unknown
                      (2) (23 a corporation    .'                                                                       (2) El 8 corporation
                      (3) El 80 unincorporated entil                       (be):                                        (3) El an unincorporated entity (describe) \

                      (4) El 8 public entity (describt                        •                                         (4) O a public entity (describe) :

                      (5) El other (specify) :                                                                          (5) El °ther (specify) :

                                                                           complain;, piainliH meant cfott-compiamara and dglcnflam means c/oss-detendant.                                       Pape 1 of 2

                                                                                                                                                                      Code of Civil Procedure, $ 425.12
                                   PFR' I Essential                        COMPLAINT -Contract
PLD-C-001 (Rev. January 1. 200?] «b-com 1 pHFonmy                 .
                                                                                                                                              SCOTT,              RAY




                                                                                                                                                      EXHIBIT C TO NOTICE OF REMOVAL
                                                                                                                                                      PAGE 45
       Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 49 of 167




                                                                                                                                                                            PLD-C-001
           SHdftT TITLE:                                                                                                              V        ;IUMBER:     •
           SCOTT           V.            BLUEGREEN.                                                                                    bcV-18-

      4.        (Continued)                               '                                                         .
                b.     The true names of defendants sued as Does are unknown to plaintiff.
                       ( 1 ) EJ Doe defendants (specify Doe numbers):                              1 -1 D                          . were the agents or employees of the named
                            .             defendants and acted 'within the scope of that agency or employment.
                       (2) 123 Doe defendants (specify Doe numbers):                               1 1 -?0                         are persons whose capacities are unknown to
                                          plaintiff.                    .                                   .                              ,      .
                c.    Q Information about additional defendants who are not natural persons is contained in Attachment 4c.
                d.    Q Defendants who are-joined under Code of Civil Procedure section 382 afe(names):



  5-         Q Plaintiff is. required to comply with 'a claims statute, and
                      a.        has complied with applicable claims' statutes, or
                      b.    Qj 'is excused:from complying because (specify) :




  6.        Q This.action is subject to                        Q Owl Code section 1812.10                       Civil Code section .2984.4.
  7.        This court is the proper court because
            a.       E3     a defendant entered into the contract here.
            b.       Q      a defendant lived here when the contract was entered into.
            c.       Q      a defendant lives here now.                                                       :
            d.       E3     the contract was to be performed here.
            e.       Q      a defendant is a corporation or unincorporated association and its principal place of business Is here.
            f.       O      real properly that is the subject of this action is located here.
            g.       Q      other (specify) :



 8.         The following causes of action are attached and the statements above apply to each (each complaint must have one or
            more causes of action attached) :

            (XI Breach of Contract                                  ;                                                                                 .
           Q Common Counts
           O Other tspecify) :                           ''                                                             !     .                       ; '


 9.        SX3 Other allegations:                        .Fraud and misrepresentation- in the inducement to enter                                                             '
                                 .                       into each' of the Contracts                            referenced--..in                      this
                                     '               .   Complaint . .                                                 -        .                      . '          '   .
 10.       Plaintiff prays for judgment for costs of suit; for such' relief as Is fair, just, and equitable; and for                                            ,
           a.        CO damages of; $        ICC, 000. 00
           b.        (Xl Interest on the damages                                     .
                           (1)           (XI according to proof
                        (2) El at the rate of (specify):                        10       percent per year from (date) :
           c.        HO attorney's fees             "
                           (1)           Qof;$
                       (2) (XI according to proof.                          .
           d.        Q other (specify) :



1 1 . Q The paragraphs of this pleading alleged on information and belief are as follows (specify paragraph numbers) :

Date:           March {4 y 2018
Stephen                    M.            DalfP
                                             (TYPE OR PRINT NAME)                                                           (SIGNATURE OF PLAINTIFF OR ATTORNEY)
                                                                    (Ifyou wish to verify this pleading, affij              priPcation.)
PLO-C-001 (Rev. Jonusty 1. 2007|                 .
ffR" I Essential
                                                                                 COMPLAINT - Contract /I                                                                     Pago 2 of 2


     - fij Forms-
                                                                                                                                  ' .SCOTT, RAY.



                                                                                                                                               EXHIBIT C TO NOTICE OF REMOVAL
                                                                                                                                               PAGE 46
         Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 50 of 167




                                                                                                                                                                                                PLD-C-001(3)
.        SHORT TITLE:. •                             ~~       r       "                                                                     c.           JMBEIL '           '

         SCOTT V.                        BLUEGREEN                                                                                          BCV-18-



               ftrrt
                                         (number)
                                                                                        CAUSE OF ACTION-Fraud
                  ATTACHMENT TO tYl Complaint .. tHJ Cross-Complaint

                  (Use a separate cause of action form for each cause of action.)


                  FR-1 .-Plaintiff foamed                             RAYMOND SCOTT ' and CARTA SCOTT,.

                                   alleges that defendant (name): BLUEGREEN                            VACATIONS           CORPORATION .and                                     DOES'
                                                                            .   '   1-20,         inclusive        '            .
                                   on or about (date):                    6/5/15    and     8/-22/15     defrauded plaintiff as follows:                    ,


                  FR-2. 123 Intentional or Negligent Misrepresentation                                                                               .                  ,
                                              a. Defendant made representations of material fact DTI as staled in.Aftachment FR-2.a Q as follows:




                                             b. Theserepresentations Were in fact faise. The truth was CO as stated in Attachment FR-2,b                                            Q as follows:




                                             c. When defendant fnade the representations,
                                                   Q| defendant knew they were false, or                                   .'
                                                   E) defendant had no reasonable ground for believing the representations were true,
                                             d. Defendant made the representations with the Intent to defraud and induce plaintiff to act as described in item
                                                   FR-5. At the time plaintiff acted, plaintiff did not know the representations were false and believed they were
                                         .         true. Plaintiff acted in justifiable reliance upon the truth of the representations.                             :
                FR-3.-Q Concealment
                       .                     a. Defendaht.coneealed or suppressed material facts C7I as staled in Attachment FR-3.a l~l                                           as follows:




                                     .       b, Defendant concealed or suppressed material facts                                    ,            •              '
                                                  CO defendant was bound to disclose.
                                                  CO. by telling plaintiff other facts to mislead plaintiff and prevent plaintiff from discovering the concealed or
                      ''                      •        suppressed.facts.            '   '     •                        ,                .                                               .
                                         c. Defendant concealed or suppressed these facts with the intent to defraud and induce plaintiff to act as de
                               .                  scribed in item FR-5, At the time plaintiff acted, plaintiff was unaware of the concealed or suppressed tacts
                           ,                      and would not have taken the action if plaintiff had known the facts.
                                                                                                                                                                                 Page
                                                                                                                                                                                                       Pago 1 o< 2

                                                                                                                                                                                   Cooe ol Civil Proc:edufe.§ 426.12
                                                                                            CAUSE OF ACTION-Fraud                                                                              www..courtinb.ca.gov
    PtO-C-001(3) (Rev. January!, 2007}                    •       .

                                                                                                                                            SCO.TT,                 RAY
    S'lIaS

                                                                                                                                                         EXHIBIT C TO NOTICE OF REMOVAL
                                                                                                                                                         PAGE 47
      Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 51 of 167




                                                                                                                                                                    PLP-C-001(3)
'      SHORT TITLE'                                   7                                                                           ':    iJMBSR:

       SCOTT            V.               BLUEGREEN                                                                                BCV-18-

              FTRRT
                                 '
                                                                             CAUSE OF ACTION-Fraud
                                         (number) •

                 FR-4. (21 Promise Without Intent to Perform                                                                  .
                                       a. Defendant made a promise about a material matter without 8ny.intention of performing it                         Q assisted
                             1       .    in Attachment FR-4. a PI as follows:




                                         b.    Defendant's promise without any intention of performance was made with the intent to defraud and in
                                               duce plaintiff to rely upon it and to. act as described in Item FR-5. At the time plaintiff acted, plaintiff was
                                              . unaware of defendant's intention not to perform the promise.        Plaintiff acted in justifiable reliance upon
                         .           •     • , the promise.
                FR-5. . In justifiable reliance upon defendant's conduct, plaintiff was induced to act                            (23     as stated in Attachment FR-5
                       .• Q as follows: ,                     ...                                         .                                                     .




              FR-6           Because of plaintiff s reliance upon defendant's conduct, plaintiff has .been damaged                            QO as stated in
                             Attachment FR-6 Q as follows:                        .                                       .               •




             FR-7.      Olher:                  ,




                                                                                                                                                      Page

PLD-C*0Q1(3) |fUiv. January 1. S007| . .
                                                                                                                                                                      Pago t of 2
                                                                             CAUSE OF ACTION-Fraud
susr..-                                                                                                               .           SCOTT,". RAY




                                                                                                                                         EXHIBIT C TO NOTICE OF REMOVAL
                                                                                                                                         PAGE 48
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 52 of 167




                                   ATTACHMENT FR-2.a.



           On or about June '5, 201 5, Plaintiffs met with representatives of Defendant
    BLUEGREEN VACATIONS CORPORATION, in - Bakersfield, California to
    discuss acquiring an interest in a specific timeshare property/owned by Defendants.
    Plaintiffs did, in fact, subsequently enter into Contract No. 906775. The entire
    basis for. Plaintiffs entering into this Contract was based upon the benefits of
    having a timeshare vacation property and vacation points that could be used for
    purposes of staying at a number of vacations sites purportedly owned or controlled
    by Defendants throughout the United States as well as being able to use these
    points on various cruise lines. This same sales presentation was again used on or
    about August 22, 2015. when Plaintiffs, as a result of these fraudulent
    misrepresentations, entered into a second Contract (Contract No. 925678) which
    promised additional preferential treatment in the form of vacation points to be used
    at various vacation sites and cruise lines.          .               ;




                                                                   EXHIBIT C TO NOTICE OF REMOVAL
                                                                   PAGE 49
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 53 of 167




                              • , ATTACHMENT FR-2.b.



          Plaintiffs have made substantial efforts to use the vacation points and to
     book reservations at, various facilities owned , by BLUEGREEN VACATIONS
    CORPORATION. As a result of these efforts, Plaintiffs learned that Defendants
    will not. honor the representations made by the agents of Defendant BLUEGREEN
    VACATIONS. CORPORATION and that these representations were, in fact, false
    and made for the purpose of inducing Plaintiffs to enter into each of the Contracts.




                                                                    EXHIBIT C TO NOTICE OF REMOVAL
                                                                    PAGE 50
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 54 of 167




                                          ATTACHMENT FR-4.a.



                   . *   •   *   •*   .     -             '     *           *   •


        .   Plaintiffs have made substantial efforts to use the vacation points and to
     book reservations at, various facilities owned by BEUEGREEN VACATIONS
     CORPORATION. ; As' a result of these efforts, Plaintiffs learned that Defendants
     will not, honor the representations made by the agents of Defendant BLtJEGREEN
     VACATIONS CORPORATION and that these representations were, in fact, false
     and made for the purpose of inducing Plaintiffs to enter into each of the Contracts.




                                                                     EXHIBIT C TO NOTICE OF REMOVAL
                                                                     PAGE 51
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 55 of 167




                                ATTACHMENT FR-5




          Entering into Contract No. 906775 on June 5, 2015 and entering into
    Contract No. 925678 on August 22, 2015.               ...




                                                                EXHIBIT C TO NOTICE OF REMOVAL
                                                                PAGE 52
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 56 of 167




                                  ATTACHMENT FR-6          •




          Plaintiffs have sustained; monetary damages of approximately $50,000
    consisting of principal, and interest payments made on the.two Contracts as well as
    maintenance fees paid to Defendants from and after June 15, 2015. Plaintiffs have
    also sustained emotional distress damages resulting from the absolute failure of
    Defendants to perform in accordance with the terms, of the Contracts entered into
    with Defendants as well as , perform in accordance with the oral representations
    made :to Plaintiffs at the time the Contracts were entered into which Plaintiffs
    believe equal or exceed $50,000.                   ,




                                                                  EXHIBIT C TO NOTICE OF REMOVAL
                                                                  PAGE 53                  :
     Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 57 of 167



\




                                                                                                                                                                                                PLP-C-001(1)
     SHORT TITLE:                                            T         i~~                                                                        c'               JMBER:
     SCOTT V. ' BLUEGREEN                                     '                                                                   .               BCV-18-



               SECOND.
                                 (number)   .
                                                                  CAUSE OF ACTION- Breach of Contract

              ATTACHMENT TO El Complaint                           Q Cross-Complain!                  •                   •
              (Use a separate cause of action fonri fcir each cause of action.)

              BC-1. Plaintiff (name).:              RAYMOND.: SOOTT and                  CARLA       SCOTT                            .            .           .

                          alleges that oh or about '(date?.         June         5,    2015    and   August                               22 ,.            2015
                          a Of written              Q       oral'Q other (specify):                                   '                                    .
                     •    agreement was made between (name parties lo agreement).


                         Q A copy of the agreement is attached asiExhibit A. or                              J.       . .   . .
                         GD The essential terms of,the agreement (23 are slated in Attachment BC-1 . Q.' areas follows (specify?




             BC-2, On or about (dates): September                           4,        2015    and   at. various                                        times                thereafter
                         • .defendant breached the agreement by QQ the acts specified in Attachment BC-2 Q the following acls
                         ' (specify): ' '                          /    J...'.           ,                                ;                   \                          V •




             BC-3. Plaintiff has performed all obligations to defendant except those obligations plaintiff was prevented or
                          excused'frpm performing.                      .    .                                                            .                        ...

             BC-4. Plaintiff suffered damages legally (proximately) caused by defendants breach of the agreement
                         GQ- as stated in Attachment BC-4 I                 I as follows fsneciM:         .       .           .                        ;           '           .




            BC-5. (20 Plaintiff is entitled to attorney fees by an agreement or a statute
                 .         . a <« '                     .                                                     '
                               120 according to proof.
             BC-6.Q Other:                      '




                                                                                                                                                                                        Page

                                                                                                                                                                                                       P«ge 1 of 1

  Form Approved for Optional Use                                                                                                                                                   Code ol Civil Proc state, § 4 25.12
  Judicial Council of California    '                             CAUSE OF ACTION- Breach of Contract                                                                                              wrtinlo.ca.gov
                                                                                                                                                                                              WWW.CQ
PLD-C-OOf(t) [Rev. January 1, 2007 J

ffR" ! Essential                                                                                                                                   SCOTT,                   RAY




                                                                                                                                                                       EXHIBIT C TO NOTICE OF REMOVAL
                                                                                                                                                                       PAGE 54
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 58 of 167




                                                                   V„_y ,




                              •
                                   ATTACHMENT BC-1
                                   •




           The Contract entered on June 5, 2015 (Contract No. 9067/75) provides, in
     summary,   that Plaintiffs will   be   able   to   use vacation properties owned by
    Defendant BLUEGREEN VACATIONS CORPORATION at any number of
    locations throughout the United States and various destinations in other countries.
    The Contract entered into on August 22, 2015 (Contract No. 925678) was intended
    to elevate Plaintiffs' , membership status and entitle Plaintiffs to additional benefits
    offered to Defendants' preferred customers.                             ;




                                                                        EXHIBIT C TO NOTICE OF REMOVAL
                                                                        PAGE 55
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 59 of 167




                                   ATTACHMENT BC-2




           The failure to accommodate travel plans or io otherwise provide any of the
     benefits designated in the initial Contract or the upgraded Contract.




                                                                     EXHIBIT C TO NOTICE OF REMOVAL
                                                                     PAGE 56
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 60 of 167




                                  ATTACHMENT BC-4




      '    Plaintiffs have sustained monetary damages of approximately $50,000
     consisting of principal and interest payments made on the two Contracts as well as
     maintenance fees paid to Defendants from and after June 15, 2015. Plaintiffs have
    also sustained emotional , distress damages resulting from the absolute failure of
    Defendants to perform in accordance with the terms of the Contracts entered into
    with Defendants as Well as perform in accordance with the oral representations
    made to Plaintiffs af the time the Contracts were entered into which Plaintiffs
    believe equal or exceed $5.0,000.




                                                                  EXHIBIT C TO NOTICE OF REMOVAL
                                                                  PAGE 57                 ^
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 61 of 167




                Case l:18-cv-00649-AWI-JLT       Document 5     Filed 05/16/18   Page 1 of 3




           1   Robert A. Bailey (#214688)
                rbailey@afrct.com
           2   D. Dennis La (#237927)
                dla@afrct.com
           3   ANGL1N, FLEWELLING, RASMUSSEN,
                CAMPBELL & TRYTTEN LLP
       4       301 N. Lake Ave., Suite 1 100
               Pasadena, California 91101-4158
       5       Telephone: (626) 535-1900
               Facsimile: (626) 577-7764
       6
               Attorneys for Defendant
       7       BLUEGREEN VACATIONS UNLIMITED,
J
               INC. erroneously sued herein as "BLUEGREEN
       8       VACATIONS CORPORATION"
z
               ("Bluegreen")
H      9
>



      10                                    UNITED STATES DISTRICT COURT
a

      11                                  EASTERN DISTRICT OF CALIFORNIA
CO
O,

s
<     12
u
z
               RAYMOND SCOTT AND CARLA SCOTT,                 2ASENO.: L18-CV-00649-AWI-JLT
S
t/>
      13
                            Plaintiffs,                       [Assigned to the Hon. Anthony W. Ishii]
I     14
<
OS                   v.                                     DEFENDANT BLUEGREEN VACATIONS
                                                            UNLIMITED, INC.'S NOTICE OF
£              BLUEGREEN VACATIONS                          MOTION TO DISMISS PLAINTIFFS'
               CORPORATION and DOES 1 TO 20,                COMPLAINT

      17                    Defendants.
£                                                             Date:    June 18,2018
#
o     18                                                      Time:    1:30 p.m.
z
<                                                             Ctrm:    2
      19

      20

      21

      22

      23

      24

      25

      26

      27

      28


                                                                            NOTICE OF MOTION TO DISMISS

                                                                           EXHIBIT C TO NOTICE OF REMOVAL
                                                                           PAGE 58
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 62 of 167




               Case l:18-cv-00649-AWI-JLT            Document 5      Filed 05/16/18     Page 2 of 3




          1           TO PLAINTIFFS AND THE HONORABLE COURT:

          2           PLEASE TAKE NOTICE that on June 18, 2018 at 1 :30 p.m. in Courtroom 2 of the

          3   above-entitled Court located at Robert E. Coyle United States Courthouse, 2500 Tulare Street,

          4   Fresno, California 93721, the Honorable Anthony W. Ishii, presiding, defendant Bluegreen

          5   Vacations Unlimited, Inc. erroneously sued herein as Bluegreen Vacations Corporation

          6   ("Bluegreen"), will move to dismiss each claim for relief in the complaint filed by plaintiffs

          7   Raymond Scott and Carla Scott pursuant to Federal Rules of Civil Procedure 12(b)(6) and
5
^3
          8   9(b). Grounds for the motion are:
§
£         9           First Claim for Relief: Breach of Contract.
a
H
      10              The complaint fails to state a claim for relief because it lacks a factual or legal basis for

a     11      the claim.
CQ

£
<    12               Second Claim for Relief: Fraud and Misrepresentation.
(J
z
S    13              The complaint fails to state a claim because: (i) the pleadings lack the specificity

3    14       required under Rule 9(b); and (ii) it lacks a factual or legal basis for the claim.
<
cZ
                     The motion is based on this notice, the memorandum of points and authorities, the
5
              complaint, and on Bluegreen's argument at the hearing on the motion.
%
a
a
     17
2
a
o    18                                                       Respectfully submitted,
z
<
     19       Dated: May 16, 201 8                            ANGLIN, FLE WELLING , RASMUS SEN,
                                                                CAMPBELL & TRYTTEN LLP
     20

     21
                                                              By:    /s/ D. Dennis La
                                                                   D. Dennis La
     22
                                                                   dla@afrct.com
                                                              Attorneys for Defendant
     23
                                                              BLUEGREEN VACATIONS UNLIMITED, INC.
                                                              erroneously sued herein as "BLUEGREEN
     24
                                                              VACATIONS CORPORATION"
                                                              ("Bluegreen")
     25

     26

     27

     28


                                                               2                   NOTICE OF MOTION TO DISMISS

                                                                                 EXHIBIT C TO NOTICE OF REMOVAL
                                                                                 PAGE 59
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 63 of 167




                 Case l:18-cv-00649-AWI-JLT           Document 5      Filed 05/16/18    Page 3 of 3




            1
                                                   CERTIFICATE OF SERVICE

           2
                       I, the undersigned, declare that I am over the age of 1 8 and am not a party to this action.
           3    I am employed in the City of Pasadena, California; my business address is Anglin, Flewelling,
                Rasmussen, Campbell & Trytten LLP, 301 N. Lake Ave., Suite 1 100, Pasadena, California
           4    91101.


           5             On the date below, I served a copy of the foregoing document entitled:


           6 DEFENDANT BLUEGREEN VACATIONS UNLIMITED, INC.'S NOTICE OF MOTION
           7                              TO DISMISS PLAINTIFFS' COMPLAINT
 Cu



           8    on the interested parties in said case as follows:
 W
 H
           9
                                    Served Electronically Via the Court's CM/ECF System
c£
H
       10
                                                       Stephen M. Dake, Esq.
 £     11                                        DAKE, BRAUN, & MONJE, LLP
 £                                                         1801 18th Street
 2                                                    Bakersfield, CA 93301
       12
u
                                                         Tel: (661)322-0991
5     13
3
 2    ]4
OO                     I declare under penalty of perjury under the laws of the United States of America that the
&               foregoing is true and correct. I declare that I am employed in the office of a member of the Bar of
a     15
S               this Court, at whose direction the service was made. This declaration is executed in Pasadena,
                California on May 16, 2018.
Si    16

1
fcu   17                    Rachelle H. Guillory                                /?/ Rachelle H. Guillory
2                          (Type or Print Name)
-1                                                                             (Signature of Declarant)
o     18
<
      19

      20

      21

      22

      23

      24

      25

      26

      27

      28
                                                                 1                MEMORANDUM OF POINTS AND



                                                                                 EXHIBIT C TO NOTICE OF REMOVAL
                                                                                 PAGE 60
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 64 of 167




                ;ase l:18-cv-00649-AWI-JLT       Document 5-1     Filed 05/16/18   Page 1 of 18




            1   Robert A. Bailey (#214688)
                 rbailey@afrct.com
            2   D. Dennis La (#237927)
                 dla@afrct.com
            3   ANGLIN, FLEWELLING, RASMUSSEN,
                 CAMPBELL & TRYTTEN LLP
            4   301 N. Lake Ave., Suite 1 100
                Pasadena, California 91101-4158
            5   Telephone: (626) 535-1900
                Facsimile: (626) 577-7764
            6
                Attorneys for Defendant
            7   BLUEGREEN VACATIONS UNLIMITED,
 ft.            INC. erroneously sued herein as "BLUEGREEN
            8   VACATIONS CORPORATION"
 z
 W              ("Bluegreen")
        9
£
       10                                    UNITED STATES DISTRICT COURT

Zj
W      11                                  EASTERN DISTRICT OF CALIFORNIA
CQ
ft.

2
<
u
       12
                RAYMOND SCOTT AND CARLA SCOTT,                  7ASE NO.: 1 : 1 8-CV-00649-AWI-JLT
§
oo
       13
C/0
                             Plaintiffs,                      [Assigned to the Hon. Anthony W. Ishii]
s      ]4
<
                      v.                                      DEFENDANT BLUEGREEN VACATIONS
g      15                                                     UNLIMITED, INC.'S MEMORANDUM
£               BLUEGREEN VACATIONS                           OF POINTS AND AUTHORITIES IN
a      16       CORPORATION and DOES 1 TO 20,                 SUPPORT OF MOTION TO DISMISS
                                                              PLAINTIFFS' COMPLAINT
Cu     17                    Defendants.
5
o      18                                                       Date:   June 18, 2018
2
<                                                               Time:   1:30 p.m.
       19                                                       Ctrm:   2

       20

       21

       22

       23

       24

       25

       26

       27

       28


                                                          1                         MEMORANDUM RE: MTD

                                                                            EXHIBIT C TO NOTICE OF REMOVAL
                                                                            PAGE 61
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 65 of 167




               ;ase l:18-cv-00649-AWI-JLT    Document 5-1     Filed 05/16/18   Page 2 of 18



                                              TABLE OF CONTENTS
           1
                                                                                              Page No.
               MEMORANDUM OF POINTS AND AUTHORITIES                                                  1
       2
               1.    INTRODUCTION                                                                     1

               2.    SUMMARY OF PLEADINGS                                                             1
       4
               3.    LEGAL STANDARD                                                                  3
       5
               4.    PLAINTIFFS' CLAIMS ARE CONTRADICTED BY THE INTEGRATED
       6             WRITTEN AGREEMENTS                                                             .3

       7       5.    PLAINTIFFS' BREACH OF CONTRACT CLAIM IS DEFICIENT IN ANY
S3                   EVENT                                                                          .5
       8
£
W              6.    PLAINTIFFS' FRAUD CLAIM FALLS SHORT OF RULE 9(B)                               7
F      9
5                    A.    Plaintiffs Impermissibly Seek To Convert A Contract Claim Into A
f—1
      10                   Tort                                                                     .7

UJ    11             B.    The Fraud Claim Fails Pursuant To Rule 9(b)
CQ                                                                                                  .8
e_

2
<     12       7.    CONCLUSION                                                                    12
o
£
M
'Tx   13
^0


2     14
00




o     15
£

i 16
I     17
5
g     18
z
<
      19

      20

      21

      22

      23

      24

      25

      26

      27

      28


                                                                                 MEMORANDUM RE: MTD

                                                                         EXHIBIT C TO NOTICE OF REMOVAL
                                                                         PAGE 62
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 66 of 167




               Jase l:18-cv-00649-AWI-JLT          Document 5-1        Filed 05/16/18   Page 3 of 18



                                                   TABLE OF AUTHORITIES
           1
                                                                                                       Page(s)
           2
                Federal Cases

           3
                Abramson v. Marriott Ownership Resorts, Inc.,
           4       2016 U.S. Dist. Lexis 2311 (C.D. Cal. Jan. 4, 2016)                                          9

           5   Abrego v. The Dow Chem. Co.,
                   443 F.3d 676 (9th Cir. 2006)                                                                 5
           6
               Ashcroft v. Iqbal,
           7
                   556 U.S. 662 (2009)                                                                   3, 12
 J
 J         g


 UJ
               Bell Atlantic Corp. v. Twombly,
H       9          550 U.S. 544 (2007)                                                                  .3, 12
c*
f—'
       10      Branch v. Tunnell,
3
                   14 F.3d 449 (9th Cir. 1994)                                                              .4
UJ    11
CQ
0-

2              Coastal Abstract Serv. v. First Am. Title Ins. Co,
<     12
o                 173 F.3d 725 (9th Cir. 1999)                                                              10
S
S     13       Glen Holly Entertainment, Inc. v. Tektronix, Inc.,
o
s     14          100 F. Supp. 2d 1086 (C.D. Cal. 1999)                                                  8, 11
ZD




o     15       Grid Sys. Corp. v. Texas Instruments, Inc. ,
S                 1992 U.S. Dist. LEXIS 14582 (N.D. Cal. Sept. 9, 1992)
J                                                                                                           .9
      16
I              Kabbash v. Jewelry Channel, Inc. ,
uJ    17          2015 U.S. Dist. Lexis 150675 (C.D. Cal. Nov. 2, 2015)                                     .9
5
o     18
z
               Knievel v. ESPN,
<
                   393 F.3d 1068 (9th Cir. 2005)                                                            .5
      19

      20       Marder v. Lopez,
                  450 F.3d 445 (9th Cir. 2006)                                                              .4
      21
               Newcal Industries, Inc. v. Ikon Office Solution,
      22          513 F.3d 1038 (9th Cir. 2008)                                                             9

      23
               Parrino v. FHP, Inc.
                   146 F.3d 699 (9th Cir. 1998)                                                          .4,5
      24

               Reyes v. Wells Fargo Bank, N.A.,
      25
                  201 1 U.S. Dist. LEXIS 2235 (N.D. Cal. Jan. 3, 201 1)                                     6
      26
               Southland Sod Farms v. Stover Seed Co. ,
      27          108 F.3d 1134 (9th Cir. 1997)                                                             9

      28


                                                                  ii                     MEMORANDUM RE: MTD

                                                                                 EXHIBIT C TO NOTICE OF REMOVAL
                                                                                 PAGE 63
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 67 of 167




              3ase l:18-cv-00649-AWI-JLT          Document 5-1     Filed 05/16/18   Page 4 of 18



               Sprewell v. Golden State Warriors ,
          1
                  266 F.3d 979 (9th Cir. 2001)                                                        12
          2
               Starr v. Baca,
          3       652 F.3d 1202 (9th Cir. 2011)                                                        .3

          4    Sutcliffe v. Wells Fargo Bank, N.A.,
                  283 F.R.D. 533 (2012)                                                                   6
          5
               Warren v. Fox Family Worldwide, Inc.,
          6       328 F.3d 1136 (9th Cir. 2003)                                                       12

      7
              State Cases
O.

-J
      8
z
w
              A as v. Superior Court,
      9           24 Cal.4th 627 (2000)                                                                .7

H
     10       Alphonzo E. Bell Corp. v. Bell View Oil Syndicate,
-J               46 Cal.App.2d 684(1941)                                                               5
W    11
CQ
c_

s             Applied Equipment Corp. v. Litton Saudi Arabia Ltd.,
<    12
u                 7 Cal. 4th 503 (1994)                                                                ,7
2
W
00   13
00            Archuleta v. Grand Lodge etc. ofMachinists,
S    14          262 Cal.App.2d 202 (1968)                                                            10
00


OC
o    15       Cadlo v. Owens-Illinois, Inc.,
S                 125 Cal. App. 4th 513 (2004)
mJ                                                                                                    11
w    16
«             Careau & Co. v. Security Pacific Business Credit, Inc.,
     17          222 Cal .App. 3d 1371 (1990)                                                         .6
£
£
o    18
2
              Chavez v. Times-Mirror Co.,
<                 185 Cal. 20(1921)
     19                                                                                               .5

     20       Church ofMerciful Savious v. Volunteers ofAmerica,
                 184 C.A.2d 851 (1960)                                                                10
     21
              Engalla v. Permanente Medical Group, Inc.,
     22           15 Cal. 4th 951 (1997)                                                             11

     23       Erlich v. Menezes,
                 21 Cal.4th 543 (1999)                                                              .7,8
     24

              Henry v. Continental Bldg. & Loan Assn.,
     25
                 156 C. 667 (1909)                                                                   10
     26
              Kwan v. Mercedes-Benz of North America, Inc.,
     21          23 Cal. App. 4th 174(1994)                                                           .7

     28


                                                            iii                      MEMORANDUM RE: MTD

                                                                             EXHIBIT C TO NOTICE OF REMOVAL
                                                                             PAGE 64
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 68 of 167




               ;ase l:18-cv-00649-AWI-JLT           Document 5-1   Filed 05/16/18    Page 5 of 18



                Lazar v. Superior Court,
           1
                    12 Cal.4th 631 (1996)                                                             8, 10
           2
               Mirkin v. Wasserman,
           3       5Cal. 4th 1082 (1993)                                                                 11

           4   Neu-Visions Sports, Inc., v. Soren/McAdam/Bartells,
                  86 Cal.App.4th 303 (2000)                                                              10
           5
               Performance Plastering v. Richmond American Homes of California, Inc.,
           6       ' 153 Cal. App. 4th 659 (2007)                     .'   .'                              6

       7
               Regus v. Schartkoff
 d                 156 Cal. App. 2d 382 (1957)                                                            .9
           8
z
H
H      9       Rheingans v. Smith ,
>-
u,                 161 C. 362 (1911)                                                                  .9, 10
H
<*J
      10
-J             San Francisco Design Center Assoc. v. Portman Cos.,
W     11          41 Cal. App. 4th 29 (1995)
CO
ft-
                                                                                                         10
%
<     12
u              Sawyer v. Bank ofAmerica,
                   83 Cal. App. 3d 135 (1978)
§
3
      13                                                                                                  7
D
s     14       Tenzer v, Superscape,
oo
<                  39 Cal. 3d 18 (1985)                                                                  .9
o     15
S              Wilhelm v. Pray, Price, Williams & Russell,
d     16          186 Cal. App. 3d 1324(1986)                                                         8, 11
S     17
0U             State Statutes
5
d
o     18
z
               Cal. Civ. Code, § 1572                                                                    ,9
<
      19
               Rules

      20
               Fed. R. Civ. P. 9(b)                                                                 passim
      21
               Fed. R. Civ. P. 12(b)(6),                                                               5,9
      22

      23

      24

      25

      26

      27

      28


                                                             iv                       MEMORANDUM RE: MTD
                                                                                EXHIBIT C TO NOTICE OF REMOVAL
                                                                                PAGE 65
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 69 of 167




                 3ase l:18-cv-00649-AWI-JLT          Document 5-1       Filed 05/16/18    Page 6 of 18




            1                          MEMORANDUM OF POINTS AND AUTHORITIES

            2                                       1.      INTRODUCTION

            3              This action arises from two timeshare estate purchases made by plaintiffs Raymond P.

            4    Scott and Carla D. Scott (collectively, "Plaintiffs") from defendant Bluegreen Vacations

            5    Unlimited, Inc. ("Bluegreen") in June and August 2015.

            6             Although Plaintiffs agreed to express contractual terms that are disputed in this case, they

            7    bring suit alleging they were victims of fraud and were induced to enter into both transactions.
  5
  -J
            8             For the reasons briefed below, the complaint should be dismissed without leave to
 §
 H
            9   amend. Among other defects, Plaintiffs' claims are contradicted by the parties' agreements
 f—
        10      and/or otherwise deficient as a matter of law. The motion should be granted accordingly.

 J
                                             2.      SUMMARY OF PLEADINGS
 a.



                          Plaintiffs reside in Bakersfield, California. Defendant Bluegreen Vacations Unlimited,
CJ


 S     13       Inc. is a Florida corporation with its principal place of business in Florida. (See Documents 1
 C/j


 S     14       and 3.)
 C/0




o      15                 On or around June 5, 2015 and August 22, 2015, Plaintiffs purchased timeshare estate
£

«      16       interests from Bluegreen (collectively, "Transactions"). (Comp. FR-2.a.) Each of the

1
tL,    17       Transactions was memorialized by a written contract between the parties. True and correct
£
o      18       copies of the contracts are attached to the accompanying Request for Judicial Notice ("RJN") as
<
       19       Exhibits A and B, respectively (collectively, "Purchase Contracts").

       20                 Each Purchase Contract contains disclaimers and acknowledgments that it was a fully

       21       integrated contract:

       22                        NO PURCHASER SHOULD RELY UPON REPRESENTATIONS

       23                        OTHER THAN THOSE INCLUDED IN THIS AGREEMENT

       24                       AND IN THE DOCUMENTS REFERRED TO HEREIN.

       25       (RJN, Exhs. A and B, at p. 3.) Each agreement also sets forth:

       26                       24.     NO ORAL OR WRITTEN REPRESENTATIONS,

       27                       WARRANTIES. The parties hereto agree that this Agreement,

       28
                                                                 1                  MEMORANDUM OF POINTS AND



                                                                                   EXHIBIT C TO NOTICE OF REMOVAL
                                                                                   PAGE 66
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 70 of 167




               ;ase l:18-cv-00649-AWI-JLT          Document 5-1       Filed 05/16/18    Page 7 of 18




           1                   along with the documents referred to herein, are the only agreements

           2                   and disclosures between them. Purchaser should not rely upon any

           3                   representations, oral or written, which are not herein set forth. This

           4                   Agreement will become effective and binding upon the parties hereto

           5                   when signed by Purchaser in the space provided herein and received

           6                   and accepted by Developer/Seller. Except as otherwise provided by

           7                   law, Developer/Seller makes no warranties, express or implied,

 3         8                   whatsoever, regarding the Property, Units, Common Elements or
 z
 u

           9                   Common Furnishings including but not limited to warranties of
H
*s
       10                      merchantability or fitness for a particular puipose...
 j

W      11      (RJN, Exhs. A and B, at ^ 24.)
CG
C-

2
       12             Despite the foregoing terms, Plaintiffs now allege that Bluegreen made certain
o

§
c/i   13       unspecified misrepresentations and induced them to enter into the Purchase Contracts:
c/5
P
2     14                  «   "The entire basis for Plaintiffs entering into this Contract [on or about June 5,
<
Pi
      15                      201 5] was based upon the benefits of having a timeshare vacation property and
£
P

      16                      vacation points that could be used for purposes of staying at a number of
>
£
y-    17                      vacations sites purportedly owned or controlled by Defendants throughout the
5
o     18                      United States as well as being able to use these points on various cruise
z
<
      19                      lines." (Comp. FR-2.a.);

      20                 •    "This same sales presentation was again used on or about August 22, 201 5, when

      21                      Plaintiffs, as a result of these fraudulent misrepresentations, entered into a second

      22                      Contract (Contract No. 925678) which promised additional preferential treatment

      23                      in the form of vacation points to be used at various vacation sites and cruise

      24                      lines." (Comp. FR-2.a.); and

      25                 «    Plaintiffs have suffered damages "resulting from the absolute failure of

      26                      Defendants to perform in accordance with the terms of the Contracts entered into

      27                      with Defendants as well as perform in accordance with the oral representations

      28
                                                                2                  MEMORANDUM OF POINTS AND



                                                                                  EXHIBIT C TO NOTICE OF REMOVAL
                                                                                 PAGE 67
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 71 of 167




                ;ase l:18-cv-00649-AWI-JLT            Document 5-1       Filed 05/16/18     Page 8 of 18




            1                     made to Plaintiffs at the time the Contracts were entered into which Plaintiffs

            2                     believe equal or exceed $50,000." (Comp. BC-4.)

            3             As briefed below, neither of Plaintiffs' claims for relief is actionable.

            4                                        3.      LEGAL STANDARD

            5             Although the complaint need not contain detailed allegations, its "[f]actual allegations

            6   must be enough to raise a right to relief above the speculative level ... on the assumption that all

        7       the allegations in the complaint are true (even if doubtful in fact)." Bell Atlantic Corp. v.
 ft-
 -J
        8       Twombly, 550 U.S. 544, 556-557 (2007). In short, it must allege "enough facts to state a claim to
 §
 H
        9       relief that is plausible on its face." Id., at 570. The "plausibility" requirement governs
H
$5
       10       complaints in all federal civil actions. Ashcroft v. Iqbal, 556 U.S. 662, 883-884 (2009).

       11                In determining the "plausibility" of a complaint, the court must first identify which
 CO
 ft-

 2
                statements in the complaint are factual allegations and which are legal conclusions. Courts are
V

                not bound to accept as true allegations that are legal conclusions, even if cast in the fonn of
D
s      14       factual allegations. Ashcroft, supra, at 884. Second, the court, drawing "on its judicial
&
                experience and common sense," must decide in the specific context of the case whether the

                factual allegations, if assumed true, allege a plausible claim. Id. The plausibility standard is not

1
fcu    17       the equivalent to a "probability requirement," but requires more than a mere possibility that the
5
g      18       defendant has acted unlawfully. Id.
<
       19                Moreover, the factual allegations in the complaint must be sufficient to nudge plaintiffs

       20       "claims across the line from conceivable to plausible . . ." Bell Atlantic Corp., supra, at 570.

       21       Under the standards adopted by the Supreme Court, in order to be entitled to the presumption of

       22       truth, the complaint "must contain allegations of underlying facts to give fair notice and to enable

       23       the opposing party to defend itself effectively." Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir.

       24       2011).


       25           4.       PLAINTIFFS' CLAIMS ARE CONTRADICTED BY THE INTEGRATED

       26                                           WRITTEN AGREEMENTS

       27                As a threshold matter, Plaintiffs' allegations of "promise[s of] additional preferential

       28
                                                                  3                   MEMORANDUM OF POINTS AND



                                                                                     EXHIBIT C TO NOTICE OF REMOVAL
                                                                                     PAGE 68
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 72 of 167




               Jase l:18-cv-00649-AWI-JLT         Document 5-1       Filed 05/16/18     Page 9 of 18




           1    treatment" and/or "oral representations made to Plaintiffs at the time of the Contracts" (Comp.

           2    FR-2. 1 . and BC-4) are barred by the integrated Purchase Contracts. (RJN, Exhs. A-B.)

           3           California law is clear that courts will not close their eyes to situations where a complaint

       4        contains allegations of fact inconsistent with attached documents or contrary to facts which are

           5   judicially noticed. A court properly considers a document on which the complaint "necessarily

       6       relies" if: (1) the complaint refers to the document; (2) the document is central to the plaintiffs

       7       claim; and (3) no party questions the authenticity of the copy attached to the 12(b)(6) motion.
3
-I
       8       Marder v. Lopez, 450 F.3d 445, 448 (9th Cir. 2006); Parrino v. FHP, Inc. 1 46 F.3d 699, 706 (9th
H
       9       Cir. 1998) (plaintiff may not deliberately omit references to documents upon which his claim is
£
H
      10       based to survive a 12(b)(6) motion); Branch v. Tunnell, 14 F.3d 449, 453-54 (9th Cir. 1994)

d
tLS   11       (documents that are not attached to the complaint may be incorporated by reference if the
CQ
C.

s
<     12       plaintiff has referred to the document in the complaint or if the document forms the basis of the
u

g
CO    13       plaintiff s claims).
CO
D
s     ]4
CO                     Here, the Purchase Contracts encompass the parties' relationship. These agreements
p-
o     15       define the legal rights and obligations of Plaintiffs and Bluegreen, and are directly at odds with
5
a
      16       the complaint. For example, any alleged representation that Plaintiffs would receive
:=
w
      17       "preferential treatment" (Comp. FR-2. a.), oral or otherwise (Comp. BC-4), is absent from the
£
5     18       Purchase Contracts. To the contrary, both agreements state: "each Owner beneficiary shall have
<
      19       rights to reserve use of the Accommodations and Facilities on a first-come-first-serve basis,

      20       subject to the home resort priority reservation right held by Purchaser and certain other Owner

      21       Beneficiaries." (RJN, Exhs. A and B, at ^ 5.)

      22              Plaintiffs also agreed to be bound by "RESERVATION GUIDELINES... Such

      23       reservation guidelines and rules and regulations may establish the nightly minimum basis for use

      24       of Accommodations and Facilities, weekend and holiday use of Accommodations and Facilities,

      25       split-week reservations regarding Accommodations, and bonus time use of Accommodations and

      26       Facilities." (RJN, Exhs. A and B, at   20.) There are other clauses in the Purchase Contracts that

      27       set forth Plaintiffs' rights in connection to "VACATION POINTS," "ESTABLISHMENT OF

      28
                                                               4                  MEMORANDUM OF POINTS AND



                                                                                 EXHIBIT C TO NOTICE OF REMOVAL
                                                                                 PAGE 69
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 73 of 167




              C ase l:18-cv-00649-AWI-JLT         Document 5-1       Filed 05/16/18    Page 10 of 18




          I    VACATION POINT VALUE," "SAVING AND BORROWING OF VACATION POINTS,"

          2    and "N ON -TRAN SFERABILITY OF VACATION POINTS." (RJN, Exhs. A and B, at                        1 6-

          3    19.)

          4            As shown, the allegations of the complaint conflict with the express terms of the

          5    integrated agreements. Alphonzo E. Bell Corp. v. Bell View Oil Syndicate, 46 Cal.App.2d 684

          6    (1941); Chavez v. Times-Mirror Co., 185 Cal. 20 (1921). Plaintiffs seek to avoid the

      7        consequences of the Purchase Contracts by omitting them from the pleadings. Hence any
O,


      8        contrary allegation should be disregarded. As explained in Parrino, supra, at 706 (superseded
1     9        by statute on other grounds as recognized in Abrego v. The Dow Chem. Co., 443 F.3d 676, 681

     10        (9th Cir. 2006)), Plaintiffs may not survive a Rule 1 2(b)(6) motion by deliberately omitting

I
CQ
     11        references to documents upon which their claims are based. See also, Knievel v. ESPN, 393 F.3d
Cm

2
     12        1068, 1076 (9th Cir. 2005) ("We have extended the 'incorporation by reference' doctrine to
u

1
/
     13 situations in which the plaintiffs claim depends on the contents of a document, the defendant
s    14       attaches the document to its motion to dismiss, and the parties do not dispute the authenticity of
<
&
o    15       the document, even though the plaintiff does not explicitly allege the contents of that document

S    16       in the complaint.").

I    17                The integrated Purchase Contracts govern Plaintiffs' and Bluegreen's rights in this action.
5
$    18       Their authenticity cannot be disputed. The claims should be dismissed as a result.
<
     19           5.       PLAINTIFFS' BREACH OF CONTRACT CLAIM IS DEFICIENT IN ANY

     20                                                      EVENT

     21                In support of the first claim, the pleadings do not identify what portions of the Purchase

     22       Contracts were breached. The complaint includes Attachments FR-2.a. and FR-5 that generally

     23       allege "misrepresentations" only, that there was "Fraud and misrepresentation in the inducement

     24       to enter into each of the Contracts referenced in this Complaint." (Comp. f 9.) From there,

     25       Plaintiffs allege in conclusory fashion that they "sustained monetary damages of approximately

     26       $50,000 consisting of principal and interest payments made on the two Contracts as well as

     27       maintenance fees paid to Defendants from and after June 15, 201 5." (Comp. BC-4.) Plaintiffs

     28
                                                                5                 MEMORANDUM OF POINTS AND



                                                                                 EXHIBIT C TO NOTICE OF REMOVAL
                                                                                 PAGE 70
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 74 of 167




                ( ase 1-.18-CV-00649-AWI-JLT        Document 5-1       Filed 05/16/18        Page 11 of 18




            1    also claim "emotional distress damages resulting from the absolute failure other Defendants to

            2    perform in accordance with the terms of the Contracts. .        (Id.)

            3            These allegations fail to establish a breach of contract claim which requires: (1) the

            4    existence of a contract; (2) a plaintiffs performance or excuse for nonperformance; (3)

        5        defendant's breach; and (4) resulting damages to plaintiff. Careau & Co. v. Security Pacific

        6        Business Credit, Inc., 222 Cal.App.3d 1371, 1388 (1990). To plead the existence of a contract, a

        7        plaintiff must attach the contract to the complaint or plead its express terms and conditions.

 3      8        Performance Plastering v. Richmond American Homes of California, Inc., 1 53 Cal. App. 4th
 5
 S
        9        659, 672 (2007).
 o£
 H
<8
       10               Again, it is uncertain from the complaint how the Purchase Contracts were breached.
 j

       11        Notwithstanding the generalized allegations of misrepresentations regarding "vacation points",
 a
 a.


       12        the pleadings are silent as to which precise terms or clauses in the agreements are at issue, e.g.,
o

 5               "VACATION POINTS," "ESTABLISHMENT OF VACATION POINT VALUE," "SAVING
 £
 oo
       13

 2
 CO    14        AND BORROWING OF VACATION POINTS," and "NON-TRANSFERABILITY OF

o      15       VACATION POINTS" (RJN, Exhs. A and B, at               16-19.)
£
I      16               In the same vein, the complaint lacks a single allegation as to how any agreement
&
3
i-L,   17       concerning vacation points was breached, i.e., what rights of Plaintiffs were impaired under the
£
£
o      18       contracts.

<
       19               Plaintiffs also fail to allege that they fully performed the Purchase Contracts themselves

       20       and/or were excused from performance. Careau & Co., supra, at 1388.

       21               Moreover, Plaintiffs' claims of damages are implausible and show nothing more than

       22       performance of the parties' agreements - which does not constitute damages. Sutcliffe v. Wells

       23       Fargo Bank, N.A., 283 F.R.D. 533, 553 (2012); Reyes v. Wells Fargo Bank, N.A., 201 1 U.S. Dist.

       24       LEXIS 2235, at *48 (N.D. Cal. Jan. 3, 201 1). Plaintiffs agreed to pay "approximately $50,000

       25       consisting of principal and interest payments." (Comp. BC-4.) This alone does not give rise to

       26       any inference of monetary loss supporting the claim. Rescission is not a prayer for relief in the

       27       complaint.

       28
                                                                  6                       MEMORANDUM OF POINTS AND



                                                                                         EXHIBIT C TO NOTICE OF REMOVAL
                                                                                         PAGE 71
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 75 of 167




                ( ase l:18-cv-00649-AWI-JLT             Document 5-1       Filed 05/16/18     Page 12 of 18




            1              The claim of emotional distress damages is also problematic. Case authority is clear that

            2    "damages for mental suffering and emotional distress are generally not recoverable in an action

            3    for breach of an ordinary commercial contract in California." Erlich v. Menezes, 21 Cal.4th 543,

            4    558 (1999); Kwan v. Mercedes-Benz ofNorth America, Inc., 23 Cal. App. 4th 1 74, 188 (1994);

            5    Sawyer v. Bank ofAmerica, 83 Cal. App. 3d 135, 139 (1978). "Contract damages are generally

            6    limited to those within the contemplation of the parties when the contract was entered into or at

            7    least reasonably foreseeable by them at the time; consequential damages beyond the expectations
 S3
            8    of the parties are not recoverable, [Citations.] This limitation on available damages serves to
 §
 h       9       encourage contractual relations and commercial activity by enabling parties to estimate in
 ;>*


        10       advance the financial risks of their enterprise." Applied Equipment Corp. v. Litton Saudi Arabia
 J
 g      11      Ltd., 1 Cal, 4th 503, 515 (1994). As such, any claim that "Plaintiffs have also sustained
 &
 <     12       emotional distress damages" (Comp. BC-4) is not actionable.
O

 §
 CO    13                  No other damages are articulated. The breach of contract claim is defective.
 00
D
2      ]4
 V,                            6.     PLAINTIFFS' FRAUD CLAIM FALLS SHORT OF RULE 9(bl
ce
o      15                  In support of the fraud claim for relief, Plaintiffs allege that Bluegreen made
S
5i     16       misrepresentations "based upon the benefits of having a timeshare vacation property and
St
S      17       vacation points" (Comp. FR-2.a.) for both Transactions. According to Plaintiffs, "[i]n justifiable
tit

s
-4
o      18       reliance upon defendant's conduct, plaintiff was induced to" entering into the Purchase
<
       19       Contracts" and nothing more. (Comp. FR-5.) These conclusory allegations fail for several

       20       reasons.

       21       A.     Plaintiffs Impermissibly Seek To Convert A Contract Claim Into A Tort.


       22              As a preliminary matter, Plaintiffs' tort claim for relief is procedurally defective. The

       23       Supreme Court has ruled a contract claim cannot be converted into a tort as Plaintiffs attempt to

       24       do here. As held in Aas v. Superior Court, 24 Cal. 4th 627, 643 (2000):

       25                           A person may not ordinarily recover in tort for breach of duties that

       26                           merely restate contractual obligations. Instead, '[c]ourts will

       27                           generally enforce the breach of a contractual promise through

       28
                                                                     7                   MEMORANDUM OF POINTS AND



                                                                                       EXHIBIT C TO NOTICE OF REMOVAL
                                                                                       PAGE 72
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 76 of 167




               (fase l:18-cv-00649-AWI-JLT          Document 5-1      Filed 05/16/18     Page 13 of 18




           1                     contract law, except when the actions that constitute the breach

           2                    violate a social policy that merits the imposition of tort remedies.'

           3             A breach of contract, even if the breach is negligent or fraudulent, does not mutate into a

           4    tort claim. If the duty and obligations forming the basis for a tort claim are defined by contract,

           5    then a plaintiffs claim cannot sound in tort. Erlich, supra, at 552.

           6             Here, Plaintiffs cannot articulate any duty that they believe Bluegreen breached other

           7    than those specifically set forth in the Purchase Contracts. This includes representations

           8    regarding "VACATION POINTS," "ESTABLISHMENT OF VACATION POINT VALUE,"
 £
 H
        9       "SAVING AND BORROWING OF VACATION POINTS," and "NON-TRANSFERABILITY
 cz
H
<*1
       10       OF VACATION POINTS." (RJN, Exhs. A and B, at                16-19.)
J
W      11               As the foregoing authorities make clear, no tort liability maybe imposed from a breach of
E
z-



<     12       the Purchase Contracts. Id. The motion should be granted as to the fraud claim on this ground
u
z
c/j   13       alone.
z/z
g

Z     14       B.       The Fraud Claim Fails Pursuant To Rule 9(b).
<
ai
      15                Not only is this tort claim prohibited, but the conclusory allegations fail to meet the
S

Ei    i6       specificity requirements under Rule 9(b).
I
U-    17                The elements of fraud are: (1) misrepresentation; (2) knowledge of falsity; (3) intent to
5
      18       defraud; (4) justifiable reliance; and (5) resulting damages. Under Rule 9(b), fraud allegations
z
<
      19       are subject to a higher pleading standard, and must be specifically pled. Glen Holly

      20       Entertainment, Inc. v. Tektronix, Inc., 100 F. Supp. 2d 1086, 1093-1094 (C.D. Cal. 1999)

      21       (reciting California elements). The pleading requirement of Rule 9(b) mandates the explicit

      22       identification of context. "This means the who, what, when, where, and how. . ." Id. at 1094.

      23                Where, as here, fraud is alleged against a corporation, the complaint must also allege:

      24       (1) the names of the persons who made the misrepresentations; (2) their authority to speak for the

      25       corporation; (3) to whom they spoke; (4) what they said or wrote; and (5) when it was said or

      26       written. Lazar v. Superior Court, 12 Cal. 4th 631, 645 (1996). Every element of a cause of

      27       action for fraud must be alleged in full, factually and specifically. Wilhelm v. Pray, Price,

      28
                                                                8                     MEMORANDUM OF POINTS AND



                                                                                   EXHIBIT C TO NOTICE OF REMOVAL
                                                                                  PAGE 73
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 77 of 167




               ( ase l:18-cv-00649-AWI-JLT         Document 5-1       Filed 05/16/18     Page 14 of 18




           1    Williams & Russell, 186 Cal. App. 3d 1324, 1332 (1986).

           2            The complaint does not meet this standard. First, no actionable misrepresentation is

           3    raised in the pleadings. It is well-settled law that "[t]he mere making of a promise which the

           4    promisor afterwards fails or refuses to perform does not constitute actionable fraud, (citations

           5    omitted.) In the absence of confidential relations between the parties it is only when such

           6    promise is made without any intention of performing it that it becomes fraudulent in law or

           7    equity. (Civ. Code, sec. 1572..." Rheingans v. Smith, 161 C. 362, 366 (1911); Regus v.
 5
           8    Schartkoff, 156 Cal. App. 2d 382, 389 (1957); Grid Sys. Corp. v. Texas Instruments, Inc., 1992
 z
 a

           9    U.S. Dist. LEXIS 14582, at ** 10-1 1 (N.D. Cal. Sept. 9, 1992) ("[fjirst, the promisor must have
t-
<*!
       10       made some promise to perform, or to not perform, some act in the future. Second, at the time the
J

53     11      promise was made, the promisor must have intended not to honor the promise...")
<a
a.

£
      12               Here, the alleged "misrepresentations" concerning use of vacations amount to broken
o

§
c/5   13       promises only - involving contract claims only. Tenzer v. Superscope, 39 Cal. 3d 18, 30 (1985)
f


s     14
Kfi            ("something more than nonperformance is required to prove the defendant's [fraudulent] intent
at
o     15       not to perform his promise.") No facts are pled remotely suggesting Bluegreen intended to
2
j
      16       defraud Plaintiffs in June and August 2015 in support of this claim. See Abramson v. Marriott
£
<r    17       Ownership Resorts, Inc., 2016 U.S. Dist. Lexis 23 1 1, at *16 (C.D. Cal. Jan. 4, 2016) (the court
5
o     18       granted motion to dismiss under Rule 9(b) holding the plaintiffs/timeshare owners "merely allege
z
<
      19       that their ability to reserve was not ideal" and that "not ideal" was insufficient for fraud.)

      20              Moreover, any possible misrepresentation regarding "the benefits of having a timeshare

      21       vacation property" is not legally cognizable and cannot sustain an actionable representation of

      22       fact. Southland Sod Farms v. Stover Seed Co., 108 F.3d 1 134, 1 145 (9th Cir. 1 997) ("claims that

      23       are vague or highly subjective often amount to nonactionable puffery...") "[T]he determination

      24       of whether an alleged misrepresentation is a 'statement of fact' or is instead 'mere puffery' is a

      25       legal question that may be resolved on a Rule 12(b)(6) motion." Newcal Industries, Inc. v. Ikon

      26       Office Solution, 513 F.3d 1038, 1053 (9th Cir. 2008) (quoting Cook, Perkiss, & Liehe v.

      27       Northern California Collection Sendee, Inc., 911 F. 2d 242, 245 (9th Cir. 1990)); Kabbash v.

      28
                                                                9                   MEMORANDUM OF POINTS AND



                                                                                   EXHIBIT C TO NOTICE OF REMOVAL
                                                                                  PAGE 74
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 78 of 167




                 ( ase l:18-cv-00649-AWi-JLT            Document 5-1    Filed 05/16/18     Page 15 of 18




                  Jewelry Channel, Inc., 2015 U.S. Dist. Lexis 150675, at **7-9 (C.D. Cal. Nov. 2, 2015). To

             2    constitute an affirmative misrepresentation, a statement must make a "specific and measurable

             3    claim, capable of being proved false or of being reasonably interpreted as a statement of

         4        objective fact." Coastal Abstract Serv. v. First Am. Title Ins. Co, 173 F.3d 725, 731 (9th Cir.

             5    1 999). Here, any alleged misrepresentation about the "benefits" of the timeshare interests is not

         6        based on objective facts. Id. It is vague and not a measurable claim, constituting non-actionable

         7        puffery at most.

 §       8               Similarly, any possible misrepresentation concerning use of vacation points in the future
 §
 H       9        does not constitute an actionable representation. Henry v. Continental Bldg. & Loan Assn., 156
H
        10        C. 667, 680 (1909); Rheingans v. Smith, 161 C. 362, 266 (1911) (statements relating to what may

        11        happen in the future are generally not actionable, and the mere failure to perform a promise is not
 a
 a,

 2
 <      12        a tort). The representation must ordinarily be about past or existing facts; statements about
o
 £
«       13        future events are deemed opinions and not actionable. Neu-Visions Sports, Inc., v.

 2      14        Soren/McAdam/Bartells, 86 Cal.App.4th 303, 308 (2000); Church ofMerciful Savious v.
 00




o       15        Volunteers ofAmerica, 184 C.A.2d 851, 859 (1960); San Francisco Design Center Assoc. v.
£
        16       Portman Cos., 41 Cal. App. 4th 29, 43-44 (1995) ("it is hornbook law that an actionable
*  ->

fcL.    17       misrepresentation must be made about past or existing facts; statements regarding future events
£
o       18       are merely deemed opinions"). In the instant case, the disputed representations are not only
z
<
        19       governed and/or contradicted by the Purchase Contracts, but any statement on how vacation

        20       points may be used pertains to a future possibility only - having nothing to do with a past or

        21       existing fact. This is insufficient.

        22               The pleadings also do not identify any of Bluegreen' agents and/or their authority (e.g.,

        23       Officer, Director, etc.) to speak as required. Lazar, supra, at 645. "Fraud is never presumed.

        24       'So. . ., if the plaintiff would charge the defendant corporation with making fraudulent

        25       misrepresentations it was necessary for him to allege the name of the person who spoke, his

        26       authority to speak. . .But the amended complaint is wholly wanting in such allegations. Therefore

        27       it did not state facts sufficient to charge the corporate defendants. '[Citation.]" Archuleta v.

        28
                                                                   10                 MEMORANDUM OF POINTS AND



                                                                                     EXHIBIT C TO NOTICE OF REMOVAL
                                                                                     PAGE 75
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 79 of 167




               C ase l:18-cv-00649-AWI-JLT         Document 5-1       Filed 05/16/18     Page 16 of 18




           1    Grand Lodge etc. ofMachinists, 262 Cal.App.2d 202, 208-209 (1968).

           2           Next, the complaint fails to plead facts supporting falsity, knowledge, or reasonable

           3    reliance. A claim for fraud must specifically allege facts supporting each of these elements.

           4    Cadlo v. Owens-Illinois, Inc., 125 Cal. App. 4th 513, 519 (2004) ("[T]he mere assertion of

           5    'reliance' is insufficient. The plaintiff must allege the specifics of his or her reliance on the

        6       misrepresentation to show a bona fide claim of actual reliance."); Engalla v. Permanente

        1       Medical Group, Inc., 15 Cal. 4th 951, 976 (1997); Wilhelm, supra, at 1332 (actual reliance
J
        8       requires allegations showing that the representation was an "immediate cause" that altered their

       9        legal relations). No facts are proffered showing how Plaintiffs relied on any statement

      10        concerning vacation points in purchasing the timeshare estates. Mirkin v. Wasserman, 5 Cal. 4th

Hi    1 1       1082, 1092 (1993) ("specific pleading is necessary to 'establish a complete causal relationship'
m

2
      12       between the alleged misrepresentations and the harm claimed to have resulted therefrom.").
O

5                      With respect to any purported oral misrepresentation, Plaintiffs expressly agree in the
c/3




tsi            Purchase Contracts that they did not "RELY UPON REPRESENTATIONS OTHER THAN
&
o     15       THOSE INCLUDED" in the parties' written agreements. (RJN, Exhs. A and B, at p. 3.)
S

d     16       Plaintiffs' conclusory allegations are therefore deficient.
*
3     17               Furthermore, the complaint pleads no facts showing the falsity of any alleged
s
F
o     18       representation, e.g., regarding the use of vacation points in accordance to with the "reservation
<
      19       procedures" acknowledged in the Purchase Contracts. (RJN, Exhs. A and B, at            5.)

      20               Lastly, no damages are articulated supporting the fraud claim. The complaint merely

      21       checks off box FR-6, that "[bjecause of plaintiff s reliance upon defendant's conduct, plaintiff

      22       has been damaged." There are no factual allegations showing damages whatsoever. As

      23       discussed above, the damages asserted in connection with the breach of contract claim are not

      24       actionable. The fraud claim lacks allegations of damages as required under Rule 9(b)

      25       accordingly. Glen Holly Entertainment, Inc., supra, at 1093-1094.

      26              "[A] plaintiffs obligation to provide the grounds of his entitlement to relief requires more

      27       than labels and conclusions, and a formulaic recitation of the elements of a cause of action will

      28
                                                                11                  MEMORANDUM OF POINTS AND



                                                                                   EXHIBIT C TO NOTICE OF REMOVAL
                                                                                   PAGE 76
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 80 of 167




               C ase l:18-cv-00649-AWl-JLT         Document 5-1       Filed 05/16/18     Page 17 of 18




           1    not do." Bell Atlantic Corp., supra, at 555 (citation, alteration, and internal quotations omitted).

           2    Similarly, a court need not "accept as true allegations that are merely conclusory, unwarranted

           3    deductions of fact, or unreasonable inferences." Sprewell v. Golden State Warriors, 266 F.3d

           4    979, 988 (9th Cir. 2001). "[T]he tenet that a court must accept as true all of the allegations

           5    contained in a complaint is inapplicable to legal conclusions." Iqbal, supra, at 678-79; see also

           6    Warren v. Fox Family Worldwide, Inc., 328 F.3d 1 136, 1139 (9th Cir. 2003).

           7           The integrated Purchase Contracts plainly govern the parties' relationship. Plaintiffs'
3
—!
           8    bald allegations of the complaint fail to meet the specificity required under Rule 9(b) and/or
S
F
        9       otherwise escape the reach of the parties' written contracts.
>-
b:
H
<8
       10                                           7.     CONCLUSION
j

til   11                 For all of the foregoing reasons, defendant Bluegreen Vacations Unlimited, Inc.
CQ
0.
S
               respectfully requests an order dismissing the complaint without leave to amend.


00

                                                               Respectfully submitted,
s     14
00


Bi             Dated: May 16,2018                              ANGLIN, FLEWELLING, RASMUSSEN,
G     15                                                         CAMPBELL & TRYTTEN LLP
£
£     16
3-

      17
                                                               By:    /s/D. Dennis La
                                                                     D. Dennis La
£                                                                  dla@afrct.com
£
G     18
Z                                                             Attorneys for Defendant
<                                                             BLUEGREEN VACATIONS UNLIMITED, INC.
      19
                                                              erroneously sued herein as "BLUEGREEN
                                                              VACATIONS CORPORATION"
      20
                                                              ("Bluegreen")

      21

      22

      23

      24

      25

      26

      27

      28
                                                               12                   MEMORANDUM OF POINTS AND



                                                                                 EXHIBIT C TO NOTICE OF REMOVAL
                                                                                 PAGE 77
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 81 of 167




               ( ase l:18-cv-00649-AWI-JLT         Document 5-1       Filed 05/16/18   Page 18 of 18




           1
                                                   CERTIFICATE OF SERVICE

           2
                       I, the undersigned, declare that I am over the age of 1 8 and am not a party to this action.
           3    I am employed in the City of Pasadena, California; my business address is Anglin, Flewelling,
                Rasmussen, Campbell & Trytten LLP, 301 N. Lake Ave., Suite 1 100, Pasadena, California
           4    91101.

           5             On the date below, I served a copy of the foregoing document entitled:


                DEFENDANT BLUEGREEN VACATIONS UNLIMITED, INC.'S MEMORANDUM OF
           7    POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS PLAINTIFFS'

5                                                          COMPLAINT
-!
           8

i
t—
                on the interested parties in said case as follows:

*
H                                   Served Electronically Via the Court's CM/ECF System
      10

d
                                                     Stephen M. Dake, Esq.
                                                 DAKE, BRAUN, & MONJE, LLP
I     12                                                   1801 18th Street
u
                                                      Bakersfield, CA 93301
£
S     13                                                Tel: (661) 322-0991
C/D



£     14
OO


pi                     I declare under penalty of perjury under the laws of the United States of America that the
o     15
£              foregoing is true and correct. I declare that I am employed in the office of a member of the Bar of
               this Court, at whose direction the service was made. This declaration is executed in Pasadena,
«     16
£              California on May 16, 2018.
UJ

      17
£                           Rachelle H, Guillory                                /s/ Rachelle II. Guillory
o     18
z                          (Type or Print Name)                                 (Signature of Declarant)
<
      19

      20

      21

      22

      23

      24

      25

      26

      27

      28
                                                                13                 MEMORANDUM OF POINTS AND



                                                                                 EXHIBIT C TO NOTICE OF REMOVAL
                                                                                 PAGE 78
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 82 of 167




                        EXHIBIT D
      Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 83 of 167
                  Case l:18-cv-00649-AWI-JLT            Document 6     Filed 05/16/18     Page 1 of 3



                 Robert A. Bailey (#214688)
                   rbailey@afrct.com
           2     D. Dennis La (# 237927)
                  dla@afrct.com
           3     ANGLIN, FLEWELLING, RASMUSSEN,
                 CAMPBELL & TRYTTEN LLP
           4     301 N. Lake Ave, Suite 1100
                 Pasadena, CA 91101-4158
           5     Telephone: (626) 535-1900
                 Facsimile: (626) 577-7764
           6
                 Attorneys for Defendant
           7     BLUEGREEN VACATIONS UNLIMITED,
                 INC. erroneously sued herein as "BLUEGREEN
 Oh
J      8         VACATIONS CORPORATION"
J
z                ("Bluegreen")
 W
       9
H
><

H     10                                          UNITED STATES DISTRICT COURT

J     11                                          EASTERN DISTRICT OF CALIFORNIA
w
03
A,

2     12
<
u
z     13         RAYMOND SCOTT AND CARLA SCOTT                       CASE NO.:   1 : 1 8-CV-00649-AWI-JLT
W
00
00
D
      14                            Plaintiffs,                      [Assigned to the Hon. Anthony W. Ishii]
s
00
<
ps    15                  v.                                        DEFENDANT BLUEGREEN VACATIONS
o
5                                                                   UNLIMITED, INC.'S REQUEST FOR
      16         BLUEGREEN VACATIONS                                JUDICIAL NOTICE IN SUPPORT OF
w
                 CORPORATION and DOES 1 TO 20,                      MOTION TO DISMISS PLAINTIFFS'
£
w
J
      17                                                            COMPLAINT
Uh
                                    Defendants.
s
J
      18
o
                                                                     Date:    June 18,2018
<     19                                                             Time:    1:30 p.m.
                                                                     Ctrm:    2
      20

      21

      22

      23

      24

      25

      26

      27

      28
                                                                                        EXHIBIT D TO NOTICE OF REMOVAL
                                                                                        PAGE 79
               40650/000002/02059573-1                                             CASE NO.:      1:1 8-CV-00649-AWI-JLT
                                                                1
                                                                             BLUEGREEN'S R.TN RE: MTD COMPLAINT
      Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 84 of 167
                   Case l:18-cv-00649-AWI-JLT             Document 6      Filed 05/16/18     Page 2 of 3



           1                Pursuant to Federal Rule of Evidence 201(b)(2), defendant Bluegreen Vacations

           2     Unlimited, Inc. erroneously sued herein as Bluegreen Vacations Corporation ("Bluegreen")

           3     hereby request that the Court take judicial notice of the following facts and documents submitted

       4         in support of its motion to dismiss plaintiffs' complaint:

           5                1.        Purchase Contract No. 906775, dated June 5, 2015, signed by plaintiffs Raymond

       6         Scott and Carta Scott, a true and correct copy is attached as Exhibit A.

       7                   2.        Purchase Contract No. 925678, dated August 22, 2015, signed by plaintiffs

 C.
 -J    8         Raymond Scott and Carla Scott, a true and correct copy is attached as Exhibit B.
_)



H      9                   Grounds for judicial notice of Exhibits A and B are that they are true and correct copies
H
>

h     10         of documents that are referred to in the complaint or which form the basis of Plaintiffs' claims,
-1
hJ    11         and its authenticity is not believed to be in question. A court may consider evidence on which
tu
CQ
<X
2     12         the complaint "necessarily relies" if (1) the complaint refers to the document; (2) the document is
<
O
z     13         central to the Plaintiffs' claim; and (3) no party questions the authenticity of the copy attached to
w
</)
00
D
      14         the 12(b)(6) motion. Marder v. Lopez, 450 F.3d 445, 448 (9th Cir. 2006); Parrino v. FHP, Inc.,
s
OO



*     15         146 F.3d 699, 706 (9th Cir. 1998) (plaintiff may not deliberately omit references to documents
o
S
J
1-3
      16         upon which his claim is based to survive a 12(b)(6) motion); Branch v. Tunnell, 14 F.3d 449,
w
£
J
      17        453-54 (9th Cir. 1994) (documents that are not attached to the complaint may be incorporated by
tx

£     18        reference if the plaintiff has referred to the document in the complaint or if the document forms
O

<     19        the basis of the plaintiffs claims).

      20

      21                                                          Respectfully submitted,

      22
                Dated: May 16,2018                                ANGLIN, FLEWELLING, RASMUSSEN,

      23                                                                 CAMPBELL & TRYTTEN LLP


      24
                                                                  By:        /s/ D. Dennis La
      25                                                                 D. Dennis La
                                                                         dla@afrct.com
      26
                                                                  Attorneys for Defendant
      27                                                          BLUEGREEN VACATIONS UNLIMITED,
                                                                  INC. erroneously sued herein as "BLUEGREEN
      28                                                          VACATIONS CORPORATION"
                                                                  ("Bluegreen")            EXHIBIT D TO NOTICE OF REMOVAL
                                                                                           PAGE 80
               40650/000002/020595 73-1                                              CASE NO. : 1:1 8-CV-00649-AWI-JLT
                                                                     2
                                                                                BLUEGREEN 'S RJN RE: MTD COMPLAINT
       Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 85 of 167
                   Case l:18-cv-00649-AWI-JLT              Document 6      Filed 05/16/18    Page 3 of 3



            1                                           CERTIFICATE OF SERVICE

            2
                         I, the undersigned, declare that I am over the age of 1 8 and am not a party to this action.
            3     I am employed in the City of Pasadena, California; my business address is Anglin, Flewelling,
                  Rasmussen, Campbell & Trytten LLP, 301 N. Lake Ave, Suite 1 100 Pasadena, CA 91 101-4158
            4
                               On the date below, I served a copy of the foregoing document entitled:
            5
                        DEFENDANT BLUEGREEN VACATIONS UNLIMITED, INC.'S REQUEST FOR
            6            JUDICIAL NOTICE IN SUPPORT OF MOTION TO DISMISS PLAINTIFFS'
                                                 COMPLAINT
            7
                 on the interested parties in said case as follows:
 ft.
 .—I        8
 —1

 z                                        Served Electronically Via the Court's CM/ECF System:
w
H        9
H
>-
&
                                                            Counselfor Plaintiffs:
h       10
                                                           Stephen M. Dake, Esq.
J      11                                              DAKE, BRAUN, & MONJE, LLP
w
CQ
ft.
                                                                1801 18th Street
s      12                                                  Bakersfield, CA 93301
<
u
z
W
       13                                                    Tel: (661)322-0991
t/3
oo
o      14
s
00
<
                        I declare under penalty of perjury under the laws of the United States of America that
*      15       the foregoing is true and correct. 1 declare that 1 am employed in the office of a member of the
o
                Bar of this Court, at whose direction the service was made. This declaration is executed in
2
i—i
       16       Pasadena, California on May 16, 2018.
w
£
w
J
       17
                               Rachelle Guillory                                      /s/ Rachelle Guillory
£      18
o                               (Type or Print Name)                                 (Signature of Declarant)
z
<      19

       20

       21

       22

       23

       24

       25

       26

       27

       28
                                                                                            EXHIBIT D TO NOTICE OF REMOVAL

                10650/000002/02059573-1                                               CASIjWf?1 L18-CV-00649-AWI-JLT
                                                                                               CERTIFICATE OF SERVICE
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 86 of 167
   Case l:18-cv-00649-AWI-JLT   Document 6-1   Filed 05/16/18   Page 1 of 20




                         EXHIBIT A
                                                            EXHIBIT D TO NOTICE OF REMOVAL
                                                            PAGE 82
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 87 of 167
    Case                                                      wEJeK^WQagteS-tipdrtefi^S/lfirfBsSt ifte^ee2 of 20
                       share project. You should examine the statement of your right to revoke this
                          contract within 5 days which is contained elsewhere in this contract.



                                                    BLUEGREEN OWNER BENEFICIARY AGREEMENT
                                                           BLUEGREEN VACATION CLUB
                               I LAS VEGAS PREVIEW CENTER SELLING THE CLUB AT BIG BEAR VILLAGE INVENTORY]

                                              MULTI-SITE TIMESHARE PLAN BLUEGREEN VACATION CLUB
                                          DEVELOPER/SELLER       BLUEGREEN VACATIONS UNLIMITED. INC.
                                   4960 CONFERENCE WAY N. STE 100. BOCA RATON FLORIDA 33431-331 1

   Contract Reference #: 906775

   Purchaser(s)          RAYMOND PAUL SCOTT                                          Social Security No
                         CARLA DEANN SCOTT                                           Social Security No.




   Street Address       5704 SCARPA ST                         Phone(Home)     661 703 0646         Phone(Bus)     661 831 2321
   City                  8AKERSFIELD                           Stale CA             Zip 93311       Country    United States of America

   Developer/Seller agrees to seii. and the Purchaser agrees to purchase a timeshare esiaie. being the Property described below The
   Property shall be acquired and accepted by the Purchaser upon the following terms and conditions and. In connection therewith. Purchaser
   is to be designated as an Owner Beneficiary and allocated Vacation Points as sei out below By execution of this Bluegreen Owner
   Beneficiary Agreement. Purchaser voluntarily appoints and designates the Trustee as his/her lawful agent to be delivered the deed to the
   Properly described below.

   By execution hereof. Purchaser is designated an Owner Beneficiary under the Bluegreen Vacation Club Trust Agreement which was made
   and entered into as of the 18th day of May 1994, as amended and restated, by and between Developer/Setter and Vacation Trust, inc., a
   Florida corporation, as Trustee (the "Trust Agreement"] Each Owner Beneficiary is entitled to exercise Owner Beneficiary Rights. Owner
   Beneficiary Rights include as an appurtenance thereto an allocation of the below-described Vacation Points and the nght to be conveyed,
   subject to the terms of the Trust Agreement, the below described Property upon termination ot the Trust Agreement. The Vacation Points
   represent the opportunity to use and enjoy Accommodations and Facilities subject to the Trust Agreement and have been determined m
   relation to Current occupancy demand for the below described Property          The Property is defined as Condominium/Unit No, or as an
   undivided interest in a particular phase ot the Resort as may be further described in the deed for such Properly:

   Resort Name THE CLUB AT BIG BEAR VILLAGE Resort Address:                40671 Village Drive, Big Bear Lake, CA 92315




  Accommodation(s) consisting of: Condominium Unil No V Vacation Week No. [together with "F" (Full Timeshare Interest) or "E" or "O"
  (Biennial Timeshare Interest/Even or Odd)).         17CJ/4F. ~7CJ/5F, 17CJ/6F. 17CJ/7F

  The Vacation/Unit Week No., above set forth, and Ihe Vacation Poinis associated therewith, are either designated as Annual (by use of the
  letter "F". indicating a full Timeshare Interest) or Biennial (by use of the letter "E" or "O", indicating Even Numbered or Odd Numbered
  Years and one half of a Timeshare interest) An Annual Vacation/Unit Week with Annual Vacation Points means the period of time during
  which me owner thereof is afforded the opportunity to use the Accommodations of the Plan on an annual recurring basis. A Biennial
  Vacation/Unit Week wilh Biennial Vacation Points means the period ot time during which the owner thereof is afforded the opportunity to
  use the Acccmmodaiions of the timeshare Plan on a biennial recurring basis       A Vacation/Unit Week created initially as an Annual
  Vacation/Unit Week or a Bienmal Vacation/Unit Week shall remain so, For purposes of this Agreement, the following definitions shall be
  controlling.

  ' Biennial" means every other year and the same shall be determinative en a calendar year basis, except as otherwise provided herein.
  "Odd Numbered Years" means those years ending in 1 , 3, 5, 7 or 9 and the same shaft be determinative on a calendar year basts
  ' Even Numbered Years" means those years ending in 2, 4, 6, 8 or 0 and the same shall be determinative on a calendar year basis.

  The number ot Vacation Points allocated to the Property and the Owner Beneficiary Rights and the designation as "F." "E" Of "O" as
  described below is 20000 F.

  Allocated Vacation Points are used to determine occupancy ot Accommodations and Facilities during an Owner's Use Year, although no
  additional consideration is paid tor occupancy allowed by Vacation Points allocated to a respective Owner Beneficiary. The Owner's Use
  Year commences the fi'sl day of the month following execution of this Agreement by Purchaser and Developer/Seller, terminates upon
  expiration of twelve (12} months following such commencement, and recurs for each succeeding twelve (12) months thereafter. Bienmal
  Vacation Points allow occupancy and use of accommodations only during alternate Owner Use Years, beginning with the initial Owner Use
  Year following the purchase of the Property, except as otherwise provided herein. Such uses are also subject to provisions for saving and
  borrowing of Vacation Points, as explained elsewhere herein

  Purchaser shall be obligated to pay Common Assessment Fees and Club Dues in accordance with Part E of the Trust Fund Budget as set
  forth in Paragraph 4 hereof




  03 BC Regular Contra <y (eiectrviK uewce;
  Rt-V   11/2014

                                                      Regular Contract                                                 EXH]$K&50d#OTlCE OF REMOVAL
                                                                                                       iAHmn A TtmeECSSlTI) COMPLAINT
                                                                                                      PAGE 3
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 88 of 167
    Case l:18-cv-00649-AWI-JLT                                                        Filed 05/16/18      Page 3 of 20
         i    Puichase Price of Property payable by Purchaser.                                             527,500.00

         2.   Down Payment ( 20 55% of Line 1)                                                              $ 5,650 00

         3.   Closing Cosis (Sefllemenl Fees)                                                                S 350 00
        4     State/Local Sales Tax (0.0000000 of Line 1).
                                                                                                              $    000

         5.   Total Purchase Price (U S Funds) (Add lines 1. 3, and 4)                                     S 27,850.00

        6     Total Down Payment (Add tines 2. 3, and 4).
                                                                                                            $6,000.00
         7.   Initial Deposit Received S 6,000 00 (CK, MO. MCA/ISA. AMEX. DISC)
                                                                                                            $ 6,000.00
        8.    Balance of Down Payment Required on Of before N/A
                                                                                                              $    0.00
        9.    Amount Financed 5 21,850.00 lor 120 months at 15 990% (Line 1 minus line 2).

         10   Monthly Payments of: $ 365,88 beginning on July 05, 2015.


   Purchaser agrees to have Chicago Title Company
   issue lender's title insurance policy

   Pre-Auihorized Check Plan Accepted (initial if "Yes")
                                                                                    W-T3S-
   I have reviewed and agree to the Purchase Terms above:
                                                                                    ftErus.

                             REQUIRED DISCLOSURES AND SIGNATURES ON THE NEXT PAGE




  03-BG Regular ConUad (electronic
  Rev U/2DU

  9SS775JSCOr[                                    Regular Contract
                                                                                                        EXHeMTOW^OTICE OF REMOVAL
                                                                                             KXHIHH A             I'D COMPLAINT
                                                                                             PAGE 4
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 89 of 167
   GTO®3lEt0E8¥-i©(J®4t<AW}-JiiTTE®©owneaf6c©H|NsRIWA6M.@ll8:ofPftg®^4Mrt\gittD
   HERETO,         WHICH   ARE        INCORPORATED   HEREIN       BY    REFERENCE,        BY    SIGNING    BELOW,     PURCHASER
   ACKNOWLEDGES HAVING READ AND AGREED TO ALL SUCH TERMS AND CONDITIONS AND FURTHER
   ACKNOWLEDGES RECEIPT OF THE BLUEGREEN VACATION CLUB MULTI-SITE PUBLIC OFFERING STATEMENT AND
   ANY APPLICABLE EXCHANGE COMPANY DISCLOSURE STATEMENT.


   NO PURCHASER SHOULD RELY UPON REPRESENTATIONS OTHER THAN THOSE INCLUDED IN THIS AGREEMENT
   AND IN THE DOCUMENTS REFERRED TO HEREIN.


   If you execute this agreement in Nevada, your cancellation rights are subject to and protected by Nevada law. The
   references to the ten (10) day cancellation period pursuant to Florida Statutes, Chapter 721, contained in the text of
   the Bluegreen Vacation Club Public Offering Statement are not applicable to you, as they only to apply to contracts
   executed In the state of Florida. Nevada law provides you with the following cancellation right:



   The purchaser of a timeshare may cancel, by written notice, the contract of sate until midnight of
   the fifth calendar day following the date of execution of the contract. The right of cancellation
   may not be waived. Any attempt by the developer to obtain a waiver results in a contract which is
   voidable by the purchaser.   The notice of cancellation may be delivered personally to the
   developer, sent by certified mail, return receipt requested, or sent by express, priority or
   recognized overnight delivery service, with proof of service, to the business address of the
   developer at: Bluegreen Vacations Unlimited, Inc. at 4960 Conference Way North, suite 100, Boca
   Raton, Florida 33431, attn: Corporate Sales Accounting. The developer shall, within 20 days after
  receipt of the notice of cancellation, return all payments made by the purchaser,



        PURCHASER(S): _                                                      DEVELOPER/SELLER:
                                                                             BLUEGREEN VACATIONS UNLIMITED, INC.


                                                     06/05/2015        By.                                              06/05/2015
        RAY'WOND PAUL SCOTT                          (Dale)                  Authorized Agem                            (Dale)



                                                     06/05/2015
        CARIA DEANN SCOTT                            (Dale)




  03-&G Regular Contract    Civtcc)
  Rev

  Q06??ySCQTT                                Regular Contract
                                                                                                          EXHI^ffffW^OTICE OF REMOVAL
                                                                                               exhibit a TcBMrEOteni) com Pi .aint
                                                                                               PAGE 5
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 90 of 167
   Case l:18-cv-00649-AWI-JLT                                         Document 6-1                     Filed 05/16/18                  Page 5 of 20
                      This is a binding contract by which you agree to purchase an interest in a
                   time-share project. You should examine the statement of your right to revoke
                       this contract within 5 days which is contained elsewhere in this contract.



                                                           CALIFORNIA ADDENDUM TO
                                                   OWNER BENEFICIARY AGREEMENT
                                                FOR
                       BLUECREEN VACATION CLUB AND THE CLUB AT BIG BEAR VILLAGE




   Contract Reference          906775


   Purchaser!*)           RAYMOND PAUL SCOTT                                                        Social Security No.        ****5542
                          CARLA ORANN SCOTT                                                         Social Security No.        ****0132



   Street Address         5704 SCARPA ST                                   Phcmt(Horoe)       661 703 0646             Phono(Bus)      661 S3 1 2321
   Cuy                    BAKERSFJELD                                      Staie      CA      Zip     93311          Country      United States of America


   The following provisions are hereby incorporated into the above Purchaser's Owner Beneficiary Agreement [limesharc purchaser
   contract):


   (A)        Paragraph 8-Oosmg contained in the Owner Beneficiary Agreement to which this Addendum is attached is hereby amended
              by inserting the following scmence as the new sixth sentence thereof:


             "If the escrow for the sale of the Property docs not close on ©j before one (1) year from the date of this Agreement, or a later closing date
             mutually agreed to by the Dcvclopcr/Sellcr and Purchaser, within 15 days after the closing date Set forth herein or the extended dosing
             date mutually agreed to by the Developer/Seller and Purchaser, the Developer/Seller shall order all of the money remitted by the
             Purchaser under the terms of this Agreement for acquisition of the Property to be refunded to the Purchaser "


  (B)         Paragraph 9-Rcfund Provisions contained in the Owner Beneficiary Agreement to which this Addendum is attached is hereby
             deleted and replaced with the following:

             "9. REFUND PRIVILEGES In the event Purchaser cancels this Agreement during the applicable cancellation period, Developer/Seller (or
             Under acting in lieu thereof) will tcf.trd to the Purchaser the total amount of all payments made by the Purchaser under this Agreement The
             refund shall be made within fifteen (15) days after BiuegreenT receipt and acceptance of the notice of cancellation, or within five (5) days of
             receipt of funds from the Purchaser's cleared check, whichever is late."


  (C)        Paragraph tO-Purchaser's Breach/Default contained in the Owner Beneficiary Agreement to which this Addendum is attached
             is hereby deleted and replaced with the following:

             PURCHASER'S BREACH/DEFAULT                     Time is of the essence of this Agreement, except where otherwise specifically provided for
             herein    After expiration of the applicable cancellation period, failure to close after demand or to make payments within the lime provided for
             herein, or failure to comply with any of the provisions of this Agreement, shall be considered a breach of this Agreement and all sums paid by
             Purchaser hereunder shall be retained by the Developer/Seller (or Lender) as liquidated and agreed damages and not ass penalty, In addition,
             any termination of this Agreement as a result of Purchaser's breach/default of any provisions herein shaft not relieve Purchaser of any
             obligations as may be owed to Developer/Seller (or lender) or Blucgrccn Vacation Club, Inc. hereby, including without limitation,
             obligations relating Co payment of the remaining balance of the purchase price and outstanding Club Dues and Common Assessment
             Fees Purchaser shaft be liable for Developer/Seller s reasonable attorney's fees and costs incurred by it by virtue of any litigation as to the
             panics' rights hereunder if the Developer/Seller is the prevailing party. Purchaser acknowledges and agrees tha: in the event Blue-green
             Vacation Club, Inc. (or the Vacation Club Managing Entity), refers Purchaser's outstanding Club Dues and/or Common Assessment Fees
             gccoum(s) for collection. Purchaser shall also be obligated to pay, in addition to the principal amount owed by Purchaser hereunder in respect
             thereto, costs and collection fees in the maximum amount permitted by law Purchaser agrees to defend and indemnify Developer/Seller (and
             LendeO against all claims of teal estate brokers or sales personnel due to acu ©f Purchaser or Purchase/* representatives, other than brokers
             or sales personnel employed by the Developer/Seller (and Lender).


             Without limiting the generality of the foregoing, the following provisions also apply:

             Cancellation and Default

             A,          Default. Purchaser will be in Default if (a) Purchaser does not pay, or(b) Purchaser docs not pay on time, or (e) Purchaser does
             not   keep any other promise in this Agreement. Developer/Seller has no duly to notify or warn Purchaser about their Default or possible
             Default, ctthci before or after it happens.

             B.         What Happens if Purchaser Defaults,


             0)         Procedure and Notice         If, after expiration of any rescission right period provide for by law. Purchaser Defaults,
             Developer/Seller may elect to terminate this Agreement by giving wtittcn notice of cancellation (the "Termination Notice ) in duplicate
             to Purchaser and Escrow Agent      Within three (3) days of receipt of the Termination Notice, Escrow Agent shall mail one copy to
             Purchaser by postage prepaid certified mail, return receipt requested.       The Termination Notice shall contain a statement that
             Developer/Seller has determined that Purchaser is in Default hereunder and that if no written objection is received by Escrow Agent from
             Purchaser within twenty (20) days of receipt of the Termination Notice, Developer/Seller h canceling this Agreement and electing to
             retain the amount of the liquidated damages provided for below. Unless written nonce (the "Objection Notice") of Purchaser's objection
             to Developer/Seller's determination of Purchaser's Default is received by Escrow Agent withm 20 days following the date on which thc
             Tcrminaiion Notice is received by Purchaser. Escrow Agent shall deliver «o Developer/Seller the amount of liquidated damages set forth
             below; Developer/Seller shall thereupon he released and discharged of any and all further obligation to Purchaser, including the
             obligation to soil the Property lo Purchaser In the event that Purchaser timely delivers to Escrow Agent the Objection Notice, the dispute
  California QUA Addendum
  k<v oj/m


  9Q677S'scorr                                                                                                                      EXHjftBifyfp NOTICE OF REMOVAL
                                                                                                                    BXHIBI r A T(.8&JG6(S61TD COMPLAINT
                                                                                                                    PAGE 6
                                                                   CA oba addendum
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 91 of 167
   Case l:18-cv-00649-AWI-JLT                                     Document 6-1                     Filed 05/16/18                   Page 6 of 20
             regarding she disposition of Purchaser Funds deposited with Developer/Seller, and ever)' other cause of aciion which has arisen between
             Developer/Seller and Purchaser under this Agreement, shall be settled by judicial reference.          Thereafter, Developer/Seller sisal I be
             released and discharged of any and ail further obligation to Purchaser, including the obligation to sell the Property to Purchaser.


             0)        Liquidated Damages       Purchaser understands that the Properly is part of a program consisting of numerous time-share
             interests and that upon the execution of this Agreement, Developer/Seller shall remove the Property from its list of time-share
             interests being offered for sale and the sale of such Property will not be available to other prospective purchasers because of the
             execution of this Agreement, in such event, Developer/Seller will thereby be deprived of an opportunity to sell the Property
             described herein from and after the date hereof, ft is therefore agreed by the parties that it is impractical and extremely difficult
             to fix the damages which may result from any failure on Purchaser's part to perform under this Agreement. Accordingly, should
             Purchaser fail to complete the purchase of the Property by reason of any default by Purchaser hereunder, Developcr/Srllrr shall
             be released from its obligation to sell the Property to Purchaser and Developer/Seller may proceed against Purchaser upon any
             claim ©r remedy which Developer/Seller may have in law or equity: provided, however, that by subscribing your initials
             hereafter. Purchaser and Developer/Seller agree that Developer/Seller mny retain a sum rqunt to all deposits Purchaser has paid
             under ihit Agreement, as Developer/Seller's liquidated damages and not as a penalty, which amount substantially compensates
             Devtloptr/Scher for any damages it sustains




                                                                                      r
             INITIALS Purchasers)                                 Developer/Seller


             C        Ocve'mncf/Scllcr s Other Rights to Cancel,        In addhion 10 i:s other rights to cancel. Dcvclopcr/Scller may cancel this
             Agreement, in its sole discretion, before the Closing if Purchase* is financing this purchase and if Developer/Seller or Lender docs not
             give its unqualified approval of Purchaser's credit »cpon or loan application. If this Agreement is canceled under tins paragraph, the
             Lscrow Agent will refund Purchaser's Funds without interest                                                                           ,

   (D)       To the extent that there is any inconsistency between the terms of this Addendum and the tscrow Agreement Relating to
             Deposits of Purchasers, then the terms of this Addendum shall control and apply.


   (E)       You have ihc righl >o cancel Ihis transaction in accordance with ihc terms of the cancellation notice contained within the
             Owner Beneficiary Agreement to which this Addendum is attached; provided, however, if California's seven day
             cancellation period contained in the following nonce is longer than the cancellation period contained in the Owner
             Beneficiary Agreemcnl, then your cancellation rights shall be governed by the follow ing:


             You may cancel this contract without any penalty or obligation within seven calendar days of
             receipt of the Public Report or after the date you sign this contract, whichever is later. If you
             decide to cancel this contract, you must notify the developer in writing of your intent to cancel.
             Your notice of cancellation shall be effective upon the date sent and shall be sent to Bluegrccn
             Vacations Unlimited, Inc. at 4960 Conference Way North, Suite 100, Boca Raton, Florida 33431,
             Attn: Corporate Sales Accounting.                    Your notice of cancellation may also be sent by facsimile to
             (561) 912-7991 or by hand-delivery. Any attempt to obtain a waiver of your cancellation right is
             void and of no effect.




   PURCHASER(S);                                                                       DEVELOPER/SELLER:
                                                                                       BLUEGREEN VAC^fONS UNLIMITED, INC

                                                               asfov?ois                                                                               MMU
   ray^oni:                                                    (Date)                   Authorised Aged!                                               (Daw)
                                                  §
                           V,                                  (tmsnms
   CAR LA DEANN SCOTT                                          (Dm)




  Caltformj OBa AtWcndum
  Kcv 03#M


  WlVjCOrr                                                                                                                                               NOTICE OF REMOVAL
                                                                                                                EXHIBIT A T(TIA©Bi«!1Td"cOMM .AINT
                                                                CA OBA ADDENDUM                                 PAGE 7
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 92 of 167
    Case l:18-cv-00649-AWI-JLT T©^wR@Mt«H$NsFiled 05/16/18                                                                   Page 7 of 20
    1.    TRUST AGREEMENT       The Bluegreen Vacation Club rauiti-stte limes hare plan has been established pursuant to the Trust Agreement
   (times ha re instrument) ana related Documents   Vacation Trust. Inc. a Florida corporation, Currently acts as the Trustee ot the Trust
   Agreement. The address of Vacation Trust, fnc is 4950 Communication Avenue. Suite 900, Boca Raton, FL 33431 . Each Purchaser pursuant
   to an Owner Beneficiary Agreement is designated as an Owner Beneficiary pursuant to the terms ol the T rust Agreement The interest ot each
   Owner Benefciary under the Trust Agreement consists of and is identified as the right to performance by the Trustee ot its obligations as set
   forth tn the Trust Agreement.        Each Owner Beneficiary's right to performance by the Trustee includes the Trustee holding title or Occupancy
   Rights relating to the Accommodations and Faotilies within the Bluegreen Vacation Club Trust Estate as agent tor each Owner Beneficiary and
   lor the beneficial use and enjoyment ot each Owner Beneficiary and the right, subject to the terms of the Trust Agreement, to have the Property
   conveyed to the Owner Beneficiary named herein upon termination of the Trust Agreement           The Owner Beneficiaries are entitled to use,
   occupy and enjoy the Property (including Occupancy Rights related to the Property) within the Bluegreen Vacation Club Trust Estate, subject to
   availability and to the terms o! the Trust Agreement and related instruments.


          (a)    The limeshare interest being sold and acquired hereunder consists ol the Property described above, being a tee simple real estate
   time share estate and. in connection therewith. Purchaser is designated as Owner Beneficiary entitled to the Owner Beneficiary Rights and
   appurtenant Vacation Points relerred to above Owner Beneficiary Rights include the right to use, occupy and enjoy the Accommodations and
   Facilities within the Bluegreen Vacation Club Trust Estate coupled with the freehold estate conveyed to the Trustee by Devctope "Seller or its
   affiliate on behalf of the Purchaser upon Purchaser becoming an Owner Beneficiary under the Trust Agreement Owner Beneficiary Rights are
   an interest in pie Bluegreen Vacation Club Trust, which interest is defined as a "limeshare estate" under F S Ch. 721 The duration of this
   timeshare interest is intended to be perpetual, so long as the Trust Agreement continues. The term of the Vacation Plan is intended to be
   perpetual; provided, however, that the Resort Interests at each Component Sue included within the Vacation Plan are tee simple property
   interests and either (1) continue unlit such time as indicated in the Component Site Underlying Declaration at which time the limeshare plans
   may be emended lor one or more addilfonal periods: or (2) are intended to be perpetual pursuant to the Component Site Underlying
   Dedaration. The Trust Agreement is irrevocable, so long as any Owner Beneficiary has a right to occupy any portion of the Trust Estate. Upon
   termination of the Trust, the Trustee is obligated under the Trust Agreement and as pad of the Owner Beneficiary Rights to convey the Property
   to Purchaser by quitclaim deed if title to the Property is field by the Trustee, so long as Purchaser is not in default of his or her Owner
   Beneficiary Obligations Such transfer Shalt be subject to the nghts of a holder of any outstanding loan or mortgage related to the Property
   created by the Purchaser and related to the Property to request conveyance ot the Property to it.

          (b)   The Property and other Accommodations and Facilities comprising the Trust Estate (anc subject to the Trust Agreement) are owned
   in fee simple (or leasehold title, it within the Club Pono Kai Component Site Resort) by Oeveloper'SeMer a! the time of Purchaser's execution
   hereof and are to be or have been conveyed to the Trustee by deed horn Deve!ope"Sefier or its affiliate. The Trustee's obligation, pursuant to
   the Trust Agreement, is to make such Property and other Accommodations and Facilities within the Bluegreen Vacation Club Trust Estate
  available tor the use. occupancy and enjoyment of the Owner Beneficiaries.           Purchaser, by the acquisition hereunder, shall be arr Owner
  Beneficiary pursuant to the Trust Agreement. The interest of Developer/Seller in (tie Accommodations and Facilities is that Developer/Seller
  presently owns Such. Developer/Seller is entitled to designate Owner Beneficiary Rights with appurtenant Vacation Points to Purchasers
  pursuant to the terms of the Trust Agreement. After conveyance to the Trustee as set forth herein. Develop* "Seller has no other actual
  interest, including interest to control, Ihe Accommodations or Facilities conveyed to the Trustee. Prior to Developer/Seder issuing a deed of the
  Property to the Trustee as agent (or Purchaser, the Properly (timeshare interest) shall be released from any lien as may exist encumbering the
  Property by payment of release fees to the lender thereof or by lull satisfaction of said mortgage or lien instrument     Upon such conveyance of
  the Property, Purchaser directs and authorises Trustee, it the balance ot the purchase price above referred to is nol paid in Ml in cash or
  certified check, to establish a mortgage against the Property in favor ol Developer/Seller or Lender or then designee pursuant to the terms
  herein to secure the Purchaser's payment therefor.


  i.     DEPOSITS        All deposits, negotiable instruments and money received by the Developer/Seller from the Purchaser pursuant to this
  Bluegreen Owner Beneficiary Agreement shall, prior to the expiration of Ihe revocation period, be held in escrow pursuant to the provisions
  of Section 1 19A.420, Nevada Revised Statutes ("NRS") and Section 1 19A.25B of the Nevada Administrative Code ("NAC"), with Resort
  Title Agency, Inc., 4960 Conference Way North, Suite 100, Boca Raton. Florida 33431
   ("Escrow Agent") The Purchaser shall be furnished with a written receipt for Ihe initial deposit and subsequent payments All monetary
  amounts recited >n this Agreement shall be paid In U.S. Funds

  3.     THE PROPERTY           The Property snail be the Property, as identified above, which has been allotted a number ot Vacation Points
  determinative of occupancy rights and equivalent to the Vacation Points set out hereinabove provided to Purchaser hereunder. The Property is
  a Resort interest under the Trust Agreement. By execution hereof. Purchaser directs and authorises conveyance of the Property to the Trustee,
   For each Purchaser provided the Owner Beneficiary Rights and appurtenant Vacation Points from Developer/Seller, Devetoper/Selier agrees
  to convey to Trustee a Resort Interest; or cause its affiliates. Facilitator or other third patty facilitator to convey to Trustee a Resort Interest,
  which has been established as requiring for occupancy Vacation Points equivalent to the Vacation Points appurtenant to the Owner Beneficiary
  Rights of Ihe respective purchaser. The Property and all other property conveyed to the Trustee pursuant to this Agreement and any other
  Bluegreen Owner Beneficiary Agreement is considered Ihe Trust Estate and property available for personal use and occupancy by all
  purchasers of Owner Beneficiary Rights, subject to the Trust Agreement and established reservation procedures The Properly conveyed lo
  the Trustee pursuant to this Agreement is in fee simple (or leasehold, if within the Club Pono Kai Component Site Resort) and is intended to
  remain in title to Ihe Trustee perpetually, Subject to deletion nghts as set torth hereinafter and as otherwise provided for in the Trusl Agreement.
   The Property is subject to the applicable Underlying Declaration identified in Exhibit 9 of the Bluegreen Vacation Club Public Offering
  Statement,

  4.   COMMON ASSESSMENT FEES AND CLUB DUES, Purchaser, as an Owner Beneficiary, agrees to pay Common Assessment Fees
  and Ctub Dues as set forth in the Bluegreen Vacation Club Public Offering Statement, Trust Agreement, Ihe related documents, including the
  Club By-Laws, and this paragraph Purchaser, as an Owner Beneficiary, agrees to pay common expense assessments, as set torth in the
  Underlying Declaration related to the Property, lo the extent they are not included in the Common Assessment Fees. Such obligation to pay
  the foregoing amounts shall continue regardless of I he conveyance of the Properly to the Trustee Purchaser shall pay to the Vacation Club
  Managing Entity (as hereafter defined) such foregoing amounts related lo the Property at the time that the same are due and payable. Such
  obligation shall include the obligation to pay any special assessments related to the Property, as west as any real estate taxes attributable to the
  Property that are not otherwise included in the Common Assessment Fees.

  The annua! Common Assessment Fees, inclusive of ad valorem real estate taxes, currently payable by Purchaser acquiring Annual
  Vacation Points and a Full Timeshare Interest hereunder shall equal a base amount ot Three Hundred Thirty Five Dollars ($335 00) plus an
  added amount equal to $0.0508 times the number of Vacation Points appurtenant to the Owner Beneficiary Rights harem allocated lo the
  Purchaser; provided, however, the Annual Common Assessment Fees, inclusive ot taxes, currently payable by a Purchaser acquiring
  Biennial Vacation Points and a Biennial Timeshare Interest shall equal a base amount ot Three Hundred Thirty Five Dollars ($335.00) plus
  an adced amount equal to SO 0254 times Ihe number of Vacation Points appurtenant to (he Owner Beneficiary Rights herein allocated to
  the Purchaser. Each Purchaser/Owner Beneficiary shall only be assessed one base amount (currently $335.00) annually without regard lo
  the number of Vacation Points allocated lo such Purchaser/Owner Beneficiary The calculation ot Common Assessment Fees is set forth
  in Part E to the Trust Fund Budget attached in Exhibit 8 of the Public Offering Statement and is calculated by comparison of the number of
  Vacation Points appurtenant to the Owner Beneficiary Rights allocated Purchaser as torth herein compared to the total number of Vacation
  Points allocated to all Owner Beneficiaries within Purchaser's respective Common Assessment Fee method group. This allocation may

  05-BG ftegtfat Cowea (etettrcA'c ce*ce)
  Rev    utfon                                                                                                            EXHIBIT D TO NOTICE OF REMOVAL

  sotgiassaiT                                         Regular Contract
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 93 of 167
   €eas@3<i'i)Mecv&<)064i-^M^heH_¥es Etoefcfffl&ratuSri-- eprted^®S^l©/i® foPageeS'O'fcfiO
   decrease Bluegteen vacation Club, Inc. has the right, pursuant to the Club By-laws, to increase or decrease such Common Assessment
   Fees from time to time.

   In the event Purchaser is already an Owner Beneficiary at the time of execution of this Agreement, Purchaser agrees to have the Annual
   Common Assessment Fees determined in this same manner as to all of the Vacation Points allocated to Purchaser, whether allocated
   previously or hereunder The Annual Common Assessment Fees due annually on Ihe firsi day of the respective Purchasers Owner Use Year-
   Purchaser will be billed a lew days alter closing for the Annual Common Assessment Fees for the currenl year, and Ihe month prior to Ihe start
   of the Purchaser's Owner Use Year each year thereafter. If the foregoing Annual Common Assessment Fees are no! paid when due, default
   interest plus a late fee may be charged by the Trustee, winch default Interest is 1 ,5% o! the unpaid balance per month and which late fee shall
   be in an amount o! 5% of Ihe amount due or $25 00, whichever is greater

   Purchaser understands and agrees that Purchaser shall be responsible for the payment of Club Dues, in addition lo common expenses and
   Common Assessment Fees.     Club Dues are assessments resulting from the implementation ot the Bluegreen Vacation Club plan and are
   representative of a common expense attributable to such implementation. Club Dues are established pursuant to the Estimated Operating
   Budget and line Item Analysis atlached in Exhibit 8 of the Public Offering Statement, which describes the various revenues and expenses
   associated with the operation of Bluegreen Vacation Club, Club Dues for the first year of participation within the Bluegreen Vacation Club will
   be bitted to Purchaser a few days after closing. Thereafter, Club Dues for all Owner Beneficiaries, including Biennial Owner Beneficiaries, are
   due annually on the first day of Ihe respective Purchasers Owner Use Year. Each Purchaser/Owner Beneficiary shall only be assessed one
   Club Dues amount annually without regard to the number of Vacation Points allocated lo such Purchaser/Owner Beneficiary, Club Dues are
  payable without a late fee. within 15 days after the due date. If Club Dues ate not paid within 16 days after Ihe due date, default interest in the
  amount o! 1 ,5% of Ihe unpaid balance per month and a late fee in the amount of 5% of the amount due or $25.00. whichever is greater, may be
  charged by the Trustee. Club Dues are currently $129 00 per year (plus tax, it applicable) and automatically include Purchasers membership
   in Ihe external exchange program then affiliated with Bluegreen Vacation Club (which includes the exchange program's annual renewal lee).
  Unless otherwise permitted by Ihe Florida vacation Club Act. as may be amended from lime to time, in no even: shall Club Dues in a given
  year exceed one hundred twenty five percent (125%) of Ihe Club Dues tor Ihe previous year.             Purchasers will only be assessed a special
  assessment in accordance with the Club By-laws           Failure to pay Common Assessment Fees or Club Dues when due shall cause a lien to be
  filed against Ihe Property pursuant lo Ihe Trust Agreement and Club By-laws.

  5.    PURCHASER'S ACKNOWLEDGMENTS.                    Purchaser acknowledges by execution of this Agreement that, prior to the execution of this
  Agreement. Purchaser has received and had an opportunity to read a copy of the Bluegreen Vacation Club Multi-Site Public Offering Statement
  and the Exhibits attached thereto relating to Ihe Bluegreen Vacation Club and Ihe Property, as we# as a copy of any applicable exchange
  program documents. Purchaser further acknowledges and agrees that Purchaser's reservation and/or use of Ihe Accommodations and
  Facilities is subject to Ihe Trust Agreement and the reservation procedures and that each Owner Beneficiary shall have rights to reserve use of
  the Accommodations end Facilities on a first come-first serve basis, subject to the home resort priority reservation right held by Purchaser and
  certain other Owner Beneficiaries        Purchaser further acknowledges, agrees and represents thai the Property and Ihe rights and appurtenances
  described herein (>n particular the allocated appurtenant Vacation Points) and membership in the Bluegreen Vacation Club are being
  purchased only tor Purchaser's personal use and riot tor any investment potential or any possible rent teljrns, tax advantages, depreciation,
  guaranteed buy-back, as Purchaser's principal residence, or (or any commercial purpose whatsoever ('commercial purpose" includes, but Is
  nol limited to. a use or purpose that the Developer or the Board of the Association, in its discretion, could reasonably conclude constitutes a
  commercial enterprise or which otherwise suggests art intent or expectation to derive profit), all of which Purchaser acknowledges and agrees
  are prohibited and nol part ol trie subject transaction. Purchaser acknowledges that the Property as hereinabove designated, and other real
  property has been or win be submitted to a timeshare regime in accordance with the applicable Underlying Declaration. The Property shall be
  allocated voting nghts. assessments and other obligations as set forth within the applicable Underlying Declaration and related legal
  documentation Transfer to Ihe Trustee ot Ihe Property as specified here n by Purchaser constitutes Trustee s membership in the owners'
  association existing in respect to the Property

  6    MODIFICATIONS AND CHANGES Purchaser hereby authorizes Ihe Developer/Seller and/or its affiliates, as Ihe Developer/Seller may
  deem necessary, to record among Ihe public records of the counties in which the Accommodations and Facilities contained within the Trust
  Estate may be located, such documents, instruments and exhibits as are required to be filed under the laws of Ihe Slate c) Florida, or other
  applicable state, in order to create and maintain the Accommodations and Facilities pursuant to Florida law. or other applicable slate law.
  including but nol limited to the Florida Timeshare Act. Developer/Setter reserves the right to make changes itself, ot through any of ils
  designees, to any such documents, instruments and exhibits as aforesaid, or as Developer/Seller, governmental authorities having jurisdiction
  over any of Ihe Accommodations and Facilities, or the title insurance company may require or deem necessary, provided the changes do not
  materially and adversely alter Purchasers rights as an Owner Beneficiary

  7.   FINANCED PURCHASE If Purchaser desires purchase money financing in connection with Ihe transaction contemplated hereunder, a
  loan application will be completed and submitted by Purchaser as part of this Agreement In such event, this Agreement shall be contingent
  upon Purchaser obtaining a loan equivalent to a commitment for Ihe amount specified in the lace ol this Agreement If Ihe Purchaser fails to
  quality for purchase money financing, this Agreement is null and void and alt moneys paid by Purchaser will be refunded. Purchaser
  acknowledges any such loan shall require Trustee lo execute, grant, and deliver a mortgage or an equivalent instrument encumbenng Ihe
  Property (the "Mortgage") to Developer/Setter or lender or their designee on behalf of Purchaser, which Mortgage shall provide the Property as
  collateral for such loan, and to the extent thai the Trustee is requited by Developer(Seller or Lender to execule such Mortgage, Purchaser
  hereby directs and authorizes the Trustee to execute, gram, and deliver such Mortgage, Purchaser shaft deliver to Developer/Seller or lender
  a Promissory Note (the "Note") (together with the Mortgage executed by Trustee and such security instruments requested by Developer/Seller
  or Lender) for the balance of the Purchase Price if such is not paid for fully, at closing, in cash or certified funds Purchase! agrees to provide a
  security instrument including a UCC financing statement lo Developer/Seller, Lender, or their designee and their respective assignees,
  respecting Purchaser's Owner Beneficiary Rights, including appurtenant Vacation Points, if requested to do so in connection with any such
  purchase money financing. Trustee shall nol be sable or responsible for payment of any Mortgage executed by Trustee on behall of Purchaser
  nor shall trustee assume any such Mortgage upon its acceptance of (rile to Ihe Property, Developer(Seller and lender reserve Ihe right to
  charge Purchaser a reasonable fee for services performed by or on behall of Developer/Seller or Lender In connection with this loan,
  inducing bul not limited to services such as providing a payment history or copies of statements to Purchaser, etc. Upon repayment in full
  of such purchase money loan. Purchaser shall pay lo DevelopehSeller or Lender the stipulated cost of $25 for a loan paycfl processing fee. in
  no event shali the interest rate charged in connection with the purchase money financing exceed the maximum interest rate permitted by
  applicable law

  8. CLOSING AND TITLE Purchaser shall execule any necessary documents in the form supplied by Developer/Seller as relates lo the
  Property and this transaction pnor lo ciosing and pay all closing costs sel forth above. Trustee shall be delivered at dosing on behalf of
  Purchaser a Deed conveying to it tee simple title (or leasehold title, if wilhin the Club Pono Kai Component Site Resort) in the Property free and
  dear of all encumbrances except conditions, limitations, zoning and easements ol record at the lime ol dosing. Ihe terms and conditions of the
  Underlying Declaration and taxes lor Ihe then current and all subsequent years. Purchaser agrees thai hefehe shall be obligated to keep
  current such purchase money financing as is owed in respect to its acquisition of the Property and Purchaser acknowledges that any failure by
  Purchaser lo do so may result in the deletion, cancellation or suspension of Purchaser from the Bluegreen Vacation Club At dosing,
  Developer/Setter may deliver to Purdtaser a certificate or other evidence of trie transactions set out herein as relates lo the Property, Owner
  Beneficiary Rights and appurtenant Vacation Points Closing will be on such dale and al such place as is specified by Developer/Seller or it
  may be by mail, if authorized by Developer/Seller, estimated to be no later than ninety (90) days from Ihe date of this Agreement, or the

  03 BC Regular Ccmracl relecliwc ocvkt;
  Rev nrzoix                                                                                                               EXHIBIT D TO NOTICE OF REMOVAL
                                                                                                           t XHIUI r A T
  9Q677.ySCQTT                                        Regular Contract
                                                                                                           PAGE ri
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 94 of 167
   ©SS@"1( fl}0^RO064^«AW^                                    fe©0©«meW#6e'fea»«Fiteda0Sft®/t8e pR0Pfe"@eOf'e2^5
   and conditions of this Agreement shall survive the Closing.      Trustee may deliver a Mortgage to Developer/Seller, Lender, or then designee in
   respect to the Property at closing, provided such Mortgage is limited to the Purchaser's loan and such creates no liability to the Trustee other
   than recourse to the Property     As used herein, dosing shall mean delivery of deed and fransfet to the Trustee        Pursuant to the terms of she
   Trust Agreement, the conveyance ot the Property to the Trustee will be subject to the foregoing Mortgage granted by Trustee on behalf of
   Purchaser, provided that Trustee shall not assume any liability therefor. It shall be Purchaser's obligation to maintain all payments on the Note
   and to assure performance of the Mortgage, including all terms, conditions and covenants thereof. Please refer to Section III.S.C of the Text of
   the Multi-Site Public Offering Statement for a full description of the status of title of (he Accommodations and Facilities in the Bluegreen
   Vacation Club

   9,   REFUND PRIVILEGES          In the event Purchaser cancels this Agreement dunng the applicable cancellation penod. Oevetoper/Setler (or
   Lender acting in lieu thereof) will refund to the Purchaser the total amount of all payments made by the Purchaser under this Agreement,
   reduced by the retail value of any Contract Benefits the Purchaser has actually received prior to the effective date of the cancellation Such
   Contract Benefits shall include. But not be limited to:; (a) an electronic device loaded with the Bluegreen Owners Kit if not returned by the
   Purchaser lo (he Developer/Setter in satisfactory condition, reasonable wear and tear excepted which, depending upon brand and model
   provided, has a cost lo the Developer/Setter between two hundred nine dollars and ninety five cents ($209.95) and four hundred thirty-five
   dollars and fifty-eight cents ($<135 58); <B) a conventional Owner's Kit which has a retail value of seventy-five dollars ($75 00) if not returned by
   the Purchaser to the Developer/Setter in satisfactory condition, reasonable wear and tear excepted, (c) the retail value of any other documents
   required to be provided to Purchaser under applicable Eton da law. and not returned by the Purchaser to the Developer/Seller in satisfactory
   cond tcon. reasonable wear and fear, excepted, or (d) it the Purchaser has used or occupied any Bluegreen Vacation Club Component Site
   resort for more than 12 hours prior to delivering a notice of cancellation in accordance with the provisions hereof, a reasonable occupancy
  charge equal lo the fair market nightly rental rate-hereby stipulated to be not less than one hundred fifty dollars ($150.00) per night plus the
  cost for damages, if any, to the applicable Component Site resort directly attributable to the Purchaser's use or occupancy thereof The refund
  shall be made within twenty (20) days after Bluegreen's receipt and acceptance of the nolice of cancellation, or within five (5) days of receipt of
   funds from the Purchaser's cleared check, whichever is later,

  10, PURCHASER'S BREACH/DEFAULT. Time is of the essence of this Agreement, except where otherwise specifically provided tor here-n
  After expiration ol the applicable cancellation period, failure to close after demand ot to make payments within the time provided for herein, or
  failure to comply with any ot the provisions of this Agreement, shall be considered a breach ot this Agreement and all sums paid by Purchaser
  hereunder shall be retained by the Developer/Setter (or Lender) as liquidated and agreed damages and not as a penalty. In addition, any
  termination of this Agreement as a result of Purchaser's breach/default of any provisions herein shall not relieve Purchaser of any
  obligations as may be owed lo Developer/Setter (or Lender) or Bluegreen Vacation Club, Inc. hereby, including without limitation, obligations
  relating to payment ot the remaining balance of the purchase price and outstanding Club Dues and Common Assessment Fees. Purchaser
  shall be liable for Developer/Setter's reasonable attorney's fees and costs incurred by it by virtue of any litigation as to fne parties' rights
  hereunder it the Developer/Setter is the prevailing party. Purchaser acknowledges and agrees that in the event Bluegreen Vacation Club. Inc.
  (or the Vacation Club Managing Entity), refers Purchaser's outstanding Club Dues and'or Common Assessment Fees accounts) for
  collection, Purchaser shall also be obligated to pay. in addition to (he principal amount owed by Purchaser hereunder in respect thereto, costs
  and collection fees in the maximum amount permitted by law. Purchaser agrees to defend and indemnify Developer/Seller (and Lender)
  against alt claims of real estate brokers or sales personnel due to acts of Purchaser or Purchaser's representatives, other than brokers O' sales
  personnel employed by the Developer/Seller (and Lender)

  11. RADON GAS Radon is naturally occurring radioactive gas that, when it has accumulated in a building in sufficient quantities,
  may present health risks to persons who are exposed to it over a period of time. Levels of radon that exceed federal and state
  guidelines have been found in buildings in Florida and other states. Additional information regarding radon and radon testing may
  be obtained from your County Public Health Unit. The foregoing nolice is provided in order to comply with state law and is for informational
  purposes only. Devetoper/Setler does no! conduct radon testing with respect to any Accommodations in any Component Site resort and
  sperificaBy disclaims any and all representations or warranties as to the absence of radon gas or radon producing conditions in connection with
  any Component Site resort.

  12, BLUEGREEN VACATION CLUB MEMBERSHIP Purchaser acknowledges that as an Owner Beneficiary, he/she wilt be a Class A
  Member of the Bluegreen Vacation Club. Inc., a Florida non-profit corporation. Purchaser agrees to be bound by the Articles of Incorporation
  and By-Laws, together with ati rules and regulations as may be adopted from tune to lime by Bluegreen Vacation Club Class A Membership
  and the voting rights related thereto are not separable from Owner Beneficiary Rights.

  13. INCORPORATION OF TRUST AGREEMENT The parties hereto agree that the terms of the Trust Agreement are incorporated herein by
  this reference. The parties hereto further agree that the Trust Agreement may be amended, from time to time, pursuant to the terms of
  paragraph 1C.4 of such Trust Agreement.

  14. ADDITIONS TO, DELETIONS FROM, AND SUBSTITUTIONS OF TRUST ESTATE                              Developer/Seller is a ut honied and empowered to
  add to the Trust Estate additional Accommodations and Facilities, as it may, in its sole discretion, determine from time to fime. Any such
  additions shall be made pursuant to the terms of the Ttusi Agreement Deletions of Accommodations and Facilities comprising the Trust
  Estate may occur as a result of deletion by casualty, deletion by eminent domain, or automatic deletion, ait as further set forth in the Trust
  Agreement Deletions of Component Sites may occur as a result of automatic deletion as further set forth in the Trust Agreement In the event
  all or any portion of the T rust Estate is deleted from the Trust, a sufficient number of Owner Beneficiaries of the Trust will also be deleted so as
  to maintain no greater than a One-to-One Owner Beneficiary lo Accommodation Ratio. Deletions shall comply with the terms of ihe Trust
  Agreement. Upon an Owner Beneficiary defaulting on his or her Owner Beneficiary Obligations, the Trustee may delete and cancel such
  Owner Beneficiary as a Beneficiary under ihe Trust Agreement subject to the terms of the Trust Agreement and compliance with (he lockout
  rules of F.S §721 13(6) Upon such deletion, the Trustee shall perform pursuant to the terms of the Trust Agreement Neither the Trustee nor
  any Beneficiary shall be authonzed to make any substitutions to any of Ihe Trust Estate, except lor replacements as provided above or except
  as may otherwise be permitted pursuant to F S, Ch 7.21.

  15, DELETION, CANCELLATION OR SUSPENSION OF PURCHASER, tf Purchaser defaults in his or her Owner Beneficiary Obligations.
  Ihe Purchaser may be deleted, suspended or cancelled as a Beneficiary under the Trust Agreement pursuant to the terms ot the Trust
  Agreement, the By-Laws ol the Club and subject to compliance with the lock-out rules of F.S. §721.13(6): provided, however, before any such
  deletion, cancellation or suspension. Purchaser shall be entitled to the rights as set forth in the lockout rules ot F.S. §721 .13(6) and in the Trust
  Agreement and By-Laws of the Club, including Ihe right lo cure such default.

  16. VACATION POINTS          The number of Vacation Points authorizing the personal, non commercial use ot Accommodations and Facilities
  within the Bluegreen Vacation Club Trust outstanding and allocated to individual purchasers who are members of the Club shall at alt limes
  correspond equally to (or an amount less than) the actual Vacation Point value of Accommodations and Facilities owned/held by the Trustee.
  Each time an Owner Beneficiary is added (through issuance ot Owner Beneficiary Rights end appurtenant Vacation Points pursuant to a
  Bluegreen Owner Benefiaary Agreement entered mlo by Developer), (i) Developer, Facilitator or Weir affiliate shall convey lo Ihe Trustee an
  additional Resort Interest equivalent in Vacation Points value as has been provided to Ihe incoming Purchaser or (ii) the incoming Purchaser
  shall convey to the Trustee his or her Resort Interest equivalent in Vacation Points as has been provided to the incoming Purchaser Vacation
  Points and Class A Membership in Ihe Club are not separable from Owner Beneficiary Rights and may not be used lor any commercial
  purpose


  03-60 Reyuai Conusor         tr?*ce;
  ftev 1 1/201*                                                                                                           EXHIBIT D TO NOTICE OF REMOVAL
  90677S/SCQTT                                      Regular Contract
                                                                                                                      A Tt*w®W9«SB4«>W-A,NT
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 95 of 167
                                                                                                                                         sliQ>®f<i2©n
   Vacation Points. The minimum number of Vacation Points presently required to be allocated to any one Purchaser «s 3.C§0. The allotted use
   allocation of each Vacation Point was initially established at a St 00 use valuation per Vacation Point, which allocation relates to a balancing of
   demand for requested occupancy with a determined number of Vacation Points equating to a dariy use Such valuation is for demonstrative
   use purposes only and Vacation Points have no independent cash or other monetary value. Developer/Seller reserves the right to increase or
   decrease such use allocation, from time to time, as determined by Developer/Seller m its sole discretion Each Resort interest made a part of
   the Bluegreen Vacation Club wilt be assigned a Vacation Point use value      The number of Vacation Points allocated to a Purchaser will
   determine which Accommodations or Facilities, anc at which times of the year, such may be reserved and occupied by Purchaser or any other
   Owner Beneficiary In establishing the Vacation Point value of each Accommodation. Developer/Seller will take into account the location and
   anticipated relative use demand at each Component Site that the Developer/Seller intends to offer to the Trustee as a part of the Bluegreen
   Vacation Club Trust, and Developer/Seller shall use its best efforts, in good faith and based upon all reasonably available evidence under the
   circumstances, to further the best interests of all Purchasers of the Bluegreen Vacation Club as a whole with respect to the opportunity to use
   and enjoy l he Accommodations and Facilities of the Bluegreen Vacation Club Trust The Vacation Point value may be penodically adjusted
   from time to lime m order to respond to actual Purchaser use pattern and changes in Purchaser use demancs for the Accommodations existing
   st that time within the Bluegreen Vacation Club T rust.

   18. SAVING AND SORROWING OF VACATION POINTS. Purchasers will be allowed to save Vacation Points from their current Owner Use
   Year for use in the next succeeding Owner Use Year and borrow Vacation Points from the next succeeding Owner Use Year for use in the
  current Owner Use Year in accordance with the Club rules on saving and borrowing, as such may exist from time to lime, including the
  following, if required by the Vacation Club Managing Entity. Purchasers mus? pay all Club Dues and Common Assessment Fees attributable to
  alf saved o r borrowed Vacation Points. The rules on saving and borrowing may require that Purchasers notify the Vacation Club Managing
  Entity in writing prior to the termination of the Owner Use Year for which Purchaser desires to save Vacation Points.              If Purchaser fails lo
  provide any such required notice an unused Vacation Points lor thai Owner Use Year shall expire upon expiration of such Owner Use Year.
  Vacation Points that are properly borrowed but not used »n the current Owner Use Year may be saved if permitted by the Vacation Club
  Managing Entity The rules on saving and borrowing may also require that Purchasers notify the Vacation Club Managing Entity in writing prior
  to the commencement of the Owner Use Year for which Purchaser desires to borrow Vacation Points. Vacation Points that are property
  borrowed but not used in the current Owner Use Year shall expire upon expiration of the current Owner Use Year and cannot be re-borrowed or
  saved- Saving and borrowing may be limited, on an annual basis, to a percentage determined, from time to time, by the Vacation Club
  Managing Entity, whose decision to authorize saving and borrowing will be based upon anticipated relative use demand of each Component
  Site. The rules regarding saving and borrowing will be exercised by the Vacation Club Managing Entity in good faith and based upon all
  reasonably available evidence under the circumstances with the objective to further the best interest of the Purchasers of the Bluegreen
  Vacation Club Trust as a whole with respect to their opportunity to use and enjoy the Accommodations and Facilities of the Pian The rules
  may provide that any saving and borrowing may be subject to a charge.

  19. NON-TRANSFERABILITY OF VACATION POINTS. Vacation Points are not separable from Owner Beneficiary Rights and will not be
  transferable from one Owner Beneficiary to another so as to authorize increased year to year usage All Owner Beneficiaries are subject to the
  By-Laws of the Club- In addition, as further set forth in the text of the Multi-site Public Offering Statement and the Club By-Laws, certain
  benefits and facilities of the Plan including, without limitation, membership in the Bluegreen VIP Program, whether Basic or Enhanced/Traveler
  Plus Membership, are personal to each Owner Beneficiary and are not assignable or transferable, unless such transfer is facilitated by the
  Developer/Seller or its authorized agents.

  20.   RESERVATION GUIDELINES                 The Vacation Club Managing Entity shall establish, from time to time, reservation guidelines and rules and
  regulations which shall be binding upon the Purchaser and ail other Owner Beneficiaries        Such reservation guidelines end rules and
  regulations may establish the nightly minimum basis for use of Accommodations and Facilities, weekend and holiday use of Accommodations
  and Facilities, spin-week reservations regarding Accommodations and Facilities, and bonus time use of Accommodations and Facilities

  21. CONVERTING MEMBER RIGHTS.            Purchaser acknowledges thai Ihe Club includes Converting Owner Beneficiaries (Converting
  Members) who are those who held title to a Resort interest prior to their convening into membership within the Bluegreen Vacation Club
  Rights of Converting Members are set forth in the Bylaws of the Club

  22. PRE-AUTHORIZED CHECK PLAN. Purchasers who enroll in the Pre-Aulbor»zed Check Plan fPAC Plan") (a) authorize the withdrawal,
  by debit entry or otherwise, from a depository account specified by Purchaser (the ' Account '), amounts on the recurring dates each month
  sufficient to make payments required under this Agreement and/or the Nole contemplated hereunder and (o) acknowledge and agree that the
  terms and conditions respecting the PAC Plan as set forth in the Note and the PAC Plan Agreement are incorporated herein by this reference.

  23 CONSTRUCTION OF SUBJECT PROPERTY AND AMENITIES. If the subject Property is not complete, it is anticipated that it will be
  complete by the date estimated for initial possible occupancy, provided, however, in any event Developer/Seller shall complete the subject
  Properly within two (2) years of the date this Agreement is signed by Purchaser, subject only to delays caused by Acts of God, strikes, material
  shortages or other conditions beyond the Developer/Seller's control which constitute impossibility of DeveioperfSeiler's performance under the
  taw of the slate m which ihe Property is located As of the date of this Agreement, certain amenities to be completed by the Developer/Seller
  may not have been completed. To the extent such amenities are identified in the current Bluegreen Vacation Club Mirfti-Site Public Offering
  Statement as being not yet completed, ihe Developer/Seller estimates that such amenities will be completed within two (2) years of the date
  this Agreement is signed by Purchaser, subject to delays caused by acts of God or other conditions or circumstances beyond the reasonable
  control of Developer/Seller.         Otherwise, the recreational facilities and amenities located in the Bluegreen Vacation Club Component Site
  Resorts are complete and available for use

  24. NO ORAL OR WRITTEN REPRESENTATIONS. WARRANTIES. The parties hereto agree that this Agreement, along with the documents
  referred to herein, are the only agreements and disclosures between them Purchaser should not rely upon any representations, oral or written,
  which are not herein set forth. This Agreement will become effective and binding upon the parties hereto when signed by Purchaser in the
  space provided herein and received and accepted by Developer/Seller. Except as otherwise provided oy law. Developer/Seller makes no
  warranties, express or implied, whatsoever, regarding the Property. Units. Common Elements or Common Furnishings including but not limited
  lo warranties ol merchantability or fitness for a particular purpose The Multi-site Public Offering Statement, which should be reviewed by each
  Purchaser, provides additional specificity and explanations regarding the information set out herein and shall provide guidance in the
  interpretation of any provisions hereof.

  25. FURNISHINGS. Although all model units are for display purposes only, the Property described herein shall have furniture, appliances,
  equipment and all accent furnishings substantially similar lo or of equal quality to those shown or used in the model, Such furnishings shall be
  provided by Developer/Seller or by Bluegreen Interiors, LLC, a wholly-owned subsidiary of the Developer/Seller The stipulated retail value of
  the furnishings will vary between resorts, but is between approximately 2% and 4% of the purchase price of the Property, and is subject to any
  applicable sales tax. The owners association at the respective component site resort shall own such furnishings or such shall be part of the
  common elements of the condominium, and in each case the owners association shall be responsible for maintaining ano replacing such
  furnishings within the Property

  26. INSULATION Pursuant to the FTC Regulations, notice is hereby given that each Unit will have blown, rigid or ban insulation installed
  m an extenor walls to a minimum thickness ol one and one-hatf (1 1/2} inches, which, according to the manufacturer, will yield an aveiage
  insulation value of a! least R-5, Further, each Unit with e roofed ceiling will have blown, rigid or ball insulation installed in the ceiling to a
  minimum thickness of two (2) inches, which, according to the manufacturer, will yield an average insulation value of al least R-7.
  Purchaser understands and acknowledges that insulatmn thickness may be greater and may vary, depending upon local conditions and
  construction factors, including, bul not limited to. such items as wan openings and plumbing or other structures oi obstructions within the
  C1-8G hegjlS.1 Coniigcl (Cietfroruc otnZt)
  Rev 11/70K
                                                                                                                            EXHIBIT D TO NOTICE OF REMOVAL
                                                                                                              Mi A
  90677»SCQTT                                           Regular Contract
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 96 of 167
  <3«tse ci|r.48^GV0«6S^4-§ *AW<iaJ tyT'wsE)                                                    'FailecJoQ&^lWolf&liorf^fflgjglhl fofago*
   the insulation is based upon information supplied by the insulation installer, and Developer/Seller makes no representations or warranty
   regarding same.

   27.   MISCELLANEOUS. The terms ana provisions hereof shall be deemed independent and severable, and the invalidity of any one provision
   or portion thereof shall not affect the validity or enforceability of any other provision hereof.

        (a) BINDING EFFECT, This Agreement is binding upon the parties hereto and their heirs, legal representatives, successors and assigns.
    This Agreement represents the entire agreement between the parties hereto and may only Be amended or modified by an instrument in writing
   between the parties.        This Agreement shall be construed in accordance with the laws of the Slate of Florida or elsewhere and shall not be
   recorded. The recording of this Agreement By the Purchaser shall be considered a breach ot this Agreement and, if Purchaser records this
   Agreement, it may terminate at Developer/Seller's option.

         (b> DEFINITIONS. The capitalized terms used herein shall be given the meanings as prescribed to them within the Bluegreen Vacation
   Club Public Offering Statement and the Trust Agreement and. it not defined therein, shall be given the meanings as provided for in F S,
   Chapter 721 If a term used herein is not defined as aforesaid, then the term shall be given its norma) and customary meaning,

         fc) NOTICES Any notice to be given under this Agreement shall be duly given to the last known address ot the Purchaser by regular
   certified mail, return receipt requested, and will be effective three (3) days after placing the same in the U.S. Mail, postage prepaid. Any notice
   to be given unoet this Agreement to the Developer/Seller shall be given by certified mail, return receipt requested, at the address set forth
   hereinabove, unless the Purchaser is notified >n writing of an alternative address. By execution of this Agreement, Purchaser agrees to receive
   future solicitations a! the address/phone rtumber(s) given above from Developer/Setter and its affiliates (including, without limitation. Encore
   Rewards. Inc and Great Vacation Destinations. Inc.) tor their products and services, including without limitation, solicitation by mail, email, tax,
   and telephone (including by automatic dialing equipment and/or pre-recorded messages).

        (d| FURTHER DESCRIPTION OF PROPERTY, The parties hereto acknowledge and agree that the property to be conveyed hereunder
   is more specifically set torth in the warranty deed conveying the Property to the T rustee as agent lor Purchaser, a copy ot which will be
   provided to the Purchaser and terms of which are incorporated herein by this reference

         (•)   OFAC COMPLIANCE. Purchaser warrants and represents to Developer/Seller that Purchaser is not, and Shalt not become, a person
  or entity with whom Developer/Seller is restricted from doing business with under regulations of the Department of Treasury Office ot Foreign
  Asset Control ("OFAC"). Such representation shall include, but not delimited to persons or entities named on OF AC'S Speoa'y Designated list
  and/or Blocked Persons list, or under any statute, executive order (including, but not limited to. the September 24, 2001, Executive Order
  Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism): or, other governmental
  action Purchaser further warrants and represents that it is not and shall not engage in any dealings or transaction or be otherwise associated
  with such persons or entities prohibited by OFAC regulations

         (0    Americans with Disabilities Act.       Certain Accommodations located within the Component Site resorts will be designed tor and
  equipped with handicapped facilities, as set lorth and depicted more particularly in the Underlying Declaration and the exhibits thereto.
  Oeveto per/Set ier has advised Purchaser whether the Property that Purchaser is acquiring hereunder is or witj^be equipped with such facilities

      (gt Mold Disclaimer Mold is found both indoors and outdoors. The presence ot mold may cause property damage or health problems,
  Additional information regarding mold and 8 mold inspection may be obtained trom your county public health unit or a professional trained in
  that field. The foregoing notice is provided in order to comply with state law and is for informational purposes only, Developer/Seller does not
  conduct motet inspection with respect to any Accommodations in any Component Site resort, and specifically disclaims any and all
  representations or warranties as to the absence of mold in connection therewith,

     (hj Florida Construction Disclosure CHAPTER 558, FLORIDA STATUTES, CONTAINS IMPORTANT REQUIREMENTS YOU
  MUST FOLLOW BEFORE YOU MAY BRING ANY LEGAL ACTION FOR AN ALLEGED CONSTRUCTION DEFECT IN YOUR UNIT,
  CONDOMINIUM, OR INTEREST THEREIN- SIXTY DAYS BEFORE YOU BRING ANY LEGAL ACTION, YOU MUST DELIVER TO THE
  DEVELOPER/SELLER, A WRITTEN NOTICE REFERRING TO CHAPTER 558 OF ANY CONSTRUCTION CONDITIONS YOU ALLEGE
  ARE DEFECTIVE AND PROVIDE SUCH PERSON THE OPPORTUNITY TO INSPECT THE ALLEGED CONSTRUCTION DEFECTS AND
  TO CONSIDER MAKING AN OFFER TO REPAIR OR PAY FOR THE ALLEGED CONSTRUCTION DEFECTS. YOU ARE NOT
  OBLIGATED TO ACCEPT ANY OFFER, WHICH MAY BE MADE. THERE ARE STRICT DEADLINES AND PROCEDURES UNDER
  FLORIDA LAW WHICH MUST BE MET AND FOLLOWED TO PROTECT YOUR INTERESTS.

  28. MANAGEMENT AGREEMENT                    Biuegreen Vacation Club, tnc. has entered into a Management Agreement with Bluegreen Resorts
  Management, Inc, (the "Vacation Club Managing Entity") tor the management of the Bluegreen Vacation Ciub Multi-Site timeshare plan. The
  initial term ot the Club Management Agreement was three (3) years commencing May 18, 1994, The Club Management Agreement, pursuant
  to Section 4 thereof, was automatically renewed for successive three (3) year periods, the most recent of which will expire on May 15, 2009,
  The Club Management Agreement will continue to be automatically renewed tor successive three (3) year terms unless terminated by either
  party pursuant to its terms Purchaser understands that the Vacation Club Managing Entity is an affiliate ot the Developer/Seller and that
  management tees are paid to the Vacation Club Managing Entity for management of the Plan pursuant to the Club Management Agreement

  29. For the purpose ot Ad Valorem Assessment, Taxation and Special Assessments, the Vacation Club Managing Entity
  will be considered the taxpayer as your agent pursuant to F.S. §192 037.

  30. Accommodations and Facilities may be added to this Multi-Site Vacation Plan without the consent ot the Purchasers.
  The addition of Accommodations and Facilities to this Plan may result in the addition ot new Purchasers who will
  compete with existing Purchasers in making reservations tor the use of available Accommodations and Facilities within
  the Plan, and may also result in an increase in the Annual Assessment against Purchasers for Common Expenses. For
  more complete details, please refer to Section III.A.6 of the Text of the Multi-Site Public Offering Statement,

  31. The Developer is required to provide the Vacation Club Managing Entity with a copy of the approved Multi-Site
  Public OHe ring Statement Text and Exhibits filed with the Division and any approved amendments thereto, and any
  other Component Site documents as described in F.S. §§721.07 or 721.55, that are not required to be filed with the
  Division, to be maintained by the Vacation Club Managing Entity for inspection as part of the books and records of the
  Bluegreen Vacation Club Multi-site Vacation Plan.


  32. Any resale of this Timeshare Interest must be accompanied by certain disclosures in accordance with F.S.
  §721.065.


  33. This contract is to be construed according to the laws of the state of Florida                       Any purchaser solicited in Nevada
  retains those rights granted him/her under chapter 119A or NRS-

  34. The purchaser is relieved of all obligations under this contract if his/her interests are defeated because of the
  foreclosure of liens against the Project.




  0J-BG Retjutaf Coniracr (eiearomc (fcvcei
  Rev i V20U                                                                                                             EXHIBIT D TO NOTICE OF REMOVAL

  9D677S/SCOTT                                        Regular Contract
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 97 of 167
  Case l:18-cv-00649-AWI-JLT   Document 6-1   Filed 05/16/18    Page 12 of 20




                         EXHIBIT B
                                                               EXHIBIT D TO NOTICE OF REMOVAL
                                                               PAGE 93
                      Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 98 of 167

                    This                                                     lai"reeR<P^P,§tf MfeM P^/18 Page 13 of 20
                       share project. You should examine the statement of your right to revoke this
                              contract within 5 days which is contained elsewhere in this contract.



                                                BLUEGREEN OWNER BENEFICIARY AGREEMENT
                                                       BLUEGREEN VACATION CLUB
                                                                                                                HELOAD
                                {LAS VEGAS PREVIEW CENTER SELLING THE CLUB AT BIG BEAR VILLAGE INVENTORY]

                                            MULTI-SITE TIMESHARE PLAN: BLUEGREEN VACATION CLUB
                                           DEVELOPER/SELLER. BLUEGREEN VACATIONS UNLIMITED, INC.
                                    A 660 CONFERENCE WAY N, STE 100, BOCA RATON, FLORIDA 33131-331 1                    f
  Contract Reference #: 925678
  Purchasers)            RAYMOND PAUL SCOTT                                         Social Security No.
                         CARLA DEANN SCOTT                                          Social Securily No.




  Street Address         5704 SCARPA ST                       Phone(Horne)    661 703 0646         PhonefBus)
  City                   BAKERSFIELD                          State CA             Zip 93311       Country   United States of America

  Developer/Seller agrees to sell, and the Purchaser agrees to purchase a timestiare estate, being the Property
                                                                                                                     described below. The
  Property shall be acquired and accepted by the Purchaser upon the following terms and conditions and, in connection
                                                                                                                      therewith. Purchaser
  is to be designated as en Owner Beneficiary and allocated Vacation Points as sel out below. By execution
                                                                                                                 of this Bluegreen Owner
  Beneficiary Agreement. Purchaser voluntarily appoints and designates the Trustee as his/her lawful agent to
                                                                                                              be delivered the deed to the
  Property described below.
 By execution hereof, Purchaser is designated an Owner Beneficiary under the Bluegreen Vacation Club Trust
                                                                                                           Agreement, which was made
 arid entered into as of the 18ih day ol May 1SS4, as amended and restated, by and between Developer/Seller
                                                                                                            and Vacation Trust, Inc., a
 Florida corporation, as Trustee (the "Trust Agreement"). Each Owner Beneficiary is entitled to exercise Owner
                                                                                                               Beneficiary Rights Owner
 Beneficiary Rights include as an appurtenance thereto an allocation of the below-described Vacation Points
                                                                                                            and the right to be conveyed,
 subject to the terms ol the Trust Agreement, the below-described Properly upon termination of the Trust Agreement, The
                                                                                                                        Vacation Points
 represent the opportunity 10 use end enjoy Accommodations and Facilities subject to the Trust Agreement
                                                                                                                and have been determined in
 relation to current occupancy demand for the below described Property. The Property is defined as Condominium/Unit
                                                                                                                              No. or as an
 undivided interest in a particular phase of the Resort as may be further described in the deed for such Property:

 Resort Name: THE CLUB AT BIG BEAR VILLAGE Resort Address:               40671 Village Drive, Big Bear Lake, CA 9231 6




 Accommodation^) consisting of: Condominium Unit No,/Vacation Week No, |iogelher with "F* (Full Timeshare Interest)
                                                                                                                    or "E* or "O"
 (Biennial Timeshare Interest/Even or Odd)):         17BG/2TF, 178U14F, 17DL/40F


 The Vacation/Unit Week No,, above set forth, and the Vacation Points associated therewith, are either designated
                                                                                                                  as Annuel (by use 01 the
 letter *F", indicating a full Tlmeshare Interest) or Biennial (by use of the letter "E" or "0". indicating Even Numbered
                                                                                                                          or Odd Numbered
 Years and one half of a Tlmeshare Interest). An Annual Vacation/Unit Week with Annual Vacation Points means
                                                                                                                the period of time during
 which the owner thereof is afforded the opportunity to use the Accommodations of the Plan on an annual recurring
                                                                                                                      basis. A Biennial
 Vacation/Unit Week with Biennial Vacation Points means the period of time during which the owner thereof
                                                                                                          is afforded the opportunity to
 use the Accommodations of the limeshane plan on a Biennial recurring basis. A Vacation/Unit Week created initially
                                                                                                                           as an Annual
 Vacation/Unit Week or a Biennial Vacation/Unit Week shall remain so. For purposes of this Agreement, the
                                                                                                            following definitions shell be
 con boiling;

 "Biennial* means every other year and the same shall be determinative on a calendar year basis, except as
                                                                                                           otherwise provided herein.
 "Odd Numbered Years* means those years ending in 1, 3, 5, 7 or 9 and the same shai be determinative on a calendar year basis.
"Even Numbered Years" means those years ending in 2. 4. 6, 8 or 0 and the same shall be determinative on a calendar
                                                                                                                    year basis.
The number of Vacation Points allocated to the Property and the Owner Beneficiary Rights and the designation
                                                                                                             as *'F," '*£" or *0* as
described below is: 25000 F.

Allocated Vacation Pom!& are used to determine occupancy ol Accommodations and Facilities during
                                                                                                     an Owner's Use Year, although no
addition*: consideration is paid for occupancy allowed by Vacation Points allocated to a respective Owner
                                                                                                          Beneficiary. The Owner's Use
Year commences the first day of the month following execution of this Agreement by Purchaser and
                                                                                                      Developer/Scriter. terminates upon
expiration of twelve (12) months following such commencement, and recurs for each succeeding twelve (12)
                                                                                                            months thereafter. Biennial
Vacation Points allow occupancy and use ot accommodations only during alternate Owner Use Years,
                                                                                                 beginning with the initial Owner Use
Year following (he purchase ot the Property, except as otherwise provided herein      Such uses are also subject to provisions tor saving and
bo/rowing of Vacation Points, as explained elsewhere herein.

Purchaser shall be obligated to pay Common Assessment Fees and Club Dues in accordance with Part E of the Trust
                                                                                                                Fund Budget as set
forth in Paragraph 4 hereof.




03- BG Regular Contract .'e/ccfrcnr: Unwrr j
Rev 1112014

»5d?e/SCOrr                                         Regular Contract                                                     VPWMMIfcx H)SffiglFi)WMWW?MR}0m


                                                                                                                                        PAl¥k@E 94
                   Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 99 of 167
                         Case l:18-cv-00649-4W<Wk^Rifeocument 6-1                                 Filed 05/16/18         Page 14 of 20
       1.    Purchase Price of Property payable by Purchaser,
                                                                                                       $30,500.00
       2.    Down Payment ( 20.50% of Line 1).                                                          $ 6,252.50
       3.    Closing Costs (Settlement Fees)                                                             5 350.03
       4.    SlatefLocal Sales Tax (0,0000000 of Line 1).
                                                                                                          $   0.00

       5.    Total Purchase Price (U.S. Funds) (Add lines 1 , 3, and 4).                               $ 30.S5C.00

       6.    Total Down Payment (Add lines 2, 3, and 4).
                                                                                                        $6,602.50
       7.    Initial Deposit Received S 6.602.50 (CK, MO. MC/VISA, AMEX, DISC}.
                                                                                                        $6,602.50
       8.    Balance of Down Payment Required on or before NiA
                                                                                                          $   0,00
       8,    Amount Financed S 24,247,50 for 120 months at 15.580% (Line 1 minus line 2).

       10. Monthly Payments o! V 406.03 beginning on September 21, 2015.


 Purchaser agrees 10 have Chicago Title Company
 issue lender's hi e insurance policy:
                                                                                            PA#
 Pre-Auiborized Check Plan Accepted (Initial if "Yes*};

 1 have reviewed and agree to the Purchase T erms above:
                                                                                   J        m



                           REQUIRED DISCLOSURES AND SIGNATURES ON THE NEXT PAGE




03-BG Regular Cwrtraet {e&cimic tevice)
Rev. MfcOH

8ZS678*SCOTT                                     Regular Contract                                      vpomzmM



                                                                                                                     pac¥aWe95
                   Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 100 of 167
  THIS AGREEME(5ra)§%(3BMTCi'fcQ6^4i^WlWb3iNDlR6MsUlll^l:'fo3-SEFite^TR5^IQ/'ft^;HB&ge 15 of 20
  HERETO, WHICH ARE INCORPORATED      HEREIN BY REFERENCE.     SY SIGNING BELOW, PURCHASER
  ACKNOWLEDGES HAVING READ AND AGREED TO ALL SUCH TERMS AND CONDITIONS
                                                                                  AND FURTHER
  ACKNOWLEDGES RECEIPT OF THE BLUEGREEN VACATION CLUB MULTI-SITE PUBLIC OFFERING STATEMENT
                                                                                           AND
  ANY APPLICABLE EXCHANGE COMPANY DISCLOSURE STATEMENT,

  NO PURCHASER SHOULD RELY UPON REPRESENTATIONS OTHER THAN THOSE INCLUDED
                                                                          IN THIS AGREEMENT
  AND IN THE DOCUMENTS REFERRED TO HEREIN.


  If you execute this agreement in Nevada, your cancellation rights arc subject to and protected
                                                                                                   by Nevada law. The
  references to the ten (10) day cancellation period pursuant to Florida Statutes, Chapter 721, contained
                                                                                                          in the text of
  the Bluegreen Vacation Club Public Offering Statement are not applicable to you, as they only
                                                                                                  to apply to contracts
  executed in the state of Florida, Nevada law provides you with the following cancellation
                                                                                            right:



  The purchaser of a timeshare may cancel, by written notice, the contract of sale until midnight
                                                                                                  of
  the fifth calendar day following the date of execution of the contract. The right of cancellation
  may not be waived. Any attempt by the developer to obtain a waiver results in a contract which
                                                                                                 is
  voidable by the purchaser.   The notice of cancellation may be delivered personally to the
  developer, sent by certified mail, return receipt requested, or sent by express, priority
                                                                                            or
  recognized overnight delivery service, with proof of service, to the business address
                                                                                        of the
  developer at: Bluegreen Vacations Unlimited, inc. at 4960 Conference Way North, suite 100, Boca
  Raton, Florida 33431, attn: Corporate Sales Accounting. The developer shall, within 20 days after
  receipt of the notice of cancellation, return all payments made by the purchaser.



     PURCHASER^                                                           DEVELOPER/SI       /
                                                                          BLUEGREENWACfeTfONS.UNLIMITED, INC ,

                                                      08/22/201 S   By:                  2                       08/22001 S
     RA YMON0       PAUL SCOTT           '            (Dele)              Au:lxxif?pAgaAf/                       (Date)


                                                      08/22/2015
    CARLA DtANN SCOTT                                 (Date)




03-BG K*$u*r Cc-hi/act (ctecinnk <r<?mce,i
K«v, 1V2QT4

82SS76/SCQTT                                 Regular Contract                                           VPO£/22#C>t5



                                                                                                                   PA<¥A*fe96
                   Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 101 of 167
                           Case l:18-cv-0064fe4Mdl^NDitosument 6-1                                                  Filed 05/16/18                 Page 16 of 20
  1.  TRUST AGREEMENT. The Btuegreen Vacation Club multi-site limeshare pan has been established pursuant to Ihe Trust Agreement
 (timeshare instrument) and related documents.      Vacation Trust. Inc., a Florida corporation, currently acts as the Trustee of Ihe Trust
 Agreement. The address of Vacation Trust, Inc. is 4950 Communication Avenue, Suite 900. Boca Ralon, FL 33431 . Each Purchaser pursuant
 to an Owner Beneficiary Agreement is designated as an Owner Beneficiary pursuant to the terms ot Ihe Trust Agreement, The Merest ol each
 Owner Beneficiary under the Trust Agreement consists of and is identified as the right to performance by the Trustee of its obligations as set
 forth in the Trust Agreement. Each Owner Beneficiary's right to performance by the Trustee includes the Trustee holding title or Occupancy
 Rights rotating to the Accommodations and Facilities within the Bluegreen Vacation Club Trust Estate as scent for each Owner Beneficiary and
 tor the beneficial use and enjoyment of each Owner Beneficiary end the tight, subject to the terms of the Trust Agreement, to have the Property
 conveyed to the Owner Beneficiary named herein upon termination of Ihe Trust Agreement. The Owner Beneficiaries are entitled to use,
 occupy and enjoy the Property (Including Occupancy Rights related to the Property) within the Bluegreen Vacation Club Trust Estate, subject to
 availability end to the terms of the Trust Agreement and related instruments.

       (a)     The trmesharfi interest being sold and acquired hereunder cons si; of Ihe Property described above, being a fee simple real estate
 bmeshare estate and, in connection therewsth. Purchaser is designated as Owner Beneficiary emitted to the Owner Beneficiary Rights and
 appurtenant Vacation Points referred to above. Owner Beneficiary Rights include Ihe right to use, occupy and enjoy the Accommodations and
 FaciWies within the Bluegreen Vacation Club Trust Estate coupled with the freehold estate conveyed to the Trustee by Deveioper/Sel er or its
 affiliate on behalf of the Purchaser upon Purchaser becoming an Owner Beneficiary under Ihe Trust Agreement Owner Beneficiary Rights are
 an interest in the Bluegreen Vacation Club Trust, which Interest is defined as a limeshare estate" under F.S. Ch. 721, The duration of this
 timeshare interest is Mended to be perpetual, so long as the Trust Agreement continues. The term of the Vacation Plan is Intended to be
 perpetual; provided, however, that Ihe Resort Interests al each Compcnenl Sie included within the Vacation Plan ere fee simple property
 interests and either (1) continue until such lime as indicated in the Component Site Underlying Declaration at which time the limeshare plans
 may bo extended for one or more additional periods; or (2) are intended to be perpetual pursuant to the Component Site Underlying
 Declaration Die Trust Agreement is irrevocable, so long as any Owner Beneficiary has a right to occupy any portion of the Trust Estate. Upon
 termination o< ihe Trusi, the trustee is obligated under the Trust Agreement and as part of the Owner Beneficiary Rights to convey the Property
 to Purchaser by quitclaim deed if title to the Properly is held by the Trustee, so long as Purchaser is not in oefautt of his or her Owner
 Beneficiary Obligations. Such transfer shall be subject to the rights of a holder of any outstanding loan or mortgage related to the Property
 created by the Purchaser and related to the Property to request conveyance of the Property to il.

      (b) The Property and other Accommodations and Facililies comprising the Trust Estate (and subject to the Trust Agreement) are owned
 in fee simple (ot leasehold title, if within the Club Pono Kai Component Site Resort) by Developer/Seller at the time of Purchaser's execution
 hereof and are to be or have been conveyed to the Trustee by deed from Developer/Seller or its affiliate. The Trustee's obligation, pursuant to
 the Trust Agreement, is to make such Property and other Accommodations and Facilities within the Bluegreen Vacation Club Trust Estate
 available lot Ihe use, occupancy and enjoyment of the Owner Beneficiaries, Purchaser, by the acquisition hereunder, shall be an Owner
 Beneficiary pursuant to the Trust Agreement. The interest of Developer/Setter in the Accommodations and Facilities is that Developer/Seller
presently owns such. Developer/Seller is entitled to designate Owner Beneficiary Rights with appurtenant Vacation Points to Purchasers
pursuant to the terms ot the Trust Agreement. After conveyance to the Trustee as set forth herein, Developer/Seller has no other actual
Interest, including interest to control, the Accommodations or Facilities conveyed to the Trustee. Prior to Oevetopur/Seler issuing a deed of the
Property to the Trustee as agert for Purchaser, Ihe Property (limeshare interest) shall be released from any lien as may exist encumbering the
Property by payment of release fees to the lender thereof or by full satisfaction of said mortgage or lien instrument. Upon such conveyance of
the Property, Purchaser directs and authorises Trustee, if the balance of Ihe purchase price above referred to is not paid in full in cash or
ee-iiied check, to establish a mortgage against the Property in la war of Developer/Seller or Lender or their designee pursuant to Ihe terms
herein to secure the Purchaser's payment therefor.

2.     DEPOSITS.       All deposits, negotiable instrument and money received by the Developer/Seller from the Purchaser pursuant to this
Bluegreen Owner Beneficiary Agreement she!', prior to ihe expiration of Ihe revocation period, be held in escrow pursuant to the provisions
of Section 11SA.420, Nevada Revised Statutes ("NRS") ond Section 1 1RA.268 of the Nevada Administrative Coda ("MAC"), with Resort
Title Agency, Inc.. 4960 Conference Way North. Suite 100, Boca Raton, Florida 33431
("Escrow Agent"). The Purchaser shall be furnished wilh a written receipt for the initial deposit and subsequent payments. All monetary
amounts recited in this Agreement shaB be paid in U.S. Funds.

3.  THE PROPERTY. The Property shall be (he Property, as identified above, which has been allotted a number of Vacation Points
determinative ol occupancy rights and equivalent to the Vacation Points set out hereinabove provided lo Purchaser tiereunder. The Property is
a Resort Interest under the Trust Agreement. By execution hereof. Purchaser dkecs and authorizes conveyance of the Property to (lie Trustee.
 For each Purchaser provided tea Owner Beneficiary Rights and appurtenant Vacation Points from Developer/Seller, OevebperfSeBer agrees
to convey to Trustee a Resort Merest; or cause its affiliates, Facilitator or other third party facilitate! to convey to Trustee a Resort Interest,
which has been established as requiring tor occupancy Vacation Points equivalent to Ihe Vacation Points appurtenant to the Owner Beneficiary
Rights of the respect vc purchaser. The Property and all other property conveyed to the Trustee pursuant to this Agreement and any other
Bluegreen Owner Beneficiary Agreement is considered Ihe Trust Estate and property available for personal use and occupancy by all
purchasers of Owner Beneficiary Rights, subject to the Trust Agreement and established reservation procedures. The Property conveyed to
the Trustee pursuant to this Agreement is in fee simple (or leasehold, if within the Ciub Pono Kei Component Site Resort) and is intended to
remain in tide to the Trustee perpetually, subject to deletion rights as set forth hereinafter and as ofiierwise provided for in the Trust Agreement,
 The Property is subject to the applicable Underlying Declaration identified (n Exhibit S of the Bluegreen Vacation Club Public Offering
Statement.

4.   COMMON ASSESSMENT FEES AND CLUB DUES. Purchaser, as an Owner Beneficiary, agrees to pay Common Assessment Fees
and Club Dues as set forth in the Bluegreen Vacation Club Public Offering Statement, Trust Agreement, the related documents, including ihe
Club By-Laws, and this paragraph. Purchase, as an Owner Beneficiary, agrees to pay common expense assessments, as set forth in the
Underlying Declaration related to the Property, to tie extent they are not included in the Common Assessment Fees, Such obligation to pay
the foregoing amounts shall continue regardless ot the conveyance ot the Property to the Trustee. Purchaser shall pay to the Vacation Club
Managing Entity (as hereafter defined) such foregoing amounts related to Ihe Property at m* time that the same are due and payable Such
obligation shall include the obligation to pay any special assessments related to the Property, as wel as any res! estate taxes attributable to the
Property that are not otherwise included in ihe Common Assessment Fees.

The annual Common Assessment Fees, inclusive of ad valorem real estate taxes, currently payable by Purchaser acquiring Annual
Vacation Points and a Full Time share interest hereunder shall equal a base amount of Three Hundred Thirty Five Dollars ($335.00) plus an
added amount equal lo $0.0508 times the nunibet of Vacation Points appurtenant to the Owner Benefidary Rights herein allocated to the
Purchaser; provided, however, the Annual Common Assessment Fees, inclusive of taxes, currently payable by a Purchaser acquiring
Biennial Vacation Points ana s Biennial Timeshare Interest shall equal a base amount of Three Hundred Thirty Five Dollars ($335.00) plus
a.-, added amount equal to $0.0254 times the number of Vacation Points appurtenant to the Owner Beneficiary Rights herein allocated to
the Purchaser. Each Puictiaser/Owner Beneficiary shall only be assessed or e base amount (currently $335.00) annually without regard to
the number of Vacation Points allocated to such Purchaser/Owner Beneficiary. The calculation of Common Assessment Fees is set forth
Iri Part E to the Trust Fund Budget attached in Exhibit £ of the Public Offering Statement and is calculated by comparison of the number of
Vacation Points appurtenant to the Owner Beneficiary Rights allocated Purchaser as forth herein compared to the total number of Vacation
Points allocated to all Owner Beneficiaries within Purchaser's respective Common Assessment Fee method group. This allocation may

D3-BG Reguia* Congas? fefectrcrtc tfgvcej
Rev, 1172014

925676/SCOTT                                       Regular Contract                                                            vpoerazotflAcy^g 97
                  Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 102 of 167
     alter if additional oGS5§orl',ii&sQ:Y^Q§^$'^Weire^ ltoJsusP&QU£?iVien$o§pol*eni &i-9rfsQ5i43«§ilSasefoi39G 17 Of 20
     decrease, Bluegreen Vacation Club, Inc, lias the right, pursuant to Ihe Club By-Laws, to increase or decrease such Common Assessment
     Fees Iron* time to time,

     In tie event Purchaser is already an Owner Beneficiary at the tirrve of execution of this Agreement, Purchase- agrees to
                                                                                                                              have the Annual
     Common Assessment Fees determined in this same manner as to ail of the Vacation Points a located to Purchaser,
                                                                                                                    whether allocated
    previously or hereunder. The Annual Common Assessment Fees due annually on me first day of the respective Purchaser's
                                                                                                                                Owner Use Year,
    Purchaser wit be billed » few days alter dosing for the Annuel Common Assessment Fees lor the current year, and I he month prior
                                                                                                                                        to the start
    of the Purchasers Owner Use Year each year thereafter. If the foregoing Annua! Common Assessment Fees are not part when due,
                                                                                                                                             default
    interest plus a late tee may be charged by the trustee, which defaull interest is 1,5% of (he unpaid balance per month and which lale
                                                                                                                                          tee shall
    be in an amount of 5% of the amount due or $25.00, whichever is greater

  Purchaser understands and agrees Dial Purchaser si rail be responsible for the payment of Club Dues, in addition to common expenses
                                                                                                                                                 and
  Common Assessment Fees. Club Dues are assessments resulting from the implementation of the Bluegreen Vacation Club plan
                                                                                                                                            and are
  representative of a common expense attributable to such implementation- Club Dues are established pursuant to the Estimated
                                                                                                                                         Operating
  Budget and Line Item Analysis attached in Exhibit 8 of the Public Offering Statement, which describes the various revenues and expenses
 associated with the operation of Bluegreen Vacation Club. Club Dues for ihe first year of participation within the Biuegreen Vacation Club
                                                                                                                                                  will
 be billed to Purchaser a few days after closing. Thereafter, Club Dues for all Owner Beneficiaries, including Biennial Owner Beneficiaries,
                                                                                                                                                 are
  due annually on Ihe first day of Ihe respective Purchaser's Owner Use Year, Each PurchasertOwner Beneficiary shall only
                                                                                                                                 be assessed one
 Club Dues amount annually wllhoul regard to the number ol Vacation Points allocated to such Purchaser/Owner Beneficiary. Club
                                                                                                                                          Dues are
 payable without a late fee, within 15 days after the due date, tf Club Dues are nol paid within 15 days after the due date, default Interest in
                                                                                                                                                  the
 amount of 1,5% of Ihe unpaid balance per month and a late fee in Ihe amount of 5% of the amount due or $25 CO. whichever
                                                                                                                                is greater, maybe
 charged by Ihe Trustee. C'ud Dues are currently $128.00 per year (plus lax, if applicable) and automatically include Purchaser's membership
 in the external exchange program then affiliated with Bluegreen Vacation Club (which includes Ihe exchange program's annual renewal
                                                                                                                                               fee).
 Unless otherwise permitted by the Florida Vacation Ctub Ad, as may be amended from time to time, in no event shall Club Dues in a given
 year exceed one hundred twenty five percent (125%) ol the Club Dues for toe previous year. Purchasers will only be assessed
                                                                                                                                          a special
 assessment in accordance with the Ctub By-laws. Failure to pay Common Assessment Fees or Ctub Dues when due shall
                                                                                                                               cause a lien to be
 filed against the Property pursuant to the Trust Agreement and Club By-Laws.

 5,  PURCHASER'S ACKNOWLEDGMENTS. Purchaser acknowledges by execution of this Agreement that, prior to the execution of this
 Agreement. Purchaser has received and had an opportunity to read a copy of the Bluegreen Vacation Cfub Multi-Site Public Offering Statement
 and the Exhibits attached thereto relating to the Bluegreen Vacation Club am) the Property, as well as a copy of any applicable
                                                                                                                                       exchange
 program documents, Purchaser further acknowledges end agrees that Purchasers reservation end/or use of the Accommodations
                                                                                                                                            and
 Fatalities is subject to Ihe Trust Agreement and Ihe reservation procedures and that each Owner Beneficiary shall have rights to reserve
                                                                                                                                          use of
the Accommodations and Facilities on a first-come-frrst-serve basis, subject to the home resort priority reservation right held by Purchaser
                                                                                                                                             and
certain other Owner Beneficiaries. Purchaser further acknowledges, agrees end represents that the Property and the rights and appurtenances
described herein (in particular the allocated appurtenant Vacation Points) and membership in the Bluegreen Vacation Club are being
purchased only for Purchaser's personal use and not for any investment potential or any possible rent returns, tax advantages, depredation,
guaranteed buy-back, as Purchaser's principal residence, or for any commercial purpose whatsoever ("commercial purpose" includes, but
                                                                                                                                         is
not limited lo, a use or purpose that the Developer or the Board of the Association, in its discretion, could reasonably conclude
                                                                                                                                  constitutes a
commercial enterprise or which otherwise suggests an intent or expectation to derive profit), all of which Purchaser acknowledges and agrees
are prohibited and not part of the subject transaction.     Purchaser acknowledges (hat the Property as hereinabove designated, and other real
property has been or will be submitted to b timeshare regime in accordance with the applicable Underlying Declaration. The Property shall
                                                                                                                                          be
allocated voting rights, assessments and other obligations as set forth within the applicable Underlying Declaration and related
                                                                                                                                       legal
documentation. Transfer to the Trustee of the Property as specified herein by Purchaser consfitutes Trustee's membership in ihe owners'
association existing in respect to the Property,

t       MODIFICATIONS AND CHANGES. Purchaser hereby authorizes the Developer/Seller and/or its affiliates, as the DevetoperfSeller may
deem necessary, to record among 'he public records of Ihe oounties in which Ihe Accommodations and Facilities contained
                                                                                                                        within the Trust
Estate may be located, such documents, instruments and exhibits as are required to be filed under the laws ol the Stale of Florida, or other
applicable state, in order to create and maintain the Accommodations end Facilities pursuant to Flonda law, or other applicable state
                                                                                                                                        law,
including but not limited to the Florida Timeshare Ad.        Developer/Seller reserves the right to make changes Itself, or through any of its
designees, lo any such documents, instruments and exhibits as aforesaid or as Developer/Setter, governmental authonties having jurisdiction
over any of the Accommodations and Facilities, or the title insurance company may require or deem necessary, provided the
                                                                                                                          changes do nol
materially and adversely alter Purchaser's rights as an Owner Beneficiary.

7.      FINANCED PURCHASE.           If Purchaser desires purchase money financing in connection with the transaction contemplated hereunder, a
loan applicator* will be completed and submitted by Purchaser as part ot this Agreement, fr, such event, this Agreement shall be contingent
upon Purchaser obtartng a loan equivalent to a commitment for the amount specified in the face of this Agreement, ff the Purchaser tests
                                                                                                                                         to
qualify for purchase money financing, this Agreement is null and void and all moneys paid by Purchaser will be refunded. Purchaser
acknowledges any such loan shall require Trustee to execute, grant, and deliver a mortgage or an equivalent instrument encumbering the
Property (the "Mortgage") to Developer/Seta or Lender or their designee on behalf of Purchaser, which Mortgage shall provide toe Properly
                                                                                                                                                   as
collateral tor such loan, and to the extent that the Trustee b required by Bevel operrSeiler or Lender to execute such Mortgage, Purchaser
hereby directs and authorizes toe Trustee lo execute, grant, and deliver such Mortgage. Purchaser shall deliver to Developer/Sellor or Lender
a Promissory Note (Ihe "Note") (together with the Mortgage executed by Trustee and such security instruments requested by DevelopertSeller
or Lender) tor the balance ol toe Purchase Price if such is not paid for folly, at dosing, in cash of certified funds. Purchaser agrees to provide
                                                                                                                                                    a
security instrument, including a UCC financing statement, to Developer/Seler, Lender, or their designee and their respective
                                                                                                                                          assignees,
respecting Purchaser's Owner Beneficiary Rights, including appurtenent Vacation Points, if requested lo do so in connection with
                                                                                                                                           any such
purchase money financing. Trustee shall not be liable or responsible for payment of any Mortgage executed by Trustee on behalf of Purchaser
nor shall Trustee assume any such Mortgage upon its acceptance of title lo the Property. DcveioperfSeller and Lender reserve
                                                                                                                                         Ihe right to
charge Purchaser a reasonable fee for services performed by or on behalf of Developer/Seller or Lender in connection with this loan,
including but not limited to services such as providing a payment history or copies of statements to Purchaser, etc, Upon repayment in full
of such purchase money loan. Purchaser shall pay to Developer/Seller or Lender the stipulated cost of $25 for a loan payoff processing
                                                                                                                                       tec. In
no event shall the interest rate charged in connection with the purchase money financing exceed Ihe maximum interest rate permitted
                                                                                                                                           by
applicable law.

B,     CLOSING AND TITLE,          Purchaser shall execute any necessary documents in the torm supplied by Developer/Seller as relates to Ihe
Property and this transactor* prior lo dosing and pay all closing costs set forth above. Trustee shall be delivered at dosing on behalf of
Purchaser a Deed conveying lo it fee simple title {or leasehold title, if within the Club Porto Kai Component Site Resort) in Ihe Property free and
clear of all encumbrances except conditions, limitations, zoning and easements of record a! the time of closing, toe terms and
                                                                                                                               conditions of the
Underlying Declaration and taxes tor the then current and al subsequent years, purchaser agrees that he,'she shall be obligated to
                                                                                                                                           keep
current such purchase money financing as Is owed in respect to its acq ui si lion of toe Property and Purchaser acknowledges that any failure
                                                                                                                                              by
Purchaser lo do so may result in (he deletion, cancellation or suspension of Purchaser from the Bluegreen Vacation Club, At closing,
Developer/Seller may deliver to Purchaser a certificate or other evidence of the transactions set oul herein as relates to the Property, Owner
Beneficiary Rights and appurtenant Vacation Points, Closing will be on such date and at such place as is specified by Devefoperffieller or it
may be by mail, if authorized by Developer/Seller, estimated to be no bier than ninety (80) days from toe date of this Agreement,
                                                                                                                                          or the

03-BG Re$uO' Compact /eJeKtrwfc ctevcej
Rev. 110014

9256?8?5COTt                                       Regular Contract
                                                                                                                               vPowjno»At^]eE9g
                 Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 103 of 167
  completion of the P^pS^feilhJ^oKi/rsQQ.^-SpA^yircBJiJties.O^i^cHi^f^iferhlms                                                                    ieiR^-Q© 18 Of 20
  and conditions of this Agreement shat' suvve the Closing. Ttueite may deliver a Mortgage to Develaper/Seler,
                                                                                                               Lender, or their designee in
  respect to the Property si dosing, provided such Mortgage is limited to the Purchasers loan and
                                                                                                  such creates no liability to the Trustee other
  than recourse lo the Property. As used herein, dosing shall mean delivery of deed and transfer to the Trustee.
                                                                                                                 Pursuant to the terms of the
  Trust Agreement, the conveyance of the Property to the Trustee will be subject to the foregoing
                                                                                                      Mortgage granted by Trustee on behalf of
  Purchaser, provided that Trustee shall not assume any liability therefor It shall be Purchasers
                                                                                                  obligation lo maintain at payments on the Note
  and to assure performance of the Mortgage, including ell terms, conditions and covenants thereof.
                                                                                                      Please refer to Section III.9.C of the Tent of
  the Mullt-Sile Public Offering Statement for a full descriptor-, of the status of title of the Accommodations
                                                                                                                and Factlilies in the Bluegreen
  Vacation Club.

  8.  REFUND PRIVILEGES, in the event Purchaser cancels this Agreement during the applicable cancellation
                                                                                                                     period, Devc'opcr/Seltcr for
  Lender acting in lieu thereof) will refund to the Purchaser the total amount of ell payments made by the
                                                                                                               Purchaser under this Agreement
  reduced by the retail value of any Contract Benefits the Purchaser has actually received prior lo the effective
                                                                                                                  date of the cancellation. Such
  Contract Benefits shall mOudc, but not be limited to:; (a) an electronic device loaded with the
                                                                                                  Biuegreen Owners Kit if not relumed by the
  Purchaser to the Devctoper/Sclter in satisfactory condition, reasonable wear end tear excepted which,
                                                                                                                 depending upon brand end mode)
  provided, has a cost to the Developer/Seller between two hundred nine dollars and ninety five cents
                                                                                                             ($209.95) and four hundred thirty-five
  dollars and fifty-eight cents ($435.55); (b) a conventional Owner's Kit which has a retail value of seventy-five
                                                                                                                    dollars ($75.00) if not returned by
  the Purchaser to the Developer/Seller in satisfactory condition, reasonable wear and tear excepted; (c) the
                                                                                                                 releil value of any other documents
  required to be provided to Purchaser under applicable Florida law, and not returned by the Purchaser to
                                                                                                                 the DeveloperfSrfer in satisfactory
  condition, reasonable wee r and leer, excepted; or (d) if the Purchaser has used or occupied any Bluegreen
                                                                                                                     Vacation Club Component Site
  resort for more then 12 hours prior to delivering a notice of eencelietoo in accordance with the provisions
                                                                                                                    hereof, a reasonable occupancy
  charge equal to the fair market nightly rental rate-hereby stipulated to be not less then one hundred fifty
                                                                                                                dollars ($150.03) per night plus the
  cost for damages, if any. to the applicable Component Sift resort directly attributable to the Purchaser's
                                                                                                              use or occupancy thereof. The refund
  shall be made within twenty (20) days after Bluegreen s receipt and acceptance of the notice of cancellation,
                                                                                                                   or within five (5) days of receipt of
 funds from the Purchaser's cleared check, whichever is later

 10. PURCHASER'S BREACH/DEFAULT, Time is Of the essence of this Agreement, except where otherwise
                                                                                                                   speofcaly provided for herein.
 After expiration of the applicable cancellation period, failure to close after demand or to make payments
                                                                                                            within the time provided for herein, or
 failure to comply with any of the provisions of this Agreement, shall be considered a breach of this Agreement
                                                                                                                  and alt sums paid by Purchaser
 hereunder shall be retained by the DevatoperiSelter (or Lender) as liquidated and agreed damages
                                                                                                         end not as a penalty, in addition, any
 termination of this Agreemenl as a result of Purchaser's breach/default of any provisions herein
                                                                                                             shaft not relieve Purchaser of any
 obligations as may be owed to DeveloperTSeller (or Lender) or Bluegreen Vacation Ciub, Inc. hereby,
                                                                                                          including without limitation, obligations
 relating to payment of the remaining balance of the purchase price and outstanding Club Dues
                                                                                                     and Common Assessment Fees. Purchaser
 shall be liable for Developer/Seller's reasonable attorney's fees and costs incurred by il by virtue
                                                                                                        of any litigation as to the parties' rights
 hereunder if the Developer/Seller is the prevailing party. Purchaser acknowledges and agrees that in the event
                                                                                                                    Bluegreen Vacation Club. Inc.
 (or the Vacation Cub Managing Entity), rot are Purchaser's outstanding Club Dues and/or Common
                                                                                                              Assessment Fees account(s) for
 collection. Purchaser shall also be obligated to pay, in addition to the principal amount owed by Purchaser
                                                                                                              hereunder in respect thereto, costs
 and collodion fees in the maximum amount permitted by law. Purchaser agrees to defend and indemnity
                                                                                                                   Developer/Seller (and Lender)
 against all claims Of real estate brokers or sales personnel due to acts of Purchaser or Purchaser's representatives,
                                                                                                                       other than brokers or sates
 personnel employed by the Developer/Seller (and Lender).

 11. RADON GAS. Radon is naturally occurring radioactive gas that, when it has accumulated
                                                                                                          in s building in sufficient quantities,
 may present health risks to persons who are exposed to it over a period of time. Levels of radon
                                                                                                                  that exceed federal and stale
 guidelines have been found in buildings in Florida and other states. Additional information
                                                                                                       regarding radon and radon testing may
 be obtained from your County Public Health Unit. Trie foregoing notice is provided in order to comply
                                                                                                            with state law and is tor Informational
 purposes only. developer/Setter does not conduct radon testing with respect to any Accommodations
                                                                                                              in any Component Site resort and
 specifically disclaims any and all representations or warranties as to the absence of radon gas or
                                                                                                    radon producing conditions in connection with
 arty Component Site resort.

 12. BLUEGREEN VACATION CLUB MEMBERSHIP. Purchaser acknowledges thai as an Owner Beneficiary,
                                                                                                                  he/she wil be a Class A
 Member of the Bluegreen Vacation Club, inc., a Florida non-profit corporation. Purchaser agrees to be bound
                                                                                                             by the Articles of Incorporation
 and By-Laws, together with ait rules and regulations as may be adopted from lime lo time by Bluegreen
                                                                                                       Vacation Dub. Class A Membership
end the voting rights related thereto are not separable from Owner Beneficiary Rights.

1 3. INCORPORATION OF TRUST AGREEMENT. The parties hereto agree that the terms of the Trust Agreement
                                                                                                            are incorporated herein by
this reference. The parlies hereto further agree lhat the Trust Agreement may be amended, from lime to
                                                                                                       time, pursuant to the terms of
paragraph 10.4 ot such Trust Agreement.

14. ADDITIONS TO, DELETIONS FROM, AND SUBSTITUTIONS OF TRUST ESTATE Developet/Selier
                                                                                                             is authorized and empowered to
add to the Trust Estate adrftional Accommodations and Facilities, as it may, in its sole discretion, determine
                                                                                                                 front time to time. Any such
additions shall be made pursuant io the terms of the Trust Agreement, Deletions of Accommodations and
                                                                                                                Factlilies comprising the Trust
Estate may occur as a result of deletion by casualty, deletion by eminent domain, oi automatic deletion,
                                                                                                          ail as further set forth In the Trust
Agreement      Deletions of Component Sites may occur es a result of automatic deletion as further set forth
                                                                                                             in the Trust Agreemenl. In the event
alt or any portion of the Trust Estate is deleted from the Trust, a sufficient number oi Owner Beneficiaries
                                                                                                             of the Trust will also be deleted so as
to maintain no greater than e One-to-One Owner Beneficiary to Accommodation Ratio. Deletions shall
                                                                                                               comply with the terms of the Trust
Agreement, Upon an Owner Beneficiary defaulting on his or her Owner Beneficiary Obligations,
                                                                                                        the Trustee may delete and cancel such
Owner Beneficiary as a Beneficiary under the Trust Agreement subject to the terms of the Trust Agreement
                                                                                                                  and compi ance with the lockout
rules of F.S. §721.13(6), Upon such deletion, the Trustee shall perform pursuant to the terms oi lite TtuSI
                                                                                                              Agreement, Nellher die Trustee not
any Benefrriary shall be authorized lo make any substitutions lo any of the Trust Estate, except
                                                                                                 for replacements as provided above or except
as may otherwise be permitted pursuant to F.S. Ch. 721.

15. DELETION, CANCELLATION OR SUSPENSION OF PURCHASER. If Purchaser defaults in his or
                                                                                                                her Owner Beneficiary Obligations,
the Purchaser may be deleted, suspended or cancelled as a Beneficiary under the Trust Agreement
                                                                                                                pursuant to the terms of the Trust
Agreement, the By-Laws ot the Club aid subject to compliance with the lock-out rules of F.S. §721.13(6);
                                                                                                               provided, however, before any such
detetion, cancelation or suspension, Purchaser shall be entitled to the rights as set forth in the lockout rules of
                                                                                                                    F.S, §721.13(6) and In the Trust
Agreement and By-Laws of the Club, including the right io cure such default.

16. VACATION POINTS, The number of Vacation Poinis authorizing the personal, non-commercial use of
                                                                                                                  Accommodations and Facilities
within the Bluegreen Vacation Club Trust outstanding and allocated to individual purchasers who are members
                                                                                                                      of ihe Club shall at alt times
correspond equally lo (or an amount less than) the actual Vacation Point value of Accommodations and Facilities
                                                                                                                        owned/held by the Trustee.
Each time an Owner Beneficiary is added (through issuance of Owner Beneficiary Rights end appurtenant
                                                                                                                   Vacation Points pursuant to a
Bluegreen Owner Beneficiary Agreement entered into by Developer), (i) Developer, Facilitator or their
                                                                                                         affiliate shall convey 10 the Trustee an
additional Resort Interest equivalent in Vacation Points value as has been provided to the incoming
                                                                                                       Purchaser or (il) the incoming Purchaser
shall convey to the Trustee his or iter Resort Interest equivalent in Vacation Poinis as has been provided to the
                                                                                                                   incoming Purchaser Vacation
Points and Class A Membership in fire Club are not separable from Owner Beneficiary Rights and may
                                                                                                                 not tie used for any commercial'
purpose.


03-BG Rkyubi Contract {ohitmlte acvac|
Hi- v. n/zoic
                                                                                                                                            FX
97S678ISCOTT                                      Regular Contract                                                              vw»e2/20iBAC^tA^KE 99
                   Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 104 of 167
   17. ESTA6LlSNM^^®'AiAl&PMB0Q^^cAW^^UAEcomQfifi(UfQi©Oj(fel:n vfcteiCtlOS^ll^/blStiuilor&Q© 19 Of 20
   Vacation Points. The minimum number of Vacation Points presently required to be allocated
                                                                                             to any one Purchaser is 3.000, The allottee use
   allocation of each Vacation Point was initially established at a Si .00 use valuation per Vacation
                                                                                                      Point, which allocation relates to a balancing ot
   demand lor requested occupancy with a determined number ot Vacation Points equating to
                                                                                                    a daily use. Such valuation is tor demonstrative
   use purposes only and Vacation Points have no independent cash or other monetary value.
                                                                                                    Developer/Seller reserves the right to increase or
   decrease suctt use allocation, from time to time, as determined by Developer/Seller in its sole
                                                                                                     discretion. Each Resort Interest made a part o!
   (he Bluegreen Vacation Club will be assigned a Vacation Point use value. The number ot
                                                                                                      Vacation Points allocated to a Purchaser will
   determine •which Accommodations or Facilities, and at which times ot the year, such may be reserved
                                                                                                             and occupied by Purchaser or any other
   Owner Beneficiary. In establishing the Vacation Point value ot each Accommodation, Developer/Setter
                                                                                                               wilt lake into account the location and
  anticipated relative use demand a! each Component Site that the Developer/Seller intends to otter lo
                                                                                                       the Trustee as a part of the Bluegreen
  Vacation Club Trust, and Developer/Selet shall use Its best efforts, in good faito and based upon
                                                                                                     all reasonably available evidence under the
  circumstances, to further the best interests ol all Purchasers ot the Bluegreen Vacation Club
                                                                                                as a whole with respect to the opportunity to use
  and enjoy the Acammodalwris and Faulifes of the Bluegreen Vacation Club Trust The Vacation
                                                                                                        Point value may be periodically adjusted
  from time to time in order to respond to actual Purchaser use pattern and changes in Purchaser use
                                                                                                      demands for the Accommodations existing
  at thai time within line Eluegreen Vacation Club Trust

  18. SAVING and BORROWING OF vacation points                     Purchasers will be allowed lo save Vacation Points from their current Owner Use
  Year tor use in the next succeeding Owner Use Year end borrow Vacation Points front
                                                                                      the next succeeding Owner Use Year tor use in the
  current Owner Use Year tn accordance with the Club rules on saving arid borrowing,
                                                                                     as such may exist from time to time, including Ihe
  fallowing: if required by Ihe Vacation Club Managing Entity, Purchasers must pay all Club Dues
                                                                                                 and Common Assessment Fees attributable to
  all saved or borrowed Vacation Points.     The rules on saving and borrowing may require that Purchasers notify the Vacation
                                                                                                                               Club Managing
  Entity in writing prior to the termination of Ihe Owner Use Year for which Purchaser desires
                                                                                               to save Vacation Points.  II Purchaser fails to
  provide any such required notice all unused Vacation Points for that Owner Use Year shall expire
                                                                                                   upon expiration ot suctt Owner Use Year
  Vacation Points (hat are property borrowed But not used in the current Owner Use
                                                                                   Year may Be saved it permitted by she Vacation Club
  Managing Entity, The rules on saving and borrowing may also require that Purchasers notify the Vacation
                                                                                                          Club Managing Entity in writing prior
  to the commencement ot me Owner Use Year tor which Purchaser desires to borrow
                                                                                 vacation Points,                   vacation Points that are properly
  borrowed but not used in the current Owner Use Year shall expire upon expiration
                                                                                   ot the current Owner Use Year and cannot be re-borrowed or
  saved. Saving and borrow no may be limited, on an annual Basis, to a percentage determined,
                                                                                              from time to time, by the Vacation Club
  Managing Entity, whose derision to authorize saving and borrowing will be based upon anticipated
                                                                                                     relative use demand ot each Component
  Site. The rules regarding saving and borrowing will be exercised by the Vacation Club Managing
                                                                                                      Entity in good faith and based upon all
  reasonably available evidence under the circumstances with the objective to further the
                                                                                            best interest of the Purchasers of the Bluegreen
  Vacation Club Trust as a whole with respect to their opportunity to use and enjoy the Accommodations
                                                                                                          and Facilities of the Plan. The roles
  may provide trial any saving and borrowing may be subject to a charge.

  18. NON-TRANSFERABILITY OF VACATION POINTS.                   Vacation Points are no! separable from Owner Beneficiary Rights and will not be
 transferable from one Owner Beneficiary to another so as to authorize increased year to year
                                                                                              usage. All Owner Beneficiaries are subject lo Ihe
 By-Laws of the Club. In addition, as further set forth in the text of the Multi-site Public Offering
                                                                                                       Statement and the Club By-laws, certain
 benefits and facilities of Ihe Plan including, without limitation, membership in the Bluegreen VtP Program,
                                                                                                             whether Basic or Enhanced/Traveler
 Pius Membership, are persona1 lo each Owner Beneficiary and are not assignable or Iransferable,
                                                                                                         unless such transfer is facilitated by the
 DevolopcrfSclle.- or its authorized agents,

 20. RESERVATION GUIDELINES. The Vacation Club Managing Entity Shall establish, from time to time,
                                                                                                   reservation guidelines and rules arid
 regulations which shall be binding upon the Purchaser and all other Owner Beneficiaries.
                                                                                                  Such reservation guidelines and rules and
 regulations may establish the nightly minimum basis for use ol Accommodations and Facilities,
                                                                                                 weekend and holiday use ot Accommodations
 and Facilities, split-week reservations regarding Accommodations and Facilities, and bonus time
                                                                                                 use of Accommodations and Facilities.
 21. CONVERTING MEMBER RIGHTS.                 Purchaser acknowledges that the Club includes Converting Owner Beneficiaries {Converting
 Members) who are those who held title to e Resort Interest prior to their cor verting into
                                                                                            membership within the Bluegreen Vacation Club.
 Rights ol Converting Members are set forth In the Bylaws of the Club,

 22. PPL-AUT HOR12CQ CHECK PLAN. Purchasers who enroll in the Pro-Authorized Check
                                                                                             Plan fPAC Plan") (a) authorize the withdrawal,
 by debit entry cr otherwise, from a depository account specified by Purchaser (the "Account"),
                                                                                                amounts on the recurring dates each month
 sufficient to make payments required under this Agreement anc/or the Note contemplated hereunder
                                                                                                    and (b) acknowledge and agree that the
 terms and conditions respecting the PAC Ran as set forth in the Note and the PAC Plan Agreement
                                                                                                  are incorporated herein by this reference.
22. CONSTRUCTION OF SUBJECT PROPERTY AND AMENITIES. It the subject Property Is
                                                                                                    not complete, it is anticipated that N will be
complete by the date estimated lot initial possible occupancy; provided, however, in any event Developer/Seller
                                                                                                                      shall complete Ihe subject
Property within two (2) years ol the date this Agreement is signed by Purchaser, subject only to
                                                                                                 delays caused by Acts of God, strikes, materia
shortages or other conditions beyond Ihe Developer/Seller's control which constitute impossibility ot
                                                                                                      Developer/Seller's performance under the
tew of the state in which the Properly is located. As of the date of this Agreement, certain amenities
                                                                                                       to be completed by the Developer/Seller
may not have been completed , To the extent such amenities are identified in the current Bluegreen
                                                                                                        Vacation Club Multi-Site Public Ottering
 Statement as being not yet completed, the Devetottc,-/Seller estimates that such amenities
                                                                                            win be completed within two p) years ot the date
this Agreement is signed by Purchaser, subject to delays caused by acts ot Gcd or other conditions
                                                                                                   or circumstances beyond Ihe reasonable
control of Oovelopcr/Sellcr, Otherwise, Ihe recreational facilities and amenities located in Ihe
                                                                                                 Bluegreen Vacation Club Component Site
Resorts ore complete end available for use,

 2i. NO ORAL OR WRITTEN REPRESENTATIONS, WARRANTIES. The parlies hereto
                                                                                             agree lhal this Agreement, along with the documents
 referred to herein, ate the only agreements and disclosures between them. Purchaser should not
                                                                                                       rely upon any representations, oral or written,
which ere not herein set forth. This Agreement will become effective and binding upon Ihe parties
                                                                                                            hereto when signed by Purchaser In the
space provided herein and received and accepted by Developer/Seller. Except as otherwise
                                                                                                      provided by law, Developer/Seller makes no
warranties, express or implied, whatsoever, regarding the Property. Units. Common Elements
                                                                                                   or Common Furnishings including but not limited
to warranties of merchantability or fitness for a particular purpose. The Multi-site Public Offering
                                                                                                      Statement, which should be reviewed by each
Purchaser, provides additional specificity and explanations regarding the informaiion
                                                                                              set out herein and shall provide guidance in the
interpretation of any provisions hereof.

25. FURNISHINGS. Although all model units arc for display purposes only, toe Property described
                                                                                                         herein shall have furniture, appliances,
equipment and all accent furnishings substantially similar lo or of equal quality to those shown or used
                                                                                                         In the mode'. Such furnishings shall be
provided by Oevelc per/Seller or by Bluegreen Interiors, LLC, a wholly-owned subsidiary ot the
                                                                                                 Developer/Seller. The stipulated retail value of
the furnishings will vary between resorts, but is between approximately 2% and 4% of the purchase price
                                                                                                            of Ihe Property, and is subject lo any
applicable sales fax. The owners association at the respective component site resort shall own such
                                                                                                         furnishings or such shall ba part of the
common elements of the condominium, and in each case the owners association shall
                                                                                  be responsible tor maintaining and replacing such
furnishings within Ihe Property,

26. INSULATION. Pursuant to the FTC Regulations, notice is hereby given that each Unit will have
                                                                                                        blown, rigid cr batt Insulation installed
to ail exterior walls to a minimum thickness of one and one-hell (1 1/2) inches, which, according
                                                                                                    to the manufacturer, will yield an average
insulation value ot at leasl R-S, Further, each Unit with a roofed ceiSng will have blown, rigid or
                                                                                                    batt insulation installed in Ihe ceiling lo a
minimum thickness of two (2) inches, whicn, according to the manufacturer, will yield an average
                                                                                                            insulation value ot al least R-7.
Purchaser understands and acknowledges that insulation thickness may ba greater and may vary,
                                                                                                         depending upon local conditions and
construction factors, including, but not limited to, such items as wall openings and plumbing
                                                                                              or other structures or obstructions within Ihe
C3-BG frerufcr CorVrac; (eleclivm (frvcej
ftev. 1030(4


                                                 Regular Contract                                                                           ^WigiT%W MSWiWMRkMl
                                                                                                                                vPowzaowAq^ 100
                    Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 105 of 167
  walls or ceiling                                                 A^JlaA-Jid aft®S«lf!S6f6)tg6ngIinlorSI©de|55/i|-S/3lSelueFo0.96 20 Of 20
   tire insulation Is basec upon intormalion supplied by the insulation installer, and Developer/Seller makes no
                                                                                                                 representations or warranty
   regarding same.

  27. MISCELLANEOUS Tire terms and provisions hereof shall be deemed independent and severable, and
                                                                                                    the Invalidity of any one provision
  or pernio n thereof shaT not affect the validity or enforceabJity of arty other provision hereof,

        (a)   BINDING EFFECT. This Agreement is binding upon the parlies hereto and their hers, legal representatives,
                                                                                                                       successors and assigns.
   This Agreement represents the entire agreement between *te parties hereto and may only tie amended or modified
                                                                                                                  by an Instrument in writing
  between the parties. This Agreement shall be construed in accordance with the laws of the State of Florida or elsewhere
                                                                                                                           and shall not be
  recorded. The recording of this Agreement by the Purchaser shall be considered a breach of this Agreement
                                                                                                              and. If Purchaser records this
  Agreement, it may terminate at Developer/Seller's option.

      (b) DEFINITIONS. The capitalized terms used herein shall be given the meanings as prescribed Id them within the Btuegneen
                                                                                                                                Vacation
  Club Public Offering Statement and the Trust Agreement and, if not defined therein, shaft be given the meanings
                                                                                                                  as provided for in F.S,
  Chapter 721 , If a term used herein is no! defined as aforesaid, then the term shall be given its normal and
                                                                                                               customary meaning.
        (e) NOTICES.          Any notice to be given under this Agreement shall be duly given to the last known address of the Purchaser
                                                                                                                                         by regular
  certified mail, return receipt requested, and will be effective three (3) days after placing the same in the
                                                                                                               U.S. Mail, postage prepaid. Any notice
  to be given under this Agreement lo the Developer/Seller shall be given by certified mail, return receipt
                                                                                                                  requested, at the address set forth
  hereinabove, unless the Purchaser Is notified In writing of an alternative address. By execution ot this Agreement.
                                                                                                                         Purchaser agrees to receive
  future solicitations at the address/phone numbet(s) given above from Developer/Seller and its affiliates
                                                                                                               (including, without limitation, Encore
  Rewards. Inc. and Great Vacation Destinations, Inc.) for their products and services. Including without
                                                                                                           limitation, solicitation by mail, email, fax,
  and telephone (including by automatic dialing equipment a no,'or pre-recorded messages).

        Id)   FURTHER DESCRIPTION OF PROPERTY.                The parlies hereto acknowledge and agree that the Property to be conveyed hereunder
 is more specifically set forth in the warranty deed conveying the Property lo the Trustee as agent fm Purchaser,
                                                                                                                  a copy of which will be
  provided to the Purchaser and terms of wmch are incorporated herein by this reference.

      (e) OFAC COMPLIANCE. Purchaser warrants and represents So Devetoper/Selier thai Purchaser is not, and
                                                                                                                       shall not become, a person
 or entity with whom Developer/Seller is restricted from doing business vdth under regulations of the Department
                                                                                                                    of Treasury Office of Foreign
 Assel Control ("OFAC"). Such representation shall include, but not be limited to persons or entities named on OFAC's
                                                                                                                          Specially Designated list
 andfof Blocked Persons list, or under any statute, executive order (including, but not limited to, the September
                                                                                                                       2d, 2001, Executive Order
 Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
                                                                                                               Terrorism); or, other governmental
 action. Purchaser further warrants and represents that it is not and shall not engage in any dealings or transaction
                                                                                                                       or be otherwise associated
 with such persons or entities prohibited by OFAC regulations.

     (f) Americans with Disabilities Act Certain Accommodations located within the Component Site resorts will
                                                                                                                     be designed for and
 equipped with handicapped facilities, as set forth and depicted mote particularly In the Underlying Declaration
                                                                                                                 and the exhibits thereto.
 Developer/Set for has advised Purchaser whether the Property that Purchaser is acquiring hereunder
                                                                                                    is or will be equipped with such facilities.

       (S) Mold Disclaimer. Mold is found both indoors and outdoors, The presence of mold may cause property damage or
                                                                                                                       health problems.
 Additional information regarding mold and a mofd inspection may be obtained from your county public health
                                                                                                                  unit or a professional trained in
 that field. The foregoing notice is provided In order to comply with stale tew and is for informational purposes only.
                                                                                                                        Developer/Seller does not
 conduct mold inspection with respect lo any Accommodations in any Component Site resort,
                                                                                          and specifically disclaims any and all
 representations or warranties as to the absence ot mold in connection therewith.

    (h) Florida Construction Disclosure. CHAPTER 5SS, FLORIDA STATUTES. CONTAINS IMPORTANT
                                                                                           REQUIREMENTS YOU
 MUST FOLLOW BEFORE YOU MAY BRING ANY LEGAL ACTION FOR AN ALLEGED CONSTRUCTION DEFECT
                                                                                                IN YOUR UNIT,
 CONDOMINIUM. OR INTEREST THEREIN. SIXTY DAYS BEFORE YOU BRING ANY LEGAL ACTION, YOJ
                                                                                         MUST DELIVER TO THE
 DEVELOPER/SELLER, A WRITTEN NOTICE REFERRING TO CHAPTER 558 OF ANY CONSTRUCTION CONDITIONS
                                                                                                  YOU ALLEGE
 ARE DEFECTIVE AND PROVIDE SUCH PERSON THE OPPORTUNITY TO INSPECT THE ALLEGED CONSTRUCTION
                                                                                                 DEFECTS AND
 TO CONSIDER MAKING AN OFFER TO REPAIR OR PAY FOR THE ALLEGED CONSTRUCTION DEFECTS.
                                                                                                YOU ARE NOT
 OBLIGATED TO ACCEPT ANY OFFER WHICH MAY BE MADE. THERE ARE STRICT DEADLINES
                                                                                      AND PROCEDURES UNDER
 FLORIDA LAW WHICH MUST BE MET AND FOLLOWED TO PROTECT YOUR INTERESTS,

28. MANAGEMENT AGREEMENT. Bluegreen Vacation Club, Inc. has entered into a Management Agreement
                                                                                                           with Bluegreen Resorts
Management, Inc. (the "Vacation Club Managing Entity") for the management of the Bluegreen Vacation Club
                                                                                                         Multi-Site times hate plan. The
initial term of the Club Management Agreement was three (3) years commencing May 16, 1994. The Club Management
                                                                                                                           Agreement, pursuant
to Section 4 thereof, was automatically renewed for successive three <3) year periods, the most recent of which
                                                                                                                 will expire on May 15, 2009,
The Club Management Agreement wil continue lo be automatically renewed for successive three (3) year terms
                                                                                                                  unless terminated by either
party pursuant to its terms. Purchaser understands that the Vacation Club Managing Entity is an affiliate of the Developer/Seller
                                                                                                                                  and that
management tees are paid to the Vacation Club Manaa nfi Entity for management of the Plan pursuant to the
                                                                                                               Club Management Agreement,
29. For the purpose of Ad Valorem Assessment, Taxation and Special Assessments, the Vacation
                                                                                             Club Managing Entity
will be considered the taxpayer as your agent pursuant to F.S. §192.037.

30. Accommodations and Facilities may be added to this Multi-Site Vacation Plan without the consent
                                                                                                    of the Purchasers.
The addition of Accommodations and Facilities to this Plan may result in the addition of new Purchasers
                                                                                                            who will
compete with existing Purchasers in making reservations for the use of available Accommodations and Facilities
                                                                                                               within
the Plan, and may also result in an increase in the Annual Assessment against Purchasers for Common
                                                                                                              Expenses. For
more complete details, please refer to Section III,A, 6 of the Text of the Multi-Site Public Offering Statement

31. The Developer is required to provide the Vacation Club Managing Entity with a copy of the
                                                                                                   approved Multi-Site
Public Offering Statement Text and Exhibits filed with the Division and any approved amendments
                                                                                                     thereto, and any
other Component Site documents as described in F.S. §§721.07 or 721.55, that are not required to
                                                                                                     be filed with the
Division, to be maintained by the Vacation Club Managing Entity for inspection as part of the
                                                                                              books and records of the
Bluegreen Vacation Club Multi-site Vacation Plan.

32. Any resale of this Tlmeshare Interest must be accompanied by certain disclosures
                                                                                     in accordance with F.S.
§721.065.


33. This contract is to be construed according to the laws of the state of Florida. Any purchaser
                                                                                                  solicited in Nevada
retains those rights granted him/her under chapter 119A or NR$.

34. The purchaser is relieved of all obligations under this contract if his/her interests are defeated
                                                                                                       because of the
foreclosure of liens against the Project.




03-BG R&gu'.S' CcntfjLct ffrtartaxuc devtcv)
R«v Uf20U

B2S67BJSCOTT                                         Regular Contract
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 106 of 167




                         EXHIBIT E
           Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 107 of 167
                Case l:18-cv-00649-AWI-JLT           Document 11       Filed 11/21/18     Page 1 of 12



     1

 2

 3

 4


 5

 6                                     UNITED STATES DISTRICT COURT

 7                                   EASTERN DISTRICT OF CALIFORNIA

 8       RAYMOND SCOTT and                                     CASE NO. 1 : 1 8-CV-649 AWI EPG
         CARLA SCOTT,
 9
                                 Plaintiffs                    ORDER ON
10                                                             UNOPPOSED MOTIONS TO DISMISS
                           v.                                  UNDER RULE 12(B)(6)
11
         BLUEGREEN VACATIONS CORP. and
12       Does 1-20,                                            (Doc. No. 5)

13                              Defendants

14

15               In the summer of 2015, Raymond and Carla Scott contracted with Bluegreen Vacations

16       Corp. to purchase two timeshare properties and "Vacation Points," usable at other Bluegreen

17       facilities and on cruise lines. Id. In early 2018, the Scotts filed suit against Bluegreen in

18       California state court, alleging breach of contract and fraud for Bluegreen 's failure to honor the

19       Contracts. Id. at p. 2. Bluegreen removed to this Court on diversity grounds. Doc. No. 1.

20              Bluegreen now moves for dismissal, contending for multiple reasons that the breach-of-

21       contract and fraud claims fail as a matter of law. See Doc. No. 5-1 .

22              For the reasons discussed below, the Court finds:

23
                (I)     The breach-of-contract claim falls short of federal pleading standards in
24                      some respects but not others, and the Scotts' prayer for emotional -distress
                        damages under this claim is barred by California law;
25              (II)    The fraud claim is not duplicative of the contract claim, but lacks the
                        requisite specificity required by Rule 9(b); and
26              (III)   It is yet to be determined whether the integrated writings bar the claims.

27       For the reasons stated below, Bluegreen's motion will be granted, and the Scotts will be given

28       leave to amend.

                                                                                 EXHIBIT E TO NOTICE OF REMOVAL
                                                                                 PAGE 102
            Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 108 of 167
                  Case l:18-cv-00649-AWI-JLT                  Document 11          Filed 11/21/18        Page 2 of 12



     1                                                         Background1

 2                   On June 6, 2015, Raymond and Carla Scott purchased an interest in a timeshare owned by

 3        Bluegreen. Doc. 1-4 at p. 6. In exchange for approx. $27,000, the Scotts acquired ownership of a

 4        property located in Big Bear Lake, California, as well as "Vacation Points" to be used at other


 5        Bluegreen facilities and on cruise lines. Id. On August 22, 201 5, the Scotts entered into a second

 6        contract with Bluegreen, for approx. $30,000, that gave the Scotts an interest in another timeshare

 7       property and "promised additional preferential treatment in the form of Vacation Points . . . ." Id.

 8       On September 4, 2015, and at multiple times thereafter, Bluegreen "failed to accommodate [the

 9       Scotts] travel plans or to otherwise provide any of the benefits designated in the Contracts]." Id.

10       at p. 13.

11                 In March of 2018, the Scotts filed suit against Bluegreen in the Superior Court of

12       California, Kern County, alleging claims for breach of contract and fraud. Id. at p. 2. Bluegreen

13       removed to this Court on diversity grounds, and now moves to dismiss for failure to state a claim

14       on which relief might be granted. Doc. Nos. 1, 5.

15                                                        Parties ' Arguments

16                Bluegreen asserts the Complaint is deficient as a matter of law in three respects:

17
                  (I)       The breach-of-contract claim fails to plausibly identify how/what portions

18                          of the Contracts were breached, whether the Scotts fully performed/were
                            excused from performing, or how they were damaged;
19                (II)      The fraud claim fails because it impermissibly attempts to convert a
                            contract action into a tort, and otherwise falls short of the specificity
20
                            requirements of Fed. R. Civ. P. 9(b); and
                  (III)     The integrated writings (the Contracts) bar both the contract and fraud
21
                            claims.
22
         Doc. No. 5-1. The Scotts did not file a response.2 See Doc. No. 7.
23
         1 The facts derive from the Complaint (Doc. No. 1-4), as well as the two Contracts submitted by Bluegreen (Doc. No.
24       6-1)—which the Court judicially notices as "evidence on which the Complaint 'necessarily relies.'" Marder v. Lopez,
         450 F.3d 445, 448 (9th Cir. 2006). All facts are construed in the light most favorable to the Scotts—the non-moving
25       party. Faulkner v. ADT Sec. Servs., 706 F.3d 1017, 1019 (9th Cir. 2013).


26       2 Bluegreen claims the Scotts' failure to respond is grounds alone for dismissal, citing to Ghazali v. Moran, 46 F.3d
         52, 53-54 (9th Cir. 1995). Ghazali is distinguishable, as the Ninth Circuit in that case merely affirmed a Nevada
27       court's dismissal for failure to comply with that district's local rule. However, the local rule in this district only
         provides that "[n]o party will be entitled to be heard in opposition to a motion at oral arguments if opposition to the

28       motion has not been timely filed by that party." L.R. 230. The Court took this matter under submission, vacating the
         hearing, and so Bluegreen's reliance on Ghazali is inapposite.
                                                                                               EXHIBIT E TO NOTICE OF REMOVAL

                                                                     2                         PAGE 103
            Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 109 of 167
                   Case l:18-cv-00649-AWI-JLT                 Document 11          Filed 11/21/18        Page 3 of 12


     1                                                        Legal Standard

     2             Under Rule 1 2(b)(6), J a claim may be dismissed because of the plaintiffs failure to state a

     3    claim upon which relief can be granted. This encompasses two scenarios: where the complaint

     4    lacks a cognizable legal theory, or where it lacks "sufficient factual matter, accepted as true, to

     5    state a claim to relief that is plausible on its face." Ashcroft v. Iqhal, 556 U.S. 662, 678 (2009);

     6    Mollett v. Netflix, Inc., 795 F.3d 1062, 1065 (9th Cir. 2015). "A claim has facial plausibility when

     7    the plainti ff pleads factual content that allows the court to draw the reasonable inference that the

     8    defendant is liable for the misconduct alleged."               Somers v. Apple, Inc., 729 F.3d 953, 959 (9th

  9       Cir. 2013) (quoting Iqbal, 556 U.S. at 678). "Plausibility" means "more than a sheer possibility,"

 10       but less than a probability, and facts that are "merely consistent" with liability fall short of

11        "plausibility." Id. This plausibility inquiry is "a context-specific task that requires the reviewing

12        court to draw on its judicial experience and common sense." Iqbal, 556 U.S. at 679.

13                 In reviewing a complaint under Rule 12(b)(6), all well-pleaded allegations of material fact

14       are taken as true and construed in a light most favorable to the non-moving party. Faulkner v.


15       ADT Sec. Sews., 706 F.3d 1017, 1019 (9th Cir. 2013). The Ninth Circuit has distilled the

16       following principles courts are to apply to Rule 12(b)(6) motions:

17
                  First, to be entitled to the presumption of truth, allegations in a complaint or

18                counterclaim may not simply recite the elements of a cause of action, but must
                  contain sufficient allegations of underlying facts to give fair notice and to enable
19                the opposing party to defend itself effectively.
                  Second, the factual allegations that are taken as true must plausibly suggest an
20                entitlement to relief, such that it is not unfair to require the opposing party to be
                  subjected to the expense of discovery and continued litigation.
21


22
         Levitt v. Yelp! Inc., 765 F.3d 1 123, 1 135 (9th Cir. 2014).

23
                  If a motion to dismiss is granted, the district court should grant leave to amend—even if no

24
         request to amend the pleading was made—unless amendment "would be futile or the plaintiff has

25
         failed to cure deficiencies despite repeated opportunities." Gannon v. County ofL.A., 828 F.3d

26
         837, 842 (9th Cir. 2016).

27

28       3 Citations to the "Rule" or "Rules" are to the Federal Rules of Civil Procedure, unless otherwise specified.


                                                                                              EXHIBIT E TO NOTICE OF REMOVAL
                                                                     3                        PAGE 104
           Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 110 of 167
                  Case l:18-cv-00649-AWI-JLT            Document 11      Filed 11/21/18     Page 4 of 12


     1                                                     Analysis

     2       I.           Breach of Contract Claim

     3              In California, the elements of a cause of action for breach of contract are (1) the existence

     4   of the contract, (2) defendant's breach, (3) plaintiffs performance or excuse for nonperformance,

     5   and (4) the resulting damages to the plaintiff. Oasis W. Realty, LLC v. Goldman , 51 Cal.4th 811,

     6   821 (201 1); see also Planned Parenthood Fed'n ofAm., Inc. v. Ctr. for Med. Progress, 735 F.

     7   App'x 241, 245 (9th Cir. 2018). "Federal law does not require a plaintiff to recite the contract

 8       terms verbatim or to attach a copy of the contract to the complaintf;] [i]nstead, a plaintiff may

 9       plead a contract's 'legal effect."' Habtemariam v. Vida Capital Grp., LLC, 2017 WL 2930846, at

10       *3 (E.D. Cal. July 10, 2017) (citing Securimetrics, Inc. v. Hartford Cas. Ins. Co., 2005 WL

11       1712008, at *2 (N.D. Cal. July 21, 2005));          also Gates v. L. G. DeWitt, Inc. , 528 F.2d 405, 411

12       n. 7 (5th Cir.); Wright & Miller, 5 Fed. Prac. & Proc. Civ. § 1235 Statement of Particular

13       Matters-     Contracts (3d ed.) ("In pleading the existence of an express written contract, the

14       plaintiff, at her election, may set it forth verbatim in the complaint, attach a copy as an exhibit, or

15       plead it according to its legal effect."). "While it is unnecessary for a plaintiff to allege the terms

16       of the alleged contract with precision, the Court must be able generally to discern at least what

17       material obligation of the contract the defendant allegedly breached." Langan v. United Servs.

18       Auto. Ass'n, 69 F. Supp. 3d 965, 979 (N.D. Cal. 2014) (citations omitted); cf. Kassa v. BP W.

19       Coast Prod., LLC, 2008 WL 3494677, at *4 (N.D. Cal. Aug. 12, 2008) ("Of course, this case

20       would be easier to understand had [plaintiff] attached a copy of the 2005 franchise agreement.").

21                The Scotts state their breach-of-contract claim as follows:

22
                      •     On June 5, 2015, the Scotts entered into a written agreement (Contract No.
23                          906775) to purchase a timeshare from Bluegreen, which also allowed
                            them to "use [Bluegreen' s] vacation properties ... at any number of
24                          locations throughout the United States and various destinations in other
                            countries." On August 22, 2015, the parties entered into another written
25
                            agreement (Contract No. 925678) "intended to elevate [the Scotts']
                            membership status and entitle [them] to additional benefits offered to
26
                            [Bluegreen' s] preferred customers."
27                    •     On September 4 and various times thereafter, Bluegreen breached the
                            agreements by "fail [ing] to accommodate travel plans or to otherwise
28                          provide any of the benefits designated in the Contracts]."

                                                                                   EXHIBIT E TO NOTICE OF REMOVAL
                                                              4                    PAGE 105
           Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 111 of 167
                 Case l:18-cv-00649-AWI-JLT            Document 11       Filed 11/21/18      Page 5 of 12


                      •   The Scotts have "performed all obligations to [Bluegreen] except those
     1
                          [they were] prevented or excused from performing."
     2                •   The Scotts suffered monetary damages of approximately $50,000 from
                          payments made on the Contracts, and emotional distress damages of
     3                    approximately $50,000 from Bluegreen's failure to perform both on the
                          Contracts and in accordance with contemporaneous oral representations.
     4
          Doc. No 1-4 at pp. 1 1-14.

                  Under Levitt, the Scotts' Complaint contains "sufficient allegations of underlying facts"
     6
          concerning the existence of a contract, Bluegreen's alleged breach, and damages, such that
     7
          Bluegreen has "fair notice" of these elements. 765 F.3d at 1 1 35. The Complaint lists the contract
     8
          numbers, and Bluegreen is on notice that the Scotts believe the company has failed to uphold its
  9
          end of the bargain by not honoring their travel plans or other benefits, all to the tune of approx.
 10
          $50,000. Is it true Bluegreen failed to provide the Scotts with the benefits of the Contract, such
11
         that a large portion of the Scotts' payments provided no value? That is for the parties to root out
12
         in discovery, and for Bluegreen to argue against on the assumed- forthcoming summary judgment
13
         motion. Is it plausible the Scotts attempted to use their timeshare and Vacation Points, as per the
14
         terms of the Contracts, and Bluegreen failed to accommodate them? Certainly. Cf. Securimetrics,
15
         2005 WL 1712008, at *2 (finding federal pleading standards satisfied where the complaint
16
         sufficiently alleged the legal effect—that the parties insurance contract required defendant-insurer
17
         to defend plaintiff in insurance actions of the particular kind at issue, and that defendant-insurer
18
         refused to defend); Claridge v. RockYou, Inc., 785 F. Supp. 2d 855, 865 (N.D. Cal. 201 1) ("[A]t
19
         the present pleading stage, plaintiff has sufficiently alleged a general basis for harm by alleging
20
         that the breach of his [personally identifiable information] has caused him to lose some
21
         ascertainable but unidentified "value" and/or property right inherent in the PII."); with Langan, 69
22
         F. Supp. 3d at 980 (granting 12(b)(6) motion where there was "no way for the Court know even
23
         generally what the terms of the contract or contracts were, or even how many agreements are at
24
         issue[, as the plaintiff] had at least six different contracts with [defendant]."); Rasidescu v.
25
         Midland Credit Mgmt., Inc., 435 F. Supp. 2d 1090, 1093 (S.D. Cal. 2006) (granting motion to
26
         dismiss on breach-of-contract claim where the complaint failed to identify any alleged contract
27
         between the parties, nor any facts and circumstances surrounding the alleged breach of contract).
28

                                                                                  EXHIBIT E TO NOTICE OF REMOVAL
                                                            5                     PAGE 106
           Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 112 of 167
                 Case l:18-cv-00649-AWI-JLT          Document 11       Filed 11/21/18     Page 6 of 12


     1           However, Bluegreen is coiTect about two points. First, the Scotts have not alleged facts to

     2    support their allegation that they have performed their end of the bargain. The entirety of the

     3    Scotts' allegation for this element, as stated in the Complaint, is that they "performed all

 4       obligations to [Bluegreen] except those [they were] prevented or excused from performing." Doc.

     5   No. 1-4 at p. 11. This is merely a recitation of the "plaintiffs performance" element for breach of

 6       contract in California, which does not pass muster to state a claim under Ninth Circuit precedent.

 7       See Levitt, 765 F.3d at 1 135 ("[T]o be entitled to the presumption of truth, allegations in a

 8       complaint or counterclaim may not simply recite the elements of a cause of action, but must

 9       contain sufficient allegations of underlying facts to give fair notice and to enable the opposing

10       party to defend itself effectively."); see also Martinez v. WeIk Grp., Inc., 907 F. Supp. 2d 1 123,

11       1131 (S.D. Cal. 2012) (finding a breach of contract claim failed under the 'plaintiff performance'

12       element as it was unclear "how [plaintiff] has performed all obligations under the contract or [was]

13       otherwise excused from performing such obligations."). For this reason, the Scotts' breach-of-

14       contract claim is deficient, and must be dismissed. As the Court sees no reason why this issue

15       cannot be remedied, the Scotts will be granted leave to amend the breach-of-contract claim.

16       Gannon, 828 F.3d at 842 (9th Cir. 2016).

17               Second, as to the Scotts' claim for "emotional distress damages ... for failure to perform

18       on the Contracts[,]" California law is clear that such damages are not allowed in typical breach-of-

19       contract claims. See Erlich v. Menezes, 21 Cal. 4th 543, 558 (1999) ("Damages for mental

20       suffering and emotional distress are generally not recoverable in an action for breach of an

21       ordinary commercial contract in California."); Riggs v. MySpace, Inc., 444 F. App'x 986, 987 (9th

22       Cir. 201 1) (affirming dismissal of claim for emotional distress damages under a typical breach-of-

23       contract claim). An exception does exist when the breach also caused bodily harm or "is of such a

24       kind that serious emotional disturbance was a particularly likely result[,]" but the facts here do not

25       indicate the applicability of such an exception. See Erlich, 21 Cal. 4th at 558-59 (citing cases on

26       the types of mental anguish required). Upon amendment, the Scotts shall omit the prayer for

27       emotional-distress damages from the breach-of-contract claim.

28       III

                                                                                 EXHIBIT E TO NOTICE OF REMOVAL
                                                           6                     PAGE 107
           Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 113 of 167
                     Case l:18-cv-00649-AWi-JLT           Document 11      Filed 11/21/18     Page 7 of 12



     1         II.       Fraud Claims

 2                   Bluegreen raises two arguments as to why the Scotts' fraud claims should fail: (A) that

 3       these claims are barred by California law as duplicative of their contract claim; and (B) that the

 4       facts alleged in the Complaint fall short the specificity requirement of Rule 9(b).

 5                       A.   The Scotts 'fraud claims are not precluded by their contract claim

 6                   Bluegreen first contends the Scotts are impermissibly attempting to convert their contract

 7       claim into a tort, asserting that the California Supreme Court precludes this. See Aas v. Superior

 8       Court, 24 Cal. 4th 627, 643 (2000) ("A person may not ordinarily recover in tort for breach of

 9       duties that merely restate contractual obligations. Instead, '[c]ourts will generally enforce the

10       breach of a contractual promise through contract law, except when the actions that constitute the

11       breach violate a social policy that merits the imposition of tort remedies.") (citing Erlich. 21

12       Cal.4th at 552). However, a simple cite check of Erlich reveals the kinds of acts constituting a

13       breach of those social policies meriting tort remedies; among them—fraud. 21 Cal.4th at 552

14       ("Tort damages have been pennitted in contract cases . . . where the contract was fraudulently

15       induced."); see also Lazar v. Super. Ct., 12 Cal.4th 631, 645 (1996) ("[I]t has long been the rule

16       that where a contract is secured by fraudulent representations, the injured party may elect to affirm

17       the contract and sue for fraud."); Hannibal Pictures, Inc. v. Sonja Productions LLC, 432 Fed.


18       Appx. 700, 701 (9th Cir. 201 1) ("Under California law, tort damages may accompany contract

19       claims when the duty that gives rise to tort liability is either completely independent of the

20       contract or arises from conduct which is both intentional and intended to harm.").

21                   The Scotts have alleged two theories of fraud under California law. Doc. No. 1-4 at pp. 4

22       5. Each give rise to a duty separate and apart from Bluegreen's obligations under the Contracts—

23       a duty not to defraud—and so are not barred by California law. Erlich, 21 Cal.4th at 552.

24                      B.    The Scotts ' complaintfalls short ofRide 9(b) 's specificity requirement

25                   In California, the general elements of fraud are (1) misrepresentation; (2) knowledge of

26       falsity; (3) intent to defraud; (4) justifiable reliance; and (5) resulting damage. Doe v. Gangland

27       Prods., Inc., 730 F.3d 946, 960 (9th Cir. 2013) (quoting Lazar, 12 Cal.4th at 638).

28       III

                                                                                     EXHIBIT E TO NOTICE OF REMOVAL

                                                                7                    PAGE 108
        Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 114 of 167
              Case l:18-cv-00649-AWI-JLT                  Document 11          Filed 11/21/18        Page 8 of 12


 1             Under Rule 9(b), when alleging fraud, "a party must state with particularity the

 2   circumstances constituting fraud . . .            Fed. R. Civ. P. 9; see also Vess v. Ciba-Geigy Corp. USA,

 3   317 F.3d 1097, 1 103 (9th Cir. 2003) ("While a federal court will examine state law to determine

 4   whether the elements of fraud have been pled sufficiently to state a cause of action, the Rule 9(b)


 5   requirement that the circumstances of the fraud must be stated with particularity is a federally

 6   imposed rule."). Intent and other mental conditions may be alleged generally. Rule 9(b).

 7             To properly plead fraud with particularity under Rule 9(b), "a pleading must identify the

 8   who, what, when, where, and how of the misconduct charged, as well as what is false or

 9   misleading about the purportedly fraudulent statement, and why it is false." Davidson v.

10   Kimberly-Clark Corp., 889 F.3d 956, 964 (9th Cir. 2018); Neubronner v. Milken, 6 F.3d 666, 672

11   (9th Cir. 1993) ("The complaint must specify such facts as the times, dates, places, benefits

12   received, and other details of the alleged fraudulent activity.").4 Further, Rule 9(b) does not allow

13   a complaint to "lump multiple defendants together," but instead requires plaintiffs to "differentiate

14   their allegations when suing more than one defendant . . . and inform each defendant separately of

15   the allegations surrounding his alleged participation in the fraud." Swartz v. KPMG LLP, 476 F.3d

16   756, 764-765 (9th Cir. 2007). At a minimum, a plaintiff must "identify the role of each defendant

17   in the alleged fraudulent scheme." Altman v. PNC Mortg., 850 F.Supp.2d 1057, 1070 (E.D. Cal.

18   2012) (quoting Moore v. Kayport Package Express, Inc., 885 F.2d 531, 541 (9th Cir. 1989)).

19            The Scotts allege two theories of fraud against Bluegreen and twenty of its agents:

20   negligent or intentional misrepresentation, and promise without intent to perform. The Complaint

21   alleges these theories as follows:

22

23   4 A number of California federal courts also cite to Tarmann v. State Farm Mut. Auto. Ins. Co., 2 Cal.App.4th 1 53,
     157 (1991), for the proposition that, in a fraud action against a corporation, a plaintiff must "allege the names of the
24   persons who made the allegedly fraudulent representations, their authority to speak, to whom they spoke, what they
     said or wrote, and when it was said or written." See Moss v. Infinity Ins. Co., 197 F. Supp. 3d 1191, 1 198 (N.D. Cal.
25   2016); Tapia v. Davol, Inc., 116 F. Supp. 3d 1 149, 1 163 (S.D. Cal. 2015); Meixner v. Wells Fargo Bank, N.A., 101 F.
     Supp. 3d 938, 956 (E.D. Cal. 2015); Delarosa v. Boiron, Inc., 818 F. Supp. 2d 1 177, 1191 (C.D. Cal. 201 1).
26   This Court questions the reliance on this specific provision of Tarmann as properly interpreting Rule 9(b), since
     Tarmann is a state court decision regarding California state procedure. See Boring v. Nationstar Mortg., LLC, 2014

27   WL 5473118, at *5 (E.D. Cal. Oct. 28, 2014) ("In an action pending in federal court, 'the Federal Rules of Civil
     Procedure apply ... irrespective of whether the substantive law at issue is state or federal.'" (quoting Vess, 317 F.3d at

28   1 102)). While Tarmann 's level of detail may be important against a corporation to satisfy Rule 9(b), this should be
     considered under the circumstances of each case, not as a hard-and-fast rule of federal procedure.
                                                                                           EXHIBIT E TO NOTICE OF REMOVAL

                                                                 8                         PAGE 109
           Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 115 of 167
                  Case l:18-cv-00649-AWI-JLT           Document 11      Filed 11/21/18     Page 9 of 12


              *    Intentional or Negligent Misrepresentation:
                       o   Bluegreen defrauded the Scotts by making two misrepresentations of fact.
     2                     On June 5, 2015, Bluegreen represented that the Scotts would acquire "the
                           benefits of having a timeshare vacation property and vacation points that
     3                     could be used for purposes of staying at a number of vacations [sic] sites
                           purportedly owned or controlled by [Bluegreen] throughout the U.S. as
     4
                           well as being able to use these points on various cruise lines." On August
                           22, Bluegreen "promised additional preferential treatment in the form of
     5
                           vacation points to be used at various vacation sites and cruise lines."
 6                    o    These representations were in fact false, when the truth was that Bluegreen
                           "will not honor [its] representations," despite the Scotts having made
     7                     "substantial efforts to use the vacation points and to book reservations at
                           various facilities" owned by Bluegreen. Bluegreen had no reasonable
 8
                           ground for believing these representations were true,
                      o    Bluegreen "made the representations with the intent to defraud and induce
 9
                           plaintiff to [enter into the Contracts]."
10                    o    The Scotts "did not know the representations were false and believed they
                           were true." They "acted in justifiable reliance upon the truth of the
11                         representations."
             •    Promise without Intent to Perform:
12
                      o    Bluegreen made a promise about a material matter—that the Scotts could

13                         "use vacation points and [] book reservations at various facilities" owned
                           by Bluegreen—without any intention of performing on these promises,
14                    o    Bluegreen intended to defraud and induce the Scotts to rely upon these
                           promises so as to enter into the Contracts,
15                    o    The Scotts were unaware of Bluegreen's intention not to perfonn.
                      o    They acted in justifiable reliance upon the promise, and were induced to
16
                           enter into the Contracts.

17
         Doc. No. 1-4 at pp. 4-9. As to damages under both theories, the Scotts allege they "suffered

18
         monetary damages of approximately $50,000 from payments made on the Contracts, and

19
         emotional distress damages of approximately $50,000 from Bluegreen's failure to perfonn both on

20
         the Contracts and in accordance with contemporaneous oral representations." Id. at p. 10.

21
                  Taken in a light most favorable to the Scotts, the Complaint falls short of Rule 9(b)'s

22
         requirement to identify "the who, what, when, where, and how" of the fraudulent schemes, what

23
         about the schemes is false, why so, and which defendant took what actions. Davidson, 889 F.3d at

24
         964; Swartz, 476 F.3d at 764-765. The Scotts have identified the two dates on which meetings

25
         took place, but then only generally allege "preferential treatment." They only generally allege that

26
         "Bluegreen" made the representations and promises, but do not identify who specifically said

27
         what. Swartz, 476 F.3d at 764-765; Renner v. Bluegreen Corp., 2016 WL 10835981, at *3 (C.D.

28
         Cal. Aug. 15, 2016) (dismissing under Rule 9(b) where the plaintiffs did not allege the employees'
                                                                                  EXHIBIT E TO NOTICE OF REMOVAL

                                                             9                    PAGE 110
            Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 116 of 167
                 Case l:18-cv-00649-AWI-JLT                Document 11          Filed 11/21/18        Page 10 of 12



     1   titles, responsibilities, or the contexts in which they represented themselves as being authorized to

 2       speak for defendants regarding the timeshare interests);5 Multifamily Captive Grp., LLC v.

 3       Assurance Risk Managers, Inc., 578 F. Supp. 2d 1242, 1249 (E.D. Cal. 2008) ("Rule 9(b) does not

 4       require plaintiffs to provide the identity of the individual(s) making the alleged fraudulent

 5       statements, [but at] a minimum, plaintiffs must identify the role of each defendant in the alleged

 6       fraudulent scheme."); but see Smith v. Jenkins, 626 F. Supp. 2d 155, 167 (D. Mass. 2009), rev'd on

 7       other grounds, 732 F.3d 51 (1st Cir. 2013) ("Smith's inability to provide the name of one of the

 8       Century 21 brokers is not fatal to his claim [under Rule 9(b)], At the initial phases of a case, the

 9       civil law takes a permissive view of the propriety of 'John Doe' pleading when the identity of a

10       party can only be ascertained through discovery."). Finally, the Scotts merely allege they made

11       "substantial efforts use the vacation points and to book reservations at various facilities" (Doc.

12       No. 1 -4 at p. 7, emphasis added), which is too general an allegation to withstand Rule 9(b). See

13       Dorian v. Harich Tahoe Dev., 1996 WL 925859, at *3 (N.D. Cal. Jan. 16, 1996) (dismissing under

14       Rule 9(b) where the allegations merely stated the defendant committed "hundreds of acts of . . .

15       fraud"). Finally, the Complaint merely recites the element for "justifiable reliance" without

16       providing facts to buttress the Scotts' allegation, which falls short not only of Rule 9(b) but also

17       Rule 8. See Levitt, 765 F.3d at 1135 ("[T]o be entitled to the presumption of truth, allegations in a

18       complaint or counterclaim may not simply recite the elements of a cause of action . . . .").

19                For these reasons, the Scotts' claim for fraud must be dismissed. Levitt, 765 F,3d at 1 135.

20       As with the breach-of-contract claim, the Court sees no reason why the Scotts cannot amend to

21       rectify the Complaint's deficiencies, and so leave to amend will be granted.                 Gannon, 828 F.3d at

22       842 (9th Cir. 201 6). Upon amendment, the Scotts must be mindful to plead all elements of fraud,

23       under both theories, with the requisite specificity required by Rule 9(b). Cf Keicy Chung v.

24       Vistana Vacation Ownership, Inc., 2017 WL 6886721, at *1 (C.D. Cal. Oct. 19, 2017) (dismissing


25       under Rule 9(b) where documents attached to the complaint demonstrated that the defendants did

26       not make any false representations or false statements); Abramson v. Marriott Ownership Resorts,

27
         5 Rentier relies on the holding of Tarmann, 2 Cal.App.4th 153, when dismissing for lack of specificity as to corporate
28       agency. Though the Court questions Tarmann 's applicability in every Rule 9(b) situation, here, the principle is
         applicable due to the number of Bluegreen's alleged agents, some of whom are listed as Doe Defendants.
                                                                                             EXHIBIT E TO NOTICE OF REMOVAL

                                                                   10                        PAGE 1 1 1
           Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 117 of 167
                Case 1: 18-cv-00649-AWI -J LT        Document 11       Filed 11/21/18    Page 11 of 12.


     1    Inc., 155 F. Supp. 3d 1056, 1065 (C.D. Cal. 2016) (dismissing under Rule 9(b) where the plaintiffs

     2    "merely allege that their ability to reserve was not ideal."); with Westgate Resorts, Ltd v. Reed

     3   Hein & Assoc., LLC, 2018 WL 5279156, at *5 (M.D. Fla. Oct. 24, 2018) (stating, in dicta, that the

     4    allegations meet Rule 9(b) when a plaintiffs "identify and detail [defendants'] statements, when

     5    and where they were made, why their statements were false or misleading, how the statements

 6       deceived [plaintiff into] stopping their required Timeshare Agreement payments, how [p]laintiffs

 7       were damaged, and what [defendants] obtained as a consequence of their purported fraud.").

 8               III.    Integrated Writings as a Bar to Oral Representations

 9               Under California law, contract terms must be interpreted to give effect to the mutual

10       intention of the parties at the time the contract was formed. See Ameron Intern. Corp. v.

11       Insurance Co. ofState ofPennsylvania, 50 Cal. 4th 1370, 1378 (2010). Extrinsic evidence may

12       not be considered "to vary or contradict the clear and unambiguous terms of a written, integrated

13       contract." Wolf v. Walt Disney Pictures & Television, 162 Cal. App. 4th 1 107, 1 126 (2008).

14       However, under California law, fraud may be based on prior or contemporaneous statements

15       which are inconsistent with the terms of a written integrated agreement. See Riverisland Cold

16       Storage, Inc. v. Fresno-Madera. Prod. Credit Ass'n, 55 Cal. 4th 1 169, 1 183 (2013); see also May v.

17       Semblant, Inc., 2014 WL 3725296, at *4 (N.D. Cal. July 23, 2014) ("Under California law, the

18       parol evidence rule does not bar introduction of prior or contemporaneous understandings to plead

19       fraud. What the parol evidence rule does bar is Plaintiffs introduction of evidence of prior or

20       contemporaneous understandings to contradict the terms of an integrated written agreement

21       without seeking a remedy on that contract.").

22               Due to the ambiguous nature of the allegations in the Scotts' initial Complaint, the Court

23       will reserve any discussion on the effect of the Contracts on the Scotts' claims. See Grouse River

24       Outfitters Ltd v. NetSuite, Inc., 2016 WL 5930273, at *8 (N.D. Cal. Oct. 12, 2016) ("The []

25       disclaimers may defeat one or more of the fraud claims, or they may not. There are limits, under

26       California law, on the ability to contractually insulate oneself from liability for one's own

27       fraud[.]"). The parties are advised to consider the effect of this area of California law when

28       amending (and moving to dismiss).

                                                                                 EXHIBIT E TO NOTICE OF REMOVAL
                                                           11                    PAGE 1 12
          Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 118 of 167
                  Case l:18-cv-00649-AWI-JLT           Document 11       Filed 11/21/18     Page 12 of 12



     1                                                     ORDER

 2                 Accordingly, IT IS HEREBY ORDERED:

 3                 1.   Defendants' Motion to Dismiss (Doc. No. 5) is GRANTED;

 4                2.    Plaintiffs are granted 21 days from the date of service of this Order to file a First

 5                      Amended Complaint; and

 6                3.    If after 21 days, Plaintiffs have not filed a First Amended Complaint, the dismissal will

 7                      be deemed granted with prejudice and the case will be closed.

 8

         IT IS SO ORDERED.
                                                                                  /) # -
JO       Dated:     November 20. 2018
                                                         SENIOR DISTRICT JUDGE
11

12

13

14


15

16

17

18

19

20

21


22

23

24

25

26

27

28

                                                                                    EXHIBIT E TO NOTICE OF REMOVAL

                                                              12                    PAGE 113
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 119 of 167




                         EXHIBIT F
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 120 of 167




                   Case l:18-cv-00649-AWI-JLT         Document 13        Filed 12/11/18     Page 1 of 2


         1     Stephen M. Dake, SBN 89289
               DAKE, BRAUN & MONJE, LLP
         2     1626 - 19,h Street, Suite 23
              Bakersfield, CA 93301
         3    Telephone: (661) 322-0991
              Facsimile: (661)322-0650
         4


         5    Attorneys for RAYMOND SCOTT and CARLA
              SCOTT
         6

         7
                                              UNITED STATED DISTRICT COURT
         8
                                              EASTERN DISTRICT OF CALIFORNIA
         9


    10
               RAYMOND SCOTT and CARLA SCOTT,                          Case No. 1 : 1 8-cv-00649-AWI-JLT
    11
                                      Plaintiffs,
    12                                                                 NOTICE OF DISMISSAL PURSUANT
              v.
                                                                       TO FEDERAL RULES OF CIVIL
    13                                                                 PROCEDURE 41(a)
              BLUEGREEN VACATIONS
    14        CORPORATION, et al,

    15                                Defendants.

    16

    17               PLEASE TAKE NOTICE:

    18               This action is dismissed by the Plaintiffs in its entirety, without prejudice. The dismissal is

    19       made pursuant to Fed.R.Civ.P. 41(a)(l)(A)(i).

    20       DATED:     December 1 1, 2018.                 DAKE.          .UN & MONJE, LLP

    21


    22                                                      By
                                                                 Stepherf(M. Dake, Attorneys for Plaintiffs
   23

   24


   25

   26

   27


   28

                                                                 1
                                                                                            NOTICE OF DISMISSAL




                                                                                    EXHIBIT F TO NOTICE OF REMOVAL
                                                                                    PAGE 114
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 121 of 167




                 Case l:18-cv-00649-AWI-JLT            Document 13        Filed 12/11/18    Page 2 of 2


         1                PROOF OF SERVICE /CODE CIV. PROC. SECTIONS 1013A. 2015)

         2                            STATE OF CALIFORNIA, COUNTY OF KERN

         3                    I am employed in the County of Kern, State of California. I am over the age of 1 8
              years and not a party to the within entitled action. My business address is 1626 - 19lh Street, Suite
         4    23, Bakersfield, California, 93301.

         5              On December 11, 2018, I served the foregoing document entitled NOTICE OF
              DISMISSAL PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 41(a) on the
         6    interested parties in this action as follows:

         7   BY MAIL:

         8   D. Dennis La, Esq.
             ANGLIN FLEWELLING RASMUSSEN CAMPBELL
         9   & TRYTTEN LLP (AFRCT)
             301 North Lake Avenue, Suite 1 100
    10       Pasadena, CA 91101

    11                       By first class U.S. Mail with postage thereon fully prepaid.

    12                       I am "readily familiar" with the business practice of my firm for collection and
             processing of correspondence and pleadings for mailing with the U.S. Postal Service. Under that
    13       practice, such correspondence and pleadings are processed and deposited with the U.S. Postal Service
             that same day, with postage thereon fully prepaid, at Bakersfield, California, in the ordinary course
    14       of business. The above sealed envelope(s) was/were placed for deposit with the U.S. Postal Service
             on the date stated above, with postage thereon fully prepaid, following the firm's ordinary business
    15       practice.

    16                       I declare under penalty of perjury under the laws of the State of California that the
             foregoing is true and correct.
    17
                             Executed on December II, 2018, at Bakersfield, California.
    18


    19                                                                               V//

    20                                                        Nina J. Ballantine

   21


   22

   23

   24

   25

   26

   27

   28


                                                                2
                                                                                            NOTICE OF DISMISSAL




                                                                                   EXHIBIT F TO NOTICE OF REMOVAL
                                                                                   PAGE 115
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 122 of 167




                        EXHIBIT G
        Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 123 of 167



                         lase 2:18-cv-00247-APG-GWF                                        Document 1                 Filed 02/09/18          Page 1 of 43




                     1    G. MARK ALBRIGHT, ESQ.
                 „        Nevada Bar No. 00 1 3 94
                          D. CHRIS ALBRIGHT, ESQ.
                 3        Nevada Bar No. 4904
                          ALBRIGHT, STODDARD, WARNICK & ALBRIGHT
                 4        801 South Rancho Drive, Suite D-4
                 <-       Las Vegas, Nevada 89106
                          Tel: 702.384.7111
                 6        Fax: 702.384.0605
                          gma@albrightstoddard.com
                 ^ dca@,albrightstoddard,com
                         Attorneysfor Plaintiffs
                 8

                 9                                                         UNITED STATES DISTRICT COURT

  £             10
  o                                                                                     DISTRICT OF NEVADA
  e&            11

  Si            12        JOSEPH M. DROPP, MARY E. DROPP,                                                                CASE NO.:
 glaei                   ROBERT LEVIN E, SUSAN LEVINE, and
                13
slllll                   KAAR1NA PAKKA, Individually and on Behalf
                14       of All Others Similarly Situated,
£ 9 z. < < ca
^50a:S<

 liisl          15                                         Plaintiffs,
                                                                                                                                CLASS ACTION COMPLAINT
                16
                         v.
 &
 o
                17
 2
 ea                      DIAMOND RESORTS INTERNATIONAL,                                                                                JURY TRIAL DEMANDED
 -J
 <              18       INC.; DIAMOND RESORTS HOLDINGS,
                         LLC; DIAMOND RESORTS CORPORATION;
                19
                         DIAMOND RESORTS INTERNATIONAL
                20       CLUB, INC., a/k/a THE CLUB OPERATING
                         COMPANY; DIAMOND RESORTS U.S.
                21       COLLECTION DEVELOPMENT, LLC;
                         DIAMOND RESORTS U.S. COLLECTION
                22
                         MEMBERS ASSOCIATION; APOLLO
                23       MANAGEMENT VIII, L.P., APOLLO
                         GLOBAL MANAGEMENT, LLC, MICHAEL
                24       FLASKEY; and KENNETH SIEGEL,

                25
                                                        Defendants.
                26

                27                    COME NOW Plaintiffs JOSEPH M. DROPP, MARY E. DROPP, ROBERT LEVINE,

                28       SUSAN LEVINE, ard KAARINA PAKKA (the "Plaintiffs"), by and through their undersigned




                         G:\Mark\00-MATTERS\Diamond Reso«s\Securities Litigation (10999. 0040)\Complaint (JT Demanded) 2.9.18.A.docx     EXHIBIT G TO NOTICE OF R F.M O V All

                                                                                                                                         PAGE 116                           :
         Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 124 of 167



                              :;ase 2:18-cv-00247-APG-GWF          Document 1       Filed 02/09/18    Page 2 of 43




                          1    attorneys, and bring this action on behalf of themselves and all persons similarly situated, against

                          2    Defendants   DIAMOND           RESORTS    INTERNATIONAL,          INC.;   DIAMOND       RESORTS

                          3    HOLDINGS, LLC; DIAMOND RESORTS CORPORATION; THE CLUB OPERATING

                          4    COMPANY; DIAMOND RESORTS U.S. COLLECTION DEVELOPMENT, LLC; DIAMOND

                          5    RESORTS U.S. COLLECTION MEMBERS ASSOCIATION; DIAMOND RESORTS HAWAII
                      6 COLLECTION DEVELOPMENT LLC; and DIAMOND RESORTS HAWAII COLLECTION
                          7 MEMBERS ASSOCIATION (collectively "Diamond" or "DRI"), APOLLO MANAGEMENT
                          8
                              VIII L.P. and APOLLO GLOBAL MANGEMENT, LLC (collectively, "Apollo"), and MICHAEL

 £                    9 FLASKEY and KENNETH SIEGEL (collectively "Individual Defendants," and together with
 o
 2                   10
 CO                           DRI and Apollo the "Defendants"), based on personal knowledge with respect to themselves and,
                     11
  "             SO
                              on information and belief derived from, among other things, investigation of counsel and review
      < T r s
                     12
                              of public documents as to all other matters, and complain and allege as follows:
                     13
IKSlI                                                              NATURE OF THE CASE
IlisJg               14
 g|!;g                                1.     This action arises out of Defendants' sale of unregistered securities in violation of
                     15
                              Section 5(a), 5(c), 12(a)(1), and 15(a) of the Securities Act of 1933 ("Securities Act"), 15 U.S.C.
 s
                     16
 9
 as
 CO                           §§ 77e(a), 77e(c), 77/(a)(l) & 77o(a). Sections 5(a), 5(c), and 12(a)(1) require that any securities
                     17
 <
                              sold in tire United State be registered with the United States Securities and Exchange Commission
                     18
                              ("SEC").
                     19

                                     2.     Diamond is in the business of selling "points," which are marketed to prospective
                     20

                     2]       purchasers as an investment which will appreciate in value and can be easily resold.         These

                     22       "points" are aggregated in exchange pools. Every purchaser of points simultaneously becomes a

                     23       member of one or more vacation Associations or Clubs, which enables the owner of the points to

                     24       reserve rooms in one of Diamond's resort or hotel properties. Diamond sells points to new point

                     25       purchasers, as well as existing owners, in person, at sales centers in several Diamond resorts

                     26       throughout the United States.

                     27              3.     The common practice utilized by the Diamond sales operation throughout the

                     28       United States is as follows: Prospective purchasers (including new purchasers as well as existing


                                                                              -2-              EXH1BIT G TO NOTICE OF REMOVAL
                                                                                               PAGE 117                               •
      Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 125 of 167



                   Case 2:18-cv-00247-APG-GWF             Document 1        Filed 02/09/18    Page 3 of 43




               1   owners to whom Diamond seeks to sell additional points) are typically provided with some kind

           2       of conditional benefit or incentive, such as a gift certificate, free vacations, free tickets to shows

           3       or a reduced room rate at a condominium or hotel. In order to realize such a benefit, the prospective

           4       purchaser is required to attend a 60 to 90 minute sales presentation. No contract or other official

           5       DR1 document describing the terms of the point investment is provided to the prospective

           ^ purchasers until the time of closing.
           7
                           4.      Prospective purchasers are organized by DRI depending upon their characteristics
           8
                   and the perceived likelihood that they will agree to purchase points. DRI then assigns these
           9
 £                 prospective purchasers to work with DRI salespeople who are also called vacation counselors. The
2         10
 «
 (0
 J
                   sales presentations exceed 90 minutes and often last five to six hours in length or longer. Moreover,
          li
                   DRI tells prospective purchasers that they will forfeit their benefits if they leave the sales
S|ssl     12

ilipi     13
                   presentation before the respective salespeople agree that the presentation is over.         Prospective


ii'ii     14
                   purchasers are not permitted to take any contract, information sheets, Purchase and Security

                   Agreements ("PSAs" or "Agreements"), Credit Sales Contracts, notes, or other written materials
          15
                   with them off premises prior to closing, nor are prospective purchasers given time to consult with
X
          16
2
as
«                  their own advisors, attorneys or any other person during the sales presentation.
          17
<
                           5.      DRI salespeople's common practice is to pitch the points to prospective purchasers
          18
                   (including Plaintiffs and the other members of the Class) as more than just a way to vacation.
          19

          20       Rather, DRI pitches its points as an investment that will appreciate in value due to continuing

          21       improvements made by Diamond in the quality and number of its resort and hotel properties, the

          22       general appreciation of real estate in the future and the managerial skill that DRI provides in

          23       operating the properties it holds in its Collections. DRI salespeople tell their unwitting targets -

          24       over the course of hours-long, high pressure sales pitches - that, by purchasing points "now," the

          25       purchasers will receive a discounted purchase price that is only available on the day of the sales

          26       presentation; they are investing in their future; their points will increase in value; they can use their

          27       points to pay annual maintenance fees; they can bequeath the points to their heirs as an inheritance;

          28



                                                                      -3-
                                                                                        EXH1BIT G TO NOTICE OF REMOVAL
                                                                                        PAGE 118
         Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 126 of 167



                      ::ase 2:18-cv-00247-APG-GWF            Document 1       Filed 02/09/18    Page 4 of 43




                  ]    and they can sell their points - at a profit - at any time. Thus, these "points" are actually investment

                  2    contracts, and therefore securities, under the United States securities laws.

                  3           6.      Once the prospective purchasers succumb to the sales pitches and agree to purchase

              4       points, they are individually shepherded to a sales center "quality control" person (or otherwise

              5       labeled individual), whose job it is to obtain the purchaser's signature on a lengthy, densely-

              ^ worded sales contract (the PSA) and to instruct the purchaser to initial numerous items on a lengthy
              7
                      information sheet (often the initials are generated electronically by the sales people for the
              8
                      purchasers' "convenience").       In reality, purchasers are not given sufficient time to read the
              9
                      documents, nor are they permitted to take the documents with them offpremises before the closing,
a            10
na                    nor may purchasers discuss the terms and conditions of the PSAs, and/or any other contracts or

     O
             11
                      documents given to them by DRI with any other person prior to signing and initialing these
             12
siim         13
                      documents. Moreover, by the time that the typical purchaser goes through the closing process, he

UP?!                  or she is too exhausted to read or understand the provisions of these documents and is not capable,
             14
                      by training, to understand the substance or legal ramifications of executing them. The closing
m            15
                      documents contradict parts of what the prospective purchasers are told and/or shown during the
r
o            16
ai
£0                    sales presentations.
             17
                              7.     Many of DRl's point purchasers are induced to buy tens of thousands of points,
             18
                      representing many weeks of vacations that the typical purchaser could never possibly utilize.
             19

                      These points can cost hundreds of thousands of dollars, and the purchases are often financed by
             20

             21
                      DRI at credit card interest rates. In addition, the points are accompanied by an obligation to pay


             22       yearly "maintenance" fees for use of the various resorts found in the particular Collection the


             23       purchaser bought into. Maintenance fees have risen at a rate far higher and faster than ordinary

             24       inflation despite the economies of scale that DRI has in place to manage its properties. As such, a

             25       common complaint by purchasers is that maintenance fees have become unaffordable over time.

             26       DRI is allowed to increase maintenance fees by as much as 25% per year. As a result, existing

             27       point investors or members are often induced to purchase additional points in order to reach

             28       "preferred" thresholds. DRI tells these point purchasers or members that if they buy more points,


                                                                        -4-               EXHIBIT G TO NOTICE OF REM 3VAL
                                                                                          PAGE 119
        Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 127 of 167



                         :;ase 2:18-cv-00247-APG-GWF           Document 1       Filed 02/09/18    Page 5 of 43




                    1     the DRI member will no longer be required to pay "maintenance" fees. By way of example,
                                                                                                                  DRI

                    2     investors are told that by becoming platinum members (platinum members own 50,000
                                                                                                            or more

                    3     points), the investors may redeem their points at the rate of 30 cents each to pay for maintenance

                    4     fees. Since maintenance fees are currently approximately 18 cents each, the DRI investor is told

                    ^     that he or she can actually profit "off the spread" by purchasing more points. However, when DRI
                    fT


                          investors try to redeem points, they discover that there is no such program in place.
                    7
                                 8.      Unfortunately for Plaintiffs and other Class members, Defendants' sales pitches
                    8
                         regarding the investment value of the points are false. DRI points do not increase in value, there
                    9
  £                      is no viable secondary market for them, and DRI severely restricts the resale of points.
                                                                                                                        Rather
  a
  US           10
  CQ                     than receiving a return on their investment, Plaintiffs and other Class members are on the hook
                                                                                                                         for
  i             ii
                         massive amiual maintenance fees that keep going up and up each year. This is in addition
  slasl        12
                                                                                                                  to the

                         exorbitant cost of the points themselves (and any interest payments thereon). Moreover, these
ih-k           13
                                                                                                                       DRI

                         contracts or PSAs last in perpetuity. There is no way for the DRI member to sell their membership
* 3 x < 5 us                                                                                                               .
•3§!5SS        14
                         In fact, DRI memberships are liabilities not assets.
 ISP'S         is
   r<
                                 9.     The Securities Act of 1933 requires all sellers of securities to register those
 £             16
 2
                         securities with the Securities and Exchange Commission ("SEC") to prevent precisely the types
 5             17                                                                                                      of

                         abuses perpetrated by Defendants in connection with the sale of their "points." The Securities
               18                                                                                                       Act

                         was passed in response to the stock market crash of 1 929, which was caused in part by
               19                                                                                               issuers

                         selling stocks or other investments based on false representations, without disclosure of material
               20

               21
                         information, and/or without and continuing reporting obligations.         Investors had no way of

               22        knowing whether they were receiving an interest in a meaningful enterprise, or a stock certificate

               23        that was not worth the paper it was printed on. In response to this disaster, Congress passed
                                                                                                                       the

               24        Securities Act to require that all securities sold in the United States be registered with the SEC.

               25               10.     Defendants are selling purchasers investment contracts, and hence securities, even

               26        if they are not explicitly described as such and even though the written contracts contradict in part

               27        the promises of the sale pitches. Defendants have not followed the registration requirements
                                                                                                                      under
               28



                                                                          -5-              EXHIBIT G TO NOTICE OF REM OVAL
                                                                                           PAGE 120
            Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 128 of 167



                          Case 2:18-cv-00247-APG-GWF            Document 1      Filed 02/09/18    Page 6 of 43




                      1    the securities laws and SEC regulations, and thus, they have violated and are in continuing

                      2    violation of the Securities Act of 1933.

                      3                                               THE PARTIES

                  4        I.      PLAINTIFFS
                      5
                                  A.         Plaintiffs Joseph and Mary Dropp

                  6
                                   11.     Plaintiffs JOSEPH M. DROPP and MARY E. DROPP (the "Dropp Plaintiffs") are
                  7
                           a married couple who, at all times relevant hereto, were and are residents of Hornell, New York.
                  8
                                   12.    On August 6, 2016, the Dropp Plaintiffs purchased 8,500 points in the Diamond
                  9
    S;                    Resorts U.S. Collection for a price of $25,710 following a sales pitch they received in the sales
    a            10
    CO                    office of DRI in Virginia.
                 11
    <41 °    „
                                  13.     On November 9, 2016, the Dropp Plaintiffs purchased 50,000 additional points in
                 12
                          the Diamond Resorts U.S. Collection for a price of $140,000, following a sales pitch they received
ii§si§           13
                          in the Las Vegas sales office of DRI.
3                14
    QW^5>                         14.     The DRI salespeople represented to the Dropp Plaintiffs that their points were tied
                 15
     r<                   to real property, that the points would increase in value over time as a result of efforts bestowed
    E
    o            16
                          by DRI, that the points could be sold for a profit, and that tire Dropp Plaintiffs could bequeath the
                 17
                          points to their heirs.
                 18

                                  1 5.    The Dropp Plaintiffs purchased these points in reliance upon the DRI salespeople's
                 19

                          representations.
                 20

                 21               B.      Plaintiffs Robert and Susan Levine

                 22               1 6.    Plaintiffs ROBERT LEVINE and SUSAN LEVINE (the "Levine Plaintiffs") are a

                 23       married couple who, at all times relevant hereto, were and are residents of West Hills, California.

                 24               1 7.    On October 25, 20 1 6, the Levine Plaintiffs purchased 30,000 points in the Diamond

                 25       Resorts Hawaii Collection for a price of $84,650 following a sales pitch they received in the sales

                 26       office of DRI in Kona, Hawaii.

                 27

                 28



                                                                          -6-               EXHIBIT G TO NOTICE OF REM 3VAL
                                                                                           PAGE 121
           Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 129 of 167



                          ::ase 2:18-cv-00247-APG-GWF              Document 1      Filed 02/09/18   Page 7 of 43




                      1             18.      On May 11, 2017, the Levine Plaintiffs purchased 25,000 points in the Diamond

                      2    Resorts U.S. Collection for a price of $71,250 following a sales pitch they received at the Miami

                      3    sales office of DRI.

                  4                 19.      On July 11, 2017, the Levine Plaintiffs purchased 50,000 points in the Diamond

                      5    Resorts U.S. Collection for a price of $144,000 following a sales pitch they received at the Las

                      ^ Vegas sales office of DRI.
                  7
                                   20.       Hie DRI salespeople represented to the Levine Plaintiffs that their points were tied
                  g

                          to real property, that the points would increase in value over time as a result of efforts bestowed
                  9
  £                       by DRI, that the points could be sold for a profit, and that they could bequeath the points to their
  o
  5              10
                          heirs.
  §
  <#o       _
                 11
  "V f-<    \0
                                   21 .   The Levine Plaintiffs purchased their points in reliance upon the DRI salespeople's
                 12
                          representations.

fgjii!
^ *3 Z < •< w
                 13
                                   C.     Plaintiff Kaarina Pakka
                 14
 lllil                             22.    Plaintiff KAARINA PAKKA ("Plaintiff Pakka") is an individual who, at all times
 ir-3            15
   r<                     relevant hereto, was a resident of Ontario, Canada.
 £               16
 o
 3                                 23.    On November 16, 2016, Plaintiff Pakka purchased 50,000 points in the Diamond
 0?
                 17
 i
                          Resorts Hawaii Collection for a price of $175,3 56, following a sales pitch she received in the Maui
                 18
                          sales office of DRI.
                 19

                                   24.    The DRI salespeople represented to Plaintiff Pakka that her points were tied to real
                 20

                 21       property, that the points would increase in value over time as a result of efforts bestowed by DRI,


                 22       that the points could be sold for a profit, and that she could bequeath the points to her heirs.


                 23                25.    Plaintiff Pakka purchased these points in reliance upon the DRI salespeople's

                 24       representations.

                 25       II.      DEFENDANTS

                 26                26.    Defendant DIAMOND RESORTS INTERNATIONAL, INC. ("DRII"), is a

                 27       Delaware corporation and has a principal place of business located at 10600 West Charleston

                 28       Boulevard, Las Vegas, Nevada 89135. Prior to September 2, 2016, DRII was a publically-held


                                                                             -7-              EXHIBIT G TO NOTICE OF REMOVAL
                                                                                              PAGE 122
        Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 130 of 167



                         :ase 2:18-cv-00247-APG-GWF          Document 1      Filed 02/09/18   Page 8 of 43




                    1    company.     On September 2, 2016, DRII was merged into, and therefore acquired by, a fund

                    2    managed by Defendant Apollo Management VIII, L.P., which is controlled by Defendant
                                                                                                             Apollo

                    3    Global Management, LLC, in an all-cash transaction.      Since September 2, 2016 - the date this

                    4    "going private" transaction was consummated          DRII and all of its various affiliates and

                    5    subsidiaries have been owned and controlled by Apollo.
                    6
                                27.     Defendant DIAMOND RESORTS HOLDINGS, LLC ("DRH"), is a Nevada
                    7
                         limited liability corporation with a principal place of business located at 10600 West Charleston
                    8
                         Boulevard, Las Vegas, Nevada 89135. DRH is a subsidiary of DRII, and is the parent of
                                                                                                               DRC.
  s~
                    9
  as                            28.     Defendant DIAMOND RESORTS CORPORATION ("DRC"), is a Maryland
  2             10
  BS
  «                      corporation with a principal place of business located at 300 E. Lombard Street, Baltimore,
               11
  «f      „             Maryland 21202. DRC is a subsidiary of Defendant DRH. DRC owns Defendant THE Club.
  Sgasl        12
                                29.    Defendant DIAMOND RESORTS INTERNATIONAL CLUB, INC. ("THE Club
ig 3 o m § >   13
                        Operating Company" or "THE Club"), is a Florida corporation with a principal place of
                                                                                                              business
               14
  o«V>                  located at 10600 West Charleston Boulevard, Las Vegas, Nevada 89135.         Defendant Diamond
  I r"s        15
   r<
                        Resorts International Club does business under the name THE Club Operating Company.
  £            16
                                                                                                            THE
  2
  «                     Club is wholly owned by Defendant DRC.
               17
  <
                               30.     Defendant DIAMOND RESORTS U.S. COLLECTION DEVELOPMENT, LLC
               18
                        (the "U.S. Collection"), is a Delaware limited liability corporation with a principal
               19                                                                                             place of

                        business located at 10600 West Charleston Boulevard, Las Vegas, Nevada 89135.          The U.S.
               20

               21
                        Collection is an affiliate of DRIL   When a member-investor purchases membership in the U.S.

               22       Collection Association, he or she enters into a purchase and security agreement with
                                                                                                             the U.S.

               23       Collection.

               24              31.     Defendant       DIAMOND      RESORTS       U.S.     COLLECTION        MEMBERS

               25       ASSOCIATION ("the U.S. Collection Association"), is a non-stock, non-profit Delaware

               26       corporation with a principal place of business located in Clark County, Nevada. When a member-

               27       investor purchases "points" in DRI's U.S. Collection, he or she is purchasing membership
                                                                                                                 in the
               28       U.S. Collection Association.


                                                                       -8-               EXHIBIT G TO NOTICE OF REMOVAL
                                                                                         PAGE 123
        Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 131 of 167



                      ase 2:18-cv-00247-APG-GWF           Document 1     Filed 02/09/18    Page 9 of 43




                 1              32.    Defendant DIAMOND RESORTS HAWAII COLLECTION DEVELOPMENT,

                 2    LLC (the "Hawaii Collection"), is a Delaware limited liability company with a
                                                                                                    principal place of

                 3    business located at 10600 West Charleston Boulevard, Las Vegas, Nevada 89135. The Hawaii

                 4    Collection is an affiliate of DR1I. When a member-investor purchases membership in the Hawaii

                 5    Collection Association, he or she enters into a purchase and security agreement with the Hawaii

                 ^ Collection.
                 7
                                33.    Defendant   DIAMOND      RESORTS     HAWAII      COLLECTION         MEMBERS
                 8
                      ASSOCIATION (the "Hawaii Collection Association"), is a non-stock, non-profit
                                                                                                    Delaware
                 9
 i                    corporation with a principal place of business located in Clark County. Nevada. When a
                                                                                                             member-
 a           10
 Qi
 CO                  investor purchases "points" in DRFs Hawaii Collection, he or she is purchasing membership
                                                                                                               in
            11
 Si
 N/ H                the Hawaii Collection Association.
 filasl     12
                                34.   Defendant    APOLLO   MANAGEMENT         VIII,   L.P.,   is   a Delaware   limited
            13
                     partnership with a principal place of business in New York, New York. Apollo Managemen
||g£S^      14
                                                                                                            t VIII,

 ® sSo5*             L.P. is an affiliate of Defendant Apollo Global Management, LLC. Apollo Managemen
 Qoo°"%                                                                                               t VIII, L.P.
            15
                     manages the funds, also owned by Apollo Global Management, that in turn own Diamond
 £                                                                                                       Resorts
 o          16
 2                   International following its acquisition by Apollo on September 2, 2016.
 en
            17
 <
                            35.       Defendant APOLLO GLOBAL MANAGEMENT, LLC, is a Delaware limited
            18
                     liability corporation with a principal place of business in New York, New York. Apollo
            19                                                                                              Global

                     Management is a private equity fund that, through its affiliates, including Defendant
            20                                                                                             Apollo

            21       Management VIII, L.P., currently owns of Diamond Resorts International, following
                                                                                                       Apollo's

            22       acquisition of DRI on September 2, 2016.

            23              36.       Defendant MICHAEL FLASICEY, is the Chief Executive Officer of DRII. He has

            24       held senior leadership positions within DRII since 2010, serving as Executive Vice
                                                                                                        President of

            25       Sales and M arketing, North America, and Executive Vice President and Chief Sales and Marketing

            26       Officer, and Chief Operating Officer. He has served as CEO since March 201 7.

            27              37.       Defendant KENNETH SIEGEL, is the President and Chief Administrative Officer

            28       of DRII.


                                                                   .9.
                                                                                    EXHIBIT G TO NOTICE OF REMOVAL
                                                                                    PAGE 124
         Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 132 of 167



                         Case 2:18-cv-00247-APG-GWF               Document 1       Filed 02/09/18    Page 10 of 43




                    1                                          JURISDICTION AND VENUE

                    2                38,     This Court has subject matter jurisdiction over this action pursuant to 15 U.S.C.
                                                                                                                               §
                    3         77/, and 28 U.S.C. § 1331 for Plaintiffs' claims arising under the Securities Act of 1933,
                                                                                                                         15 U.S.C.
                    4         § 77a, et seq. (the "Securities Act"); and pursuant to 28 U.S.C. § 1332, because this is
                                                                                                                       a class
                    5     action, as defined by 28 U.S.C.§ 1332(d)(1)(B), in which a member of the putative class action is
                    ST


                    °     a citizen of a different state than the Defendant, and the amount in controversy exceeds the
                                                                                                                       sum or
                    7
                          value of $5,000,000, excluding interest and costs. See 28 U.S.C. § 1 332(d)(2).
                    8
                                     39.    Venue is proper in the District of Nevada pursuant to 28 U.S.C. § 1 391(b) because
                    9
 s                        acts giving rise to Plaintiffs' claims occurred within this judicial district; DR1I,
 o
                                                                                                               DRH, THE Club.
 £              10
                          the U.S. Collection, the U.S. Collection Association, the Hawaii Collection,
                                                                                                       and the Hawaii
 2§
 <3 o
                u
 ^ «->    \©
                          Collection Association have their principal places of business in this judicial
                                                                                                          district; and all
 SSssi          12
 isega                    Defendants regul arly conduct business in and have engaged and continue to engage in
                                                                                                               the wrongful
Jl83g|         13
                          conduct alleged herein - and thus, are subject to personal jurisdiction - in this
                                                                                                            judicial district.
               14
                                                               FACTUAL ALLEGATIONS
 II       3    15
  :<
 Mm
                                    40.     DRI purports to be in the vacation business, but in reality, it is in the investment
 O             16
 «                       business - specifically, the business of selling unregistered, illiquid securities
               17                                                                                           in the form of

                         exchange pools of "points", using high pressure sales techniques.          DRI sells its "points" as an
               18
                         "investment," when, in reality, all the "points" provide (other than an opportunit
               19                                                                                           y to try to book

               2Q        rooms at resorts and hotels, which can be done without purchasing points) is a source
                                                                                                               of debt for

               21        DRPs investor-members, who must pay onerous maintenance fees and/or borrow money
                                                                                                          from a
               22        DRI affiliate in order to own and continue to own these points. At high-pressure, mandatory
                                                                                                                     sales
               23        presentations, DRI salespeople convince investor-members that DRI's points (i) appreciate
                                                                                                                   in
               24        value; (ii) can be readily sold; (iii) are a hedge against inflation; and (iv) constitute an appreciatin
                                                                                                                                  g
               25        asset that DRI members can pass along to their children. These representations are
                                                                                                            false.
               26        I.        DRI'S BUSINESS MODEL

               27                   41.    DRI's investment scheme is premised upon a convoluted system of "vacation

               28        ownership interests" ("VOI"). DRI is commonly thought of as a "timeshare" company,
                                                                                                            but it does


                                                                            -10-              EXHIBIT G TO NOTICE OF REV OVAL
                                                                                              PAGE 125
          Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 133 of 167



                        Case 2:18-cv-00247-APG-GWF             Document 1        Filed 02/09/18    Page 11 of 43




                    1     not sell traditional timeshare interests, and indeed, does not refer to itself as such.

                    2             42.     In a traditional timeshare model, the timeshare owner purchases the right to use the

                    3    particular timeshare property in question for a certain number of weeks per year. The timeshare

                4        owner may choose to utilize an exchange program that allows them to swap their weeks at a

                    5    particular resort with another time share owner's weeks at another resort, but his or her ownership

                ^ interest is in a particular resort, for a particular period of time. Indeed, Nevada law protects
                7
                         timeshare owners in this respect by prohibiting timeshare companies from selling more than 365
                8
                         use-days in any particular timeshare property in any particular year.             See Nev. Rev. Stat.

                9 §§ 119A.525(l)(c); 1 19A.307(3)(h).
 o
 2             10
 J
                                 43.     Although investor-members purchasing points in Nevada are provided a form
               11
 Si  H                   stating that the DRI salesperson is a licensed real estate agent who has a fiduciary duty to disclose
 Ss2gi         12

iiim           13
                         all facts material to the transaction, DRI points are hi no way tied to the value of any real estate,

                         and DRI investor-members are not purchasing an interest in real estate, as described in further
3§§ii$         14
 !§g§~                   detail below.
               15
     a,    ^
 r<
                                 44.     DRFs points provide nothing more than an opportunity to attempt to reserve rooms
 £             16
 o
 «
                         at various properties during various times of the year. DRI has developed a matrix that sets forth
               17
 <
                         how many points are required to reserve a room at each of its properties, a calculation that factors
               18

                         in the location, size of the room, time of year, and how far in advance reservations are made.
               19

                         However, because the points are not tied to a right to use a particular property for a particular
               20

               21        period of time, as a traditional time share does, investor-members are not "guaranteed" access to

               22        any particular resort or property at any particular time, no matter how many points they own.

               23        Instead, DRI doles out rooms on a first come, first serve basis. As such, there is no guarantee that

               24       Diamond members will ever be able to vacation where or when they want to.

               25       II.     THE CONVOLUTED RELATIONSHIP BETWEEN DRI, THE CLUB, AND THE
                                U.S. AND HAWAII COLLECTIONS
               26

                                45.      Investor-members    who purchase points        from DRI are actually purchasing
               27
                        membership in a particular "Diamond Collection." There are nine Diamond Collections located
               28



                                                                          -11-               EXHIBIT G TO NOTICE OF REMOVAL
                                                                                             PAGE 126
     Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 134 of 167



                      Case 2: 18-cv-00247 -APG-GWF             Document 1       Filed 02/09/18    Page 12 of 43




                  1       throughout the world, including the U.S. Collection, which consists of interests in resorts located

                  2       in Arizona, California, Colorado, Florida, Indiana, Missouri, Nevada, New Mexico, South

                  3       Carolina, Tennessee, Virginia, and St. Maarten, and the Hawaii Collection, which consists of

                  4       interests in resorts that are primarily located in Hawaii.

                  5
                                  46.    According to the Purchase and Security Agreement (the "PSA") that an investor-

              ^ member must sign in order to purchase points in the U.S. Collection, the investor purchases a
                  7
                          membership in one of several "Homeowners' Associations" in the U.S. Collection. An investor-
                  g

                          member signs a "Credit Sales Contract" to buy into the Hawaii Members Association for the
              9
 K                        Hawaii Collection. The PSA further provides that "the basis for the Membership is certain real
 O
             10
 e                        property interests in various resorts, hotels, and other vacation properties and that title to those
             11
                          interests is held in a trust for the benefit of the Association." In other words, the investor has no
         ^




 M   f   2
             12

lllll        13
                          direct ownership interest in any real property, as he or she would in a traditional time share


Jltlls       14
                          arrangement.   Instead, the real property is owned by or held by the trust, for the benefit of an

                          Association in which the investor is a member solely by virtue of his or her ownership of points.
 8il§5       15
                                 47.     Each Association is administered through a board of directors elected by members
 £           16
 a
 a
 »
                      - but crucially, DRI owns a "significant number of points"1 in each Collection, which points are
             17
                      weighted, thereby enabling DRI to control the votes electing the boards of directors for each
             18
                      Association. Indeed, this is evidenced by the fact that the board of every single Association has
             19

                      hired DRI to provide management services for the Association - services for which DRI receives
             20

             21       substantial fees.

             22                  48.     In addition, each investor-member who purchases points hi a Collection is

             23       simultaneously enrolled in an entity known as "THE Club" which is a trade name used by DRI.

             24

             25

             26       l
                       See DRII Amended Annual Report on Form 10-k for the year ending Dec. 31, 2015, filed with the
                                                                                                                     S.E.C.
             27       on August 8, 2016 (the "DRI 10-k"), at 13. This was the last annual report on Form 10-k
                                                                                                              filed with the
                      SEC by DRII before its acquisition by Apollo. Since Apollo took DRII private, it no longer has SEC
                                                                                                                         filing
             28       obligations.



                                                                         -12-               EXHIBIT G TO NOTICE OF REMOVAL
                                                                                            PAGE 127
      Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 135 of 167



                Case 2:18-cv-00247-APG-GWF             Document 1        Filed 02/09/18   Page 13 of 43




            1    All investor-members who purchase/invest in a U.S. or Hawaii Members Association are

            2    automatically enrolled in THE Club.

            3            49.     THE Club is a wholly owned subsidiary of DRI.

            4            50.     THE Club operates the exchange pool of points.           "Points" are defined as "the

            5    symbolic currency utilized by THE Club Operating Company to quantify the reservation, use

            ^ and/or other rights of a Member based on the Member's Qualifying Interest." In turn, "Qualifying
            7
                 Interest" is defined as
            8
                         (a) an interest in an Affiliated Resort, in an Affiliated Collection or in some other
            9            program or system entitling the owner thereof to the use or occupancy or both of
 H
 a                       an Accommodation or to obtain an Other Redemption Opportunity, including but
 o
 at        10            not limited to (i) a fee simple estate, an estate for years, or some other ownership
 n

 ^z
                         interest in real property coupled with a right to occupy an Accommodation or one
           n
 ^g    -                 of a group of Accommodations in that real property according to the applicable
           12            Declaration, (ii) a leasehold or "right to use" interest, or other contractual right to
 gieis                   use or occupy an Accommodation or one of a group of Accommodations or to
!*1-SI     13            obtain an Other Redemption Opportunity, (iii) "points' or any other medium
                         symbolically representing the right to use or occupy an Accommodation or one of
-4m        14
                         a group of Accommodations or to obtain an Other Redemption Opportunity, or (b)
 i!isl     15            such interest as THE Club Operating Company may choose to accept in connection
                         with bestowing membership on the owner or holder thereof from time to time in
 a
 u
           16            accordance with the provisions of these Articles..2
 2
 2
           17
 <                       51.    Although "points" in THE Club are defined as quantifying a member's "Qualifying
           18
                 Interest," a "Qualifying Interest" may itself be based on the points purchased to become a member
           19
                 of an Association.
           20
                         52.    In other words, there are two points systems at play- the points an investor-member
           21
                 is assigned when he or she purchases a membership in the Association, and the points he or she is
           22
                 assigned in "THE Club."                                       .
           23
                         53.    Of course, these nuances are never explained to investor-members, including
           24
                 Plaintiffs and the Class, during the high pressure sales pitch DRI utilizes to induce them to
           25
                 purchase points.
           26

           27

           28    2 See THE Club Articles, May 201 5, at 40.


                                                                  -13-               EXHIBIT G TO NOTICE OF REMOVAL
                                                                                     PAGE 128
        Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 136 of 167



                         ase 2:18-cv-00247-APG-GWF                                              Document 1                 Filed 02/09/18                Page 14 of 43




                     1                   54.        The convoluted relationship among the various legal entitles is set forth in this chart

                 2        from DRI's most recent Form 10-k filing with the SEC.:

                 3
                                                                                                           Points Owners

                 4
                                                                                                MaiflCenfincs           Points
                                «...
                                                                                                    Fees             Owneieitip
                 5              4      AffHiated Resorts and      [                                                                                  r

                                5 Managed Resorts not L                      Aouitt    r                                          *    js.ccfesa     *
                                                                                       H
                                                                                                                                                             other Diamond
                                                                                                             THE Club
                 6              « included in any Diamond <                                                                       I                -*1
                                                                                                                                                     I           Collodions
                                            Collection            I
                                L.
                 7
                                                Usgacy Interval
                                               t    Ownors            .                              Diamond Collection
                 8

                                                                                                                                                   Managerntni
                 9
  32

  £             10
                                                    Wamltinancc
                                                         Ffi*&
                                                                          Jmorvsl
                                                                                                  V
                                                                                           Maintenance

                                                                                                     intorysl
                                                                                                    O.viWfBhp
                                                                                                                                                    Sewees




  CO
                                                                                                                                      M»w$»n«iM
                                                                                                                                                                                THE

  <8°      *
                il                                                            \                                                         F6W
                                                                                                                                                                              Club Cues


                                                                           Resorts in the
  y l"i>i       12                                                    Diamond Collection

       §ggg                                                                     (HOASi




ill1 13
«J 5 O BvCd <
                14
                                                                 Management
                                                                          Few
                                                                                            t
                                                                                      Monogomcnl
                                                                                       Services



 llisS                                                                    1
 ||«-3          15                                                        Diamond Resorts
   ?<
                16
 2
 a
 w
                17
                         See DRI 10-k at 20. The relationships among these entities as set forth in this Form 10-k filing are
                18
                         not explained to points purchasers, nor provided to them in written fonn during the sales
                19
                         presentation or closing.
                20
                         111,           THE POINTS HAVE NO INTRINSIC VALUE
                21
                                        55.        THE Club is described as an exchange pool of points. DRI describes this system in
                22
                         sale pitches as permitting investor-members to utilize their points to reserve rooms at resorts all
                23
                         over the world, and therefore not being limited to resorts or hotels within the U.S. Collection.
                24
                         However, because there is no cap on how many investor-members can join THE Club, or the
                25
                         Association, and therefore DRI reserves the right to, and does, add additional points to THE Club
                26
                         from time to time, it is impossible for any investor-member to quantify the vacation stays available
                27

                         to the investor-member by virtue of his or her point ownership or otherwise determine the value
                28



                                                                                                                  -14-
                                                                                                                                            EXHIBIT G TO NOTICE OF REMOVAL
                                                                                                                                            PAGE 129
          Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 137 of 167



                       Case 2:18-cv-00247-APG-GWF            Document 1        Filed 02/09/18   Page 15 of 43




                   1    of his or her investment, especially since these values can change, and do change, based upon how

                   2    many points the DRI sales operation is able to sell.

                   3            56.     In fact, rooms at DRI resorts are doled out on a first come, first served basis,

               4        meaning that many investor-members cannot vacation when and where they want despite DRl's

                        sales pitch that a points-based model offers members greater flexibility than a traditional timeshare

               ^ model. Tlius, many investor-members end up using their points to book vacations at less desirable
               7
                        locations, and/or during off-peak seasons.
               8
                                57.    Thus, it is impossible to determine what the "face value" of a "point" in the U.S.
               9
 t-
 s                      Collection exchange pool is worth, and even if it were possible to make this determination, the
 2            10
 os
 %                      value of a "point" is diluted any time additional points are sold - a common occurrence, because
      o
              11
                        virtually every investor-member is purchasing "new" points.
              12
                                58.    Further, there is no secondary market for the "points," and DRl's universal practice

fill-
 § o a, ai < 13
              14
                        is to refuse to buy back points (except by foreclosure), so it is impossible to determine a "market

                        value" of any investor's interest.
 li8is is
 H<                    IV.     THE ONEROUS, ONGOING COST OF DRI POINTS AND ITS RELATIONSHIP
 K
              16
 a                             TO DRI'S BUSINESS MODEL
 a
 2
              17
 <                             59.     While it is difficult, if not impossible, to ascertain the value of DRI points, it is
              18
                       possible to calculate their cost. Investment in DRI "point" exchange pools comes at a high price
              19
                       in the form of Club dues and fees, including (a) a yearly Club Fee, the amount of which is a
              20
                       function of the Member's membership class (or a base fee), plus an amount based on the number
              21
                       of points owned, to cover the costs of Club management; (b) a Property and Services Fee, in an
              22
                       amount to be determined by the Club, to cover the costs relating to the represented services
              23
                       provided by THE Club; (c) closing costs at the time of sale; and (d) "Other Charges," to cover           .
              24
                       "any expenses associated with the operation of THE Club which are not covered" in the various
              25
                       other fees.
              26
                               60.    The Club Fee represents a significant source of income for DRI. DRI also collects
              27

                       a property "management fee" of 1 0-15% per year of the costs of operating any resort in a Diamond
              28



                                                                       -15-
                                                                                         EXHIBIT G TO NOTICE OF REMOVAL
                                                                                         PAGE 130
      Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 138 of 167



                   dlase 2:18-cv-00247-APG-GWF Document 1 Filed 02/09/18 Page 16 of 43




               1       Collection. DRI's revenue from property management contracts increases to the extent that (a)

               2       operation    costs   at   managed   resorts   rise,   and   consequently,   management   fees   increase

               3       proportionately under the cost-plus fee arrangements; (b) DRI adds services under their

               4       management contracts; or (c) DRI acquires or enters into contracts to manage additional resorts.

               ^       In other words, the more investor-members are charged fees for the cost of operating an

               ^ Association, the more revenue DRI generates. Moreover, the DRI property management contracts
               7
                       renew automatically each year.
           8
                              61.      In addition to the income generated from fees, DRI generates significant revenue
           9
                       from financing the sale of its points. Many of DRI's investors are unable to purchase their points
 2        10
                       - which can range from costing a few thousand dollars to tens, or even hundreds, of thousands of
 %
 vF
          11
                       dollars - in cash up front.    Thus, DRI offers financing, from DRI's financing affiliate, to the
 h§5s!    12
=l!l|s    13
                       investors by loaning them money to purchase the points. Those loans are secured by the points

                    themselves as provided under article 9 of the Uniform Commercial Code.
Jlialk    14
                              62.     DRI's financing is a substantial source of DRI's business. Between January 1, 201 1
 IPi      15
                    and December 31, 2015, DRI financed 74.5% of all its Membership sales (i.e., sales of points).3
 8
          16
 2
 OS
 cs                 According to the restated financial statements contained in the DRI 10-k, DRI sold $624,283,000
          17
                    of vacation interests (including all financed sales) in 2015.
          18

                              63.     DRI's loans to investor-members are a crucial component of its business model. In
          19

                    order to maintain the liquidity to support its lending to purchasers, DRI relies upon a $100 million
          20

          21        loan sale facility with Quorum Federal Credit Union. As DRI stated in its final 10-k filing, "[o]ur


          22       ability to borrow against or sell our consumer loans has been an important element ofour continued


          23       liquidity. . . In the past, we have sold or securitized a substantial portion of the consumer loans we

          24       originated from our consumers. »4

          25

          26

          27       3
                       See DRII 10-k, Dec. 31, 2015, at 32.

          28       4 DRI 10-k, Dec. 3 1,20 15, at 32.


                                                                         -16-               EXHIBIT G TO NOTICE OF REMOVAE
                                                                                            PAGE 131
         Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 139 of 167



                  C ase 2:18-cv-00247-APG-GWF            Document 1        Filed 02/09/18    Page 17 of 43




              1            64.      Thus, DRI relies on its ability to use its outstanding loans to member-investors as

              2    collateral in order to borrow enough money to facilitate selling more points - and therefore issuing

              3    more loans - to new member-investors.           As described by Southern Investigative Reporting

              4    Foundatiou in an investigative analysis of DRI' s business model :

              5
                           [DRI] cannot survive on the amount of cash sales it makes, so it needs to finance

              6            sales. [DRI] has to securitize those loans to bring cash in the door or run. the risk
                           of losing money on every sale. To retain favorable terms for monetizing its debt,
              7            the company has to use its own cash to make up shortfalls in the securitization
                           pools. Since the realized value on customers' loans is less than the amount [DRI]
              8
                           has borrowed against them, it needs to monetize new loans faster and faster.5
              9
                           65.      Like most other components of the DRI investment scheme, what is presented as a
&
o
s            10
»                  wise investment is actually a tremendous expense. Unlike an interest rate for a home mortgage,
J
     7       11
                   for example, DRI financing is set at credit card interest rates, which can be as high as 22% per
             12
                   annum. Various other protections which exist as part of the underwriting process for homebuyers
             13
                   likewise do not apply to sales of ephemeral "points," such as affordability measures like debt to
             14
§i§s>              income ratios.
             15
                           66.      While mortgage interest payments are often tax deductible, interest payments on
IS*
33           16
£                  "points" are not. Despite this, and despite the fact that DRI investors do not actually hold any fee
ea
             17
<
                   simple ownership interest in any real property, DRI sent IRS Form 1098 to investors for all
             18
                   calendar years through 2015. Form 1098 is the IRS form provided by a lender to a mortgagor
             19
                   setting forth the amount of mortgage interest (which is generally deductible) paid in a particular-
             20

                   year.
             21

                   IV.     THE HIGH-PRESSURE SALES PROCESS
             22

             23            67.      The one-on-one, high pressure sales experience is a cornerstone of DRI's business

             24    model. DRI has 61 sales centers around the world, with a full in-house sales and marketing team

             25    at 49 of these locations, including their Polo Towers hotel property in Las Vegas, Nevada.        A

             26

             27
                   5 Roddy Boyd, Diamond Resorts and Its Perpetual Mortgage Machine, Southern Investigative Reporting
             28   Foundation, March 7, 2016 (available at http://sirf-online.Org/2016/03/07/27464/l.



                                                                    -17-                EXHIBIT G TO NOTICE OF REMOVAL
                                                                                       PAGE 132
      Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 140 of 167



                     Case 2:18-cv-00247-APG-GWF              Document 1       Filed 02/09/18    Page 18 of 43




                 1    substantial portion of DRI's sale of exchange pool "points" in the U.S. Collection take place at
                                                                                                                       the

                 2    sales office in Las Vegas, though these "points" are sold at various locations throughout the
                                                                                                                    United

                 3    States.

                 4               68.   The DRI sales technique, however, is not unique to any particular office. The same

                      high pressure sales pitch is utilized by virtually all DRI salespeople at offices throughout the

                 6
                      country. Indeed, DRI touted the uniformity of its sales practice in its most recent (and last) 1
                                                                                                                       0-k

                 ^ filing with the SEC, stating:
                 8
                                Our sales force is highly trained in a consultative sales approach designed to ensure
             9                  that we meet customers' needs on an individual basis. We manage our sales
H
X
o                               representatives' consistency of presentation and professionalism using a variety of
            10
a
»
                                sales tools and technology. The sales representatives are principally compensated
< ™                             on a variable basis determined by performance, subject to a base compensation
            11
^      vO
                                amount.6
g|5gl       12
«HsN                            69.    In order to generate sales, DRI relies on high-pressure, in-person sale pitches, which
§i8M        13
                      take place following presentations at resorts targeted to prospective investors as well as current
            14
                      investors and their guests, and through "mini-vacation" packages. In these packages, a sales target
mr<
            15
                     is offered a free "experience" - for example, a dinner at a high-end restaurant, tickets to a Cirque
£
o           16
ta
                     de Soliel performance in Las Vegas, tickets to a popular sporting event, or even an entire trip to
-j          17
<
                     Las Vegas for a period of several days - for "free," ifthey attend and sit through the entirety of
            18                                                                                                          a

                     sales presentation that is said to last 90 minutes but often lasts as long as five or six hours or
            19                                                                                                          more.

                     If the target fails to attend the sales presentation, or leaves before the presentation has completed,
            20

                     the individual is told that he or she is responsible for paying the cost of the entire "free" experience.
            21

            22               A.        DRI Salespeople State the Points Will Increase in Value


            23                  70.    First, the DRI salesperson reiterates that points in THE Club/the Association

            24       exchange pool will increase in value, because the value of the underlying real estate properties

            25       increases, due largely to DRI's efforts to maintain, upkeep and improve the properties, as well
                                                                                                                     as

            26

            27
                     6 See DRI 1 0-k at 14.
            28



                                                                       -18-               EXHIBIT G TO NOTICE OF REMOVAL
                                                                                          PAGE 133
        Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 141 of 167



                       Case 2: 18-CV-00247-APG-GWF           Document 1        Filed 02/09/18    Page 19 of 43




                   1    the general appreciation of real estate. In effect, the DRI salesperson represents that because
                                                                                                                        DRI

                   2    is always working to improve the quality of the resorts, and because real property values in
                                                                                                                     general

                   3    are increasing, the value of the target's investment in THE Club/the Association will increase as

                   4    well.

                   5
                                 71.    Further, the prospective investors are routinely told that the points they are

                   ^ purchasing are being sold to them at a discount from their regular price, so that they will
                   7
                        immediately have "equity" because they own interests that are worth more than the purchase price.
                   8
                                72.    Indeed, during sales presentations, DRI salespersons routinely provide potential

 H
               9
 S                      investor-members with a one-page document titled "Pricing History and Location Growth for
 U
 as           10
 ca                     Diamond Resorts International," or similar document (which is sometimes shown on a computer

 <si§         11
 <$S°    „
   r~    \o
                        or described orally), which purports to set forth how the DRI points have increased and will
 glael        12

si III        13
                        increase in value over time.   A recent version of this document states that between January 26,

                        2013 and January 1, 2017 DRI points in the U.S. Collection had a "15 price per point increase
Jlssss        14
                                                                                                                      in

                        less than three years" with an "average" increase of 25%. The document notes that a DRI has add
 IPs          15
                        several locations between 2007 and 2016.       Finally, the document states that points purchased
 6            16
 2                      "today" at a price of $8.61 per point will be "worth" $10.76 per point in one year, and $13.45
 re
              17                                                                                                       in
 <
                        two years.
              18
                                73.    However, as set forth above, the points have no intrinsic value. They are not tied
              19

                       to any ownership interest in any piece of real estate, because the real estate interest is held in
              20                                                                                                          trust

              2\       for the Association. Moreover, the offer to sell points at a discount as being time sensitive is false.

              22       Prospective purchasers are not receiving any preferential treatment or receiving any special,

              23       discounted price on the day of the sales presentation. The price point offer will be available to the

              24       purchaser on the following day and the following week.

              25                74.    Because THE Club can increase the number of points in the pool as much as it

              26       would like, and because THE Club can arbitrarily change the "value" of a point at any time,
                                                                                                                   it is

              27       virtually impossible to determine what the value of any member's points is, and thus impossible

              28       to determine whether the points' value has increased over time.        Moreover, the points have no


                                                                        -19-              EXHIB1T G TO NOTICE OF REMOVAL
                                                                                          PAGE 134
        Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 142 of 167



                       Case 2:18-cv-00247-APG-GWF           Document 1        Filed 02/09/18      Page 20 of 43




                   1    market value because they generally cannot be sold due to the restrictions that DRI has placed on

                   2    them. In effect, DRI points are illiquid and worthless to the purchaser because DRI effectively has

                   3    a monopoly on the sale of points.

               4                75.    DRI salespeople also tell existing investor-members that they will "save money" on

                        maintenance fees for their existing points by purchasing more points. Sales people represent that,

               ^ by purchasing additional points, an investor will enter a different "tier" of membership and will
               7
                        thereby be able to apply points as payment of paying maintenance fees (or pay fewer maintenance
               8
                        fees). Such representations are false, because the fees are calculated based on how many points a
               9
H
X                       member owns - the more points, the more fees.
a             10
a
                               B.      DRI Salespeople State that there is a Market for Points, and DRI will Help
%   o
^ S-"    vo
              11                       Investor-Members Find Buyers for Their Points

              12               76.     Of course, an investment's appreciation in value requires the existence of a market
®§iP3
                        for the investment. DRI salespeople mislead potential investor-members into believing that there

              14
                        is a robust market for the sale of points in THE Club/Association exchange pool, and they will be
og&S-
              15
                        able to easily sell their points after they have increased in value (which they purportedly already
s
o
              16
                       have because they were purchased at a "discount"), thereby capturing a significant return on their
a
»
              17
<                      investment. DR] salespeople further represent that they, and/or DRI, will assist the investor-buyer
              18
                       in locating a buyer to purchase the DRI member's points.
              19
                               77.    In reality, however, this statement is belied by THE Club's Legal Documents
              20
                       (which potential investor-members are not provided any meaningful opportunity to study and
              21
                       review before agreeing to purchase their points). Points in THE Club are non-transferrable; indeed
              22
                       "membership in THE Club shall be personal to the Member and may not be voluntarily or
              23
                       involuntarily assigned or conveyed regardless of whether the purported assignment or conveyance
              24
                       is to the successor in interest to such Member's Qualifying Interest. "7
              25

              26

              27

              28       7 See THE Club Legal Documents, 2015-2016, Ait. 3.5.


                                                                       -20-              EXHIBIT G TO NOTICE OF REMOVAL
                                                                                         PAGE 135
     Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 143 of 167



                  tiase 2:18-cv-00247-APG-GWF Document 1 Filed 02/09/18 Page 21 of 43




              1            78.     While an investor-member's membership in the Association could, theoretically, be

              2    sold - conditioned on DRl's consent, which it is entitled to withhold in its discretion and which it

              3    virtually never grants - there is no viable market for these membership interests. First, no fully-

              4    informed rational buyer would purchase points on the resale market, if a viable market even

              5    existed. The buyer must be willing to assume the onerous fees described herein. A reasonable,

          ^ fully-informed potential buyer would prefer to simply reserve rooms at the resort in question
                   without purchasing any points or interest in the Association. By way of example, DRI directly
          8
                   markets and rents rooms to the general public at its various resorts. Non-DRi members may book
          9
K
IE                 rooms by the night without having to expend enormous upfront sums on points or being charged
O
a        10
M                  maintenance fees. Second, DRI restricts the prospective resale of points that are not purchased
*        11
31                 directly from DRI.       Further, the DRI salesperson's representation that they will help an
BlSgi    12
                   investor/member sell their points directly contradicts THE Club "Legal Documents," which state
         13
                   that "THE Club Operating Company has no obligation to assist a Member with the resale, lease or
         14
oils"
i 8-g
                  rental of his or her Qualifying Interest."
         15
E-                        79.     Indeed, so many DRI investor-members (as well as purchasers of interests of
o        16
2                 various timeshare companies) are desperate to release themselves from their continuing obligation
         17
                  to make high-interest financing payments and exorbitant maintenance fees that an entire industry
         18
                  has arisen to help them do so. Called "timeshare exit companies", these organizations will - for a
         19

                  fee that typically ranges in the many thousands of dollars to the tens of thousands of dollars -
         20

         21       attempt to find a buyer for points or time share interests (or otherwise help the purchaser try to get

         22       out of his or her contract). People generally utilize these timeshare exit companies services only

         23       as a last resort, after all prior efforts to rid themselves of their investment have failed. Simply put,

         24       once the brief period to rescind the membership has expired, there is no way for an investor-

         25       member to get out of his or her contract. Investor-members are trapped in perpetuity because there

         26       is no viable secondary market for the resale of points and memberships. Moreover, DRI even

         27       prohibits the use of points to rent rooms except to friends and relatives. Accordingly, the timeshare

         28       exit companies typically try to negotiate a release from the timeshare membership. Success rates


                                                                   -21-               EXHIBIT G TO NOTICE OF REMOVAL
                                                                                      PAGE 136
          Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 144 of 167



                       Case 2:18-cv-00247-APG-GWF                Document 1       Filed 02/09/18   Page 22 of 43




                   1       are extremely low because DRI has no interest in letting investor members out of their contracts.

                   2       In the overwhelming majority of cases,     the timeshare exit companies advise investor-members to

                   3       simply stop making payments on their maintenance fees and/or loan. When that happens, DRI

                   4       tenninates the membership, recaptures the points and then resells them to new purchasers. The net

                   5       result is that the purchasers lose their entire investments. Furthermore, DRI reports the purchasers

                           to the credit agencies thereby damaging the purchasers' credit scores.

                   7
                                  80.        Although DRI salespeople regularly represent to member investors that there exists
                   8
                           a viable secondary market for points, DRI not only refuses to help its member-investors sell their
                9
 £                         points, it targets and attacks timeshare exit companies and law firms who attempt to help investor-
 2            10
 CA
 to                        members (sometimes by suing them) in an attempt to effectively destroy any possible secondary
 ctfO
 eg O
      Z        11
                           market. DRI has experienced a substantial increase in the number of purchasers who are defaulting
 tm           12
»iSlN         13
                           on their loans and maintenance fees.

Is®                               81.    DRI has a significant interest in ensuring that no viable secondary market exists for
3lIS-i        14
                           its points (despite its representations to the contrary during its sale pitches). Pursuant
                                                                                                                      to the
 lI8S3        15
                        Purchase and Security Agreement, DRI can, and does,
 X                                                                                        "recover" (i.e., repossess) member-
 a            16
 2                      investors' points if the member-investor defaults on any payment due to DRI, including any
 CG
              17
 3
                        payments due under a loan financed by DRI, maintenance fees, or any other obligation that the
              18
                        member-investor owes to DRI. Thus, if a member-investor is unable to continue making payments
              19

                        to DRI and defaults under the terms of the Purchase and Security Agreement or credit sales
              20

              21        contract, DRI can repossess their points and resell them to another member-investor or new

              22       purchaser, meaning that DRI has little to lose - and much to gain - if a member-investor defaults.

              23       In fact, the DRI 10-k states that when DRI member-investors default of their payments, those

              24       interests "are added to [DRI's] existing inventory and resold at full retail value" and such

              25       "recovered" points "may be sold by [DRI] in the fonn of points to new customers or existing

              26       members."8 If, however, that same member-investor could utilize a secondary market to sell their

              27

                       8
              28           DRI 10-k at 21.



                                                                           -22-             EXHIBIT G TO NOTICE OF REMOVAL
                                                                                            PAGE 137
           Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 145 of 167



                          (tase 2:18-cv-00247-APG-GWF Document 1 Filed 02/09/18 Page 23 of 43




                      1    points, they would, presumably, do so - thereby costing DRI the opportunity to
                                                                                                          profi t off of the

                     2     resale. Thus, DRI has a significant pecuniary interest in ensuring that no viable secondary
                                                                                                                       market

                     3     for its points is ever established.

                     4
                                    C.      DRI Salespeople Represent That Investor-Members Can Bequeath Their

                     5                      Points to Heirs to Convince Their Potential Sales Targets That the Points are
                                            a Sound Investment
                     6
                                   82.     In the course of their sales pitch to potential investor-members, DRI salespeople
                     7
                           emphasize the fact that they can leave the points to their children, grandchildren, or
                                                                                                                  other heirs in
                     8
                           a will. This tactic is designed to encourage the potential investor-member to view the points
                                                                                                                         as a
    £                      long-term investment; something they can enjoy and then pass down to their children;
    o
                 10
                                                                                                                and
    J                      something that will increase in value, act as a hedge against inflation and can one day
                                                                                                                   be sold for
    S§           li


W
    fmi         12
                           a significant profit.

8                                  83.     Unfortunately, while THE Club does provide that it will "ordinarily" and at its
                13
    0z     5«              discretion approve the transfer of points to an immediate family member following an
                14                                                                                              investor-

    !!®ss       15
                          member's death, points in THE Club are not an inheritance any rational person would
                                                                                                              want. As
    f-*<
    a
                16        set forth above, the points are not tied to an interest in real property, they have no intrinsic
    o                                                                                                                      value,
    a
    a
                17        and, indeed, they largely serve to saddle their owner with massive annual fees and loan
    <
                                                                                                                  payments.

                18        In leaving their points to their heirs, investor-members are not providing for their future,
                                                                                                                       but rather,

                19        they are burdening them with debt.

                20                D.      The DRI Sales Motto - "No Heat No Eat"

                21                84.     The DRI sales pitch itself is designed to exhaust and bewilder a potential investor-

                22        member until they "give in" and purchase points. The DRI sales person takes the individual
                                                                                                                     (or
                23        couple) to a small office or other area. They are not permitted to leave the room or
                                                                                                               area to review
                24        any written material they are provided - they must first agree to purchase their points
                                                                                                                  on the spot.
                25
                          They cannot consult with an attorney, a financial advisor, one of their adult children,
                                                                                                                  or any other
                26
                          person not in the sales pitch location.

                27
                                  85.     Many of DRI's targets are senior citizens, many of whom are living on a fixed
                28



                                                                           -23-               EXHIBIT G TO NOTICE OF REMOVAL
                                                                                              PAGE 138
        Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 146 of 167



                       ase 2:18-cv-00247-APG-GWF            Document 1       Filed 02/09/18     Page 24 of 43




                  1    income. It makes no fiscal sense for these targets (or anyone who succumbs to the sales pitch)
                                                                                                                      to

                  2    purchase - often via financing at credit card interest rates - hundreds of thousands of
                                                                                                               dollars of

                  3    "points" just to go on vacations a few times per year. Instead, Plaintiffs and the Class purchased

                  4    points because DRI sold them as an investment.

                  5
                               86.     DRI salespeople are highly incentivized to sell points to investors by any means

                  ®    necessary. DRI salespeople are principally compensated based on a "performance basis," meaning

                       that their income is directly correlated to how many points they sell.
                  8
                              87.     Upon information and belief, a motto within the DRI sales department is "no heat,
              9
 H
 X                     no eat." "Heat" refers to the high-pressure sales tactics utilized by DRI sales people to induce
 S           10
 oa                   targets to purchase points; "eat" refers to the salesperson's ability to earn money to buy food
                                                                                                                      and
             11
 >> H                 other things.
             12
"ill's
isi8"g£
                      V.      THE TERMS OF THE DRI PURCHASE AND SECURITY AGREEMENTS
             13
la-ill!                       A.      The Member-Investor's Right to Rescind the Aereements is Illusory
             14
         2
         W
                              88.     At least some of the DRI Purchase and- Security Agreements and credit sales
             15
                      contracts by which DRI sells points in the U.S. Collection and Hawaii Collection contain
 r           16
                                                                                                               a
 a
 «                    rescission provision which provides that the purchaser has 5 to 10 days after signing the contract
             17
 <

                      to rescind its terms.
             18

                              89.     This right to rescind is illusory, however.     First, as set forth above, investor-
             19

                      members sign DRI contracts following multi-hour long, high pressure sales presentations during
             20

             21
                      which they are given no meaningful opportunity to review the tenns of the Purchase Agreement


             22       prior to signing. Moreover, the vast majority of DRI's investor-members are on vacation when

             23       they attend a sales presentation and then sign the Agreement, meaning that they generally do not

             24       review the tenns of the contract until they have returned home - which, in many cases, means
                                                                                                                   they

             25       are not even aware of their right to rescind until the deadl ine by which to do so has already passed.

             26              90.      Additionally, the Agreement is constructed with densely-worded, highly technical

             27       language in small print with scant headings and little organization. It is virtually impossible for
                                                                                                                          a
             28       layperson to fully comprehend its provisions. Finally, the purchaser is required to review, sign


                                                                      -24-               EXHIBIT G TO NOTICE OF REM OVAL
                                                                                         PAGE 139
          Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 147 of 167



                       dkse 2:18-cv-00247-APG-GWF Document 1 Filed 02/09/18 Page 25 of 43




                   1     and initial numerous other documents that would take many hours to read and understand.
                                                                                                                 Simply

                   2     put, the closing is designed to rush the purchasers through the process so that they
                                                                                                              are not afforded

                   3     a fair opportunity to understand what they are buying or what obligations they are undertaking
                                                                                                                        .
                   4            91.     Further, because the Purchase and Security Agreements and other documents

                   ^    provided to investor-members after they sign the Agreements do not clearly describe the points as

                   ^ a security, nor do the contracts adequately provide accurate and complete information regarding
                   7
                        the investor-member's rights under the law nor any of the information required to be set
                                                                                                                 forth in a
                   8
                        prospectus for the offering of a security (which in and of itself renders the Agreement
                                                                                                                void and
                   g

    £                   unenforceable),9 it is impossible for an investor-member to understand what, precisely, he or she
    a          10
    os
    S3                  has purchased without the assistance of an attorney and/or financial advisor. Because investor-
               11
    <32
    V H                 members are prohibited from having an attorney, financial advisor, or anyone else review
    S|ssl      12
                                                                                                                 the sales

g   -£|sf               materials including the PSA or the Credit Sales Contract before they sign it, and
                                                                                                          because most
               13
                        investor-members sign their Agreements while on vacation and thus would not be able
                                                                                                            to provide
               14
                        the document to their attorney or financial advisor for several days, any right to rescind
                                                                                                                   in 5 to 1 0
    I! 3       15
                        days is purely illusory.
    £         16
                                                                                                         .
    o
    ctf
    CO                         B.      The Arbitration Clause Does Not Apply
              17
                               92.     The DR1 PSAs and Credit Sales Contracts that the purchasers sign contain a clause
              18

                        mandating that any dispute arising under the tenns of the Agreement must be arbitrated.
              19                                                                                                These

                        arbitration clauses are inapplicable and unenforceable because the Agreement
              20                                                                                     represents an

                        attempt to sell an unregistered security. As such, the entire Agreement - including
              21                                                                                            the arbitration

              22       clause - is void and unenforceable under federal securities law.10

              23               93 .    Moreover, the SEC policy and practice is that an issuer of securities may not include

              24       a mandatory arbitration provision in its bylaws or attempt to preclude class action
                                                                                                           (or other)

              25

              26

              27       9 See 17 C.F.R. 229.500 etseq.; 17 C.F.R. 239.1 1; S.E.C. Form S-l.

              28       10 See 15 U.S.C. § 77n; see also 15 U.S.C. § 78cc.


                                                                            -25-             EXHIBIT G TO NOTICE OF REM DVAL
                                                                                             PAGE 140
       Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 148 of 167



                        C ase 2:18-cv-00247-APG-GWF             Document 1       Filed 02/09/18    Page 26 of 43




                    1    lawsuits by shareholders.11.

                    2    V.      The Plaintiffs Are Induced to Invest in the Association/THE Club to Their Great
                                 Detriment
                    3

                                 A.      The Dropp Plaintiffs
                    4

                                 94.     The Dropp Plaintiffs, like many other members of the Class, were initially owners
                    5

                    5    of an unrelated timeshare company that was purchased by DRI. Over the course of approximately

                7        1 5 years, the Dropp Plaintiffs acquired a timeshare interest in four properties located in Virginia

                8        Beach, Virginia and Kill Devil, North Carolina, through the Gold Key Resorts ("Gold Key").

                9        Under the terms of this timeshare agreement, the Dropp Plaintiffs owned the right to use these
 s
 55            10        properties for certain weeks each year.
 at
 as
 j

               11                95.     On or about August 18, 2015, DRI announced that it had purchased Gold Key's
 V P -x.   o
 y23g£         12       timeshare business.
s|||g|
               13
f|S2|B                           96.    The following year, on August 4, 2016, the Dropp Plaintiffs attended an annual

               14
                        sales presentation (described by DRI as an "update meeting") that DRI indicated was mandatory
 §sP=          15
                        for all Gold Key timeshare owners. At that meeting, DRI told the Dropp Plaintiffs that failure to

 o             16
                        purchase DRI points would render the Dropp Plaintiffs' existing timeshare membership useless
 2                                                                                                                   or
 EC
               17
                        worthless.
               18
                                97.     Following the sales presentation, the Dropp Plaintiffs purchased a membership in a
               19
                        U.S. Collection Association "worth" 8,500 points for a total cost of $25,000. In order to pay this
               20
                        amount, the Dropp Plaintiffs were induced to apply for, and received, a Barclaycard Diamond
               21
                        Resort credit card, and placed half of the cost of the points on the Diamond Resort card in order to
               22
                        finance their purchase.
               23
                                98.     Only a few hours after the Dropp Plaintiffs purchased their 8,500 points, they
               24
                        received a phone call from a DRI representative insisting that they were required to schedule an
               25

               26

               27       11 See, Karan Singh Tyag, Carlyle Leaves Out Mandatory Arbitration Clause in IPO, Kluwer Arbitration
                        Blog (Feb. 7, 2012), available at http://arbitrationblog.kluwerarbitration.com/2012/02/07/carlvle-leaves-
               28       out-mandatorv-arbitration-clause-in-ipo/.



                                                                          -26-
                                                                                             EXHIBIT G TO NOTICE OF REMOVAL
                                                                                             PAGE 141                               :
        Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 149 of 167



                          Case 2:18-cv-00247-APG-GWF             Document 1        Filed 02/09/18    Page 27 of 43




                      1    "orientation meeting" with DRI that would take place in Las Vegas. Plaintiffs were required to

                      2    pay for airfare and put down a $300 deposit, and the rest of the three-day trip to Las Vegas would

                      3    be "free." However, if Plaintiffs failed to attend the sales meeting in Las Vegas on the third day

                  4        of the trip, they would be charged for the entire cost of the trip. Plaintiffs arranged to take the trip

                      ^    and attend the "orientation meeting."
                  6
                                   99.     Plaintiffs attended the sales presentation in Las Vegas on November 9, 2016.
                  7
                           Plaintiffs were approached by a DRI salesperson.         The salesperson took Plaintiffs to a private
                  8
                           office and made, inter alia, the following representations to them:
                  9
                                           •   He described DRI points as an "investment."
  g
                 10
                                           •   He stated that the Dropp Plaintiffs would own an interest in real property
                 11
                                               by purchasing DRI points.
  ZP
                 12
siiiN
||8Sg|           13
                                           •   He said that these additional points in DRI, plus the 8,500 points already
                                               owned by the Dropp Plaintiffs, would be worth approximately
& 7$ 2 < <£ eo                                 $700,000. He indicated that they would have $700,000 of "equity."
                 14

                                          •    He stated that the value of the points would increase over time due to
                 15
   r<
                                               the improvements and updates that DRI continuously made to their
 £               16                            properties.                            •
  o
  2
                 17                       •    He indicated that the points (and the "properties") should be added to
 <
                                               the Dropp Plaintiffs' wills and could be bequeathed to their children and
                 18
                                               grandchildren.
                 19
                                          •    He stated that the points could be sold for a profit in the future.
                 20
                                          •    He informed the Dropp Plaintiffs that they could use their Diamond
                 21
                                               credit card for purchases and earn (wholly separate) points, which could
                 22                            be applied to their maintenance fees.

                 23               1 00.   Relying on these representations that the points were a sound investment, the Dropp

                 24       Plaintiffs then purchased a membership in a U.S. Collection Association "worth" 50,000 points

                 25       for a total price of $140,000.

                 26               101 .   Ofthe $ 140,000 sale price for the points, the Dropp Plaintiffs made a down payment

                 27       of $15,000 and financed the rest through DRI.

                 28              102.     In addition to making payments every month towards the cost of the points, the



                                                                            -27-               EXHIBIT G TO NOTICE OF REMOVAL
                                                                                               PAGE 142
      Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 150 of 167



                    Cfclase 2:18-cv-00247-APG-GWF             Document 1        Filed 02/09/18     Page 28 of 43




                1     Dropp Plaintiffs are responsible for annual maintenance fees of approximately $15,000 per year

                2     as of January 2018.      Contrary to the DR1 salesperson's representations, in no way do purchases

                3    made on the Diamond credit card offset or absolve the Dropp Plaintiffs of their obligation to pay

            4        their annual maintenance fees.
                5
                             B.        The Levine Plaintiffs

            6
                             1 03 .    Plaintiff Susan Levine first purchased DRI points in the U .S. Collection in or around

            ^ 2007. By 2016, she had acquired approximately 35,000 DRI points in the U.S. Collection.
            8
                             1 04.     In October 20 1 6, the Levine Plaintiffs travelled to Hawaii on vacation. While there,
            9
H
X                    they attended a DRI sales presentation on October 25, 2016 at the DRI sales office at the Royal
2          10
0£
                     Kona Resort in Kona, Hawaii.         During the course of this sales presentation, a DRI sales person
in         ii
                     represented to the Levine Plaintiffs that:
           12
                                   •   They should convert all of Susan Levine's points in the U.S. Collection to points in
           13
                                       the Hawaii Collection, because points in the Hawaii Collection would appreciate
                                       faster than points in the U.S . collection due to the fact that there is limited real estate
           14
                                       in Hawaii, causing real estate values to continue to rise.
ls|S5      15
tes    3
                                   •   Their points could be passed down to their heirs and could be sold by their heirs at
X
o          16
                                       a profit.
a
a
           17
<
                                   •   However, in order to convert Susan's points in the U.S. Collection to points in the
           18                          Hawaii Collection, they would have to purchase additional points in the Hawaii
                                       Collection.
           19

           20                     •    If they purchased points in the Hawaii Collection immediately, they would
                                       purchase at a "low price" because tire prices per point were steadily increasing.
           21
                            105.       Relying on the DRI salesperson's representations that the points in the Hawaii
           22
                     Collection were a sound investment, on October 25, 2016 the Levine Plaintiffs converted Susan
           23
                     Levine's 35,000 points in the U.S. Collection to points in the Hawaii Collection.                 They also
           24
                     purchased a membership in the Hawaii Collection "worth" 30,000 points for a price of $84,650.
           25

                            106.       In May 2017, the Levine Plaintiffs traveled to Miami on vacation. While there, on
           26

                    May 11, 2017, they attended another DRI sales presentation at the Diamond Crescent Resort in
           27

                    Miami, Florida.      During the course of that sales presentation, a DRI salesperson represented to
           28



                                                                         -28-               EXHIBIT G TO NOTICE OF REMOVAL
                                                                                            PAGE 143                                  :
     Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 151 of 167



                  Case 2:18-cv-00247-APG-GWF                   Document 1        Filed 02/09/18    Page 29 of 43




              1    them that:

              2
                                    •    Points in the U.S. Collection are actually more valuable than points in the Hawaii
                                         Collection because the U.S. Collection requires the payment of lower maintenance
              3
                                         fees than the Hawaii Collection.
          4
                                    •    Points purchased in the U.S. Collection are steadily increasing in value and could
          5
                                         be sold at a profit in the future.

          6
                                •       However, in order to convert their points in the Hawaii Collection to points in the
          7                             U.S. Collection, they would need to purchase additional points in the U.S.
                                        Collection.
          8
                           107.         In reliance on the DR1 salesperson's representations that the points in the U.S.
          9
&                  Collection were a sound investment, on May 1 1, 2017 the Levine Plaintiffs converted their points
a        10
U
m
                   in the Hawaii Collection to points in the U.S. Collection, and purchased a membership in the U.S.
         11
Si
egasl    12
                   Collection "worth" 25,000 points for a price of $7 1 ,250.
8§SP|                      108.         In July 2017, the Levine Plaintiffs traveled to Las Vegas, Nevada. While there, on
         13

         14        July 1 1, 2017, they attended another DRI sales presentation at the DRI sales office in the Polo
S£3s>
!|o-3    15        Towers in Las Vegas. During the course of the sales presentation, a DRI salesperson represented

r
o
         16        to them that:
05
«
         17                     •       DRI was implementing a new "Legacy Program" designed to operate as an estate
<
                                        planning device beginning in January 2018. Through the Legacy Program, DRI
         18
                                        itself would sell up to 20,000 of the Levine Plaintiffs' points at a price of $8.79 per
         19                             point, generating a total sale price of $1 76,000, minus an estimated escrow fee. The
                                        profit would be passed along to the Levine Plaintiffs, and they would not have to
         20                             do anything other than to contact DRI to commence the selling of the points.
                                        However, in order to participate in the Legacy Program, the Levine Plaintiffs would
         21
                                        have to purchase 50,000 additional points in the U.S. Collection.
         22
                                *       Further, if the Levine Plaintiffs or their heirs wished to sell all of their points in the
         23
                                        future, Diamond would "handle" the sale and sell the points at a price of $8.79 per
                                        points for a total amount of $1,230,000 minus closing costs. This was presented as
         24
                                        an estate planning device.
         25
                                •       Additionally, if the Levine Plaintiffs purchased 50,000 additional points in the U.S.
         26
                                        Collection that day, they could convert up to 80,000 of the DRI points to a credit
         27                             on their Diamond International credit card and could use that credit to pay their
                                        annual maintenance fees.
         28



                                                                          -29-               EXHIBIT G TO NOTICE OF REM OVAL
                                                                                             PAGE 144
         Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 152 of 167



                       Case 2:18-cv-00247-APG-GWF                    Document 1       Filed 02/09/18   Page 30 of 43




                                        «       Again, the Levine Plaintiffs were told that prices per point in the U.S. Collection
                   1
                                                were constantly increasing and they had to purchase points thai day in order to reap

                   2                            the benefits of this investment.


                   3            1 09.           In reliance upon the representations of the DRI salesperson, on July 1 1 , 201 7, the

                   4    Levine Plaintiffs purchased an additional membership in the U.S. Collection "worth" 50,000
                                                                                                                   points

                   5    for a total cost of $ 1 44,000.

                   6            1 10.           In January 2018, the Levine Plaintiffs contacted DRI to request that DRI begin

                   7    selling some of their points pursuant to the Legacy Program.                     To their shock, the DRI

                   8    representative informed the Levine Plaintiffs that no such program existed, and that DRI would

 H
               9        not make any attempts to sell their points.
 S
 o
               10               111.
 CO
                                            In addition to making payments every month towards the cost of the points, the

 o<j o
              li        Levine Plaintiffs are responsible for annual maintenance fees of approximately $24,000 per
          O                                                                                                        year
              12
                        as of January 201 8. Contrary to the DRI salesperson's representations, no program exists by which
4BH
fpii          13
                        the Levine Plaintiffs can convert some of their points to a credit card credit and use that
                                                                                                                    credit to

J!iPi         14
                        pay their onerous maintenance fees.

if 3
  r<
              15
                               C.           Plaintiff Pakka
£             16
o
S                              112.         Like many other class members, Plaintiff Pakka's first interaction with DRI
CO
j             17
<
                        occurred when DRI acquired a traditional timeshare company from which she had purchased
              18
                       timeshare interests, in her case, Sunterra Corporation, in March 2007.                  Plaintiff Pakka had
              19
                       purchased a timeshare interest with Sunterra in February 2007.
              20
                               113.         After DRI acquired        Sunterra Corporation in March 2007, Plaintiff Pakka's
              21
                       timeshare interest in Sunterra was "converted" to 30,000 points in the DRI U.S. Collection.
              22
                               114.         In November 201 6, Plaintiff Pakka travelled to Hawaii on vacation.        While there,
              23
                       she attended a DRI sales presentation on November 16, 2016 at the DRI sales office
              24                                                                                          in Maui,

                       Hawaii. During the sales pitch, a DRI salesperson represented to Plaintiff Pakka that:
              25

              26                            •     The DRI points were an "investment" that would increase in value over
                                                  time. Indeed, the salesperson provided Plaintiff Pakka with the "Pricing
              27                                  History and Location Growth for Diamond Resorts International"
                                                  document which, as described above, projects how much value the
              28



                                                                               -30-              EXHIBIT G TO NOTICE OF REMOVAL
                                                                                                 PAGE 145
          Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 153 of 167



                       Case 2:18-cv-00247-APG-GWF              Document 1          Filed 02/09/18   Page 31 of 43




                                              points will gain over time.
                   1

                                          «   The value of her points "can only go up."
                   2

                   3                     •    She would have "no problem" selling her points.

                   4                     •    In addition to making payments every month towards the cost of the
                                              point, she will be responsible for annual maintenance fees of
                   5
                                              approximately $ 1 5,000 per year as of January 201 8.
                6
                                115.     Relying on the representations of the DRI salesperson and the documents the
                7
                        salesperson provided to her during the pitch, on November 16, 2016 Plaintiff Pakka purchased a
                g

                        membership in the U.S. Collection Association "worth" 50,000 points for a total price of$175,356,
                9            A
     &                  plus $825 in closing costs. ,
     o
     at        10
     as
                                                       STATUTE OF REPOSE ALLEGATIONS
     Si „     11
                                1 1 6.   Section 1 3 of the Securities Act of 1 933 provides that all claims under the Securities
     usaisi   12
o <030J
                        Act must be brought within one year of the discovery of the violation and within three years after
eg: 9 "Sfe    13
                        the security was offered to tine public.12
13            14
                                117.     As described herein, the typical investor would not be able to discover facts
     il|si    15

     S
                        sufficient to form the basis for an investigation into the question of whether that the sale of
              16
     52
     a
     «                 "points" was actually the sale of an unregistered security. Moreover, investors in such points are
              17
     <
                       not put on inquiry notice of the fact that the purchase of such points constitutes the purchase of
              18

                       securities under applicable law. For the reasons alleged herein, Diamond's sales practices and

              20       ongoing business practices are designed to prevent such inquiry notice. Reasonable inquiry into

              21       this matter is possible only after a thorough investigation and analysis by attorneys or financial

              22       professionals with highly specialized knowledge of the provisions of the Securities Act who make

              23       sustained efforts to obtain access to a substantial body of infonnation concerning Diamond's sales

              24       practices involving numerous investors and salespersons over a period of time in several Diamond

              25       sales center locations. Upon information and belief, almost none of the Class members are aware

              26       that they have purchased an unregistered security under the Act.

              27

              28       12 See 15 U.S.C. § 77m.


                                                                            -31-             EXHIBIT G TO NOTICE OF REMOVAL
                                                                                             PAGE 146
          Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 154 of 167



                        Case 2:18-cv-00247-APG-GWF                Document 1        Filed 02/09/18   Page 32 of 43




                    1              1 1 8.    Thus, the full three-year statute of repose, and not the one-year-from-discovery

                    2    statute of limitations, should apply to the claims set forth herein.

                    3                                        CLASS ACTION ALLEGATIONS

                    4              119.      Pursuant to Fed. R. Civ. P. 23, Plaintiffs bring this action individually and on behalf

                    5    of the following class of similarly situated persons:
                 6
                                  All persons who purchased "points" in THE Club and membership in a Diamond
                 7                Resorts U.S. Collection Members Association or in the Diamond Resorts Hawaii
                                  Collection Members Association on or after three years prior to date of filing of
                 8                this complaint. Excluded from the Class are Defendants and any of their affiliates,
                                  current and former employees, officers, and directors.
                 9
 £
 o                                A.        Numerositv - Fed. R. Civ, P. 23(a!ff!
 A
               10
 K

                                  120.      This action satisfies the requirements of Fed. R. Civ. P. 23(a)(1).     Thousands of
 eg O
      z        11
 *5        s
 SgiSgi        io        individuals have collectively purchased hundreds of millions of points in the U.S. Collection,
slitgg
g > 8»g>       13        Indeed, according to DRI's last and most recent 10-k filing with the S.E.C., as of December 31,

               j 4.      20 1 5 , the DRI loan portfolio (representing loans taken out by investor-members in order to
                                                                                                                       finance
 §g§5>                      _
               15       their purchase of membership/points) totaled approximately 64,000 loans with an outstanding
 £
 0
               16        aggregate loan balance of $916.1 million.13 Additionally, DRI reported that it earned $765 million
 2
 CO
               17        in revenue from its "vacation interest sales and financing" segment in 201 5. 14
 <

               18                B.         Commonality and Predominance - Fed. R. Civ. P. 23(a!(2t and 23(W31

               19                 121.      This action satisfies the requirements of Fed. R. Civ. P. 23(a)(2) and 23(b)(3)

               20       because it involves common questions of law and fact, and because these common questions

               21
                        predominate over any questions affecting only individual Class members.                   These common
               22
                        questions of law and fact include, without limitation, the following:
               23
                                            a.   Whether the points in a U.S. Collection Members Association, the
               24
                                                 Hawaii Collection and/or THE Club constitute securities under the
               25

               26

               27       13 See DRI 10-k, Dec. 31, 2015, at 15.
               28       14 See id. at 6.


                                                                             -32-
                                                                                                EXHIBIT G TO NOTICE OF REM OVAL
                                                                                                PAGE 147
          Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 155 of 167



                         C ase 2:18-cv-00247-APG-GWF               Document 1       Filed 02/09/18   Page 33 of 43




                     1                           Securities Act;

                     2                     b.    Whether DR1 violated the registration provisions of the Securities Act;

                     3                     c.    Whether a common practice of DR1 employees and/or agents to

                 4                               potential investors was to make representations that "points" are

                     5
                                                 investments that will appreciate in value due to the efforts of DRI as set

                 6
                                                 forth herein; and
                 7
                                           d.    The nature ofrelief that may be granted to Plaintiffs and the Class under
                 8
                                                 the Securities Act.

 H
                 9
 s                                c.      Typicality - Fed. R. Civ. P. 23(aR3)
 o
 a              10
 -J
                                  122.    This action satisfies the requirements of Fed. R. Civ. P. 23(a)(3) because Plaintiffs'
      o
                u
 ^ f—      SO
                          claims are typical of the claims of the Class members, and arise from the same course of conduct
                12
                          by Defendants.        The relief Plaintiffs seek is typical of the relief sought for the absent Class

llpli           13
                          members and does not conflict with the interests of any other members of the Classes.
                14
                                  D.      Adequate Representation - Fed. R. Civ. P. 23(a)(41
                15
  : <
f-                                123.    Plaintiffs will fairly and adequately represent and protect the interests of the
£
o
                16
A
m                         Classes. Plaintiffs have retained counsel with substantial experience in prosecuting securities class
                17
                          action litigation to represents themselves and the Class.
                18
                                  1 24.   Plaintiffs and their counsel are committed to vigorously prosecuting this action and
                19

                          have the financial resources to do so. Neither Plaintiffs nor their counsel have interests adverse to
                20

                21
                          those of the Class.


                22               E.       Superiority - Fed. R. Civ. P. 23(b¥21 and 23(W3)

                23               125.     This action satisfies the requirements of Fed. R. Civ. P. 23(b)(2) because

                24        Defendants have acted and refused to act on grounds generally applicable to the Class, thereby

                25        making appropriate final injunctive and/or corresponding declaratory relief with respect to the

                26        Class as a whole.

                27               126.     This action satisfies the requirements of Fed. R. Civ. P. 23(b)(3) because a class

                28        action is superior to other available methods for the fair and efficient adjudication of this


                                                                             -33-              EXHIBIT G TO NOTICE OF REMOVAL
                                                                                               PAGE 148
      Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 156 of 167



                     Case 2:18-cv-00247-APG-GWF                 Document 1          Filed 02/09/18   Page 34 of 43




                 1    controversy.


             2                   127.      Because the damages suffered by and/or the relief that may be afforded to each

             3        individual Class member are relatively small in comparison to the expense of litigation, the

             4        expense and burden of individual litigation would make it very difficult or impossible for

             5        individual Class members to redress the wrongs done to each of them individually, such that most

                      or all Class members would have 110 rational economic interest in individually controlling the

                      prosecution of specific actions, and the burden imposed on the judicial system by individual
             8
                      litigation by even a small fraction of the Classes would be enormous, making class adjudication
             9
Is                    the superior alternative under Fed. R. Civ. P. 23(b)(3)(A).

a           10
                                 128.     The conduct of this action as a class action presents far fewer management

Sg     ,g   11        difficulties, far better conserves judicial resources and the parties' resources, and far more
ygSsii      12
                      effectively protects the rights of each Class member than would piecemeal litigation. Compared
            13
im                    to   the     expense,    burdens,   inconsistencies,    economic     infeasibility,   and   inefficiencies   of
 ill        14
                      individualized litigation, the challenges of managing this action as a class action are substantially
!Pi
 T<
            15
                      outweighed by the benefits to the legitimate interests of the parties, the Court, and the public of
£           16
o
t£                    class treatment in this Court, making class adjudication superior to other alternatives, under Fed.
I           17
                      R. Civ. P. 23(b)(3)(D).
            18

                                 1 29 .   Plaintiffs are not aware of any obstacles likely to be encountered in the management
            19

                      of this action that would preclude its maintenance as a class action. Rule 23 provides the Court
            20

            21
                      with authority and flexibility to maximize the efficiencies and benefits of the class mechanism and


            22        reduce management challenges.


            23                                                  CLAIMS FOR RELIEF

            24                                                          COUNT I

            25                    (Unregistered Offer and Sale of Securities in Violation of Section 5(a), 5(c),
                                         and 12(a)(1) of the Securities Act - Against All Defendants)
            26
                                 130.     Plaintiffs repeat and reallege the foregoing paragraphs as if fully set forth herein.
            27

                                 131.     Section 5(a) of the Securities Act of 1933 prohibits the use of "any means or
            28



                                                                             -34-              EXHIBIT G TO NOTICE OF REMOVAL
                                                                                               PAGE 149
          Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 157 of 167



                       Case 2:18-cv-00247-APG-GWF              Document 1        Filed 02/09/18     Page 35 of 43




                   1    instruments of interstate commerce or of the mails" in the sale of a security "unless a
                                                                                                                registration

                   2    is in effect" as to that security. See 15 U.S.C. § 77e(a).

                   3             132.    Section 5(c) of the Securities Act of 1933 provides that "[i]t shall be unlawful for

                   4    any person, directly or indirectly, to make use of any means or instruments of transportation or

                   5    communication in interstate commerce or of the mails to offer to sell or offer to buy through the

                   ^ use or medium of any prospectus or otherwise any security, unless a registration statement has
                   ^ been filed as to such security." Seel 5 U.S.C. § 77e(c).
                   8
                                133.     Section 12(a)(1) of the Securities Act of 1933 provides that "Any person who offers
                9
 s-
 x                      or sells a security in violation of section 5. . .shall be liable. . .to the person purchasing such
 o
                                                                                                                            security
 x             10
                        from him, who may sue either at law or in equity in any court of competent jurisdiction,
                                                                                                                 to recover
      o
              11
                        die consideration paid for such security with interest thereon, or for damages if he no longer
                                                                                                                       owns
 plsgl        12
slllll
    8<*g£
tSfe° rXS     13
                        the security." See 15 U.S.C. § 77/(a)(l).

                                1 34.   Registration of a security with the SEC is not a perfunctory or rote process. To the
|| illi       14
 ag%3>                 contrary, SEC. regulations mandate that any issuer of a security file a prospectus
                                                                                                          which in turn
 18^3         is
                       must provide extensive, detailed information regarding, inter alia , risk factors, ration
 x                                                                                                               of earnings
 o            16
 X
                       to fixed charges, use of proceeds, determination of offering price, plan of distribution,
 X
              17                                                                                                 and any
 <
                       potential conflicts of interest of the named experts and counsel. See, e.g., 17 C.F.R. 229.500
              18                                                                                                      etseq.

                       17 C.F.R. 239.11, S.E.C. Fonn S-l. This prospectus must be reviewed by the SEC
              19                                                                                      to determine

                       full compliance with all applicable regulations. Any comments to the preliminary prospectus
              20                                                                                                   must

                       be addressed to the SEC's satisfaction before the issuer may offer the applicable security
              21                                                                                                  for sale.

              22               135.     Defendants made use of means or instruments of transportation or communication

              23       in interstate commerce or of the mails, to offer to sell or to sell securities, or to carry or
                                                                                                                      cause such

              24       securities to be carried through the mails or in interstate commerce for the purpose of
                                                                                                               sale or for

              25       delivery after sale.

              26               136.     Defendants sold "points" in various "membership associations" exchange pools

              27       including the Diamond Resorts U.S. Collection Associations and the Hawaii Collection

              28       Association, which are in turn affiliated with points in THE Club. These points are affiliated
                                                                                                                      with


                                                                          -35-                EXH1BIT G TO NOTICE OF REMOVAL
                                                                                              PAGE 150
       Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 158 of 167




                    Case 2:18-cv-00247-APG-GWF            Document 1        Filed 02/09/18   Page 36 of 43




                1    the ability to reserve rooms at various hotels and resorts for various lengths of time. The "points"

            2        system is modelled after a traditional timeshare system, but is different in several key respects.

            3                137.   Defendants, through their sales people, represented to Class members, including

            4        Plaintiffs, that these "points" reflected an ownership interest in real property and were an

            5        investment. Defendants further represented that the value of the points would increase over time

            ^ and Plaintiffs and other Class members would be able to sell their points at a profit. Defendants
                     represented that the value increase would be due, at least in part, to the efforts of Defendants
            8
                     insofar as they manage and market the various hotels, resorts, and other properties.
            9
 £                           138.   The "points" were marketed as securities.
 06        10
 ta                          139.   Defendants utilized the mails, and interstate commerce and communication,
h          n
                     including interstate telephone calls and internet communication, to market and sell these securities.
Ihl        12
iiPi       13
                             140.   No registration statements have been filed with the SEC or have been in effect with

                     respect to the offering of the "points."
sll^I      14
                             141.   By reason of the foregoing, the Defendants have violated Sections 5(a), 5(c) and
f!i5i
  r<
           15
                     12(a)(1) of the Securities Act, 15 U.S.C. §§ 77e(a), 77e(c), & 77/(a)(l).
£          16
o

«s                           142.   As a direct and proximate result of the Defendant's sale of unregistered securities,
           17
                     Plaintiffs and members of the class have suffered damages in connection with the respective
           18

                     purchases of "points" in the U.S. Collection and the Hawaii Collection.
           19

           20                                                     COUNT II


           21           (Control Person Liability Pursuant to Section 15(a) of the Securities Act - Against the
                                                 Individual Defendants and Apollo)
           22
                             143.   Plaintiffs repeat and reallege the foregoing paragraphs as if fully set forth herein.
           23
                            144.    Section 15(a) ofthe Securities Act provides that "[e]very person who, by or through
           24
                     stock ownership, agency, or otherwise. . .controls any person liable under section 1 1 or 12 [of the
           25
                     Securities Act], shall also be liable jointly and severally with and to the same extent as such
           26

                     controlled person to any person to whom such controlled person is liable..." See 15 U.S.C.
           27

           28        § 77o(a).


                                                                     -36-
                                                                                       EXHIBIT G TO NOTICE OF REMOVAL
                                                                                       PAGE 151
         Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 159 of 167



                        Case 2:18-cv-00247-APG-GWF              Document 1      Filed 02/09/18   Page 37 of 43




                    1            145.    As the Chief Executive Officer, Defendant Flaskey is the head of DRI, and thus

                2        considered a "control person" of DRI.

                    3            146.    As the President and Chief Administrative Officer of DRI, Defendant Siegel is a

                4        "control person" of DRI.

                    5            147.   The   Individual    Defendants   were both    officers   and   controlling persons   of

                ^ Defendants charged with the legal responsibility of overseeing its operations. Both controlling
                7
                         persons had the power to influence and exercised the same to cause Defendants to engage in the
                8
                         unlawful acts and conduct complained of herein.
                9
 s                               148.   As the owner of DRI, Apollo was a control person of Defendants charged with the
 w
 £             10
 03                      legal responsibility of overseeing its operations.      Both controlling persons had the power to
 <a o
               11
  ~ t—    MO
                         influence and exercised the same to cause Defendants to engage in the unlawful acts and conduct
               12
slilll         13
                         complained of herein.

                                149.    By reason of such conduct, the Individual Defendants and Apollo are liable
,§§§£23        14
 HiSB                    pursuant to Section 15(a) of the Securities Act. As a direct and proximate result of their wrongful
 1 r-3         15
  r<                     conduct, Plaintiffs and the other members of the Class suffered damages in connection with their
 £             16
 o
 £                       purchases of DRI "points."
 09
               17
 3
                                                                PRAYER FOR RELIEF
               18

                                WHEREFORE, Plaintiffs pray for relief and judgment, as follows:
               19

               20
                                        A.       Determining that this action is a proper class action and certifying

               21               Plaintiffs as class representatives under Fed. R. Civ. P. 23;

               22                       B.     Determining that the unlawful conduct alleged above is in violation

               23               of Sections 5(a), 5(c), 12(a)(1), and 15(a) of the Securities Act;

               24                       C.     Injunctive relief prohibiting Defendants from continuing to market

               25               and sell unregistered securities in violation of Sections 5(a), 5(c), 12(a)(1), and

               26               1 5(a) of the Securities Act;

               27                       D.     Granting Plaintiffs and other Class members to right to rescind their

               28              purchases of points/memberships as set forth herein.


                                                                         -37-              EXHIBIT G TO NOTICE OF REM 3VAL
                                                                                           PAGE 152
          Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 160 of 167



                         ( ase 2:18-cv-00247-APG-GWF                Document 1    Filed 02/09/18   Page 38 of 43




                     1                     E.      Awarding compensatory damages in favor of Plaintiffs and other

                    2              Class members against all Defendants, jointly and severally, for all damages

                    3             sustained as a result of Defendants' wrongdoing, in an amount to be proven at trial,

                    4             including interest thereon;

                    5
                                           F.      Awarding Plaintiffs and the Class their reasonable costs and

                    6
                                  expenses incurred in this action, including counsel fees and expert fees;
                    7
                                          G.       Such other relief as deemed appropriate by the Court.
                    8
                                                                    JURY TRIAL DEMAND
                    9
    £
    e>
                                  Pursuant to Federal Rule of Civil Procedure 38(a), Plaintiff and the class hereby demand
                                                                                                                           a
    3           10
    CQ                    trial by jury of all issues so triable.
                11
                                  DATED this       ^""day of February, 2018.
               12
w
u        gpg                                                              ALBRIGHT, STODDARD, WARN1CK
               13
feaSs                                                                       & ALBRIGHT
               14
    §||l»
    !r 3       15

    IT                                                                    G.          LHRIGHT(Nv #0013/4),
    u          16
                                                                          D. CHRIS ALBRIGHT\LSQ. (Nt#0O49O4)
    5
                                                                          801 South Ramcho Drive, Sui 1-4
    a          17
                                                                          Las Vegas, Mevada 89106
               18                                                         Tel: (702) 3B4-71 1 1
                                                                          Fax: (702)384-0605
               19
                                                                          gma@,albri ghtstoddard.com
               20                                                         dca@albrightstoddard.com

               21                                                         WOLF HALDENSTEIN ADLER
                                                                           FREEMAN & HERZ LLP
               22
                                                                          LAWRENCE P. KOLICER
               23                                                         LYDIA KEANEY REYNOLDS
                                                                          270 Madison Avenue
               24                                                         New York, NY 10016
                                                                          Tel: (212) 545-4600 /Fax: (212)545-4653
               25
                                                                         Kolker@whafli.com
               26                                                        Revnolds@, whafh.com
                                                                         Attorneysfor Plaintiffs
               27

               28



                                                                           -38-
                                                                                            EXH1BIT G TO NOTICE OF REN OVAL
                                                                                            PAGE 153
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 161 of 167



         Case 2:18-cv-00247-APG-GWF                     Document 1             Filed 02/09/18         Page 39 of 43
   JAN. 25. 201 8        1:39PM       SYR. FED. CREDIT 86                                            NO. 508       P. 2




                                             PLAINTIFFS8 CERTIFICATION


                 Joseph Dropp arid Mary Dropp C'Plalntiffs") declare under penalty ofperjury, as to the

         claims asserted under the federal securities laws, that:

                    1.      Plaintiffs have reviewed the accompanying Complaint and authorized the filing of

         the Complaint on Plaintiffi' behalf

                 2.         Plaintiffs did not purchase the securities that are the eubjeot ofthis action at the

         direction ofplaintiffs" counsel or in order to participate in this private action.

                    3.      Plaintiffs are willing to serve as representative parties on behalf of a class,

         including providing testimony at deposition and trial, ifnecessary.

                4.          Plaintiffs' transaction In Diamond Resorts International, Inc. securities during

        the Class Period specified in the Complaint are as follows:

                Date                                 Number of Points                Amount Paid for Points

                                                     Purchased

                August 4, 2016                       8,300                           $25,000

                November 9, 2016                     50,000                          $140,000




                5.         During the three years prior to the date ofthis Certificate, Plaintiffs have not

        sought to serve or served as representative parties for a class in action filed under the federal

        securities law.

                6.         Plaintiffs will not accept any payment for serving as a representative party on

        behalf ofthe class beyond the Plaintiffs' pro rata share of any recovery, oxoept such reasonable

        costs and expenses (including lost wages) directly relating to the representation of the class as

        ordered or approved by the court.




                                                                                               EXHIBIT G TO NOTICE OF REMOVAL
                                                                                               PAGE 154
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 162 of 167




   JAM 2^?ffe 2:f^"oCPM_0024S^I^FE^ C^E^IT 96
                                           Document 1 Filed 02/09/18 NO,
                                                                     Page508
                                                                             40 ofP. 433




               I declare under penalty ofperjury that the foregoing is true and correct Executed thls^5 '
        day of January, 2018.


                                                         Joseph Dropp


                                                                     a
                                                         1mm.
                                                         Mary




                                                     2




                                                                                 EXHIBIT G TO NOTICE OF REMOVAL
                                                                                 PAGE 155
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 163 of 167



         Case 2: 18-cv-00247-APG-GWF                 Document 1        Filed 02/09/18       Page 41 of 43




                                       PLAINTIFFS' CERTIFICATION



            Susan Levine and Robert Levine ("Plaintiffs") declare under penalty of perjury, as to the


    claims asserted under the federal securities laws, that:


            1.        Plaintiffs have reviewed the accompanying Complaint and authorized the filing of


    the Complaint on Plaintiffs' behalf.


            2.        Plaintiffs did not purchase the securities that are the subject of this action at the


    direction of plaintiffs' counsel or in order to participate in this private action.


            3.        Plaintiffs are willing to serve as representative parties on behalf of a class,


   including providing testimony at deposition and trial, if necessary.


           4.        Plaintiffs' transaction in Diamond Resorts International, Inc. securities during


   the Class Period specified in the Complaint are as follows:


           Date                               Number of Points                  Amount Paid for Points


                                              Purchased


           October 25, 2016                   30,000                           $84,650

           May 11,2017                        25,000                           $71,250

           July 11,2017                       50,000                           $144,000




           5.        During the three years prior to the date of this Certificate, Plaintiffs have not


   sought to serve or served as representative parties for a class action filed under the federal


   securities law.


           6.        Plaintiffs will not accept any payment for serving as representative parties on


   behalf of the class beyond the Plaintiffs' pro rata share of any recovery, except such reasonable




                                                                                     EXHIBIT G TO NOTICE OF REMOVAL
                                                                                     PAGE 156
    Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 164 of 167



               Case 2: 18-cv-00247-APG-GWF         Document 1      Filed 02/09/18     Page 42 of 43




costs and expenses (including lost wages) directly relating to the representation of the class   as



ordered or approved by the court.



        I declare under penalty of perjury that the foregoing is true and correct. Executed this fl.


day of February, 20 1 8 .


                                                                    15
                                                    Susan Levine




                                                    Robert Levme




                                                                                 if




                                                                                                       i
                                                                                                       i
                             ill                                                                       i
                                 m                                                                     i
                                                                                                       i
                                    p
                                  ri




                                                                                                       i

                                                 -w       vs-Ss£       , •{&                           J



                                                                               EXHIBIT G TO NOTICE OF REMOVAL
                                                                               PAGE 157                     :
Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 165 of 167



                Case 2:18-cv-00247-APG-GWF                                          Document 1                     Filed 02/09/18    Page 43 of 43




                                                         CERTIFICATION OF PLAINTIFF


                 KAARINA PAAKA ("Plaintiff") declares under penalty of perjury, as to the claims

   asserted under the federal securities laws, that:

                 1.          Plaintiff has reviewed the accompanying Complaint and authorized the filing of

   the Complaint on Plaintiffs behalf.

                2.           Plaintiff did not purchase the securities that are the subject of this action at the

   direction of plaintiffs counsel or in order to participate in this private action.

                3.           Plaintiff is willing to serve as a representative party on behalf of a class, including

   providing testimony at deposition and trial, if necessary.

                4.           Plaintiffs transaction in Diamond Resorts International, Inc. securities during

  the Class Period specified in the Complaint are as follows:


                                                                                Number of Points                       Amount Paid for
                                             Date                                      Purchased                            Points
                               November 16, 2016                                           50,000                          $175,356

               5.           During the three years prior to the date of this Certificate, Plaintiff has not sought

  to serve or served as a representative party for a class in action filed under the federal securities

  law.

               6.           Plaintiff will not accept any payment for serving as a representative party on

  behalf of the class beyond the Plaintiffs pro rata share of any recovery, except such reasonable

 costs and expenses (including lost wages) directly relating to the representation of the class
                                                                                                as

 ordered or approved by the court.

              I declare under penalty of perjury that the foregoing is true and correct. Executed this 9th

 day of February, 2018.




                                                                                                     /s/ Kaarina Pakka
                                                                                                KAARINA PAKKA




 G:VMark\Of>-MATTERS\Diamond ResortsASecurilies Litigation (1 0999.0040)\C«ti(ication of Pakka 2.7. I8.ASWA.DOCX




                                                                                                                             EXHIBIT G TO NOTICE OF REMOVAL
                                                                                                                             PAGE 158
             Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 166 of 167



                                 Case 2:18-cv-00247-APG-GWF Document 1-1 Filed 02/09/18 Page
                                                                                             1 of 1
   JS 44 (Rev. 1 1/15)
                                                                                    CIVIL COVER SHEET
   The JS 44 civil cover sheet and the information contained
                                                             herein neither replace nor supplement the filing and service
   provided by local rules of court. This form, approved by                                                               of pleadings or other papers as required by law, except
                                                            the Judicial Conference of the united States in September                                                                as
   purpose of initiating the civil docket sheet. (SEE INSTRUCTIO                                                        1974, is required for the use of the Cleric of Court for the
                                                                 NS ON NEXT PAGE OF THIS FORM.)

        PLAINTIFFS
   JC& PH M. DROPP, MARY E. DROPP, ROBERT LEVIN, SUSAN                                                                   DEFENDANTS
                                                                                                                       Diamond Resorts international, inc.; Diamond Resorts
   LEViNE, and KAARINA PAKKA, Individually and on                                                                                                                           Holdings, LLC;
                                                  Behalf of All Others                                                 Diamond Resorts Corporation; Diamond Resorts internation
   Similarly Situated,                                                                                                                                                           al Club,
                                                                                                                       Inc., a/k/a The Club Operation Company; et al
           (b) County of Residence of First Listed Plaintiff               Arizona                                       County of Residence of First Listed Defendant                        Nevada
                                      (EXCEPT IN U.S. PLAINTIFF CASES)
                                                                                                                                                            (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                         NOTE:        IN LAND CONDEMNATION CASES, USE THE LOCATION
                                                                                                                                                                                   OF
                                                                                                                                      THE TOACT OF LAND INVOLVED.

     (c) Attorneys (Firm Name, Address, and Telephone Number)
   G. Mark Albright, Esq., NBN 1394; D. Chris Albright,                                                                  Attorneys (IfKnown)
                                                              Esq. NBN #4904
   Albright Stoddard Warnick & Albright, 801 S. Rancho
                                                              Drive, Suite D-4,
   Las Vegas, Nevada 89106; Tel: (702) 384-71 1 1

  II. BA SIS OF JURISDICTION (Place an "X" in One Box
                                                      Only)                                               III. CITIZENSHIP OF PRINCIPAL PARTIES (Place
                                                                                                                                                       an "X" in One Boxfor Plaintiff
                                                                                                                    (For Diversity Cases Only)
  O 1        U.S. Government                J^3 Federal Question                                                                                    PTE
                                                                                                                                                                                               and One Boxfor Defendant)
                                                                                                                                                              DEF
                Plaintiff                                (U.S. Government Not a Partyj                                                                                                                            PTE       DEF
                                                                                                              Citizen of This State                 O 1       0     1    Incorporated or Principal Place          D     4      4
                                                                                                                                                                           of Business In This Stale
       2     U.S. Government                    4     Diversity
                                                                                                              Citizen of Another State          0 2           0     2    Incorporated and Principal Place
               Defendant                                (Indicate Citizenship ofParties in Item III)                                                                                                              0     5   0 5
                                                                                                                                                                            of Business In Another State

                                                                                                              Citizen or Subject of a           D 3           0     3    Foreign Nation                           0     6   0 6
                                                                                                                Foreign Country
  IV. NATURE OF SUIT (Place an "X" In One Box Only)

 O UO Insurance                               PERSONAL INJURY                   PERSONAL INJURY              0 625 Drug Related Seizure
   120 Marine                                                                                                                                            0 422 Appe al 28 USC 158               375 False Claims Act
                                           O 310 Airpl ane                  0 365 Personal Injury -                  of Property 21 USC88I               0 423 Withdrawal
 O 130 Miller Act                          O 315 Airplane Product                                                                                                                             D 376 Qui Tarn (31 USC
                                                                                   Product Liability         0 690 Other
 O 140 Negotiable Instrument                                                                                                                                      28 USC 157                        3729(a))
                                                 Liability                  0 367 Health Care/
 O 15Q Recovery of Overpayment                                                                                                                       ,                                     , D 400 State Reapportionment
                                             320 Assault, Libel &                 Pharmaceutical                                                            TROPERTVRIGIITS^n p 410 Antitrust
        & Enforcement of Judgment                    Slander                        Personal Injury
 O 151 Medicare Act                                                                                                                                      0 820 Copyrights                     0 430 Banks and Banking
                                             330 Federal Employers'                 Product Liability
   1 52 Recovery of Defaulted                                                                                                                            D 830 Patent                         O 450 Commerce
                                                     Liability                 368 Asbestos Personal
            Student Loans                                                                                                                                0 840 Trademark                        460 Deportation
                                             340 Marine                            Injury Product
       (Excludes Veterans)                   345 Marine Product                                                                                                                               D 470 Racketeer Influenced and
                                                                                    Liability               Pmm                                     T^S0C1A^SECURITV^S$?--/ 4
 O 153 Recovery of Overpayment                  Liability                                                                                                                                           Corrupt Organizations
                                                                             PERSONAL PROPERTY                  710 Fair Labor Standards
            of Veteran's Benefits                                                                                                                        CI R61 HI A (13950)                  O 480 Consumer Credit
                                          0 350 Motor Vehicle               0 370 Other Fraud                       Act                                  0 862 Black Lung (923)
       160 Stockholders' Suits            D 355 Motor Vehicle                                                                                                                                 O 490 Cable/Sat TV
                                                                               371 Truth in landing          0 720 Labor/Management                      0 863 D1WC/DIWW (405(g))
   190 Other Contract                               Product Liability       0 380 Other Personal
                                                                                                                                                                                              ¥ 850 Seeurities'Commodities/
                                                                                                                     Relations                           0 864 SSID Title XVI
 O 195 Contract Product Liability         O 360 Other Personal                                                                                                                                         " "
                                                                                                                                                                                                       Exchange
                                                                                   Property Damage           0 740 Railway Labor Act
   196 Franchise                                                                                                                                     0 865 RSI (405(g))                          890 Other Statutory Actions
                                                    Injury                 D 385 Property Damage                751 Family and Medical
                                          O 362 Personal Injury -                                                                                                                           0 891 Agricultural Acts
                                                                                   Product Liability                Leave Act
                                      .             Medical Malpractice                                                                                                                     0 893 Environmental Matters
                                                                                                            D 790 Other Labor Litigation
EE          Rr,<U.>'ROI'i:RTV
                                                                                                              791 Employee Retiremait
                                                                                                                                                                                            O 895 Freedom of Information
 0 210 l^and Condemnation                 0 440 Other Civil Rights                                                                                                                                   Act
                                                                             Habeas Corpus:                        Income Security Act
 0 220 Foreclosure                                                                                                                                   O 870 Taxes (U.S. Plaintiff            Q 896 Arbitration
                                          Q 443 Voting                     0 463 Alien Detainee
   230 Rent Lease & Ejectment                                                                                                                                  or Defendant)                  899 Administrative Procedure
                                          O 442 Employment                 0 5 10 Motions to Vacate
0 240 Torts to Land                                                                                                                                        871 IRS —Third Party                     Act/Review or Appeal of
                                          0 443 Housing/                         Sentence
0 245 Tort Product Liability                                                                                                                                   26 USC 7609                          Agency Decision
                                                Accommodations             0 530 General
0 290 All Other Real Property             0 445 Amer. w/Disabililies - 0 535 Death Penalty                                                                                                 0 950 Constitutionality of
                                                                                                                                         . Bjg"                                                     State Statutes
                                                Employment                    Other:                        0 462 Naturalization Application
                                            446 Amer. w/Disabilittes * 0 540 Mandamus & Other
                                                                                                            0 465 Other Immigration
                                                Other                  0 550 Civil Rights                          Actions
                                          0 448 Education                  0 555 Prison Condition
                                                                           0 560 Civil Detainee -
                                                                                  Conditions of
                                                                                  Confinement

V. ORIGIN (Place an "X" in One Box Only)
   1       Original              2 Removed from                     3     Remanded from                O 4 Reinstated or         D 5 Transferred from
           Proceeding              Stale Court                                                                                                                          D 6   Multidistrict
                                                                          Appellate Court                  Reopened                  Another District                         Litigation
                                                                                                                                        (specify)
                                                                                                                   not cite jurisdictional statutes unless- diversity)'.
VI. CAUSE OF ACTION
                                             Brief description of cause:
                                              Sale of unregistered securities
VII. REQUESTED IN                            0 CHECK IF THIS IS A CLASS ACTION                                DEMAND S                                            CHECK YES only if demanded in complaint:
     COMPLAINT:                                     UNDER RULE 23, F.R.CYP.
                                                                                                                                                                  JURY DEMAND:                  H Yes             No
VIII. RELATED CASE(S)
                                                (See instructions):
            IF ANY
                                                                          JUDGE
                                                                                                                                                         DOCKET NUMBER
                                                                                                            £
DATE
                                                                             SIGNATU   URVOEjAtORN^Y orjsecord
              G-V. 1
FOR OFFICE USE ONLY

  RECEIPT #                         AMOUNT                                       APPLYING IFP                                      JUDGE                                      MAG. JUDGE




                                                                                                                                                                   EXHIBIT G TO NOTICE OF REMOVAL
                                                                                                                                                                   PAGE 159
           Case 1:19-cv-01807-DAD-JLT Document 1 Filed 12/27/19 Page 167 of 167


       1                                        CERTIFICATE OF SERVICE

       2
                   I, the undersigned, declare that I am over the age of 1 8 and am not a party to this action.
       3    I am employed in the City of Pasadena, California; my business address is Anglin, Flewelling,
            Rasmussen, Campbell & Trytten LLP, 301 North Lake Avenue, Suite 1 100, Pasadena, California
       4    91101-4158.

       5             On the date below, I served a copy of the foregoing document entitled:

       6                  NOTICE OF REMOVAL BY DEFENDANTS PURSUANT TO
             28 U.S.C. §§ 1441(b) & 1331 [FEDERAL QUESTION] AND, ALTERNATIVELY, § 1332
       7                                 [DIVERSITY JURISDICTION)

CU
       8    on the interested parties in said case as follows:
Z

£      9                                 Served By Means Other than Electronically
H
                                              Via the Court's CM/ECF System
H     io
                                                    Attorneys for Plaintiffs:
      li
UJ
CO                                                  Stephen M. Dake, Esq.
a.

2     12                                        DAKE, BRAUN, & MONJE, LLP
<
u
                                                   1626 19th Street, Suite 23
z     13                                            Bakersfield, CA 93301
U4
t/3
00
D
      14                                            Tel: (661)322-0991
2-
00
                                                    Fax: (661) 322-0650
<
*     15                                          Email: sdake@dbmllp.com
o
z
      16     m      BY MAIL: I am readily familiar with the firm's practice of collection and processing
CO                  correspondence by mailing. Under that same practice it would be deposited with U.S.
£
tu    17            Postal Service on that same day with postage fully prepaid at Pasadena, California in the
                    ordinary course of business. I am aware that on motion of the party served, service is
s
J
      18            presumed invalid if postal cancellation date or postage meter date is more than one day
O                   after date of deposit for mailins in affidavit.
z
<     19
                    I declare under penalty of perjury under the laws of the United States of America that the
      20    foregoing is true and correct. I declare that I am employed in the office of a member of the Bar
            of this Court, at whose direction the service was made. This declaration is executed in Pasadena,
      21    California on December 27,2019.

      22
                                Laurie Hlista                                      /s/ Laurie Lllista
      23
                          (Type or Print Name)                                  (Signature of Declarant)

      24

      25

      26

      27

      28


            40650/001825/02417334-3 {
                                                                                        CERTIFICATE OF SERVICE
